


--------------------------------------------------------------------------------



EXHIBIT 10.2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
CHARMING SHOPPES RECEIVABLES CORP.
 
Seller
 
SPIRIT OF AMERICA, INC.
 
Servicer
 
and
 
U.S. BANK NATIONAL ASSOCIATION
 
Trustee
 
on behalf of the Series 2007-1 Certificateholders
______________________________
 
SERIES 2007-1 SUPPLEMENT
 
Dated as of October 17, 2007
 
to
 
SECOND AMENDED AND RESTATED POOLING AND
SERVICING AGREEMENT
 
Dated as of November 25, 1997, as amended
______________________________
 
$320,000,000
 
CHARMING SHOPPES MASTER TRUST
 
SERIES 2007-1
 




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



TABLE OF CONTENTS
   
Page
SECTION 1.
Designation
1
SECTION 2.
Definitions
2
SECTION 3.
Servicing Compensation
32
SECTION 4.
Reassignment and Transfer Terms
33
SECTION 5.
Delivery and Payment for the Series 2007-1 Certificates
33
SECTION 6.
Depository; Form of Delivery of Series 2007-1 Certificates
33
SECTION 7.
Interest Rate Hedge Agreements
34
SECTION 8.
Article IV of Agreement
34
SECTION 9.
Article V of the Agreement
62
SECTION 10.
Series 2007-1 Early Amortization Events
64
SECTION 11.
Series 2007-1 Termination
66
SECTION 12.
Ratification of Agreement
66
SECTION 13.
Counterparts
66
SECTION 14.
No Petition
67
SECTION 15.
Forms of Series 2007-1 Certificates
67
SECTION 16.
Transfer Restrictions
68
SECTION 17.
Certain Amendments
76
SECTION 18.
Commercial Law Representations and Warranties of the Seller
76
SECTION 19.
Governing Law
77
SECTION 20.
Third Party Beneficiary
77

 
EXHIBITS
 
EXHIBIT A-1
Form of Class A-1 Certificate
EXHIBIT A-2
Form of Class A-2 Certificate
EXHIBIT M-1
Form of Class M-1 Certificate
EXHIBIT M-2
Form of Class M-2 Certificate
EXHIBIT B-1
Form of Class B-1 Certificate
EXHIBIT B-2
Form of Class B-2 Certificate
EXHIBIT C
Form of Class C Certificate
EXHIBIT D-1
Form of Class D-1 Certificate
EXHIBIT D-2
Form of Class D-2 Certificate
EXHIBIT E
Form of Monthly Payment Instructions and Notification to the Trustee
EXHIBIT F
Form of Monthly Certificateholders’ Statement
EXHIBIT G-1
Form of Regulation S Book-Entry Certificate to Restricted Book-Entry Certificate
Transfer Certificate

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
   
EXHIBIT G-2
Form of Restricted Book-Entry Certificate to Regulation S Book-Entry Certificate
Transfer Certificate
EXHIBIT H-1
Form of Interest Rate Swap Agreement
EXHIBIT H-2
Form of Interest Rate Cap Agreement
EXHIBIT I
Form of Non-U.S. Beneficial Ownership Certification by Member Organization
EXHIBIT J
Form of Non-U.S. Beneficial Ownership Certification by Euroclear or Clearstream
Banking, Société Anonyme




































































ii

--------------------------------------------------------------------------------




This SERIES 2007-1 SUPPLEMENT, dated as of October 17, 2007 (this “Supplement”),
is among CHARMING SHOPPES RECEIVABLES CORP., a Delaware corporation, as Seller
(the “Seller”), SPIRIT OF AMERICA, INC., a Delaware corporation, as Servicer
(the “Servicer”), and U.S. BANK NATIONAL ASSOCIATION (as successor to Wachovia
Bank, National Association), as Trustee (the “Trustee”) under the Second Amended
and Restated Pooling and Servicing Agreement dated as of November 25, 1997 and
heretofore amended among the Seller, the Servicer and the Trustee (as further
amended or otherwise modified from time to time, the “Agreement”).
 
Section 6.9 of the Agreement provides, among other things, that the Seller, the
Servicer and the Trustee may at any time and from time to time enter into a
supplement to the Agreement for the purpose of authorizing the delivery by the
Trustee to the Seller for the execution and redelivery to the Trustee for
authentication of one or more Series of Certificates.
 
Pursuant to this Supplement, the Seller and the Trustee shall create a new
Series of Investor Certificates and shall specify the Principal Terms thereof.
 
SECTION 1.  Designation.
 
(a)  There is hereby created a Series of Investor Certificates to be issued in
five classes pursuant to the Agreement and this Series Supplement and to be
known together as the Series 2007-1 Certificates.  The five classes shall be
designated the Class A Asset Backed Certificates, Series 2007-1 (the “Class A
Certificates”), the Class M Asset Backed Certificates, Series 2007-1 (the “Class
M Certificates”), the Class B Asset Backed Certificates, Series 2007-1 (the
“Class B Certificates”), the Class C Asset Backed Certificates, Series 2007-1
(the “Class C Certificates”) and the Class D Asset Backed Certificates, Series
2007-1 (the “Class D Certificates”).  The Class A Asset Backed Certificates
shall be comprised of two subclasses designated as the Class A-1 Asset Backed
Certificates, Series 2007-1 (the “Class A-1 Certificates”) and the Class A-2
Asset Backed Certificates, Series 2007-1 (the “Class A-2 Certificates”).  The
Class M Asset Backed Certificates shall be comprised of two subclasses
designated as the Class M-1 Asset Backed Certificates, Series 2007-1 (the “Class
M-1 Certificates”) and the Class M-2 Asset Backed Certificates, Series 2007-1
(the “Class M-2 Certificates”).  The Class B Asset Backed Certificates shall be
comprised of two subclasses designated as the Class B-1 Asset Backed
Certificates, Series 2007-1 (the “Class B-1 Certificates”) and the Class B-2
Asset Backed Certificates, Series 2007-1 (the “Class B-2 Certificates”).  The
Class D Asset Backed Certificates shall be comprised of two subclasses
designated as the Class D-1 Asset Backed Certificates, Series 2007-1 (the “Class
D-1 Certificates”) and the Class D-2 Asset Backed Certificates, Series 2007-1
(the “Class D-2 Certificates”).
 
(b)  Series 2007-1 shall be included in Group One.  Series 2007-1 shall be a
Paired Series with respect to Series 2002-1.
 
(c)  If any term or provision contained herein shall conflict with or be
inconsistent with any term or provision contained in the Agreement, the terms
and provisions of this Supplement shall be controlling.
 


--------------------------------------------------------------------------------



SECTION 2.  Definitions.  In the event that any term or provision contained
herein shall conflict with or be inconsistent with any provision contained in
the Agreement, the terms and provisions of this Supplement shall govern with
respect to this Series.  All Article, Section or subsection references herein
shall mean Article, Section or subsections of the Agreement, except as otherwise
provided herein.  All capitalized terms not otherwise defined herein are defined
in the Agreement.  Each capitalized term defined herein shall relate only to the
Series 2007-1 Certificates and no other Series of Certificates or Receivables
Purchase Series issued by the Trust.
 
“Amortization Period” shall mean, with respect to Series 2007-1, the Controlled
Amortization Period or the Early Amortization Period.
 
“Available Funds” shall mean, with respect to any Distribution Date, the sum of
Class A Available Funds, Class M Available Funds, Class B Available Funds, Class
C Available Funds and Class D Available Funds, in each case for such
Distribution Date.
 
“Available Principal Collections” shall mean, with respect to any Distribution
Date, the sum of:
 
 
(a)
(i) with respect to any Distribution Date prior to the earlier to occur of (A)
payment in full of the Series 2002-1 Certificates and (B) the end of the Funding
Period, $0; and (ii) with respect to any other Distribution Date, the Principal
Allocation Percentage of all Collections of Principal Receivables received
during the related Due Period, minus the amount of Reallocated Class D Principal
Collections, Reallocated Class C Principal Collections, Reallocated Class B
Principal Collections and Reallocated Class M Principal Collections with respect
to such Due Period which pursuant to Section 4.12 are required to fund the Class
A Required Amount, the Class M Required Amount, the Class B Required Amount and
the Class C Required Amount,

 
 
(b)
any Shared Principal Collections with respect to other Series in Group One that
are allocated to Series 2007-1 in accordance with Section 4.15 for such
Distribution Date,

 
 
(c)
any other amounts which pursuant to subsections 4.9(a) and 4.11(a) (to the
extent allocable to the Class A Investor Loss Amount or the Class A Investor
Dilution Amount), (b), (c) (to the extent allocable to the Class M Investor Loss
Amount or the Class M Investor Dilution Amount), (d), (e) (to the extent
allocable to the Class B Investor Loss Amount or the Class B Investor Dilution
Amount), (f), (i), (j), (k), (o), (p) and (q) for such Due Period (other than
such amounts paid from Reallocated Principal Collections) are to be treated as
Available Principal Collections for such Distribution Date, and

 
 
(d)
the amount, if any, specified by the Holder of the Exchangeable Seller
Certificate pursuant to the first proviso to subsection 4.5(b)(ii) to be
distributed as Available Principal Collections on such Distribution Date.

 

2

--------------------------------------------------------------------------------



“Average Principal Balance” shall mean, for any Due Period in which one or more
Reset Dates occur, the weighted average of the Principal Receivables on the
first day of each Subperiod in such Due Period, it being understood that such
average will be weighted according to a fraction, the numerator of which is the
number of days during the relevant Subperiod and the denominator of which is the
number of days in such Due Period.
 
“Base Rate” shall mean, for any Due Period, an annualized percentage equivalent
of a fraction, the numerator of which is equal to the sum of Monthly Interest
and any Net Swap Payment for the related Distribution Date and the Series 2007-1
Investor Monthly Servicing Fee for such Due Period, and the denominator of which
is equal to the outstanding principal amount of the Series 2007-1 Certificates,
determined as of the last day of the immediately preceding Due Period (or, for
the initial Due Period, the outstanding principal amount of the Series 2007-1
Certificates as of the Closing Date).
 
“Benefit Plan Investor” shall have the meaning specified in subsection
16(c)(vii) of this Supplement.
 
“Cash Pre-Funded Amount” shall mean the amount on deposit in the Pre-Funding
Account from time to time, excluding any investment income on funds on deposit
therein.
 
“Class” shall mean any of the Class A Investor Interest, the Class M Investor
Interest, the Class B Investor Interest, the Class C Investor Interest or the
Class D Investor Interest.
 
“Class A Additional Interest” shall mean the sum of the Class A-1 Additional
Interest and the Class A-2 Additional Interest.
 
“Class A Available Funds” shall mean, with respect to any Distribution Date, an
amount equal to the sum of (a) the Class A Floating Allocation of the
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and deposited in the Collection Account for the related Due Period
(including amounts under Sections 4.19(c) and 4.20(b) and other amounts that are
in each case to be treated as Collections of Finance Charge Receivables in
accordance with the Agreement (other than the Class A Net Swap Receipt)) and (b)
any Class A Net Swap Receipt for such Distribution Date.
 
“Class A Certificate Rate” means the Class A-1 Certificate Rate or the Class A-2
Certificate Rate, as applicable.
 
“Class A Certificateholder” shall mean each Person in whose name a Class A
Certificate is registered in the Certificate Register.
 
“Class A Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class A Controlled Amortization Amount” for any Due Period related to the
Controlled Amortization Period shall mean $26,400,000.00; provided, however,
that such amount shall be adjusted downward to reflect (i) any reduction to the
Class A Investor Interest as a result of any cancellation of Class A
Certificates pursuant to Section 4.16 and (ii) any principal payments to the
Class A Certificateholders pursuant to subsection 4.9(h), so that such amount
shall be equal
 

3

--------------------------------------------------------------------------------



to 1/8th of the outstanding principal amount of the Class A Certificates as of
the last day of the Due Period prior to the commencement of the Controlled
Amortization Period.
 
“Class A Controlled Amortization Shortfall” shall mean (i) with respect to the
first Due Period related to the Controlled Amortization Period, zero, and (ii)
with respect to each other Due Period during the Controlled Amortization Period
occurring on or prior to the Class A Expected Final Payment Date, the excess, if
any, of the Class A Controlled Payment Amount for the previous Due Period over
the amount of Available Principal Collections distributed as payment of such
Class A Controlled Payment Amount on the Distribution Date related to such
previous Due Period.
 
“Class A Controlled Payment Amount” for any Due Period, shall mean, the sum of
(a) the Class A Controlled Amortization Amount and (b) any existing Class A
Controlled Amortization Shortfall.
 
“Class A Deficiency Amount” shall mean the sum of the Class A-1 Deficiency
Amount and the Class A-2 Deficiency Amount.
 
“Class A Expected Final Payment Date” shall mean the November 2012 Distribution
Date.
 
“Class A Fixed Allocation” shall mean, with respect to any Due Period other than
a Due Period relating to the Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction, the numerator of which is the
Class A Investor Interest as of the close of business on the last day of the
Revolving Period and the denominator of which is equal to the Series Investor
Interest as of the close of business on the last day of the Revolving Period.
 
“Class A Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent (which
percentage shall never exceed 100%) of a fraction:
 
(a)  the numerator of which is the Class A Investor Interest as of the close of
business on the last day of the preceding Due Period (or with respect to the
first Due Period ending after the Closing Date, the Class A Investor Interest as
of the Closing Date); and
 
(b)  the denominator of which is equal to the Series Investor Interest as of the
close of business on the last day of the preceding Due Period (or with respect
to the first Due Period ending after the Closing Date, the Series Investor
Interest as of the Closing Date).
 
“Class A Initial Investor Interest” shall mean the aggregate initial principal
amount of the Class A Certificates, which is $211,200,000.  $153,800,000 of such
initial principal amount is allocated to the Class A-1
Certificates.  $57,400,000 of such initial principal amount is allocated to the
Class A-2 Certificates.
 
“Class A Investor Allocation” shall mean, with respect to any Due Period, (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amount and
 

4

--------------------------------------------------------------------------------



Collections of Finance Charge Receivables at any time and Collections of
Principal Receivables during the Revolving Period, the Class A Floating
Allocation and (b) with respect to Collections of Principal Receivables during
the Controlled Amortization Period or Early Amortization Period, the Class A
Fixed Allocation.
 
“Class A Investor Charge-Off” shall have the meaning specified in
subsection 4.10(a).
 
“Class A Investor Dilution Amount” shall mean, for any Distribution Date, an
amount equal to the product of (a) the Series 2007-1 Investor Dilution Amount
for such Distribution Date and (b) the Class A Floating Allocation for the
related Due Period.
 
“Class A Investor Interest” shall mean, on any date of determination, an amount
equal to the greater of (x) zero and (y) an amount equal to (a) the Class A
Initial Investor Interest, minus (b) the aggregate amount of principal payments
made to Class A Certificateholders prior to such date (other than any principal
payment made pursuant to subsection 4.9(h)), minus (c) the excess, if any, of
the aggregate amount of Class A Investor Charge-Offs pursuant to subsection
4.10(a) over Class A Investor Charge-Offs reimbursed pursuant to subsection
4.11(b) prior to such date of determination, minus (d) the amount of any
reduction to the Class A Investor Interest as a result of the purchase by the
Seller and subsequent cancellation of the Class A Certificates pursuant to
Section 4.16, minus (e) the Class A Percentage of the Initial Total Pre-Funded
Amount, plus (f) the Class A Percentage of the amount of any increases to the
Series Investor Interest pursuant to Section 4.21 during the Funding
Period.  The Class A Investor Interest shall be allocated to each subclass of
the Class A Certificates proportionately according to the outstanding principal
amount thereof.
 
“Class A Investor Loss Amount” shall mean, with respect to each Distribution
Date, an amount equal to the product of (a) the Investor Loss Amount for the
related Due Period and (b) the Class A Floating Allocation applicable for the
related Due Period.
 
“Class A Monthly Interest” shall mean the sum of the Class A-1 Monthly Interest
and the Class A-2 Monthly Interest.
 
“Class A Monthly Principal” shall mean the monthly principal distributable in
respect of the Class A Certificates as calculated in accordance with subsection
4.7(a).
 
“Class A Net Swap Payment” shall mean, for any Distribution Date, the net amount
payable by the Trust to the Hedge Counterparty pursuant to the Class A Swap on
that Distribution Date as a result of LIBOR being less than the Class A Swap
Rate.  For the avoidance of doubt, Class A Net Swap Payments do not include
Hedge Termination Fees or payment of breakage or other miscellaneous costs.
 
“Class A Net Swap Receipt” shall mean, for any Distribution Date, the net amount
payable to the Trust from the Hedge Counterparty pursuant to the Class A Swap on
that Distribution Date as a result of LIBOR being greater than the Class A Swap
Rate.
 
“Class A Percentage” shall mean a fraction, the numerator of which is the
Class A Initial Investor Interest and the denominator of which is the Initial
Investor Interest.
 

5

--------------------------------------------------------------------------------



“Class A Required Amount” shall have the meaning specified in subsection 4.8(a).
 
“Class A Servicing Fee” shall have the meaning specified in Section 3 of this
Supplement.
 
“Class A Swap” shall mean any Interest Rate Swap Agreement relating to the Class
A-1 Certificates.
 
“Class A Swap Rate” shall mean 5.056% per annum.
 
“Class A-1 Additional Interest” shall have the meaning specified in subsection
4.6(a).
 
“Class A-1 Certificate Rate” shall mean, with respect to any Interest Period, a
per annum rate equal to LIBOR as of the related LIBOR Determination Date for
such Interest Period plus 1.25%.
 
“Class A-1 Certificateholder” shall mean each Person in whose name a Class A-1
Certificate is registered in the Certificate Register.
 
“Class A-1 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class A-1 Deficiency Amount” shall have the meaning specified in subsection
4.6(a).
 
“Class A-1 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class A-1 Certificates as calculated in accordance with
subsection 4.6(a).
 
“Class A-2 Additional Interest” shall have the meaning specified in subsection
4.6(b).
 
“Class A-2 Certificate Rate” shall mean, with respect to any Interest Period, a
fixed per annum rate equal to 6.15%.
 
“Class A-2 Certificateholder” shall mean each Person in whose name a Class A-2
Certificate is registered in the Certificate Register.
 
“Class A-2 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class A-2 Deficiency Amount” shall have the meaning specified in subsection
4.6(b).
 
“Class A-2 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class A-2 Certificates as calculated in accordance with
subsection 4.6(b).
 
“Class B Additional Interest” shall mean the sum of the Class B-1 Additional
Interest and the Class B-2 Additional Interest.
 
“Class B Available Funds” shall mean, with respect to any Distribution Date, an
amount equal to the sum of (a) the Class B Floating Allocation of the
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and deposited in the Collection Account
 

6

--------------------------------------------------------------------------------



for the related Due Period (including amounts under Sections 4.19(c) and 4.20(b)
and other amounts that are in each case to be treated as Collections of Finance
Charge Receivables in accordance with the Agreement (other than the Class B Net
Swap Receipt)) and (b) the Class B Net Swap Receipt for the related Distribution
Date.
 
“Class B Certificate Rate” shall mean the Class B-1 Certificate Rate or the
Class B-2 Certificate Rate, as applicable.
 
“Class B Certificateholder” shall mean each Person in whose name a Class B
Certificate is registered in the Certificate Register.
 
“Class B Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class B Controlled Amortization Amount” for any Due Period related to the
Controlled Amortization Period shall mean $30,400,000; provided, however, that
such amount shall be adjusted downward to reflect (i) any reduction to the Class
B Investor Interest as a result of any cancellation of Class B Certificates
pursuant to Section 4.16 and (ii) any principal payments to the Class B
Certificateholders pursuant to subsection 4.9(h), so that such amount shall be
equal to the outstanding principal amount of the Class B Certificates as of the
last day of the Due Period prior to the commencement of the Controlled
Amortization Period.
 
“Class B Controlled Amortization Shortfall” shall mean (i) with respect to the
first Due Period related to the Controlled Amortization Period occurring after
the Class M Expected Final Payment Date, zero, and (ii) with respect to each
other Due Period thereafter during the Controlled Amortization Period occurring
on or prior to the Class B Expected Final Payment Date, means the excess, if
any, of the Class B Controlled Payment Amount for the previous Due Period over
the amount of Available Principal Collections distributed as payment of such
Class B Controlled Payment Amount on the Distribution Date related to such
previous Due Period.
 
“Class B Controlled Payment Amount” for any Due Period, shall mean, the sum of
(a) the Class B Controlled Amortization Amount and (b) any existing Class B
Controlled Amortization Shortfall.
 
“Class B Deficiency Amount” shall mean the sum of the Class B-1 Deficiency
Amount and the Class B-2 Deficiency Amount.
 
“Class B Expected Final Payment Date” shall mean the January 2013 Distribution
Date.
 
“Class B Fixed Allocation” shall mean, with respect to any Due Period other than
a Due Period relating to the Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction, the numerator of which is the
Class B Investor Interest as of the close of business on the last day of the
Revolving Period, and the denominator of which is equal to the Series Investor
Interest as of the close of business on the last day of the Revolving Period.
 
“Class B Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent (which
percentage shall never exceed 100%) of a fraction:
 

7

--------------------------------------------------------------------------------



(a)  the numerator of which is the Class B Investor Interest as of the close of
business on the last day of the preceding Due Period (or with respect to the
first Due Period ending after the Closing Date, the Class B Investor Interest as
of the Closing Date); and
 
(b)  the denominator of which is equal to the Series Investor Interest as of the
close of business on the last day of the preceding Due Period (or with respect
to the first Due Period ending after the Closing Date, the Series Investor
Interest as of the Closing Date).
 
“Class B Initial Investor Interest” shall mean the aggregate initial principal
amount of the Class B Certificates, which is $30,400,000.  $16,900,000 of such
initial principal amount is allocated to the Class B-1
Certificates.  $13,500,000 of such initial principal amount is allocated to the
Class B-2 Certificates.
 
“Class B Investor Allocation” shall mean, with respect to any Due Period (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amounts and Collections of Finance Charge Receivables at any time and
Collections of Principal Receivables during the Revolving Period, the Class B
Floating Allocation and (b) with respect to Collections of Principal Receivables
during the Controlled Amortization Period or Early Amortization Period, the
Class B Fixed Allocation.
 
“Class B Investor Charge-Off” shall have the meaning specified in
subsection 4.10(c).
 
“Class B Investor Dilution Amount” shall mean, for any Distribution Date, an
amount equal to the product of (a) the Series 2007-1 Investor Dilution Amount
for such Distribution Date and (b) the Class B Floating Allocation for the
related Due Period.
 
“Class B Investor Interest” shall mean, on any date of determination, an amount
equal to the greater of (x) zero and (y) an amount equal to (a) the Class B
Initial Investor Interest, minus (b) the aggregate amount of principal payments
made to Class B Certificateholders prior to such date (other than any principal
payment made pursuant to subsection 4.9(h)), minus (c) the aggregate amount of
Class B Investor Charge-Offs for all prior Distribution Dates pursuant to
subsections 4.10(a), (b) and (c), minus (d) the aggregate amount of Reallocated
Class B Principal Collections allocated pursuant to subsection 4.12(b)(iv) on
all prior Distribution Dates, minus (e) the amount of any reduction to the Class
B Investor Interest as a result of the purchase by the Seller and subsequent
cancellation of the Class B Certificates pursuant to Section 4.16, minus (f) the
Class B Percentage of the Initial Total Pre-Funded Amount, plus (g) the Class B
Percentage of the amount of any increases to the Series Investor Interest
pursuant to Section 4.21 during the Funding Period, plus (h) the aggregate
amount of Excess Spread and Shared Excess Finance Charge Collections allocated
and available on all prior Distribution Dates pursuant to subsection 4.11(f) for
the purpose of reimbursing amounts deducted pursuant to the foregoing clauses
(c) and (d).  The Class B Investor Interest shall be allocated to each subclass
of the Class B Certificates proportionately according to the outstanding
principal amount thereof.
 

8

--------------------------------------------------------------------------------



“Class B Investor Loss Amount” shall mean, with respect to each Distribution
Date, an amount equal to the product of (a) the Investor Loss Amount for the
related Due Period and (b) the Class B Floating Allocation applicable for the
related Due Period.
 
“Class B Monthly Interest” shall mean the sum of the Class B-1 Monthly Interest
and the Class B-2 Monthly Interest.
 
“Class B Monthly Principal” shall mean the monthly principal distributable in
respect of the Class B Certificates as calculated in accordance with subsection
4.7(c).
 
“Class B Net Swap Payment” shall mean, for any Distribution Date, the net amount
payable by the Trust to the Hedge Counterparty pursuant to the Class B Swap on
that Distribution Date as a result of LIBOR being less than the Class B Swap
Rate.  For the avoidance of doubt, Class B Net Swap Payments do not include
Hedge Termination Fees or payment of breakage or other miscellaneous costs.
 
“Class B Net Swap Receipt” shall mean, for any Distribution Date, the net amount
payable to the Trust from the Hedge Counterparty pursuant to the Class B Swap on
that Distribution Date as a result of LIBOR being greater than the Class B Swap
Rate.
 
“Class B Percentage” shall mean a fraction, the numerator of which is the
Class B Initial Investor Interest and the denominator of which is the Initial
Investor Interest.
 
“Class B Principal Commencement Date” shall have the meaning specified in
subsection 4.7(c).
 
“Class B Required Amount” shall have the meaning specified in subsection 4.8(c).
 
“Class B Servicing Fee” shall have the meaning specified in Section 3 of this
Supplement
 
“Class B Swap” shall mean any Interest Rate Swap Agreement relating to the Class
B Certificates.
 
“Class B Swap Rate” shall mean 5.084% per annum.
 
“Class B-1 Additional Interest” shall have the meaning specified in subsection
4.6(e).
 
“Class B-1 Certificate Rate” shall mean, with respect to any Interest Period, a
per annum rate equal to LIBOR as of the related LIBOR Determination Date for
such Interest Period plus 2.00%.
 
“Class B-1 Certificateholder” shall mean each Person in whose name a Class B-1
Certificate is registered in the Certificate Register.
 
“Class B-1 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class B-1 Deficiency Amount” shall have the meaning specified in subsection
4.6(e).
 

9

--------------------------------------------------------------------------------



“Class B-1 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class B-1 Certificates as calculated in accordance with
subsection 4.6(e).
 
 “Class B-2 Additional Interest” shall have the meaning specified in subsection
4.6(f).
 
“Class B-2 Certificate Rate” shall mean, with respect to any Interest Period, a
fixed per annum rate equal to 6.91%.
 
“Class B-2 Certificateholder” shall mean each Person in whose name a Class B-2
Certificate is registered in the Certificate Register.
 
“Class B-2 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class B-2 Deficiency Amount” shall have the meaning specified in subsection
4.6(f).
 
“Class B-2 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class B-2 Certificates as calculated in accordance with
subsection 4.6(f).
 
“Class C Available Funds” shall mean, with respect to any Distribution Date, an
amount equal to the sum of (a) the Class C Floating Allocation of Collections of
Finance Charge Receivables allocated to the Series 2007-1 Certificates and
deposited in the Collection Account for the related Due Period (including
amounts under Sections 4.19(c) and 4.20(b) and other amounts that are in each
case to be treated as Collections of Finance Charge Receivables in accordance
with the Agreement (other than the Class C Net Cap Receipt)) and (b) the Class C
Net Cap Receipt for the related Distribution Date.
 
“Class C Cap” shall mean any Interest Rate Cap Agreement relating to the Class C
Certificates.
 
“Class C Cap Rate” shall mean 9.00% per annum.
 
“Class C Certificate Rate” with respect to any Interest Period shall have the
meaning specified in the Class C Purchase Agreement; provided that the Class C
Certificate Rate shall in no event exceed a per annum rate equal to LIBOR as of
the LIBOR Determination Date for such Interest Period plus 4.00%.
 
“Class C Certificateholder” shall mean each Person in whose name a Class C
Certificate is registered in the Certificate Register.
 
“Class C Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class C Deficiency Amount” shall have the meaning specified in subsection
4.6(g).
 
“Class C Expected Final Payment Date” shall mean the February 2013 Distribution
Date.
 

10

--------------------------------------------------------------------------------



“Class C Fixed Allocation” shall mean, with respect to any Due Period other than
a Due Period relating to the Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction, the numerator of which is the
Class C Investor Interest as of the close of business on the last day of the
Revolving Period, and the denominator of which is equal to the Series Investor
Interest as of the close of business on the last day of the Revolving Period.
 
“Class C Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent (which
percentage shall never exceed 100%) of a fraction:
 
(a)  the numerator of which is the Class C Investor Interest as of the close of
business on the last day of the preceding Due Period (or with respect to the
first Due Period ending after the Closing Date, the Class C Investor Interest as
of the Closing Date); and
 
(b)  the denominator of which is equal to the Series Investor Interest as of the
close of business on the last day of the preceding Due Period (or with respect
to the first Due Period ending after the Closing Date, the Series Investor
Interest as of the Closing Date).
 
“Class C Initial Investor Interest” shall mean the aggregate initial principal
amount of the Class C Certificates, which is $28,800,000.
 
“Class C Investor Allocation” shall mean, with respect to any Due Period (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amounts and Collections of Finance Charge Receivables at any time and
Collections of Principal Receivables during the Revolving Period, the Class C
Floating Allocation and (b) with respect to Collections of Principal Receivables
during the Controlled Amortization Period or Early Amortization Period, the
Class C Fixed Allocation.
 
“Class C Investor Charge-Off” shall have the meaning specified in
subsection 4.10(d).
 
“Class C Investor Dilution Amount” shall mean, for any Distribution Date, an
amount equal to the product of (a) the Series 2007-1 Investor Dilution Amount
for such Distribution Date and (b) the Class C Floating Allocation for the
related Due Period.
 
“Class C Investor Interest” shall mean, on any date of determination, an amount
equal to the greater of (x) zero and (y) an amount equal to (a) the Class C
Initial Investor Interest, minus (b) the aggregate amount of principal payments
made to the Class C Certificateholders prior to such date (other than any
principal payment made pursuant to subsection 4.9(h)), minus (c) the aggregate
amount of Class C Investor Charge-Offs for all prior Distribution Dates pursuant
to subsections 4.10(a), (b), (c) and (d), minus (d) the aggregate amount of
Reallocated Class C Principal Collections allocated pursuant to subsection
4.12(b)(iii) on all prior Distribution Dates, minus (e) the amount of any
reduction to the Class C Investor Interest as a result of the purchase by the
Seller and subsequent cancellation of the Class C Certificates pursuant to
Section 4.16, minus (f) the Class C Percentage of the Initial Total Pre-Funded
Amount, plus (g) the Class C Percentage of the amount of any increases to the
Series Investor Interest pursuant to Section 4.21 during the Funding Period, and
plus (h) the aggregate amount of Excess Spread and Shared
 

11

--------------------------------------------------------------------------------



Excess Finance Charge Collections allocated and available on all prior
Distribution Dates pursuant to subsection 4.11(k) for the purpose of reimbursing
amounts deducted pursuant to the foregoing clauses (c) and (d).
 
“Class C Investor Loss Amount” shall mean, with respect to any Distribution
Date, an amount equal to the product of (a) the Investor Loss Amount for the
related Due Period and (b) the Class C Floating Allocation applicable for the
related Due Period.
 
“Class C Monthly Interest” shall have the meaning specified in subsection
4.6(g).
 
“Class C Monthly Principal” shall mean the monthly principal distributable in
respect of the Class C Certificates as calculated in accordance with subsection
4.7(d).
 
“Class C Net Cap Receipt” means, for any Distribution Date, the net amount
payable to the Trust from the Hedge Counterparty pursuant to the Class C Cap on
that Distribution Date as a result of LIBOR being greater than the Class C Cap
Rate.
 
“Class C Percentage” shall mean a fraction, the numerator of which is the
Class C Initial Investor Interest and the denominator of which is the Initial
Investor Interest.
 
“Class C Purchase Agreement” shall mean the agreement among the Seller, the
Servicer, the Trustee and the Class C Certificateholders, as amended, modified
or restated from time to time.
 
“Class C Required Amount” shall mean the amount, if any, equal to the sum of
(a) the amount, if any, by which the sum of (i) the Class C Monthly Interest for
such Distribution Date, plus (ii) the Class C Deficiency Amount, if any, for
such Distribution Date, plus (iii) the Class C Investor Loss Amount, if any, for
the prior Due Period, plus (iv) the Class C Investor Dilution Amount, if any,
for such Distribution Date exceeds the amount of Excess Spread available to be
applied to such amounts pursuant to subsections 4.11(h), (i) and (j), plus (b)
the amount, if any, by which the sum of (i) the Class C Servicing Fee for the
prior Due Period, plus (ii) the Class C Servicing Fee, if any, due but not paid
on any prior Distribution Date, exceeds the Class C Available Funds for the
related Due Period and the amount of any Excess Spread available to be applied
to such amount pursuant to subsection 4.11(g).
 
“Class C Servicing Fee” shall have the meaning specified in Section 3 of this
Supplement.
 
“Class D Available Funds” shall mean, with respect to any Distribution Date, an
amount equal to the Class D Floating Allocation of Collections of Finance Charge
Receivables allocated to the Series 2007-1 Certificates and deposited in the
Collection Account for the related Due Period (including amounts under Sections
4.19(c) and 4.20(b) and other amounts that are in each case to be treated as
Collections of Finance Charge Receivables in accordance with the Agreement).
 
“Class D Certificateholders” shall mean any Person in whose name a Class D
Certificate is registered in the Certificate Register.
 

12

--------------------------------------------------------------------------------



“Class D Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class D Deficiency Amount” shall mean, with respect to any Distribution Date,
the sum of the Class D-1 Deficiency Amount plus the Class D-2 Deficiency Amount.
 
“Class D Expected Final Payment Date” shall mean the March 2013 Distribution
Date.
 
“Class D Fixed Allocation” shall mean, with respect to any Due Period other than
a Due Period relating to the Revolving Period, the sum of the Class D-1 Fixed
Allocation and the Class D-2 Fixed Allocation.
 
“Class D Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the sum of the Class D-1 Floating
Allocation and the Class D-2 Floating Allocation.
 
“Class D Initial Investor Interest” shall mean $30,400,000, which amount shall
be allocated between the Class D-1 Initial Investor Interest and the Class D-2
Initial Investor Interest as set forth in the Class D Purchase Agreements.
 
“Class D Investor Allocation” shall mean, with respect to any Due Period, (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amounts and Collections of Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class D Floating
Allocation and (b) with respect to Collections of Principal Receivables during
the Controlled Amortization Period or Early Amortization Period, the Class D
Fixed Allocation.
 
“Class D Investor Charge-Offs” shall mean the sum of Class D-1 Investor
Charge-Offs plus Class D-2 Investor Charge-Offs.
 
“Class D Investor Dilution Amount” shall mean, for any Distribution Date, an
amount equal to the product of (a) the Series 2007-1 Investor Dilution Amount
for such Distribution Date and (b) the Class D Floating Allocation for the
related Due Period.
 
“Class D Investor Interest” shall mean, on any date of determination, the sum of
the Class D-1 Investor Interest plus the Class D-2 Investor Interest.
 
“Class D Investor Loss Amount” shall mean, with respect to any Distribution
Date, an amount equal to the product of (a) the Investor Loss Amount for the
related Due Period and (b) the Class D Floating Allocation applicable for the
related Due Period.
 
“Class D Monthly Interest” shall mean the sum of the Class D-1 Monthly Interest
plus the Class D-2 Monthly Interest.
 
“Class D Monthly Principal” shall mean the sum of the Class D-1 Monthly
Principal plus the Class D-2 Monthly Principal.
 

13

--------------------------------------------------------------------------------



“Class D Percentage” shall mean the sum of the Class D-1 Percentage and the
Class D-2 Percentage.
 
“Class D Purchase Agreement(s)” shall mean the Class D-1 Purchase Agreement
and/or the Class D-2 Purchase Agreement, as the case may be.
 
“Class D Servicing Fee” shall mean the sum of the Class D-1 Servicing Fee plus
the Class D-2 Servicing Fee.
 
“Class D-1 Certificate Rate” with respect to any Interest Period shall have the
meaning specified in the Class D-1 Purchase Agreement; provided that the Class
D-1 Certificate Rate shall in no event exceed a per annum rate equal to (i) if
the Class D-1 Certificate Rate is a floating rate, LIBOR as of the LIBOR
Determination Date for such Interest Period plus 10.0% and (ii) if the Class D-1
Certificate Rate is a fixed rate, 15.0%.
 
“Class D-1 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class D-1 Deficiency Amount” shall have the meaning specified in
subsection 4.6(h).
 
“Class D-1 Fixed Allocation” shall mean, with respect to any Due Period other
than a Due Period relating to the Revolving Period, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
is the Class D-1 Investor Interest as of the close of business on the last day
of the Revolving Period, and the denominator of which is equal to the Series
Investor Interest as of the close of business on the last day of the Revolving
Period.
 
“Class D-1 Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent (which
percentage shall never exceed 100%) of a fraction:
 
(a)  the numerator of which is the Class D-1 Investor Interest as of the close
of business on the last day of the preceding Due Period (or with respect to the
first Due Period ending after the Closing Date, the Class D-1 Investor Interest
as of the Closing Date); and
 
(b)  the denominator of which is equal to the Series Investor Interest as of the
close of business on the last day of the preceding Due Period (or with respect
to the first Due Period ending after the Closing Date, the Series Investor
Interest as of the Closing Date).
 
“Class D-1 Initial Investor Interest” shall mean the portion of the Class D
Initial Investor Interest allocated to the Class D-1 Investor Interest, as set
forth in the Class D-1 Purchase Agreement.
 
“Class D-1 Investor Allocation” shall mean, with respect to any Due Period, (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amounts and Collections of Finance Charge Receivables at any time and
Principal Receivables during the
 

14

--------------------------------------------------------------------------------



Revolving Period, the Class D-1 Floating Allocation and (b) with respect to
Collections of Principal Receivables during the Controlled Amortization Period
or Early Amortization Period, the Class D-1 Fixed Allocation.
 
“Class D-1 Investor Charge-Off” shall have the meaning specified in
subsection 4.10(e).
 
“Class D-1 Investor Interest” shall mean, on any date of determination, an
amount equal to the greater of (x) zero and (y) an amount equal to (a) the Class
D-1 Initial Investor Interest, minus (b) the aggregate amount of principal
payments made to the holders of the Class D-1 Certificates prior to such date
(other than any principal payments made pursuant to subsection 4.9(h)), minus
(c) the aggregate amount of Class D-1 Investor Charge-Offs for all prior
Distribution Dates pursuant to subsections 4.10(a) through (e), minus (d) the
aggregate amount of Reallocated Class D-1 Principal Collections allocated
pursuant to subsection 4.12(b)(ii) on all prior Distribution Dates, minus (e)
the amount of any reduction to the Class D-1 Investor Interest as a result of
the purchase by the Seller and subsequent cancellation of the Class D-1
Certificates pursuant to Section 4.16, minus (f) the Class D-1 Percentage of the
Initial Total Pre-Funded Amount, plus (g) the Class D-1 Percentage of the amount
of any increases to the Series Investor Interest pursuant to Section 4.21 during
the Funding Period, plus (h) the aggregate amount of Excess Spread and Shared
Excess Finance Charge Collections allocated and available on all prior
Distribution Dates pursuant to subsection 4.11(q) for the purpose of reimbursing
amounts deducted pursuant to the foregoing clauses (c) and (d); provided that
the Class D-1 Investor Interest determined pursuant to the foregoing clauses (a)
through (h) may be subject to further increase or decrease under the
circumstances described in Section 16(e) of this Supplement.
 
“Class D-1 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class D-1 Certificates as calculated in accordance with
subsection 4.6(h).
 
“Class D-1 Monthly Principal” shall mean the monthly principal distributable in
respect of the Class D-1 Certificates as calculated in accordance with
subsection 4.7(e).
 
“Class D-1 Percentage” shall mean a fraction, the numerator of which is the
Class D-1 Initial Investor Interest and the denominator of which is the Initial
Investor Interest.
 
“Class D-1 Purchase Agreement” shall be the agreement among the Seller, the
Servicer, the Trustee and the Class D-1 Certificateholders, as amended, modified
or restated from time to time.
 
“Class D-1 Servicing Fee” shall have the meaning specified in Section 3 of this
Supplement.
 
“Class D-2 Certificate Rate” with respect to any Interest Period shall have the
meaning specified in the Class D-2 Purchase Agreement; provided that the Class
D-2 Certificate Rate shall in no event exceed a per annum rate equal to (i) if
the Class D-2 Certificate Rate is a floating rate, LIBOR as of the LIBOR
Determination Date for such Interest Period plus 10.0% and (ii) if the Class D-2
Certificate Rate is a fixed rate, 15.0%.
 
“Class D-2 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 

15

--------------------------------------------------------------------------------



“Class D-2 Deficiency Amount” shall have the meaning specified in
subsection 4.6(i).
 
“Class D-2 Fixed Allocation” shall mean, with respect to any Due Period other
than a Due Period relating to the Revolving Period, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
is the Class D-2 Investor Interest as of the close of business on the last day
of the Revolving Period, and the denominator of which is equal to the Series
Investor Interest as of the close of business on the last day of the Revolving
Period.
 
“Class D-2 Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent (which
percentage shall never exceed 100%) of a fraction:
 
(a)  the numerator of which is the Class D-2 Investor Interest as of the close
of business on the last day of the preceding Due Period (or with respect to the
first Due Period ending after the Closing Date, the Class D-2 Investor Interest
as of the Closing Date); and
 
(b)  the denominator of which is equal to the Series Investor Interest as of the
close of business on the last day of the preceding Due Period (or with respect
to the first Due Period ending after the Closing Date, the Series Investor
Interest as of the Closing Date).
 
“Class D-2 Initial Investor Interest” shall mean the portion of the Class D
Initial Investor Interest allocated to the Class D-2 Investor Interest, as set
forth in the Class D-2 Purchase Agreement.
 
“Class D-2 Investor Allocation” shall mean, with respect to any Due Period, (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amounts and Collections of Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class D-2 Floating
Allocation and (b) with respect to Collections of Principal Receivables during
the Controlled Amortization Period or Early Amortization Period, the Class D-2
Fixed Allocation.
 
“Class D-2 Investor Charge-Off” shall have the meaning specified in
subsection 4.10(e).
 
“Class D-2 Investor Interest” shall mean, on any date of determination, an
amount equal to the greater of (x) zero and (y) an amount equal to (a) the Class
D-2 Initial Investor Interest, minus (b) the aggregate amount of principal
payments made to the holders of the Class D-2 Certificates prior to such date
(other than any principal payments made pursuant to subsection 4.9(h)), minus
(c) the aggregate amount of Class D-2 Investor Charge-Offs for all prior
Distribution Dates pursuant to subsections 4.10(a) through (e), minus (d) the
aggregate amount of Reallocated Class D-2 Principal Collections allocated
pursuant to subsection 4.12(b)(i) on all prior Distribution Dates, minus (e) the
amount of any reduction to the Class D-2 Investor Interest as a result of the
purchase by the Seller and subsequent cancellation of the Class D-2 Certificates
pursuant to Section 4.16, minus (f) the Class D-2 Percentage of the Initial
Total Pre-Funded Amount, plus (g) the Class D-2 Percentage of the amount of any
increases to the Series Investor Interest pursuant to Section 4.21 during the
Funding Period, plus (h) the aggregate amount of
 

16

--------------------------------------------------------------------------------



Excess Spread and Shared Excess Finance Charge Collections allocated and
available on all prior Distribution Dates pursuant to subsection 4.11(q) for the
purpose of reimbursing amounts deducted pursuant to the foregoing clauses (c)
and (d) ; provided that the Class D-2 Investor Interest determined pursuant to
the foregoing clauses (a) through (h) may be subject to further increase or
decrease under the circumstances described in Section 16(e) of this Supplement.
 
“Class D-2 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class D-2 Certificates as calculated in accordance with
subsection 4.6(i).
 
“Class D-2 Monthly Principal” shall mean the monthly principal distributable in
respect of the Class D-2 Certificates as calculated in accordance with
subsection 4.7(f).
 
“Class D-2 Percentage” shall mean a fraction, the numerator of which is the
Class D-2 Initial Investor Interest and the denominator of which is the Initial
Investor Interest.
 
“Class D-2 Purchase Agreement” shall mean the agreement among the Seller, the
Servicer, the Trustee and the Class D-2 Certificateholders, as amended, modified
or restated from time to time.
 
“Class D-2 Servicing Fee” shall have the meaning specified in Section 3 of this
Supplement.
 
“Class M Additional Interest” shall mean the sum of the Class M-1 Additional
Interest and the Class M-2 Additional Interest.
 
“Class M Available Funds” shall mean, with respect to any Distribution Date, an
amount equal to the sum of (a) the Class M Floating Allocation of the
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and deposited in the Collection Account for the related Due Period
(including amounts under Sections 4.19(c) and 4.20(b) and other amounts that are
in each case to be treated as Collections of Finance Charge Receivables in
accordance with the Agreement (other than the Class M Net Swap Receipt)) and (b)
the Class M Net Swap Receipt for the related Distribution Date.
 
“Class M Certificate Rate” means the Class M-1 Certificate Rate or the Class M-2
Certificate Rate, as applicable.
 
“Class M Certificateholder” shall mean each Person in whose name a Class M
Certificate is registered in the Certificate Register.
 
“Class M Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class M Controlled Amortization Amount” for any Due Period related to the
Controlled Amortization Period shall mean $19,200,000; provided, however, that
such amount shall be adjusted downward to reflect (i) any reduction to the Class
M Investor Interest as a result of any cancellation of Class M Certificates
pursuant to Section 4.16 and (ii) any principal payments to the Class M
Certificateholders pursuant to subsection 4.9(h), so that such amount shall be
equal
 

17

--------------------------------------------------------------------------------



to the outstanding principal amount of the Class M Certificates as of the last
day of the Due Period prior to the commencement of the Controlled Amortization
Period.
 
“Class M Controlled Amortization Shortfall” shall mean (i) with respect to the
first Due Period related to the Controlled Amortization Period occurring after
the Class A Expected Final Payment Date, zero, and (ii) with respect to each
other Due Period thereafter during the Controlled Amortization Period occurring
on or prior to the Class M Expected Final Payment Date, means the excess, if
any, of the Class M Controlled Payment Amount for the previous Due Period over
the amount of Available Principal Collections distributed as payment of such
Class M Controlled Payment Amount on the Distribution Date related to such
previous Due Period.
 
“Class M Controlled Payment Amount” for any Due Period, shall mean, the sum of
(a) the Class M Controlled Amortization Amount and (b) any existing Class M
Controlled Amortization Shortfall.
 
“Class M Deficiency Amount” shall mean the sum of the Class M-1 Deficiency
Amount and the Class M-2 Deficiency Amount.
 
“Class M Expected Final Payment Date” shall mean the December 2012 Distribution
Date.
 
“Class M Fixed Allocation” shall mean, with respect to any Due Period other than
a Due Period relating to the Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction, the numerator of which is the
Class M Investor Interest as of the close of business on the last day of the
Revolving Period, and the denominator of which is equal to the Series Investor
Interest as of the close of business on the last day of the Revolving Period.
 
“Class M Floating Allocation” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent (which
percentage shall never exceed 100%) of a fraction:
 
(a)  the numerator of which is the Class M Investor Interest as of the close of
business on the last day of the preceding Due Period (or with respect to the
first Due Period ending after the Closing Date, the Class M Investor Interest as
of the Closing Date); and
 
(b)  the denominator of which is equal to the Series Investor Interest as of the
close of business on the last day of the preceding Due Period (or with respect
to the first Due Period ending after the Closing Date, the Series Investor
Interest as of the Closing Date).
 
“Class M Initial Investor Interest” shall mean the aggregate initial principal
amount of the Class M Certificates, which is $19,200,000.  $4,000,000 of such
initial principal amount is allocated to the Class M-1
Certificates.  $15,200,000 of such initial principal amount is allocated to the
Class M-2 Certificates.
 
“Class M Investor Allocation” shall mean, with respect to any Due Period (a)
with respect to Series 2007-1 Investor Loss Amounts, Series 2007-1 Investor
Dilution Amounts and
 

18

--------------------------------------------------------------------------------



Collections of Finance Charge Receivables at any time and Collections of
Principal Receivables during the Revolving Period, the Class M Floating
Allocation and (b) with respect to Collections of Principal Receivables during
the Controlled Amortization Period or Early Amortization Period, the Class M
Fixed Allocation.
 
“Class M Investor Charge-Off” shall have the meaning specified in
subsection 4.10(b).
 
“Class M Investor Dilution Amount” shall mean, for any Distribution Date, an
amount equal to the product of (a) the Series 2007-1 Investor Dilution Amount
for such Distribution Date and (b) the Class M Floating Allocation for the
related Due Period.
 
“Class M Investor Interest” shall mean, on any date of determination, an amount
equal to the greater of (x) zero and (y) an amount equal to (a) the Class M
Initial Investor Interest, minus (b) the aggregate amount of principal payments
made to Class M Certificateholders prior to such date (other than any principal
payment made pursuant to subsection 4.9(h)), minus (c) the aggregate amount of
Class M Investor Charge-Offs for all prior Distribution Dates pursuant to
subsections 4.10(a) and (b), minus (d) the aggregate amount of Reallocated Class
M Principal Collections allocated pursuant to subsection 4.12(b)(v) on all prior
Distribution Dates, minus (e) the amount of any reduction to the Class M
Investor Interest as a result of the purchase by the Seller and subsequent
cancellation of the Class M Certificates pursuant to Section 4.16, minus (f) the
Class M Percentage of the Initial Total Pre-Funded Amount, plus (g) the Class M
Percentage of the amount of any increases to the Series Investor Interest
pursuant to Section 4.21 during the Funding Period, plus (h) the aggregate
amount of Excess Spread and Shared Excess Finance Charge Collections allocated
and available on all prior Distribution Dates pursuant to subsection 4.11(d) for
the purpose of reimbursing amounts deducted pursuant to the foregoing clauses
(c) and (d).  The Class M Investor Interest shall be allocated to each subclass
of the Class M Certificates proportionately according to the outstanding
principal amount thereof.
 
“Class M Investor Loss Amount” shall mean, with respect to each Distribution
Date, an amount equal to the product of (a) the Investor Loss Amount for the
related Due Period and (b) the Class M Floating Allocation applicable for the
related Due Period.
 
“Class M Monthly Interest” shall mean the sum of the Class M-1 Monthly Interest
and the Class M-2 Monthly Interest.
 
“Class M Monthly Principal” shall mean the monthly principal distributable in
respect of the Class M Certificates as calculated in accordance with subsection
4.7(b).
 
“Class M Net Swap Payment” shall mean, for any Distribution Date, the net amount
payable by the Trust to the Hedge Counterparty pursuant to the Class M Swap on
that Distribution Date as a result of LIBOR being less than the Class M Swap
Rate.  For the avoidance of doubt, Class M Net Swap Payments do not include
Hedge Termination Fees or payment of breakage or other miscellaneous costs.
 
“Class M Net Swap Receipt” means, for any Distribution Date, the net amount
payable to the Trust from the Hedge Counterparty pursuant to the Class M Swap on
that Distribution Date as a result of LIBOR being greater than the Class M Swap
Rate.
 

19

--------------------------------------------------------------------------------



“Class M Percentage” shall mean a fraction, the numerator of which is the Class
M Initial Investor Interest and the denominator of which is the Initial Investor
Interest.
 
“Class M Principal Commencement Date” shall have the meaning specified in
subsection 4.7(b).
 
“Class M Required Amount” shall have the meaning specified in subsection 4.8(b).
 
“Class M Servicing Fee” shall have the meaning specified in Section 3 of this
Supplement.
 
“Class M Swap” shall mean any Interest Rate Swap Agreement relating to the Class
M-1 Certificates.
 
“Class M Swap Rate” means 5.081% per annum.
 
“Class M-1 Additional Interest” shall have the meaning specified in subsection
4.6(c).
 
“Class M-1 Certificate Rate” shall mean, with respect to any Interest Period, a
per annum rate equal to LIBOR as of the related LIBOR Determination Date for
such Interest Period plus 1.65%.
 
“Class M-1 Certificateholder” shall mean each Person in whose name a Class M-1
Certificate is registered in the Certificate Register.
 
“Class M-1 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class M-1 Deficiency Amount” shall have the meaning specified in subsection
4.6(c).
 
“Class M-1 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class M-1 Certificates as calculated in accordance with
subsection 4.6(c).
 
“Class M-2 Additional Interest” shall have the meaning specified in subsection
4.6(d).
 
“Class M-2 Certificate Rate” shall mean, with respect to any Interest Period, a
fixed per annum rate equal to 6.56%.
 
“Class M-2 Certificateholder” shall mean each Person in whose name a Class M-2
Certificate is registered in the Certificate Register.
 
“Class M-2 Certificates” shall have the meaning specified in subsection 1(a) of
this Supplement.
 
“Class M-2 Deficiency Amount” shall have the meaning specified in subsection
4.6(d).
 
“Class M-2 Monthly Interest” shall mean the monthly interest distributable in
respect of the Class M-2 Certificates as calculated in accordance with
subsection 4.6(d).
 

20

--------------------------------------------------------------------------------



“Clearstream” means Clearstream Banking, société anonyme.
 
“Closing Date” shall mean October 17, 2007.
 
“Controlled Amortization Period” shall mean, unless an Early Amortization Event
shall have occurred prior thereto, the period commencing on March 1, 2012, and
ending upon the first to occur of (a) the payment in full of the Series 2007-1
Certificates, (b) the commencement of the Early Amortization Period and (c) the
Series 2007-1 Termination Date.
 
“Controlling Certificateholders” shall mean (a) on any date of determination on
which the Class A Investor Interest, the Class M Investor Interest and the Class
B Investor Interest is greater than zero, the Holders of Class A Certificates,
Class M Certificates and Class B Certificates evidencing more than 50% of the
sum of the Class A Investor Interest, the Class M Investor Interest and the
Class B Investor Interest, (b) thereafter, on any date of determination on which
the Class C Investor Interest is greater than zero, the Holders of Class C
Certificates evidencing more than 50% of the Class C Investor Interest and (c)
thereafter, the Required Class D Holders (as defined in the Class D Purchase
Agreement).
 
“Cumulative Principal Shortfall” shall mean the sum of the Principal Shortfalls
(as such term is defined in each of the related Supplements or Receivables
Purchase Agreement) for each Series in Group One that are Principal Sharing
Series.
 
“Depository” means The Depository Trust Company, as initial Depository, or any
successor Clearing Agency appointed by the Seller.
 
“Designated Maturity” shall mean, for any LIBOR Determination Date, one month.
 
“Distribution Date” shall mean November 15, 2007 and the fifteenth day of each
calendar month thereafter, or if such fifteenth day is not a Business Day, the
next succeeding Business Day.
 
“Early Amortization Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the day on which an Early
Amortization Event with respect to Series 2007-1 is deemed to have occurred, and
ending on the Series 2007-1 Termination Date.
 
“Enhancement” shall mean (a) with respect to the Class A Certificates, the
subordination of the Class M Certificates, the Class B Certificates, the Class C
Certificates and the Class D Certificates, (b) with respect to the Class M
Certificates, the subordination of the Class B Certificates, Class C
Certificates and the Class D Certificates, (c) with respect to the Class B
Certificates, the subordination of the Class C Certificates and the Class D
Certificates, (d) with respect to the Class C Certificates, the subordination of
the Class D Certificates, and (e) with respect to the Class D-1 Certificates,
the subordination of the Class D-2 Certificates.
 
“Enhancement Provider” shall mean, collectively, the Class C Certificateholders
and the Class D Certificateholders specified as such in the Class C Purchase
Agreement or the Class D Purchase Agreement, as applicable.
 

21

--------------------------------------------------------------------------------



“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.
 
“Excess Spread” shall mean, with respect to any Distribution Date, the sum of
the amounts with respect to such Distribution Date, if any, specified pursuant
to subsections 4.9(a)(v), 4.9(b)(iii), 4.9(c)(iii), 4.9(d)(ii) and 4.9(e)(ii).
 
“Finance Charge Shortfall” shall have the meaning specified in
subsection 4.14(b).
 
“Fixed Allocation Percentage” shall mean, with respect to any Due Period
(including any day within such Due Period) occurring on or after the Fixed
Principal Allocation Date, the percentage equivalent of a fraction:
 
(a)  the numerator of which is the Series Investor Interest as of the close of
business on the last day of the Revolving Period; provided, that if Series
2007-1 is paired with a Paired Series (other than Series 2002-1) and an Early
Amortization Event occurs with respect to such Paired Series, the Seller shall,
by written notice delivered to the Trustee, the Servicer and the Rating
Agencies, reduce the numerator to an amount equal to the Series Investor
Interest as of the last day of the revolving period for such Paired Series;
provided that each of the Rating Agencies confirms in writing, concurrently with
the issuance of such Paired Series (other than Series 2002-1), that such change
would not result in a reduction or withdrawal by such Rating Agency of its
rating for the Series 2007-1 Certificates; and
 
(b)  the denominator of which is the greater of (i) the sum of (A) the aggregate
amount of Principal Receivables in the Trust at the end of the day on the last
day of the prior Due Period and (B) the Excess Funding Amount as of the close of
business of the last day of the prior Due Period, and (ii) the sum of the
numerators used to calculate the Investor/Purchaser Percentages for such Due
Period with respect to Principal Receivables for all Series of Certificates and
Receivable Purchase Series outstanding;
 
provided, that with respect to any Due Period in which one or more Reset Dates
occur:
 
(x)  the denominator determined pursuant to subclause (b)(i)(A) shall be (1) the
aggregate amount of Principal Receivables in the Trust as of the close of
business on the later of the last day of the preceding Due Period or the
preceding Reset Date, for the period from and including the first day of the
current Due Period or preceding Reset Date, as applicable, to but excluding such
Reset Date and (2) the aggregate amount of Principal Receivables in the Trust as
of the close of business on such Reset Date, for the period from and including
such Reset Date to the earlier of the last day of such Due Period (in which case
such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date); and
providedfurther that with respect to any Due Period in which a Reset Date
occurs, if the Servicer need not make daily deposits of Collections into the
Collection Account, the amount in subclause (b)(i)(A) shall be the Average
Principal Balance; and
 

22

--------------------------------------------------------------------------------



(y)  the denominator determined pursuant to subclause (b)(ii) shall be (1) the
sum of the numerators used to calculate the Investor/Purchaser Percentages for
all outstanding Series for allocations with respect to Principal Receivables for
all such Series as of the close of business on the later of the last day of the
preceding Due Period or the preceding Reset Date, for the period from and
including the first day of the current Due Period or preceding Reset Date, as
applicable, to but excluding such Reset Date and (2) the sum of the numerators
used to calculate the Investor/Purchaser Percentages for all outstanding Series
for allocations with respect to Principal Receivables for all such Series as of
the close of business on such Reset Date, for the period from and including such
Reset Date to the earlier of the last day of such Due Period (in which case such
period shall include such day) or the next succeeding Reset Date (in which case
such period shall not include such succeeding Reset Date).
 
“Fixed Principal Allocation Date” shall mean the earlier of (a) the date on
which an Early Amortization Period with respect to Series 2007-1 commences, and
(b) the date of commencement of the Controlled Amortization Period.
 
“Floating Allocation Percentage” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent of a
fraction:
 
(a)  the numerator of which is the Investor Interest at the end of the day on
the last day of the preceding Due Period (or with respect to the first Due
Period ending after the Closing Date, the Investor Interest as of the Closing
Date), and
 
(b)  the denominator of which is the greater of (1) the sum of (A) the aggregate
amount of Principal Receivables in the Trust at the end of the day on the last
day of the prior Due Period (or with respect to the first Due Period ending
after the Closing Date, at the end of the day on the Closing Date) and (B) the
Excess Funding Amount as of the close of business of the last day of the
preceding Due Period, and (2) the sum of the numerators used to calculate the
Investor/Purchaser Percentages for such Due Period with respect to Finance
Charge Receivables, Series Dilution Amounts or Loss Amounts, as applicable, for
all Series of Certificates and Receivable Purchase Series outstanding;
 
provided that with respect to any Due Period in which one or more Reset Dates
occur:
 
(x)  the numerator determined pursuant to subclause (a) shall be (1) the
Investor Interest at the end of the day on the later of (A) the last day of the
preceding Due Period (or with respect to the first Due Period ending after the
Closing Date, the Investor Interest as of the Closing Date) or (B) the preceding
Reset Date, for the period from and including the first day of the current Due
Period or preceding Reset Date, as applicable, to but excluding such Reset Date
and (2) the Investor Interest at the end of the day on such Reset Date, for the
period from and including such Reset Date to the earlier of the last day of such
Due Period (in which case such period shall include such day) or the next
succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date);
 

23

--------------------------------------------------------------------------------



(y)  the denominator determined pursuant to subclause (b)(1)(A) shall be (1) the
aggregate amount of Principal Receivables in the Trust as of the close of
business on the later of the last day of the preceding Due Period or the
preceding Reset Date, for the period from and including the first day of the
current Due Period or preceding Reset Date, as applicable, to but excluding such
Reset Date and (2) the aggregate amount of Principal Receivables in the Trust as
of the close of business on such Reset Date, for the period from and including
such Reset Date to the earlier of the last day of such Due Period (in which case
such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date); provided that
with respect to any Due Period in which a Reset Date occurs, if the Servicer
need not make daily deposits of Collections into the Collection Account, the
amount in subclause (b)(1)(A) shall be the Average Principal Balance; and
 
(z)  the denominator determined pursuant to subclause (b)(2) shall be (1) the
sum of the numerators used to calculate the Investor/Purchaser Percentages for
all outstanding Series for allocations with respect to Finance Charge
Receivables, Loss Amounts or Principal Receivables, as applicable, for all such
Series as of the close of business on the later of the last day of the preceding
Due Period or the preceding Reset Date, for the period from and including the
first day of the current Due Period or preceding Reset Date, as applicable, to
but excluding such Reset Date and (2) the sum of the numerators used to
calculate the Investor/Purchaser Percentages for all outstanding Series for
allocations with respect to Finance Charge Receivables, Series Dilution Amounts,
Loss Amounts or Principal Receivables, as applicable, for all such Series as of
the close of business on such Reset Date, for the period from and including such
Reset Date to the earlier of the last day of such Due Period (in which case such
period shall include such day) or the next succeeding Reset Date (in which case
such period shall not include such succeeding Reset Date).
 
“Funding Period” shall mean the period from and including the Closing Date to
and including the earliest of (x) the first day on which the Series Investor
Interest equals the Initial Investor Interest; (y) the commencement of the Early
Amortization Period and (z) the May 2008 Distribution Date.
 
“Funding Period Reserve Account” shall have the meaning set forth in subsection
4.20(a).
 
“Funding Period Reserve Draw Amount” shall mean, with respect to each
Distribution Date during the Funding Period, the lesser of (a) the amount on
deposit in the Funding Period Reserve Account on such Distribution Date, other
than net investment income (before giving effect to any withdrawal to be made
from the Funding Period Reserve Account on such Distribution Date) and (b) the
Pre-Funding Interest Amount for such Distribution Date.
 
“Funding Period Termination Distribution Date” shall mean the earlier to occur
of (x) the first Distribution Date to occur following the commencement of the
Early Amortization Period and (y) if the Funding Period shall not have
terminated pursuant to clause (x) of the definition of
 

24

--------------------------------------------------------------------------------



“Funding Period” (after giving effect to any increase in the Series Investor
Interest on the May 2008 Distribution Date), the May 2008 Distribution Date.
 
“Group One” shall mean Series 2007-1 and each other Series specified in the
related Supplement or Receivables Purchase Agreement to be included in Group
One.
 
“Hedge Counterparty” means Barclays Bank PLC or any other counterparty under the
initial Interest Rate Swap Agreements or any Interest Rate Cap Agreement or any
successor agreement pertaining to the initial Class A Swap, the initial Class M
Swap, the initial Class B Swap or the initial Class C Cap.
 
“Hedge Reserve Account” shall mean the account established and maintained
pursuant to subsection 4.22(a).
 
“Hedge Termination Fee” shall have the meaning specified in subsection 4.22(c).
 
“Initial Investor Interest” shall mean the sum of the Class A Initial Investor
Interest, the Class M Initial Investor Interest, the Class B Initial Investor
Interest, the Class C Initial Investor Interest and the Class D Initial Investor
Interest.
 
“Initial Purchaser” shall mean Barclays Capital Inc., as initial purchaser of
the Class A Certificates, the Class M Certificates and the Class B Certificates.
 
“Initial Total Pre-Funded Amount” shall mean $285,000,000.
 
“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the previous Distribution Date through the day preceding such
Distribution Date, except that the initial Interest Period shall be the period
from and including the Closing Date through the day preceding the initial
Distribution Date.
 
“Interest Rate Cap Agreement” shall mean each interest rate cap agreement
between Trustee, on behalf of the Trust, and the Hedge Counterparty
substantially in the form of Exhibit H-2; provided, however, that any Interest
Rate Cap Agreement can deviate from the terms described in Exhibit H-2 at the
direction of the Servicer if the Rating Agency Condition is satisfied, and the
Trustee shall be conclusively entitled to rely on such direction.
 
“Interest Rate Hedge Agreements” shall mean the Interest Rate Swap Agreements
and the Interest Rate Cap Agreements.
 
“Interest Rate Swap Agreement” shall mean each interest rate swap agreement
between Trustee, on behalf of the Trust, and the Hedge Counterparty
substantially in the form of Exhibit H-1; provided, however, that the Interest
Rate Swap Agreements can deviate from the terms described in Exhibit H-1 at the
direction of the Servicer if the Rating Agency Condition is satisfied, and the
Trustee shall be conclusively entitled to rely on such direction.
 
“Investor Charge-Offs” shall mean, on any date of determination, an amount equal
to the sum of (i) the Class A Investor Charge-Offs, (ii) the Class M Investor
Charge-Offs, (iii) the Class
 

25

--------------------------------------------------------------------------------



B Investor Charge-Offs, (iv) the Class C Investor Charge-Offs and (v) the Class
D Investor Charge-Offs.
 
“Investor Interest” for Series 2007-1 shall mean the Series Investor Interest.
 
“Investor Loss Amount” shall mean, with respect to any Distribution Date, an
amount equal to the product of (a) the aggregate of the Loss Amounts for the
related Due Period and (b) the Floating Allocation Percentage for such Due
Period.
 
“Investor/Purchaser Percentage” for Series 2007-1 shall mean, with respect to
Collections of Principal Receivables, the Principal Allocation Percentage, and
with respect to Collections of Finance Charge Receivables, Series Dilution
Amounts or Loss Amounts, the Floating Allocation Percentage.
 
“Lane Bryant Portfolio” shall mean the accounts that the Originator expects to
acquire which arise under a portfolio of proprietary credit cards used primarily
at Lane Bryant® stores.
 
“Lane Bryant Portfolio Distribution Date” shall mean the earlier to occur of (x)
February 15, 2008, and (y) the first Distribution Date that is at least ten (10)
days after the date on which the Servicer shall have notified the Trustee in
writing that the Originator will not acquire the Lane Bryant Portfolio.
 
“LIBOR” shall mean, for any Interest Period, the London interbank offered rate
for United States dollar deposits of the Designated Maturity determined by the
Trustee for each Interest Period in accordance with the provisions of Section
4.17.
 
“LIBOR Determination Date” shall mean October 15, 2007 for the initial Interest
Period and the second London Business Day prior to the commencement of each
subsequent Interest Period.
 
“London Business Day” shall mean a day on which the Trustee and commercial banks
in the City of London are open for the transaction of commercial banking
business.
 
“Minimum Required Funding Period Reserve Amount” shall mean, with respect to any
Distribution Date, an amount equal to the product of (i) 1.3% and (ii) the
amount on deposit in the Pre-Funding Account on such Distribution Date (after
taking into account any withdrawals to be made from the Pre-Funding Account on
such Distribution Date pursuant to subsection 4.19(b)).
 
“Minimum Required Hedge Reserve Amount” shall mean $5,000,000.
 
“Minimum Seller Interest” for Series 2007-1 shall mean zero.
 
“Monthly Interest” shall mean, with respect to any Distribution Date, the sum of
(a) the Class A Monthly Interest, the Class A Additional Interest, if any, and
the unpaid Class A Deficiency Amount, if any; (b) the Class M Monthly Interest,
the Class M Additional Interest, if any, and the unpaid Class M Deficiency
Amount, if any; (c) the Class B Monthly Interest, the Class B Additional
Interest, if any, and the unpaid Class B Deficiency Amount, if any; (d) the
 

26

--------------------------------------------------------------------------------



Class C Monthly Interest and the unpaid Class C Deficiency Amount, if any; and
(e) the Class D Monthly Interest and unpaid Class D Deficiency Amount, each with
respect to such Distribution Date.
 
“Net Hedge Receipt” shall mean, for any Distribution Date, the sum of the Class
A Net Swap Receipt (if any), the Class M Net Swap Receipt (if any), the Class B
Net Swap Receipt (if any) and the Class C Net Cap Receipt (if any), each for
such Distribution Date.
 
“Net Swap Payment” shall mean, for any Distribution Date, the sum of the Class A
Net Swap Payment (if any), the Class M Net Swap Payment (if any) and the Class B
Net Swap Payment (if any), each for such Distribution Date.
 
“Portfolio Yield” shall mean, with respect to any Due Period, the annualized
percentage equivalent of a fraction, the numerator of which is an amount equal
to the result of (a) the Floating Allocation Percentage of Collections of
Finance Charge Receivables allocated to the Series 2007-1 Certificates for such
Due Period (including net investment earnings on funds on deposit in the
Pre-Funding Account and the Funding Period Reserve Account and certain other
amounts that are to be treated as Collections of Finance Charge Receivables in
accordance with the Agreement and this Supplement) plus (b) amounts withdrawn
from the Funding Period Reserve Account pursuant to subsection 4.20(c) and (c)
any Net Hedge Receipt for the related Distribution Date, such amount to be
calculated on a cash basis after subtracting the Investor Loss Amount and the
Series 2007-1 Investor Dilution Amount for such Due Period, and the denominator
of which is the outstanding principal amount of the Series 2007-1 Certificates
as of the last day of the preceding Due Period (or with respect to the initial
Due Period, the outstanding principal amount of the Series 2007-1 Certificates
on the Closing Date); it being understood that such fraction shall be annualized
by dividing the fraction obtained in accordance with the definition set forth
above by the number of days in such Due Period and multiplying such amount by
365.
 
“Pre-Funded Portion” shall mean (i) with respect to Class A Certificates, an
amount equal to the Class A Percentage times the amount of funds on deposit in
the Pre-Funding Account, (ii) with respect to Class M Certificates, an amount
equal to the Class M Percentage times the amount of funds on deposit in the
Pre-Funding Account, (iii) with respect to the Class B Certificates, an amount
equal to the Class B Percentage times the amount of funds on deposit in the
Pre-Funding Account, (iv) with respect to Class C Certificates, an amount equal
to the Class C Percentage times the amount of funds on deposit in the
Pre-Funding Account, (v) with respect to Class D-1 Certificates, an amount equal
to the Class D-1 Percentage times the amount of funds on deposit in the
Pre-Funding Account, and (vi) with respect to the Class D-2 Certificates, an
amount equal to the Class D-2 Percentage times the amount of funds on deposit in
the Pre-Funding Account.
 
“Pre-Funding Account” shall mean the account established and maintained pursuant
to subsection 4.19(a).
 
“Pre-Funding Interest Amount” shall mean, for any Distribution Date during the
Funding Period, the excess, if any, of:
 

27

--------------------------------------------------------------------------------



(i)  the product of
 
(A) the result of the Monthly Interest for such Distribution Date, minus Net
Hedge Receipts received by the Trust, plus Net Swap Payments payable by the
Trust on that Distribution Date,
 
multiplied by
 
(B) a fraction, the numerator of which is equal to the daily average amount on
deposit in the Pre-Funding Account during the preceding Due Period, other than
net investment income, and the denominator of which is equal to the daily
average outstanding principal amount of the Series 2007-1 Certificates during
the preceding Due Period, over
 
(ii)  the investment earnings on funds in the Pre-Funding Account (net of
investment losses and expenses) for such Distribution Date.
 
“Principal Allocation Percentage” shall mean, (a) with respect to any Due Period
(including any day within such Due Period) occurring prior to the Fixed
Principal Allocation Date, the Floating Allocation Percentage for such Due
Period, and (b) with respect to any Due Period (including any day within such
Due Period) occurring on or after the Fixed Principal Allocation Date, the Fixed
Allocation Percentage for such Due Period.
 
“Principal Shortfall” shall mean, as the context requires, any of the
following:  (a) on any Distribution Date with respect to the Controlled
Amortization Period, (i) if such Distribution Date is on or prior to the Class A
Expected Final Payment Date, the amount by which the Class A Controlled Payment
Amount for the prior Due Period exceeds the amount of Available Principal
Collections for such Distribution Date (excluding any portion thereof
attributable to Shared Principal Collections), (ii) if such Distribution Date
occurs after the Class A Expected Final Payment Date but on or prior to the
Class M Expected Final Payment Date, the amount by which the Class M Controlled
Payment Amount for the prior Due Period exceeds the amount of Available
Principal Collections for such Distribution Date (excluding any portion thereof
attributable to Shared Principal Collections) and (iii) if such Distribution
Date occurs after the Class M Expected Final Payment Date but on or prior to the
Class B Expected Final Payment Date, the amount by which the Class B Controlled
Payment Amount for the prior Due Period exceeds the amount of Available
Principal Collections for such Distribution Date (excluding any portion thereof
attributable to Shared Principal Collections); (b) on the Class C Expected Final
Payment Date (if an Early Amortization Event with respect to Series 2007-1 has
not occurred), the amount by which the Class C Investor Interest exceeds the
amount of Available Principal Collections for such Distribution Date (excluding
any portion thereof attributable to Shared Principal Collections); (c) on the
Class D Expected Final Payment Date (if an Early Amortization Event with respect
to Series 2007-1 has not occurred), the amount by which the Class D Investor
Interest exceeds the amount of Available Principal Collections for such
Distribution Date (excluding any portion thereof attributable to Shared
Principal Collections); and (d) on any Distribution Date with respect to the
Early Amortization Period, the amount by which the Investor Interest exceeds the
Available Principal Collections for such Distribution Date (excluding any
portion thereof attributable to Shared Principal Collections).
 

28

--------------------------------------------------------------------------------



“QIB” shall mean a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act).
 
“Rating Agency” shall mean Moody’s and Standard & Poor’s.
 
“Reallocated Class B Principal Collections” shall mean, with respect to any
Distribution Date, Collections of Principal Receivables allocated to Series
2007-1 for the preceding Due Period in an amount not to exceed the lesser of (i)
the product of (A) the Class B Investor Allocation times (B) the
Investor/Purchaser Percentage times (C) the aggregate amount of Collections in
respect of Principal Receivables deposited in the Collection Account for the
related Due Period; and (ii) the Class B Investor Interest after giving effect
to any reduction of the Class B Investor Interest pursuant to subsection 4.10(c)
on such Distribution Date.
 
“Reallocated Class C Principal Collections” shall mean, with respect to any
Distribution Date, Collections of Principal Receivables allocated to Series
2007-1 for the preceding Due Period in an amount not to exceed the lesser of (i)
the product of (A) the Class C Investor Allocation times (B) the
Investor/Purchaser Percentage times (C) the aggregate amount of Collections in
respect of Principal Receivables deposited in the Collection Account for the
related Due Period; and (ii) the Class C Investor Interest after giving effect
to any reduction of the Class C Investor Interest pursuant to subsection 4.10(d)
on such Distribution Date.
 
“Reallocated Class D Principal Collections” shall mean, with respect to any
Distribution Date, the sum of Reallocated Class D-1 Principal Collections plus
Reallocated Class D-2 Principal Collections.
 
“Reallocated Class D-1 Principal Collections” shall mean, with respect to any
Distribution Date, Collections of Principal Receivables allocated to Series
2007-1 for the preceding Due Period in an amount not to exceed the lesser of (i)
the product of (A) the Class D-1 Investor Allocation times (B) the
Investor/Purchaser Percentage times (C) the aggregate amount of Collections in
respect of Principal Receivables deposited in the Collection Account for the
related Due Period; and (ii) the Class D-1 Investor Interest after giving effect
to any reduction of the Class D-1 Investor Interest pursuant to subsection
4.10(e) on such Distribution Date.
 
“Reallocated Class D-2 Principal Collections” shall mean, with respect to any
Distribution Date, Collections of Principal Receivables allocated to Series
2007-1 for the preceding Due Period in an amount not to exceed the lesser of (i)
the product of (A) the Class D-2 Investor Allocation times (B) the
Investor/Purchaser Percentage times (C) the aggregate amount of Collections in
respect of Principal Receivables deposited in the Collection Account for the
related Due Period; and (ii) the Class D-2 Investor Interest after giving effect
to any reductions of the Class D-2 Investor Interest pursuant to subsection
4.10(e) on such Distribution Date.
 
“Reallocated Class M Principal Collections” shall mean, with respect to any
Distribution Date, Collections of Principal Receivables allocated to Series
2007-1 for the preceding Due Period in an amount not to exceed the lesser of (i)
the product of (A) the Class M Investor Allocation times (B) the
Investor/Purchaser Percentage times (C) the aggregate amount of
 

29

--------------------------------------------------------------------------------



Collections in respect of Principal Receivables deposited in the Collection
Account for the related Due Period; and (ii) the Class M Investor Interest after
giving effect to any reduction of the Class M Investor Interest pursuant to
subsection 4.10(b) on such Distribution Date.
 
“Reallocated Principal Collections” shall mean the sum of (a) Reallocated Class
M Principal Collections, (b) Reallocated Class B Principal Collections, (c)
Reallocated Class C Principal Collections and (d) Reallocated Class D Principal
Collections.
 
“Reference Banks” shall mean four major banks in the London interbank market
selected by the Servicer.
 
“Regulation S Book-Entry Certificate” shall have the meaning specified in
subsection 15(b) of this Supplement.
 
“Regulation S Permanent Book-Entry Certificate” shall have the meaning specified
in subsection 15(b) of this Supplement.
 
“Regulation S Temporary Book-Entry Certificate” shall have the meaning specified
in subsection 15(b) of this Supplement.
 
“Reset Date” shall mean the occurrence of any Addition Date, any Removal Date or
any day on which the Investor Interest is increased pursuant to Section 4.21 or
the outstanding principal amount of the Series 2007-1 Certificates is decreased
pursuant to Section 4.9(h).
 
“Restricted Book-Entry Certificate” shall have the meaning specified in Section
15(b).
 
“Reuters Screen LIBOR01 Page” shall mean the display page currently so
designated on the Reuters Monitor Money Rates (or such other page as may replace
that page on that service, or such other service as may be the successor
information vendor for purposes of displaying comparable rates or prices.)
 
“Revolving Period” shall mean the period from and including the Closing Date to,
but not including, the Fixed Principal Allocation Date.
 
“Series 2007-1” shall mean the Series of the Charming Shoppes Master Trust
represented by the Investor Certificates.
 
“Series 2007-1 Certificateholder” shall mean the Holder of record of any Series
2007-1 Certificate.
 
“Series 2007-1 Certificates” shall mean the Class A Certificates, the Class M
Certificates, the Class B Certificates, the Class C Certificates and the Class D
Certificates.
 
“Series 2007-1 Early Amortization Event” shall have the meaning specified in
Section 10 of this Supplement.
 
“Series 2007-1 Investor Dilution Amount” shall mean, with respect to any
Distribution Date, an amount equal to the product of (a) the Series Percentage
for the related Due Period and
 

30

--------------------------------------------------------------------------------



(b) any Series Dilution Amount remaining after giving effect to any addition of
Accounts and other actions taken pursuant to Sections 4.3(d) and 2.6.
 
“Series 2007-1 Investor Monthly Servicing Fee” shall have the meaning specified
in Section 3 of this Supplement.
 
“Series 2007-1 Termination Date” shall mean the earliest to occur of (a) the
Distribution Date on which the Series 2007-1 Certificates are paid in full, (b)
the September 2017 Distribution Date or (c) the date of termination of the Trust
pursuant to Section 12.1 of the Agreement.
 
“Series 2007-1 Unfunded Dilution Amount” shall mean, on any Distribution Date,
an amount equal to any unfunded Series 2007-1 Investor Dilution Amount remaining
after application of Class A Available Funds pursuant to subsection 4.9(a)(iv)
and Excess Spread and Shared Excess Finance Charge Collections in accordance
with Section 4.11.
 
“Series Investor Interest” shall mean, on any date of determination, an amount
equal to the sum of (i) the Class A Investor Interest, (ii) the Class M Investor
Interest, (iii) the Class B Investor Interest, (iv) the Class C Investor
Interest and (v) the Class D Investor Interest, each as of such date.
 
“Series Servicing Fee Percentage” shall mean 2.0%.
 
“Shared Excess Finance Charge Collections” shall mean, with respect to any
Distribution Date, as the context requires, either (a) the aggregate amount of
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates but available to cover Finance Charge Shortfalls for other Series
in Group One, if any, or (b) the aggregate amount of Collections of Finance
Charge Receivables and other amounts allocable to other Series in Group One in
excess of the amounts necessary to make required payments with respect to such
Series, if any, and available to cover any Finance Charge Shortfall with respect
to the Series 2007-1 Certificates as described in Section 4.14.
 
“Shared Principal Collections” shall mean, as the context requires, either (a)
the amount allocated to the Series 2007-1 Certificates which may be applied to
cover Principal Shortfalls with respect to other outstanding Series in Group
One, or (b) the amounts allocated to the Investor Certificates of other Series
in Group One that the applicable Supplements for such Series specify are to be
treated as “Shared Principal Collections” and which may be applied to cover
Principal Shortfalls with respect to the Series 2007-1 Certificates pursuant to
Section 4.15.
 
“Specified Days” shall mean, with respect to any Interest Period, (a) 30 (or, in
the case of the first Interest Period, the number of days in such Interest
Period), when used with reference to the calculation of interest for any Class A
Certificates, Class M Certificates, Class B Certificates or Class D Certificates
that bear interest at a fixed rate during such Interest Period and (b) the
number of days in such Interest Period, when used with reference to the
calculation of interest for any Class of Certificates that bears interest at a
floating rate during such Interest Period.
 
“subclass” shall mean (a) with respect to the Class A Certificates, the Class
A-1 Certificates and the Class A-2 Certificates, (b) with respect to the Class M
Certificates, the Class
 

31

--------------------------------------------------------------------------------



M-1 Certificates and the Class M-2 Certificates, (c) with respect to the Class B
Certificates, the Class B-1 Certificates and the Class B-2 Certificates, and (d)
with respect to the Class D Certificates, the Class D-1 Certificates and the
Class D-2 Certificates.
 
“Subperiod” shall mean, with respect to a Due Period in which one or more Reset
Dates occur (the “Subject Due Period”), any of the following:
 
(i)           the period from and including the last day of the prior Due Period
to but excluding the first Reset Date in the Subject Due Period,
 
(ii)           the period from and including the last Reset Date in the Subject
Due Period to and including the last day of the Subject Due Period, and
 
(iii)           the period, if any, from and including one Reset Date in the
Subject Due Period to but excluding the next Reset Date.
 
SECTION 3.  Servicing Compensation.  The share of the Monthly Servicing Fee
allocable to Series 2007-1 (the “Series 2007-1 Investor Monthly Servicing Fee”)
with respect to any Due Period shall be equal to one-twelfth of the product of
(i) the Series Servicing Fee Percentage and (ii) (a) the Investor Interest as of
the last day of such Due Period minus (b) the product of the amount, if any, on
deposit in the Excess Funding Account as of the last day of such Due Period and
the Principal Allocation Percentage for such Due Period; provided, however, that
with respect to the initial Due Period ending after the Closing Date, the Series
2007-1 Investor Monthly Servicing Fee shall be adjusted based on the ratio of
the number of days in the initial Due Period to 30; provided, further, that if a
Successor Servicer that is not an Affiliate of the Seller is appointed, the
Series 2007-1 Investor Servicing Fee shall be such amount as may be agreed upon
in writing between such Successor Servicer and the Trustee, so long as the
Trustee shall have received written confirmation from each of the Rating
Agencies then rating any Class of Series 2007-1 Certificates that such change
would not result in a reduction or withdrawal by such Rating Agency of its
rating of any Class of the Series 2007-1 Certificates.  The share of the Series
2007-1 Investor Monthly Servicing Fee allocable to the Class A Investor Interest
with respect to any Due Period (the “Class A Servicing Fee”) shall be equal to
the product of (i) the Class A Floating Allocation, and (ii) the Series 2007-1
Investor Monthly Servicing Fee for such Due Period.  The share of the Series
2007-1 Investor Monthly Servicing Fee allocable to the Class M Investor Interest
with respect to any Due Period (the “Class M Servicing Fee”) shall be equal to
the product of (i) the Class M Floating Allocation and (ii) the Series 2007-1
Investor Monthly Servicing Fee for such Due Period.  The share of the Series
2007-1 Investor Monthly Servicing Fee allocable to the Class B Investor Interest
with respect to any Due Period (the “Class B Servicing Fee”) shall be equal to
the product of (i) the Class B Floating Allocation and (ii) the Series 2007-1
Investor Monthly Servicing Fee for such Due Period.  The share of the Series
2007-1 Investor Monthly Servicing Fee allocable to the Class C Investor Interest
with respect to any Due Period (the “Class C Servicing Fee”) shall be equal to
the product of (i) the Class C Floating Allocation and (ii) the Series 2007-1
Investor Monthly Servicing Fee for such Due Period.  The share of the Series
2007-1 Investor Monthly Servicing Fee allocable to the Class D-1 Investor
Interest with respect to any Due Period (the
 

32

--------------------------------------------------------------------------------



“Class D-1 Servicing Fee”) shall be equal to the product of (i) the Class D-1
Floating Allocation and (ii) the Series 2007-1 Investor Monthly Servicing Fee
for such Due Period.  The share of the Series 2007-1 Investor Monthly Servicing
Fee allocable to the Class D-2 Investor Interest with respect to any Due Period
(the “Class D-2 Servicing Fee”) shall be equal to the product of (i) the Class
D-2 Floating Allocation and (ii) the Series 2007-1 Investor Monthly Servicing
Fee for such Due Period.
 
Except as specifically provided above, the Monthly Servicing Fee shall be paid
by the cash flows from the Trust allocated to the Seller or the
Certificateholders of other Series (as provided in the related Supplements or
Receivables Purchase Agreements) and in no event shall the Trust, the Trustee or
the Series 2007-1 Certificateholders be liable therefor.  The Class A Servicing
Fee shall be payable to the Servicer solely to the extent amounts are available
for distribution in respect thereof pursuant to subsections 4.9(a)(ii) and
4.11(a).  The Class M Servicing Fee shall be payable to the Servicer solely to
the extent amounts are available for distribution in respect thereof pursuant to
subsections 4.9(b)(ii) and 4.11(c).  The Class B Servicing Fee shall be payable
solely to the extent amounts are available for distribution in respect thereof
pursuant to subsections 4.9(c)(ii) and 4.11(e).  The Class C Servicing Fee shall
be payable solely to the extent amounts are available for distribution in
respect thereof pursuant to subsections 4.9(d)(i) and 4.11(g).  The Class D
Servicing Fee shall be payable solely to the extent amounts are available for
distribution in respect thereof pursuant to subsections 4.9(e)(i) and 4.11(m).
 
SECTION 4.  Reassignment and Transfer Terms.  The Series 2007-1 Certificates
shall be subject to retransfer to the Seller at its option, in accordance with
the terms specified in subsection 12.2(a) of the Agreement, on any Distribution
Date on or after the Distribution Date on which the Series Investor Interest is
less than or equal to 10% of the Series Investor Interest on the Funding Period
Termination Distribution Date (after giving effect to any increase in the Series
Investor Interest on such date).  The deposit required in connection with any
such repurchase shall be equal to the Series Investor Interest plus accrued and
unpaid interest on the Series 2007-1 Certificates through the day preceding the
Distribution Date on which the repurchase occurs.
 
SECTION 5.  Delivery and Payment for the Series 2007-1 Certificates.  The Seller
shall execute and deliver the Series 2007-1 Certificates to the Trustee for
authentication in accordance with Section 6.1 of the Agreement.  The Trustee
shall deliver the Series 2007-1 Certificates when authenticated in accordance
with Section 6.2 of the Agreement.
 
SECTION 6.  Depository; Form of Delivery of Series 2007-1 Certificates.
 
(a)  The Class A Certificates, the Class M Certificates and the Class B
Certificates shall be delivered as Book-Entry Certificates as provided in
Sections 6.2 and 6.10 of the Agreement.  The Class C Certificates and the Class
D Certificates shall be delivered as Definitive Certificates as provided in
Sections 6.2 and 6.12 of the Agreement.
 
(b)  The Depository for Series 2007-1 shall be The Depository Trust Company, and
the Class A Certificates, the Class M Certificates and Class B Certificates
shall be initially registered in the name of Cede & Co., its nominee.
 

33

--------------------------------------------------------------------------------



SECTION 7.  Interest Rate Hedge Agreements.  (a) The Trustee shall, on behalf of
the Trust, enter into a Class A Swap, a Class M Swap, a Class B Swap and a Class
C Cap on the Closing Date for the benefit of the Class A Certificateholders, the
Class M Certificateholders, the Class B Certificateholders and the Class C
Certificateholders.  The notional amount under each Interest Rate Hedge
Agreement for any Interest Period shall be determined prior to the issuance of
the Series 2007-1 Certificates and shall be set forth in a schedule to the
initial Interest Rate Hedge Agreement for the related Class.  If the Lane Bryant
Portfolio acquisition does not occur prior to the Lane Bryant Portfolio
Distribution Date, the notional amount of each Interest Rate Hedge Agreement
shall be adjusted to give effect to the payments made to the holders of the
Series 2007-1 Certificates on the Lane Bryant Portfolio Distribution Date.  If
any of the initial Interest Rate Hedge Agreements is terminated and replaced,
the replacement Interest Rate Hedge Agreement must have the same notional amount
with respect to the periods covered by the replacement Interest Rate Hedge
Agreement unless the Rating Agency Condition shall have been satisfied with
respect to a different notional amount.
 
Class A Net Swap Receipts shall be deposited by the Trustee in the Collection
Account on the date such Class A Net Swap Receipts are paid and shall be treated
as Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and available to be applied as Class A Available Funds.  Class M
Net Swap Receipts shall be deposited by the Trustee in the Collection Account on
the date such Class M Net Swap Receipts are paid and shall be treated as
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and available to be applied as Class M Available Funds.  Class B
Net Swap Receipts shall be deposited by the Trustee in the Collection Account on
the date such Class B Net Swap Receipts are paid and shall be treated as
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and available to be applied as Class B Available Funds.  Class C
Net Cap Receipts shall be deposited by the Trustee in the Collection Account on
the date such Class C Net Cap Receipts are paid and shall be treated as
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates and available to be applied as Class C Available Funds.
 
On any Distribution Date when the Class A Net Swap Payment, the Class M Net Swap
Payment or the Class B Net Swap Payment is greater than zero, the Trustee shall
pay such Class A Net Swap Payment, Class M Net Swap Payment or Class B Net Swap
Payment from the Class A Available Funds, the Class M Available Funds and the
Class B Available Funds, respectively, as provided in Sections 4.9(a), 4.9(b)
and 4.9(c).  If the Class A Available Funds, the Class M Available Funds or the
Class B Available Funds are insufficient to pay the Class A Net Swap Payment,
the Class M Net Swap Payment and the Class B Net Swap Payment, respectively, the
Class A Net Swap Payment, the Class M Net Swap Payment, and the Class B Net Swap
Payment will be paid from the Excess Spread and Shared Excess Finance Charge
Collections, as provided in Sections 4.11(a), 4.11(c), 4.11(e) and 4.14(b).
 
(b)           Subject to satisfaction of the Rating Agency Condition, the
Servicer may at any time obtain a replacement Interest Rate Hedge Agreement.
 
SECTION 8.  Article IV of Agreement.  Sections 4.1, 4.2 and 4.3 of the Agreement
shall be read in their entirety as provided in the Agreement.  Article IV of the
 

34

--------------------------------------------------------------------------------



Agreement (except for Sections 4.1, 4.2 and 4.3 thereof) shall read in its
entirety as follows and shall be applicable only to the Series 2007-1
Certificates.
 
ARTICLE IV.
 


 
RIGHTS OF CERTIFICATEHOLDERS AND RECEIVABLES
 
PURCHASERS AND ALLOCATION AND APPLICATION OF COLLECTIONS
 
SECTION 4.4.  Rights of Series 2007-1 Certificateholders.  The Series 2007-1
Certificates shall represent undivided interests in the Trust, consisting of the
right to receive, to the extent necessary to make the required payments with
respect to such Series 2007-1 Certificates at the times and in the amounts
specified in this Agreement, (a) the Floating Allocation Percentage and
Principal Allocation Percentage (as applicable from time to time) of Collections
received with respect to the Receivables (including certain other amounts that
are to be treated as collections of Receivables in accordance with the terms of
this Agreement), (b) any other funds on deposit (or to be deposited) in the
Collection Account or the Excess Funding Account allocated to Series 2007-1 and
(c) any other amounts that pursuant to this Agreement or any Supplement are
allocable to Series 2007-1.  The Class D-2 Certificates shall be subordinate to
the Class D-1 Certificates as described herein and in the Class D Purchase
Agreement.  The Class D Certificates shall be subordinate to the Class A
Certificates, the Class M Certificates, the Class B Certificates and the Class C
Certificates.  The Class C Certificates shall be subordinate to the Class A
Certificates, the Class M Certificates and the Class B Certificates.  The Class
B-1 Certificates shall be pari passu with the Class B-2 Certificates.  The Class
B Certificates shall be subordinate to the Class A Certificates and the Class M
Certificates.  The Class M-1 Certificates shall be pari passu with the Class M-2
Certificates.  The Class M Certificates will be subordinate to the Class A
Certificates.  The Class A-1 Certificates shall be pari passu with the Class A-2
Certificates.  The Exchangeable Seller Certificate shall not represent any
interest in the Collection Account or the Excess Funding Account except as
specifically provided in this Article IV.
 
SECTION 4.5.  Allocations.
 
(a)           Allocations During the Revolving Period.  During the Revolving
Period, the Servicer shall, prior to the close of business on the day any
Collections are deposited in the Collection Account, allocate to the Series
2007-1 Certificateholders and the Hedge Counterparty, the following amounts as
set forth below:
 
(i)           An amount equal to the product of (A) the Floating Allocation
Percentage on such date and (B) the aggregate amount of Collections processed in
respect of Finance Charge Receivables on such date, to be applied in accordance
with Sections 4.9 and 4.11.
 
(ii)           If the Series 2002-1 Certificates have been paid in full, an
amount equal to the product of (A) the Investor/Purchaser Percentage on such
date and (B) the aggregate amount of Collections processed in respect of
Principal Receivables on such date, which amount shall be, first, held in the
Collection Account to the extent of amounts to be distributed pursuant to
Section 4.9(f)(i) on the next Distribution Date, second, if any other Principal
Sharing Series is outstanding and in its accumulation period or amortization
 

35

--------------------------------------------------------------------------------



period, held in the Collection Account for application, to the extent necessary,
as Shared Principal Collections to other Principal Sharing Series on the related
Distribution Date, third, deposited to the Excess Funding Account to the extent
necessary so that the Seller Interest is not less than the Minimum Seller
Interest and, fourth, paid to the Holders of the Exchangeable Seller
Certificate.  With respect to each Due Period falling in the Revolving Period,
to the extent that Collections of Principal Receivables allocated to the Series
2007-1 Certificateholders pursuant to this subsection are paid to any Holder of
the Exchangeable Seller Certificate, such Holder shall make an amount equal to
the Reallocated Principal Collections for the related Distribution Date
available on that Distribution Date for application in accordance with Section
4.12; provided, however, that if such Holder fails to make such funds available,
then an amount of Collections of Principal Receivables allocated to Series
2007-1 and on deposit in the Collection Account equal to that deficiency shall
be treated as Reallocated Principal Collections for application in accordance
with Section 4.12, prior to any other application of such Collections.
 
(b)           Allocations During the Controlled Amortization Period.  During the
Controlled Amortization Period, the Servicer shall, prior to the close of
business on the day any Collections are deposited in the Collection Account,
allocate to the Series 2007-1 Certificateholders and the Hedge Counterparty, the
following amounts as set forth below:
 
(i)           An amount equal to the product of (A) the Floating Allocation
Percentage on such date and (B) the aggregate amount of Collections processed in
respect of Finance Charge Receivables on such date, to be applied in accordance
with Sections 4.9 and 4.11.
 
(ii)           An amount equal to the product of (A) the Investor/Purchaser
Percentage on such date and (B) the aggregate amount of Collections processed in
respect of Principal Receivables on such date, which amount shall be, first,
held in the Collection Account to the extent of amounts to be distributed
pursuant to Section 4.9(g) on the next Distribution Date, and, second, if any
other Principal Sharing Series is outstanding and in its accumulation period or
amortization period, held in the Collection Account for application, to the
extent necessary, as Shared Principal Collections to other Principal Sharing
Series on the next Distribution Date, third, deposited to the Excess Funding
Account to the extent necessary so that the Seller Interest is not less than the
Minimum Seller Interest and, fourth, paid to the Holder of the Exchangeable
Seller Certificate, provided that, upon written notice to the Servicer and the
Trustee, such Holder may specify that any such amount to be distributed to it
after the Class A Investor Interest has been paid in full shall be retained in
the Collection Account for distribution pursuant to Section 4.9(g) as Available
Principal Collections on the Distribution Date following the next Distribution
Date.  With respect to each Due Period falling in the Controlled Amortization
Period, to the extent that Collections of Principal Receivables allocated to the
Series 2007-1 Certificateholders pursuant to this subsection are paid to any
Holder of the Exchangeable Seller Certificate, such Holder shall make an amount
equal to the Reallocated Principal Collections for the related Distribution Date
available on that Distribution Date for application in accordance with Section
4.12; provided, however, that if such Holder fails to make such funds available,
then an amount of Collections on Principal Receivables equal to that deficiency
shall be treated as Reallocated Principal
 

36

--------------------------------------------------------------------------------



Collections for application in accordance with Section 4.12, prior to any other
application of the amounts in the Collection Account.
 
(c)           Allocations During the Early Amortization Period.  During the
Early Amortization Period, the Servicer shall, prior to the close of business on
the day any Collections are deposited in the Collection Account, allocate to the
Series 2007-1 Certificateholders and the Hedge Counterparty, the following
amounts as set forth below:
 
(i)           An amount equal to the product of (A) the Floating Allocation
Percentage on such date and (B) the aggregate amount of such Collections
processed in respect of Finance Charge Receivables on such date, to be applied
in accordance with Sections 4.9 and 4.11.
 
(ii)           An amount equal to the product of (A) the Class D-2 Investor
Allocation on such date, (B) the Investor/Purchaser Percentage on such date and
(C) the aggregate amount of Collections processed in respect of Principal
Receivables on such date, to be applied first in accordance with Section
4.12(b)(i) and then in accordance with subsection 4.9(g).
 
(iii)           An amount equal to the product of (A) the Class D-1 Investor
Allocation on such date, (B) the Investor/Purchaser Percentage on such date and
(C) the aggregate amount of Collections processed in respect of Principal
Receivables on such date, to be applied first in accordance with Section
4.12(b)(ii) and then in accordance with subsection 4.9(g).
 
(iv)           An amount equal to the product of (A) the Class C Investor
Allocation on such date, (B) the Investor/Purchaser Percentage on such date and
(C) the aggregate amount of Collections processed in respect of Principal
Receivables on such date, to be applied first in accordance with Section
4.12(b)(iii) and then in accordance with subsection 4.9(g).
 
(v)           An amount equal to the product of (A) the Class B Investor
Allocation on such date, (B) the Investor/Purchaser Percentage on such date and
(C) the aggregate amount of Collections processed in respect of Principal
Receivables on such date, to be applied first in accordance with
Section 4.12(b)(iv) and then in accordance with subsection 4.9(g).
 
(vi)           An amount equal to the product of (A) the Class M Investor
Allocation on such date, (B) the Investor/Purchaser Percentage on such date and
(C) the aggregate amount of Collections processed in respect of Principal
Receivables on such date, to be applied first in accordance with
Section 4.12(b)(v) and then in accordance with subsection 4.9(g).
 
(vii)           An amount equal to the product of (A) the Class A Investor
Allocation on such date, (B) the Investor/Purchaser Percentage on such date and
(C) the aggregate amount of Collections processed in respect of Principal
Receivables on such date, to be applied in accordance with subsection 4.9(g).
 

37

--------------------------------------------------------------------------------



SECTION 4.6.  Determination of Monthly Interest.
 
(a)           The amount of monthly interest distributable in respect of the
Class A-1 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class A-1 Certificate Rate in effect with
respect to the related Interest Period, and (iii) the outstanding principal
amount of the Class A-1 Certificates determined as of the Record Date preceding
such Distribution Date (the “Class A-1 Monthly Interest”); provided, that in
addition to Class A-1 Monthly Interest an amount equal to the amount of any
unpaid Class A-1 Deficiency Amounts, as defined below, plus an amount equal to
the product of (A) a fraction, the numerator of which is the Specified Days and
the denominator of which is 360, (B) the sum of the Class A-1 Certificate Rate
in effect with respect to the related Interest Period, and 1.0% per annum, and
(C) any Class A-1 Deficiency Amounts from the prior Distribution Date, as
defined below, or the portion thereof which has not theretofore been paid to
Class A-1 Certificateholders (the “Class A-1 Additional Interest”), shall also
be distributable in respect of the Class A-1 Certificates.  The “Class A-1
Deficiency Amount” for any Distribution Date shall be equal to the excess, if
any, of the aggregate amount accrued pursuant to this subsection 4.6(a) for all
Interest Periods prior to the immediately preceding Interest Period, over the
amount actually paid to Class A-1 Certificateholders in respect of such amounts
on all prior Distribution Dates.
 
(b)           The amount of monthly interest distributable in respect of the
Class A-2 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class A-2 Certificate Rate, and (iii) the
outstanding principal amount of the Class A-2 Certificates determined as of the
Record Date preceding such Distribution Date (the “Class A-2 Monthly Interest”);
provided, that in addition to Class A-2 Monthly Interest an amount equal to the
amount of any unpaid Class A-2 Deficiency Amounts, as defined below, plus an
amount equal to the product of (A) a fraction, the numerator of which is the
Specified Days and the denominator of which is 360, (B) the sum of the Class A-2
Certificate Rate and 1.0% per annum, and (C) any Class A-2 Deficiency Amounts
from the prior Distribution Date, as defined below, or the portion thereof which
has not theretofore been paid to Class A-2 Certificateholders (the “Class A-2
Additional Interest”), shall also be distributable in respect of the Class A-2
Certificates.  The “Class A-2 Deficiency Amount” for any Distribution Date shall
be equal to the excess, if any, of the aggregate amount accrued pursuant to this
subsection 4.6(b) for all Interest Periods prior to the immediately preceding
Interest Period, over the amount actually paid to Class A-2 Certificateholders
in respect of such amounts on all prior Distribution Dates.
 
(c)           The amount of monthly interest distributable in respect of the
Class M-1 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class M-1 Certificate Rate in effect with
respect to the related Interest Period, and (iii) the outstanding principal
amount of the Class M-1 Certificates determined as of the Record Date preceding
such Distribution Date (the “Class M-1 Monthly Interest”); provided, that in
addition to the Class M-1 Monthly Interest an amount equal to the amount of any
unpaid Class M-1 Deficiency Amounts, as defined below, plus an amount equal to
the product of (A) a fraction, the numerator of which is the Specified Days and
the denominator of which is 360, (B) the sum of the Class M-1 Certificate Rate
in effect with respect to the related Interest Period, and 1.0% per annum, and
(C)
 

38

--------------------------------------------------------------------------------



any Class M-1 Deficiency Amount from the prior Distribution Date, as defined
below, or the portion thereof which has not theretofore been paid to Class M-1
Certificateholders (the “Class M-1 Additional Interest”), shall also be
distributable in respect of the Class M-1 Certificates.  The “Class M-1
Deficiency Amount” for any Distribution Date shall be equal to the excess, if
any, of the aggregate amount accrued pursuant to this subsection 4.6(c) for all
Interest Periods prior to the immediately preceding Interest Period, over the
amount actually paid to the Class M-1 Certificateholders in respect of such
amounts on all prior Distribution Dates.
 
(d)           The amount of monthly interest distributable in respect of the
Class M-2 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class M-2 Certificate Rate, and (iii) the
outstanding principal amount of the Class M-2 Certificates determined as of the
Record Date preceding such Distribution Date (the “Class M-2 Monthly Interest”);
provided, that in addition to Class M-2 Monthly Interest an amount equal to the
amount of any unpaid Class M-2 Deficiency Amounts, as defined below, plus an
amount equal to the product of (A) a fraction, the numerator of which is the
Specified Days and the denominator of which is 360, (B) the sum of the Class M-2
Certificate Rate and 1.0% per annum, and (C) any Class M-2 Deficiency Amounts
from the prior Distribution Date, as defined below, or the portion thereof which
has not theretofore been paid to Class M-2 Certificateholders (the “Class M-2
Additional Interest”), shall also be distributable in respect of the Class M-2
Certificates.  The “Class M-2 Deficiency Amount” for any Distribution Date shall
be equal to the excess, if any, of the aggregate amount accrued pursuant to this
subsection 4.6(d) for all Interest Periods prior to the immediately preceding
Interest Period, over the amount actually paid to Class M-2 Certificateholders
in respect of such amounts on all prior Distribution Dates.
 
(e)           The amount of monthly interest distributable in respect of the
Class B-1 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class B-1 Certificate Rate in effect with
respect to the related Interest Period, and (iii) the outstanding principal
amount of the Class B-1 Certificates determined as of the Record Date preceding
such Distribution Date (the “Class B-1 Monthly Interest”); provided, that in
addition to the Class B-1 Monthly Interest an amount equal to the amount of any
unpaid Class B-1 Deficiency Amounts, as defined below, plus an amount equal to
the product of (A) a fraction, the numerator of which is the Specified Days and
the denominator of which is 360, (B) the sum of the Class B-1 Certificate Rate
in effect with respect to the related Interest Period, and 1.0% per annum, and
(C) any Class B-1 Deficiency Amount from the prior Distribution Date, as defined
below, or the portion thereof which has not theretofore been paid to Class B-1
Certificateholders (the “Class B-1 Additional Interest”), shall also be
distributable in respect of the Class B-1 Certificates.  The “Class B-1
Deficiency Amount” for any Distribution Date shall be equal to the excess, if
any, of the aggregate amount accrued pursuant to this subsection 4.6(e) for all
Interest Periods prior to the immediately preceding Interest Period, over the
amount actually paid to the Class B-1 Certificateholders in respect of such
amounts on all prior Distribution Dates.
 
(f)           The amount of monthly interest distributable in respect of the
Class B-2 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class B-2 Certificate Rate, and (iii) the
outstanding principal amount of the Class B-2
 

39

--------------------------------------------------------------------------------



Certificates determined as of the Record Date preceding such Distribution Date
(the “Class B-2 Monthly Interest”); provided, that in addition to Class B-2
Monthly Interest an amount equal to the amount of any unpaid Class B-2
Deficiency Amounts, as defined below, plus an amount equal to the product of (A)
a fraction, the numerator of which is the Specified Days and the denominator of
which is 360, (B) the sum of the Class B-2 Certificate Rate and 1.0% per annum,
and (C) any Class B-2 Deficiency Amounts from the prior Distribution Date, as
defined below, or the portion thereof which has not theretofore been paid to
Class B-2 Certificateholders (the “Class B-2 Additional Interest”), shall also
be distributable in respect of the Class B-2 Certificates.  The “Class B-2
Deficiency Amount” for any Distribution Date shall be equal to the excess, if
any, of the aggregate amount accrued pursuant to this subsection 4.6(f) for all
Interest Periods prior to the immediately preceding Interest Period, over the
amount actually paid to Class B-2 Certificateholders in respect of such amounts
on all prior Distribution Dates.
 
(g)           The amount of monthly interest distributable in respect of the
Class C Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class C Certificate Rate in effect with
respect to the related Interest Period, and (iii) the sum of the Class C
Investor Interest plus the applicable Pre-Funded Portion, each determined as of
the Record Date preceding such Distribution Date (the “Class C Monthly
Interest”); provided, that in addition to the Class C Monthly Interest an amount
equal to any unpaid Class C Deficiency Amounts, as defined below, shall also be
distributed to the Class C Certificateholders.  The “Class C Deficiency Amount”
for any Distribution Date shall be equal to the excess, if any, of the aggregate
amount accrued pursuant to this subsection 4.6(g) for all Interest Periods prior
to the immediately preceding Interest Period, over the amount actually paid to
the Class C Certificateholders in respect of such amounts on all prior
Distribution Dates.
 
(h)           The amount of monthly interest distributable in respect of the
Class D-1 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class D-1 Certificate Rate in effect with
respect to the related Interest Period, and (iii) the sum of the Class D-1
Investor Interest plus the applicable Pre-Funded Portion, each determined as of
the Record Date preceding such Distribution Date (the “Class D-1 Monthly
Interest”); provided, that in addition to the Class D-1 Monthly Interest an
amount equal to any unpaid Class D-1 Deficiency Amounts, as defined below, shall
also be distributed to the Class D-1 Certificateholders.  The “Class D-1
Deficiency Amount” for any Distribution Date shall be equal to the excess, if
any, of the aggregate amount accrued pursuant to this subsection 4.6(h) for all
Interest Periods prior to the immediately preceding Interest Period, over the
amount actually paid to the Class D-1 Certificateholders in respect of such
amounts on all prior Distribution Dates.
 
(i)           The amount of monthly interest distributable in respect of the
Class D-2 Certificates on each Distribution Date shall be an amount equal to the
product of (i) a fraction, the numerator of which is the Specified Days and the
denominator of which is 360, (ii) the Class D-2 Certificate Rate in effect with
respect to the related Interest Period, and (iii) the sum of the Class D-2
Investor Interest plus the applicable Pre-Funded Portion, each determined as of
the Record Date preceding such Distribution Date (the “Class D-2 Monthly
Interest”); provided, that in addition to the Class D-2 Monthly Interest an
amount equal to any unpaid Class D-2 Deficiency Amounts, as defined below, shall
also be distributed to the Class D-2
 

40

--------------------------------------------------------------------------------



Certificateholders.  The “Class D-2 Deficiency Amount” for any Distribution Date
shall be equal to the excess, if any, of the aggregate amount accrued pursuant
to this subsection 4.6(i) for all Interest Periods prior to the immediately
preceding Interest Period, over the amount actually paid to the Class D-2
Certificateholders in respect of such amounts on all prior Distribution Dates.
 
SECTION 4.7.  Determination of Monthly Principal.
 
(a)           The amount of monthly principal distributable with respect to the
Class A Certificates on each Distribution Date (the “Class A Monthly
Principal”), beginning with the Distribution Date in the month following the
month in which the Controlled Amortization Period or, if earlier, the Early
Amortization Period, begins, shall be equal to the least of (i) the Available
Principal Collections with respect to such Distribution Date, (ii) for each
Distribution Date with respect to the Controlled Amortization Period prior to
the Class A Expected Final Payment Date, the Class A Controlled Payment Amount
for the Due Period related to such Distribution Date and (iii) the Class A
Investor Interest on such Distribution Date (after taking into account any
adjustments to be made on such Distribution Date pursuant to Section 4.10).
 
(b)           The amount of monthly principal distributable with respect to the
Class M Certificates on each Distribution Date (the “Class M Monthly Principal”)
beginning with the Distribution Date immediately following the Distribution Date
on which the Class A Investor Interest has been paid in full, and during the
Early Amortization Period, beginning with the Distribution Date on which the
Class A Investor Interest has been paid in full (in either case, the “Class M
Principal Commencement Date”), shall be an amount equal to the least of (i) the
Available Principal Collections with respect to such Distribution Date (minus
the portion of such Available Principal Collections applied to Class A Monthly
Principal on such Distribution Date), (ii) for each Distribution Date with
respect to the Controlled Amortization Period beginning on the Class M Principal
Commencement Date but prior to the Class M Expected Final Payment Date, the
Class M Controlled Payment Amount for the Due Period related to such
Distribution Date and (iii) the Class M Investor Interest (after taking into
account any adjustments to be made on such Distribution Date pursuant to
Sections 4.10 and 4.12) on such Distribution Date.
 
(c)           The amount of monthly principal distributable with respect to the
Class B Certificates on each Distribution Date (the “Class B Monthly Principal”)
beginning with the Distribution Date immediately following the Distribution Date
on which the Class A Investor Interest and the Class M Investor Interest have
been paid in full, and during the Early Amortization Period, beginning with the
Distribution Date on which the Class A Investor Interest and the Class M
Investor Interest have been paid in full (in either case, the “Class B Principal
Commencement Date”), shall be an amount equal to the least of (i) the Available
Principal Collections with respect to such Distribution Date (minus the portion
of such Available Principal Collections applied to Class A Monthly Principal and
Class M Monthly Principal on such Distribution Date), (ii) for each Distribution
Date with respect to the Controlled Amortization Period beginning on the Class B
Principal Commencement Date but prior to the Class B Expected Final Payment
Date, the Class B Controlled Payment Amount for the Due Period related to such
Distribution Date and (iii) the Class B Investor Interest (after taking into
account any adjustments to be made on such Distribution Date pursuant to
Sections 4.10 and 4.12) on such Distribution Date.
 

41

--------------------------------------------------------------------------------



(d)           The amount of monthly principal distributable with respect to the
Class C Certificates on each Distribution Date (the “Class C Monthly Principal”)
shall be, beginning with the Distribution Date on which the Class B Investor
Interest has been paid in full, an amount equal to the lesser of (i) the
Available Principal Collections with respect to such Distribution Date (minus
the portion of such Available Principal Collections applied to Class A Monthly
Principal, Class M Monthly Principal and Class B Monthly Principal on such
Distribution Date) and (ii) the Class C Investor Interest (after taking into
account any adjustments to be made on such Distribution Date pursuant to
Sections 4.10 and 4.12) on such Distribution Date.
 
(e)           The amount of monthly principal distributable with respect to the
Class D-1 Certificates on each Distribution Date (the “Class D-1 Monthly
Principal”) shall be, beginning with the Distribution Date on which the Class C
Investor Interest has been paid in full, an amount equal to the lesser of (i)
the Available Principal Collections with respect to such Distribution Date
(minus the portion of such Available Principal Collections applied to Class A
Monthly Principal, Class M Monthly Principal, Class B Monthly Principal and
Class C Monthly Principal on such Distribution Date) and (ii) the Class D-1
Investor Interest (after taking into account any adjustments to be made on such
Distribution Date pursuant to Sections 4.10 and 4.12) on such Distribution Date.
 
(f)           The amount of monthly principal distributable with respect to the
Class D-2 Certificates on each Distribution Date (the “Class D-2 Monthly
Principal”) shall be, beginning with the Distribution Date on which the
Class D-1 Investor Interest has been paid in full, an amount equal to the lesser
of (i) the Available Principal Collections with respect to such Distribution
Date (minus the portion of such Available Principal Collections applied to
Class A Monthly Principal, Class M Monthly Principal, Class B Monthly Principal,
Class C Monthly Principal and Class D-1 Monthly Principal on such Distribution
Date) and (ii) the Class D-2 Investor Interest (after taking into account any
adjustments to be made on such Distribution Date pursuant to Sections 4.10 and
4.12) on such Distribution Date.
 
SECTION 4.8.  Coverage of Class A, Class M and Class B Required Amounts.
 
(a)           On or before each Distribution Date, the Servicer shall determine
the amount (the “Class A Required Amount”), if any, by which the sum of (i) the
Class A Monthly Interest for such Distribution Date, plus (ii) the Class A
Deficiency Amount, if any, for such Distribution Date, plus (iii) the Class A
Additional Interest, if any, for such Distribution Date, plus (iv) the Class A
Servicing Fee for the related Due Period, plus (v) the Class A Servicing Fee, if
any, due but not paid on any prior Distribution Date, plus (vi) the Class A
Investor Loss Amount, if any, for such Distribution Date, plus (vii) the Class A
Investor Dilution Amount for such Distribution Date, plus (viii) the Class A Net
Swap Payment, if any, for such Distribution Date exceeds the Class A Available
Funds for such Distribution Date.
 
(b)           On or before each Distribution Date, the Servicer shall also
determine the amount (the “Class M Required Amount”), if any, by which the sum
of (i) the Class M Monthly Interest for such Distribution Date, plus (ii) the
Class M Deficiency Amount, if any, for such Distribution Date, plus (iii) the
Class M Additional Interest, if any, for such Distribution Date, plus (iv) the
Class M Servicing Fee for the related Due Period, plus (v) the Class M Servicing
Fee, if any, due but not paid on any prior Distribution Date, plus (vi) the
Class M Investor Loss
 

42

--------------------------------------------------------------------------------



Amount, if any, for such Distribution Date, plus (vii) the Class M Investor
Dilution Amount for such Distribution Date, plus (viii) the Class M Net Swap
Payment, if any, for such Distribution Date exceeds the Class M Available Funds
for such Distribution Date.
 
(c)           On or before each Distribution Date, the Servicer shall also
determine the amount (the “Class B Required Amount”), if any, by which the sum
of (i) the Class B Monthly Interest for such Distribution Date, plus (ii) the
Class B Deficiency Amount, if any, for such Distribution Date, plus (iii) the
Class B Additional Interest, if any, for such Distribution Date, plus (iv) the
Class B Servicing Fee for the related Due Period, plus (v) the Class B Servicing
Fee, if any, due but not paid on any prior Distribution Date, plus (vi) the
Class B Investor Loss Amount, if any, for such Distribution Date, plus (vii) the
Class B Investor Dilution Amount for such Distribution Date, plus (viii) the
Class B Net Swap Payment, if any, for such Distribution Date exceeds the Class B
Available Funds for such Distribution Date.
 
(d)           In the event that the Class A Required Amount, the Class M
Required Amount or the Class B Required Amount for such Distribution Date is
greater than zero, the Servicer shall give written notice to the Trustee of such
positive Class A Required Amount, Class M Required Amount or Class B Required
Amount on or before such Distribution Date.  For any Distribution Date, in the
event that the Class A Required Amount for such Distribution Date is greater
than zero, all or a portion of the Excess Spread and Shared Excess Finance
Charge Collections with respect to such Distribution Date in an amount equal to
the Class A Required Amount, to the extent available, for such Distribution Date
shall be distributed on such Distribution Date pursuant to subsection
4.11(a).  In the event that the Class A Required Amount for such Distribution
Date exceeds the amount of Excess Spread and Shared Excess Finance Charge
Collections with respect to such Distribution Date, Reallocated Principal
Collections with respect to the related Due Period shall be applied as specified
in Section 4.12.  In the event that the Class M Required Amount for such
Distribution Date exceeds the amount of Excess Spread and Shared Excess Finance
Charge Collections available to fund the Class M Required Amount pursuant to
subsection 4.11(c), the Reallocated Class B Principal Collections, the
Reallocated Class C Principal Collections and the Reallocated Class D Principal
Collections (after application, in each case, to the Class A Required Amount)
with respect to the related Due Period shall be applied as specified in Section
4.12; provided, however, that the sum of any payments pursuant to this paragraph
shall not exceed the sum of the Class A Required Amount and the Class M Required
Amount.  In the event that the Class B Required Amount for such Distribution
Date exceeds the amount of Excess Spread and Shared Excess Finance Charge
Collections available to fund the Class B Required Amount pursuant to subsection
4.11(e), the Reallocated Class C Principal Collections and Reallocated Class D
Principal Collections (after application, in each case, to the Class A Required
Amount and the Class M Required Amount) with respect to the related Due Period
shall be applied as specified in Section 4.12; provided, however, that the sum
of any payments pursuant to this paragraph shall not exceed the sum of the Class
A Required Amount, the Class M Required Amount and the Class B Required Amount.
 
SECTION 4.9.  Monthly Payments.  On or before each Distribution Date, the
Servicer shall instruct the Trustee in writing (which writing shall be
substantially in the form of Exhibit E hereto) to withdraw and the Trustee,
acting in accordance with such instructions, shall withdraw on such Distribution
Date, to the extent of available funds, the amounts required to be withdrawn
from the Collection Account as follows:
 

43

--------------------------------------------------------------------------------



(a)           an amount equal to the Class A Available Funds for the related Due
Period shall be distributed on each Distribution Date in the following priority:
 
(i)           on a pari passu and pro rata basis based on amounts owing under
this clause (i) to each of the Class A-1 Certificateholders, the Class A-2
Certificateholders and the Hedge Counterparty under the Class A Swap (A) an
amount equal to Class A Monthly Interest for such Distribution Date, plus the
amount of any Class A Deficiency Amount for such Distribution Date, plus the
amount of any Class A Additional Interest for such Distribution Date, shall be
distributed to the Class A Certificateholders and (B) any Class A Net Swap
Payment shall be paid to the Hedge Counterparty under the Class A Swap;
 
(ii)           an amount equal to the Class A Servicing Fee for such
Distribution Date plus the amount of any Class A Servicing Fee due but not paid
to the Servicer on any prior Distribution Date shall be distributed to the
Servicer;
 
(iii)           an amount equal to the Class A Investor Loss Amount, if any, for
the related Due Period shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(iv)           an amount equal to the Class A Investor Dilution Amount, if any,
for the related Due Period shall be treated as a portion of Available Principal
Collections for such Distribution Date; and
 
(v)           the balance, if any, shall constitute Excess Spread and shall be
allocated and distributed as set forth in Section 4.11.
 
(b)           an amount equal to the Class M Available Funds for the related Due
Period shall be distributed on each Distribution Date in the following priority:
 
(i)           on a pari passu and pro rata basis based on amounts owing under
this clause (i) to each of the Class M-1 Certificateholders, the Class M-2
Certificateholders and the Hedge Counterparty under the Class M Swap (A) an
amount equal to the Class M Monthly Interest for such Distribution Date, plus
the amount of any Class M Deficiency Amount for such Distribution Date, plus the
amount of any Class M Additional Interest for such Distribution Date, shall be
distributed to the Class M Certificateholders and (B) any Class M Net Swap
Payment shall be paid to the Hedge Counterparty under the Class M Swap;
 
(ii)           an amount equal to the Class M Servicing Fee for such
Distribution Date, plus the amount of any Class M Servicing Fee due but not paid
to the Servicer on any prior Distribution Date shall be distributed to the
Servicer; and
 
(iii)           the balance, if any, shall constitute Excess Spread and shall be
allocated and distributed as set forth in Section 4.11.
 
(c)           an amount equal to the Class B Available Funds for the related Due
Period shall be distributed on each Distribution Date in the following priority:
 

44

--------------------------------------------------------------------------------



(i)           on a pari passu and pro rata basis based on amounts owing under
this clause (i) to the each of the Class B-1 Certificateholders, the Class B-2
Certificateholders and the Hedge Counterparty under the Class B Swap (A) an
amount equal to the Class B Monthly Interest for such Distribution Date, plus
the amount of any Class B Deficiency Amount for such Distribution Date, plus the
amount of any Class B Additional Interest for such Distribution Date, shall be
distributed to the Class B Certificateholders and (B) any Class B Net Swap
Payment shall be paid to the Hedge Counterparty under the Class B Swap;
 
(ii)           an amount equal to the Class B Servicing Fee for such
Distribution Date, plus the amount of any Class B Servicing Fee due but not paid
to the Servicer on any prior Distribution Date shall be distributed to the
Servicer; and
 
(iii)           the balance, if any, shall constitute Excess Spread and shall be
allocated and distributed as set forth in Section 4.11.
 
(d)           An amount equal to the Class C Available Funds for the related Due
Period shall be distributed on each Distribution Date in the following priority:
 
(i)           an amount equal to the Class C Servicing Fee for such Distribution
Date plus the amount of any Class C Servicing Fee due but not paid to the
Servicer on any prior Distribution Date shall be distributed to the Servicer;
and
 
(ii)           the balance, if any, shall constitute Excess Spread and shall be
allocated and distributed as set forth in Section 4.11.
 
(e)           An amount equal to the Class D Available Funds for the related Due
Period shall be distributed on each Distribution Date in the following priority:
 
(i)           an amount equal to the Class D Servicing Fee for such Distribution
Date plus the amount of any Class D Servicing Fee due but not paid to the
Servicer on any prior Distribution Date shall be distributed to the Servicer;
and
 
(ii)           the balance, if any, shall constitute Excess Spread and shall be
allocated and distributed as set forth in Section 4.11.
 
(f)           During the Revolving Period, an amount equal to the Available
Principal Collections for the related Due Period shall be distributed on each
Distribution Date in the following priority:
 
(i)           first, an amount equal to any amounts required to be applied on
such date from Available Principal Collections pursuant to the Class C Purchase
Agreement shall be so applied, and second, an amount equal to any amounts
required to be applied on such date from Available Principal Collections
pursuant to the Class D Purchase Agreement shall be so applied; and
 
(ii)           an amount equal to Available Principal Collections remaining
after giving effect to the applications specified in subsection 4.9(f)(i) above
shall be treated as Shared
 

45

--------------------------------------------------------------------------------



Principal Collections and applied to Series in Group One that are Principal
Sharing Series other than this Series 2007-1 and as provided in Section 4.3(f).
 
(g)           During the Controlled Amortization Period or the Early
Amortization Period (beginning with the Distribution Date in the month following
the month in which the Controlled Amortization Period or the Early Amortization
Period begins), an amount equal to the Available Principal Collections for the
related Due Period shall be distributed on each Distribution Date in the
following priority:
 
(i)           an amount equal to the Class A Monthly Principal for such
Distribution Date shall be distributed to the Class A Certificateholders;
 
(ii)           after giving effect to the distribution referred to in clause (i)
above, beginning on the Class M Principal Commencement Date, an amount equal to
the Class M Monthly Principal shall be distributed to the Class M
Certificateholders;
 
(iii)           after giving effect to the distribution referred to in clauses
(i) and (ii) above, beginning on the Class B Principal Commencement Date, an
amount equal to the Class B Monthly Principal shall be distributed to the Class
B Certificateholders;
 
(iv)           after giving effect to the distribution referred to in clauses
(i), (ii) and (iii) above, beginning with the Distribution Date on which the
Class B Investor Interest has been paid in full, an amount equal to the Class C
Monthly Principal shall be distributed to the Class C Certificateholders in
accordance with the Class C Purchase Agreement;
 
(v)           after giving effect to the distributions referred to in clauses
(i), (ii), (iii) and (iv) above, beginning with the Distribution Date on which
the Class C Investor Interest has been paid in full, an amount equal to the
Class D Monthly Principal shall be distributed to the Class D Certificateholders
in accordance with the Class D Purchase Agreements;
 
(vi)           after giving effect to the distributions referred to in clauses
(i), (ii), (iii), (iv) and (v) above, first an amount equal to any amounts
required to be applied from Available Principal Collections on such date
pursuant to the Class C Purchase Agreement shall be so applied, and second, an
amount equal to any amounts required to be applied from Available Principal
Collections on such date pursuant to the Class D Purchase Agreement shall be so
applied ; and
 
(vii)           an amount equal to Available Principal Collections remaining
after the applications specified in clauses (i), (ii), (iii), (iv), (v) and (vi)
above shall be treated as Shared Principal Collections and applied to Series in
Group One which are Principal Sharing Series other than this Series 2007-1 and
as provided in Section 4.3(f).
 
For each of the Class A, Class M and Class B Certificates, such principal
payments shall be applied to each of the subclasses of such Class on a pro rata
basis according to the initial principal amount of such subclass.  For the Class
D Certificates, such principal payments shall be applied as provided in the
Class D Purchase Agreements.
 

46

--------------------------------------------------------------------------------



(h)           On each of the Lane Bryant Portfolio Distribution Date and the
Funding Period Termination Distribution Date, an amount equal to the amount
withdrawn from the Pre-Funding Account and deposited in the Collection Account
for application to the principal amount of the Certificates, as specified in
subsection 4.19(b), shall be distributed to the Class A Certificateholders, the
Class M Certificateholders, the Class B Certificateholders, the Class C
Certificateholders and Class D Certificateholders in reduction of the
outstanding principal amount of the Class A Certificates, the Class M
Certificates, the Class B Certificates, the Class C Certificates and the Class D
Certificates, pro rata according to the initial principal amount of each such
Class.  For each of the Class A, Class M and Class B Certificates, such
principal payments shall be applied to each of the subclasses of such Class on a
pro rata basis according to the initial principal amount of such subclass.  For
the Class D Certificates, such principal payments shall be applied as provided
in the Class D Purchase Agreements.
 
SECTION 4.10.  Investor Charge-Offs.
 
(a)           On or before each Distribution Date, the Servicer shall calculate
the Class A Investor Loss Amount.  If on any Distribution Date, the Class A
Investor Loss Amount for the prior Due Period exceeds the sum of the amounts
allocated with respect thereto pursuant to subsection 4.9(a)(iii), subsection
4.11(a) and Section 4.12 with respect to such Due Period, the Class D-2 Investor
Interest (after giving effect to reductions for any Class D-2 Investor
Charge-Offs described in paragraph (e) and any Reallocated Class D-2 Principal
Collections on such Distribution Date) will be reduced by the amount of such
excess.  If such reduction would cause the Class D-2 Investor Interest to be a
negative number (but for the proviso in the definition thereof), the Class D-2
Investor Interest will be reduced to zero, and the Class D-1 Investor Interest
(after giving effect to reductions for any Class D-1 Investor Charge-Offs
described in paragraph (e) and any Reallocated Class D-1 Principal Collections
on such Distribution Date) will be reduced by the amount by which the Class D-2
Investor Interest would have been reduced below zero.  If such reduction would
cause the Class D-1 Investor Interest to be a negative number (but for the
proviso in the definition thereof), the Class D-1 Investor Interest will be
reduced to zero, and the Class C Investor Interest (after giving effect to
reductions for any Class C Investor Charge-Offs described in paragraph (d) and
any Reallocated Class C Principal Collections on such Distribution Date) will be
reduced by the amount by which the Class D-1 Investor Interest would have been
reduced below zero.  If such reduction would cause the Class C Investor Interest
to be a negative number (but for the proviso in the definition thereof), the
Class C Investor Interest will be reduced to zero, and the Class B Investor
Interest (after giving effect to reductions for any Class B Investor Charge-Offs
described in paragraph (c) and any Reallocated Class B Principal Collections on
such Distribution Date) will be reduced by the amount by which the Class C
Investor Interest would have been reduced below zero. If such reduction would
cause the Class B Investor Interest to be a negative number (but for the proviso
in the definition thereof), the Class B Investor Interest will be reduced to
zero, and the Class M Investor Interest (after giving effect to reductions for
any Class M Investor Charge-Offs described in paragraph (b) and any Reallocated
Class M Principal Collections on such Distribution Date) will be reduced by the
amount by which the Class B Investor Interest would have been reduced below
zero.  If such reduction would cause the Class M Investor Interest to be a
negative number (but for the proviso in the definition thereof), the Class M
Investor Interest will be reduced to zero, and the Class A Investor Interest
will be reduced by the amount by which the Class M Investor Interest would have
been reduced below zero, but not by more than
 

47

--------------------------------------------------------------------------------



the Class A Investor Loss Amount for such Distribution Date.  Additionally, the
Class A Investor Interest shall be reduced by the amount of any Series 2007-1
Unfunded Dilution Amount remaining after giving effect to any related Class M
Investor Charge-Off, Class B Investor Charge-Off, Class C Investor Charge-Off
and Class D Investor Charge-Off.  The reductions described in the two prior
sentences are referred to collectively as a “Class A Investor Charge-Off”.  If
the Class A Investor Interest has been reduced by the amount of any Class A
Investor Charge-Offs, it will be reimbursed on any Distribution Date (but not by
an amount in excess of the aggregate Class A Investor Charge-Offs) by the amount
of Excess Spread and Shared Excess Finance Charge Collections allocated and
available for such purpose pursuant to subsection 4.11(b).
 
(b)           On or before each Distribution Date, the Servicer shall calculate
the Class M Investor Loss Amount.  If on any Distribution Date, the Class M
Investor Loss Amount for the prior Due Period exceeds the amounts allocated with
respect thereto pursuant to subsection 4.11(c) and Section 4.12 with respect to
such Due Period, the Class D-2 Investor Interest (after giving effect to
reductions for any Class D-2 Investor Charge-Offs described in paragraph (a) and
paragraph (e) and any Reallocated Class D-2 Principal Collections on such
Distribution Date) will be reduced by the amount of such excess.  If such
reduction would cause the Class D-2 Investor Interest to be a negative number
(but for the proviso in the definition thereof), the Class D-2 Investor Interest
will be reduced to zero, and the Class D-1 Investor Interest (after giving
effect to reductions for any Class D-1 Investor Charge-Offs described in
paragraph (a) and paragraph (e) and any Reallocated Class D-1 Principal
Collections on such Distribution Date) will be reduced by the amount by which
the Class D-2 Investor Interest would have been reduced below zero.  If such
reduction would cause the Class D-1 Investor Interest to be a negative number
(but for the proviso in the definition thereof), the Class D-1 Investor Interest
will be reduced to zero, and the Class C Investor Interest (after giving effect
to reductions for any Class C Investor Charge-Offs described in paragraph (a)
and paragraph (d) and any Reallocated Class C Principal Collections on such
Distribution Date) will be reduced by the amount by which the Class D-1 Investor
Interest would have been reduced below zero.  If such reduction would cause the
Class C Investor Interest to be a negative number (but for the proviso in the
definition thereof), the Class C Investor Interest will be reduced to zero, and
the Class B Investor Interest (after giving effect to reductions for any Class B
Investor Charge-Offs described in paragraph (a) and paragraph (c) and any
Reallocated Class B Principal Collections on such Distribution Date) will be
reduced by the amount by which the Class C Investor Interest would have been
reduced below zero.  If such reduction would cause the Class B Investor Interest
to be a negative number (but for the proviso in the definition thereof), the
Class B Investor Interest shall be reduced to zero, and the Class M Investor
Interest shall be reduced by the amount by which the Class B Investor Interest
would have been reduced below zero, but not by more than the Class M Investor
Loss Amount for such Distribution Date.  Additionally, the Class M Investor
Interest shall be reduced by the amount of any Series 2007-1 Unfunded Dilution
Amount remaining after giving effect to any related Class B Investor Charge-Off,
Class C Investor Charge-Off and Class D Investor Charge-Off.  The reductions to
the Class M Investor Interest under this subsection 4.10(b), together with all
reductions to the Class M Investor Interest under subsection 4.10(a), are
collectively referred to as a “Class M Investor Charge-Off”.  The Class M
Investor Interest will thereafter be reimbursed (but not to an amount in excess
of the unpaid principal amount of the Class M Certificates) on any Distribution
Date by the amount of Excess Spread and Shared
 

48

--------------------------------------------------------------------------------



Excess Finance Charge Collections allocated and available for that purpose as
described under subsection 4.11(d).
 
(c)           On or before each Distribution Date, the Servicer shall calculate
the Class B Investor Loss Amount.  If on any Distribution Date, the Class B
Investor Loss Amount for the prior Due Period exceeds the amounts allocated with
respect thereto pursuant to subsection 4.11(e) and Section 4.12 with respect to
such Due Period, the Class D-2 Investor Interest (after giving effect to
reductions for any Class D-2 Investor Charge-Offs described in paragraph (a),
paragraph (b) and paragraph (e) and any Reallocated Class D-2 Principal
Collections on such Distribution Date) will be reduced by the amount of such
excess.  If such reduction would cause the Class D-2 Investor Interest to be a
negative number (but for the proviso in the definition thereof), the Class D-2
Investor Interest will be reduced to zero, and the Class D-1 Investor Interest
(after giving effect to reductions for any Class D-1 Investor Charge-Offs
described in paragraph (a), paragraph (b) and paragraph (e) and any Reallocated
Class D-1 Principal Collections on such Distribution Date) will be reduced by
the amount by which the Class D-2 Investor Interest would have been reduced
below zero.  If such reduction would cause the Class D-1 Investor Interest to be
a negative number (but for the proviso in the definition thereof), the Class D-1
Investor Interest will be reduced to zero, and the Class C Investor Interest
(after giving effect to reductions for any Class C Investor Charge-Offs
described in paragraph (a), paragraph (b) and paragraph (d) and any Reallocated
Class C Principal Collections on such Distribution Date) will be reduced by the
amount by which the Class D-1 Investor Interest would have been reduced below
zero.  If such reduction would cause the Class C Investor Interest to be a
negative number (but for the proviso in the definition thereof), the Class C
Investor Interest shall be reduced to zero and the Class B Investor Interest
shall be reduced by the amount by which the Class C Investor Interest would have
been reduced below zero, but not by more than the Class B Investor Loss Amount
for such Distribution Date.  Additionally, the Class B Investor Interest shall
be reduced by the amount of any Series 2007-1 Unfunded Dilution Amount remaining
after giving effect to any related Class C Investor Charge-Off and Class D
Investor Charge-Off.  The reductions to the Class B Investor Interest under this
subsection 4.10(c), together with all reductions to the Class B Investor
Interest under subsections 4.10(a) and 4.10(b), are collectively referred to as
a “Class B Investor Charge-Off”.  The Class B Investor Interest will thereafter
be reimbursed (but not to an amount in excess of the unpaid principal amount of
the Class B Certificates) on any Distribution Date by the amount of Excess
Spread and Shared Excess Finance Charge Collections allocated and available for
that purpose as described under subsection 4.11(f).
 
(d)           On or before each Distribution Date, the Servicer shall calculate
the Class C Investor Loss Amount.  If on any Distribution Date, the Class C
Investor Loss Amount for the prior Due Period exceeds the amount of Excess
Spread, Shared Excess Finance Charge Collections and Reallocated Class D
Principal Collections which are allocated and available to fund such amount
pursuant to subsection 4.11(i) and Section 4.12, the Class D-2 Investor Interest
(after giving effect to reductions for any Class D-2 Investor Charge-Offs
described in paragraphs (a), (b) and (c) and paragraph (e) and any Reallocated
Class D-2 Principal Collections on such Distribution Date) will be reduced by
the amount of such excess.  If such reduction would cause the Class D-2 Investor
Interest to be a negative number (but for the proviso in the definition
thereof), the Class D-2 Investor Interest will be reduced to zero, and the Class
D-1 Investor Interest (after giving effect to reductions for any Class D-1
Investor Charge-Offs described in
 

49

--------------------------------------------------------------------------------



paragraphs (a), (b) and (c) and paragraph (e) and any Reallocated Class D-1
Principal Collections on such Distribution Date) will be reduced by the amount
by which the Class D-2 Investor Interest would have been reduced below zero.  If
such reduction would cause the Class D-1 Investor Interest to be a negative
number (but for the proviso in the definition thereof), the Class D-1 Investor
Interest will be reduced to zero, and the Class C Investor Interest will be
reduced by the amount by which the Class D-1 Investor Interest would have been
reduced below zero, but not by more than the Class C Investor Loss Amount for
such Distribution Date.  Additionally, the Class C Investor Interest shall be
reduced by the amount of any Series 2007-1 Unfunded Dilution Amount remaining
after giving effect to any related Class D Investor Charge-Off .  The reductions
to the Class C Investor Interest under this subsection 4.10(d), together with
all reductions to the Class C Investor Interest under subsections 4.10(a), (b)
and (c), are referred to collectively as a “Class C Investor Charge-Off”.  The
Class C Investor Interest will thereafter be reimbursed (but not in excess of
the unreimbursed amount of such reductions) on any Distribution Date by the
amount of the Excess Spread and Shared Excess Finance Charge Collections
allocated and available under subsection 4.11(k).
 
(e)           On or before each Distribution Date, the Servicer shall calculate
the Class D Investor Loss Amount.  If on any Distribution Date, the Class D
Investor Loss Amount for the prior Due Period exceeds the amount of Excess
Spread and Shared Excess Finance Charge Collections which is allocated and
available to fund such amount pursuant to subsection 4.11(o), the Class D-2
Investor Interest will be reduced by the amount of such excess.  If such
reduction would cause the Class D-2 Investor Interest to be a negative number
(but for the proviso in the definition thereof), the Class D-2 Investor Interest
will be reduced to zero, and the Class D-1 Investor Interest will be reduced by
the amount by which the Class D-2 Investor Interest would have been reduced
below zero but not by more than the lesser of any remaining Class D Investor
Loss Amount for such Distribution Date and the Class D-1 Investor
Interest.  Additionally, the Class D-2 Investor Interest shall be reduced by the
amount of any Series 2007-1 Unfunded Dilution Amount.  If such reduction would
cause the Class D-2 Investor Interest to be a negative number (but for the
proviso in the definition thereof), the Class D-2 Investor Interest will be
reduced to zero, and the Class D-1 Investor Interest will be reduced by the
amount by which the Class D-2 Investor Interest would have been reduced below
zero but not by more than the lesser of any remaining Series 2007-1 Unfunded
Dilution Amount for such Distribution Date and the Class D-1 Investor
Interest.  The reductions to the Class D-2 Investor Interest under this clause
(e), together with all reductions to the Class D-2 Investor Interest under
subsections 4.10(a), (b), (c) and (d), are referred to collectively as a “Class
D-2 Investor Charge-Off”.  The reductions to the Class D-1 Investor Interest
under this subsection 4.10(e), together with all reductions to the Class D-1
Investor Interest under subsections 4.10(a), (b), (c) and (d), are referred to
collectively as a “Class D-1 Investor Charge-Off”.  Each of the Class D-1
Investor Interest and the Class D-2 Investor Interest will thereafter be
reimbursed (but not in excess of the unreimbursed amount of such reductions) on
any Distribution Date by the amount of the Excess Spread and Shared Excess
Finance Charge Collections allocated and available for that purpose as described
under subsection 4.11(q).
 
SECTION 4.11.  Excess Spread; Shared Excess Finance Charge Collections.  On or
before each Distribution Date, the Servicer shall instruct the Trustee in
writing (which writing shall be substantially in the form of Exhibit E hereto)
to apply Excess Spread and Shared Excess
 

50

--------------------------------------------------------------------------------



Finance Charge Collections allocated to Series 2007-1 with respect to the
related Due Period to make the following distributions on each Distribution Date
in the following priority:
 
(a)           an amount equal to the Class A Required Amount, if any, with
respect to such Distribution Date shall be used to fund the Class A Required
Amount and be applied in accordance with, and in the priority set forth in,
subsection 4.9(a);
 
(b)           an amount equal to the aggregate amount of Class A Investor
Charge-Offs which have not been previously reimbursed shall be treated as a
portion of Available Principal Collections for such Distribution Date;
 
(c)           (I) an amount equal to the Class M Required Amount, if any, with
respect to such Distribution Date shall be used to fund any deficiency pursuant
to subsections 4.9(b)(i) and (ii) in the order of priority specified therein and
(II) any remaining amount up to the sum of the Class M Investor Loss Amount and
Class M Investor Dilution Amount for the related Due Period shall be treated as
a portion of Available Principal Collections for such Distribution Date;
 
(d)           an amount equal to the aggregate amount by which the Class M
Investor Interest has been reduced as described in clauses (c) and (d) of the
definition of Class M Investor Interest (but not in excess of the unreimbursed
amount of such reductions) shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(e)           (I) an amount equal to the Class B Required Amount, if any, with
respect to such Distribution Date shall be used to fund any deficiency pursuant
to subsections 4.9(c)(i) and (ii) in the order of priority specified therein and
(II) any remaining amount up to the sum of the Class B Investor Loss Amount and
Class B Investor Dilution Amount for the related Due Period shall be treated as
a portion of Available Principal Collections for such Distribution Date;
 
(f)           an amount equal to the aggregate amount by which the Class B
Investor Interest has been reduced as described in clauses (c) and (d) of the
definition of Class B Investor Interest (but not in excess of the unreimbursed
amount of such reductions) shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(g)           an amount equal to the excess, if any, of the Class C Servicing
Fee for such Distribution Date plus the amount of any Class C Servicing Fee due
but not paid to the Servicer on any prior Distribution Date over the Class C
Available Funds for such Distribution Date shall be paid to the Servicer;
 
(h)           on a pro rata basis based on amounts owing in this clause (h) to
the Class C Certificateholders, an amount equal to the sum of the Class C
Monthly Interest plus the Class C Deficiency Amount for such Distribution Date
shall be distributed to the Class C Certificateholders in accordance with the
Class C Purchase Agreement;
 
(i)           an amount equal to the Class C Investor Loss Amount, if any, for
the related Due Period shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 

51

--------------------------------------------------------------------------------



(j)           an amount equal to the Class C Investor Dilution Amount, if any,
for the related Due Period shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(k)           an amount equal to the aggregate amount by which the Class C
Investor Interest has been reduced as described in clauses (c) and (d) of the
definition of Class C Investor Interest (but not in excess of the unreimbursed
amount of such reductions) shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(l)           an amount equal to the aggregate of any other amounts then due to
the Class C Certificateholders or required to be applied pursuant to the Class C
Purchase Agreement out of Excess Spread and Shared Excess Finance Charge
Collections allocated to Series 2007-1 shall be distributed for application in
accordance with the Class C Purchase Agreement;
 
(m)           an amount equal to the excess, if any, of the Class D Servicing
Fee for such Distribution Date plus the amount of any Class D Servicing Fee due
but not paid to the Servicer on any prior Distribution Date over the Class D
Available Funds for such Distribution Date shall be paid to the Servicer;
 
(n)           an amount equal to the Class D Monthly Interest plus the amount of
any Class D Deficiency Amount for such Distribution Date shall be distributed to
the Class D Certificateholders in accordance with the Class D Purchase
Agreements;
 
(o)           an amount equal to the Class D Investor Loss Amount, if any, for
the related Due Period shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(p)           an amount equal to the Class D Investor Dilution Amount, if any,
for the related Due Period shall be treated as a portion of Available Principal
Collections for such Distribution Date;
 
(q)           first an amount equal to the aggregate amount by which the Class
D-1 Investor Interest has been reduced as described in clauses (c) and (d) of
the definition of Class D-1 Investor Interest (but not in excess of the
unreimbursed amount of such reductions) shall be treated as a portion of
Available Principal Collections for such Distribution Date and then an amount
equal to the aggregate amount by which the Class D-2 Investor Interest has been
reduced as described in clauses (c) and (d) of the definition of Class D-2
Investor Interest (but not in excess of the unreimbursed amount of such
reductions) shall be treated as a portion of Available Principal Collections for
such Distribution Date;
 
(r)           an amount equal to the excess, if any, of (A) the Minimum Required
Funding Period Reserve Amount over (B) the amount on deposit in the Funding
Period Reserve Account (after taking into account any withdrawals to be made
from the Funding Period Reserve Account on such Distribution Date pursuant to
subsection 4.20(c)(i)), shall be deposited into the Funding Period Reserve
Account;
 
(s)           an amount equal to the aggregate of any other amounts then due to
the Class D Certificateholders or required to be applied pursuant to the Class D
Purchase
 

52

--------------------------------------------------------------------------------



Agreements out of Excess Spread and Shared Excess Finance Charge Collections
allocated to Series 2007-1 shall be distributed for application in accordance
with the Class D Purchase Agreements;
 
(t)           on a pro rata basis based on amounts owing under this clause (t),
to the extent not already paid under Section 4.22(c) hereof:  (A) an amount
equal to any Hedge Termination Fees or other additional payments owed to the
Hedge Counterparty under the Class A Swap shall be paid to the Hedge
Counterparty under the Class A Swap, (B) an amount equal to any Hedge
Termination Fees or other additional payments owed to the Hedge Counterparty
under the Class M Swap shall be paid to the Hedge Counterparty under the Class M
Swap, (C) an amount equal to any Hedge Termination Fees or other additional
payments owed to the Hedge Counterparty under the Class B Swap shall be paid to
the Hedge Counterparty under the Class B Swap, (D) an amount equal to any
additional payments owed to the Hedge Counterparty under the Class C Cap shall
be paid to the Hedge Counterparty under the Class C Cap, and (E) an amount equal
to the excess, if any, of (a) the Minimum Required Hedge Reserve Amount over (b)
the amount on deposit in the Hedge Reserve Account shall be deposited into the
Hedge Reserve Account; and
 
(u)           the balance, if any, will constitute a portion of Shared Excess
Finance Charge Collections for such Distribution Date and will be available for
allocation to other Series in Group One and, to the extent not required to be
applied as Shared Excess Finance Charge Collections with respect to any Series
in Group One, shall be distributed to the Holder of the Exchangeable Seller
Certificate or any other Person then entitled to such amounts.
 
SECTION 4.12.  Reallocated Principal Collections.
 
(a)           On or before each Distribution Date, the Servicer shall instruct
the Trustee in writing (which writing shall be substantially in the form of
Exhibit E hereto) to apply Reallocated Principal Collections (applying all
Reallocated Principal Collections in accordance with subsection 4.12(b)) with
respect to such Distribution Date, to make the following distributions on each
Distribution Date in the following priority:
 
(i)           an amount equal to the excess, if any, of (x) the Class A Required
Amount, if any, with respect to such Distribution Date over (y) the amount of
Excess Spread and Shared Excess Finance Charge Collections allocated to Series
2007-1 with respect to the related Due Period, shall be applied in accordance
with, and in the priority set forth in, subsections 4.9(a)(i), (ii), (iii) and
(iv);
 
(ii)           an amount equal to the excess, if any, of (x) the Class M
Required Amount, if any, with respect to such Distribution Date over (y) the
amount of Excess Spread and Shared Excess Finance Charge Collections allocated
and available to the Class M Certificates pursuant to subsection 4.11(c) on such
Distribution Date shall be applied first in accordance with, and in the priority
set forth in subsections 4.9(b)(i) and (ii) and then pursuant to and in the
priority set forth in subsection 4.11(c)(II);
 
(iii)           an amount equal to the excess, if any, of (x) the Class B
Required Amount, if any, with respect to such Distribution Date over (y) the
amount of Excess
 

53

--------------------------------------------------------------------------------



Spread and Shared Excess Finance Charge Collections allocated and available to
the Class B Certificates pursuant to subsection 4.11(e) on such Distribution
Date shall be applied first in accordance with, and in the priority set forth in
subsections 4.9(c)(i) and (ii) and then pursuant to and in the priority set
forth in subsection 4.11(e)(II); and
 
(iv)           an amount equal to the excess, if any, of (x) the Class C
Required Amount, if any, with respect to such Distribution Date over (y) the
amount of Excess Spread and Shared Excess Finance Charge Collections allocated
and available to the Class C Investor Interest pursuant to subsections 4.11(g),
4.11(h), 4.11(i) and 4.11(j) on such Distribution Date shall be applied first
pursuant to subsection 4.9(d)(i), and then pursuant to and in the priority set
forth in subsections 4.11(h), 4.11(i) and 4.11(j).
 
(b)           On each Distribution Date on which the Servicer shall instruct the
Trustee to apply Reallocated Principal Collections pursuant to paragraph (a)
above, the Trustee shall apply such Reallocated Principal Collections in the
following order of priority and only to the extent provided below:
 
(i)           applying Reallocated Class D-2 Principal Collections in accordance
with subsections 4.12 (a)(i) through (a)(iv);
 
(ii)           if any amounts remain outstanding under subsections 4.12 (a)(i)
through (a)(iv) after giving effect to Reallocated Class D-2 Principal
Collections, then applying Reallocated Class D-1 Principal Collections in
accordance with subsections 4.12 (a)(i) through (a)(iv);
 
(iii)           if any amounts remain outstanding under subsections 4.12(a)(i),
(a)(ii) or (a)(iii) above after giving effect to Reallocated Class D Principal
Collections, then applying Reallocated Class C Principal Collections in
accordance with subsections 4.12(a)(i), (a)(ii) and (a)(iii);
 
(iv)           if any amounts remain outstanding under subsection 4.12 (a)(i) or
(a)(ii) above after giving effect to Reallocated Class D Principal Collections
and Reallocated Class C Principal Collections, then applying Reallocated Class B
Principal Collections in accordance with subsection 4.12(a)(i) or (a)(ii); and
 
(v)           if any amounts remain outstanding under subsection 4.12 (a)(i)
above after giving effect to Reallocated Class D Principal Collections,
Reallocated Class C Principal Collections and Reallocated Class B Principal
Collections, then applying Reallocated Class M Principal Collections in
accordance with subsection 4.12(a)(i).
 
(c)           On each Distribution Date, the Class D-2 Investor Interest shall
be reduced by the amount of Reallocated Class D-2 Principal Collections applied
in accordance with subsection 4.12(b) for such Distribution Date, the Class D-1
Investor Interest shall be reduced by the amount of Reallocated Class D-1
Principal Collections applied in accordance with subsection 4.12(b) for such
Distribution Date, the Class C Investor Interest shall be reduced by the amount
of Reallocated Class C Principal Collections applied in accordance with
subsection 4.12(b) for such Distribution Date, the Class B Investor Interest
shall be reduced by the amount of Reallocated Class B Principal
 

54

--------------------------------------------------------------------------------



Collections applied in accordance with subsection 4.12(b) for such Distribution
Date and the Class M Investor Interest shall be reduced by the amount of
Reallocated Class M Principal Collections applied in accordance with subsection
4.12(b) for such Distribution Date.  Each of the Class M Investor Interest, the
Class B Investor Interest, the Class C Investor Interest, the Class D-1 Investor
Interest and the Class D-2 Investor Interest will thereafter be reimbursed (but
not in excess of the unreimbursed amount of such reductions) on any Distribution
Date by the amount of the Excess Spread and Shared Excess Finance Charge
Collections allocated and available to (A) the Class M Investor Interest
pursuant to subsection 4.11(d), (B) the Class B Investor Interest pursuant to
subsection 4.11(f), (C) the Class C Investor Interest pursuant to subsection
4.11(k) and (D) to the Class D-1 Investor Interest and Class D-2 Investor
Interest pursuant to subsection 4.11(q).
 
SECTION 4.13.  Seller’s or Servicer’s Failure to Make a Deposit or Payment.  If
the Servicer or the Seller fails to make, or give instructions to make, any
payment or deposit required to be made or given by the Servicer or Seller,
respectively, at the time specified in the Agreement (including applicable grace
periods), the Trustee shall make such payment or deposit from the applicable
account without instruction from the Servicer or Seller.  The Trustee shall be
required to make any such payment, deposit or withdrawal hereunder only to the
extent that the Trustee has sufficient information to allow it to determine the
amount thereof; provided, however, that the Trustee shall in all cases be deemed
to have sufficient information to determine the amount of interest payable to
the Series 2007-1 Certificateholders on each Distribution Date.  The Servicer
shall, upon request of the Trustee, promptly provide the Trustee with all
information necessary to allow the Trustee to make such payment, deposit or
withdrawal.  Such funds or the proceeds of such withdrawal shall be applied by
the Trustee in the manner in which such payment or deposit should have been made
by the Seller or the Servicer, as the case may be.
 
SECTION 4.14.  Shared Excess Finance Charge Collections.
 
(a)           The balance of any Available Funds on deposit in the Collection
Account after giving effect to subsections 4.11(a) through (t) will constitute a
portion of Shared Excess Finance Charge Collections and will be available for
allocation to other Series in Group One or to the Holder of the Exchangeable
Seller Certificate as described in Section 4.3(g).
 
(b)           Series 2007-1 shall be included in Group One.  Subject to
subsection 4.3(g) of the Agreement, Shared Excess Finance Charge Collections
with respect to the Series in Group One for any Distribution Date will be
allocated to Series 2007-1 in an amount equal to the product of (x) the
aggregate amount of Shared Excess Finance Charge Collections with respect to all
Series in Group One for such Distribution Date and (y) a fraction, the numerator
of which is the Finance Charge Shortfall for Series 2007-1 for such Distribution
Date and the denominator of which is the aggregate amount of Finance Charge
Shortfalls for all Series in Group One for such Distribution Date.  The “Finance
Charge Shortfall” for Series 2007-1 for any Distribution Date will be equal to
the excess, if any, of (a) the full amount required to be paid, without
duplication, pursuant to subsections 4.11(a) through (t) on such Distribution
Date over (b) the Excess Spread for such Distribution Date.
 

55

--------------------------------------------------------------------------------



SECTION 4.15.  Shared Principal Collections.  Subject to subsection 4.3(f) of
the Agreement, Shared Principal Collections for any Distribution Date will be
allocated to Series 2007-1 in an amount equal to the product of (x) the
aggregate amount of Shared Principal Collections with respect to all Series in
Group One that are Principal Sharing Series for such Distribution Date and (y) a
fraction, the numerator of which is the Principal Shortfall for Series 2007-1
for such Distribution Date and the denominator of which is the Cumulative
Principal Shortfall for such Distribution Date.
 
SECTION 4.16.  Purchase and Cancellation of Certificates.  The Seller may on any
Distribution Date on or after the Funding Period Termination Distribution Date,
upon five Business Days’ prior written notice to the Trustee, purchase Series
2007-1 Certificates on the secondary market and request the Trustee to cancel
such Series 2007-1 Certificates purchased by the Seller on such Distribution
Date.  In such case, the Class A, Class M, Class B, Class C and/or Class D
Investor Interest, as applicable, will be reduced by the portion thereof
represented by such cancelled Certificates; provided that after giving effect to
any cancellation (A) the Class M Investor Interest shall not be less than 6.0%
of the Series 2007-1 Investor Interest (calculated after giving effect to such
cancellation), (B) the Class B Investor Interest shall not be less than 9.5% of
the Series 2007-1 Investor Interest (calculated after giving effect to such
cancellation), (C) the Class C Investor Interest shall not be less than 9.0% of
the Series 2007-1 Investor Interest (calculated after giving affect to such
cancellation), and (D) the Class D Investor Interest shall not be less than 9.5%
of the Series 2007-1 Investor Interest (calculated after giving effect to such
cancellations).  No Certificateholder shall be required to sell its Certificates
to the Seller pursuant to this Section 4.16.
 
SECTION 4.17.  Determination of LIBOR.
 
(a)           On each LIBOR Determination Date, the Trustee shall determine
LIBOR on the basis of the rate for deposits in United States dollars for a
period of the Designated Maturity which appears on Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, on that date.  If such rate does not appear on
Reuters Screen LIBOR01 Page, the rate for that LIBOR Determination Date will be
determined based on the rates at which deposits in United States dollars are
offered by the Reference Banks at approximately 11:00 a.m., London time, on that
day to prime banks in the London interbank market for a period of the Designated
Maturity.  The Trustee or the Hedge Counterparty will request the principal
London office of each of the Reference Banks to provide a quotation of its
rate.  If at least two quotations are provided, the rate for that LIBOR
Determination Date will be the arithmetic mean of the quotations.  If fewer than
two quotations are provided, the rate for that LIBOR Determination Date will be
the arithmetic mean of the rates quoted by four major banks in New York City,
selected by the Servicer, at approximately 11:00 a.m., New York City time, on
that day for loans in United States dollars to leading European banks for a
period of the Designated Maturity.
 
(b)           The Class A Certificate Rates, Class M Certificate Rates, Class B
Certificate Rates, Class C Certificate Rate, Class D-1 Certificate Rate and
Class D-2 Certificate Rate applicable to the then current and the immediately
preceding Interest Periods may be obtained by any Series 2007-1
Certificateholder by telephoning the Trustee at its Corporate Trust Office at
(800) 934-6802.
 

56

--------------------------------------------------------------------------------



(c)           On each LIBOR Determination Date prior to 12:00 noon New York City
time, the Trustee shall send to the Servicer by facsimile, notification of LIBOR
for the following Interest Period.
 
SECTION 4.18.  Paired Series.  Any other Series in Group One may be designated
(but only with the consent of the Class C Certificateholders and the Class D
Certificateholders specified in the Class C Purchase Agreement or the Class D
Certificate Purchase Agreements, as applicable, and subject to satisfaction of
the Rating Agency Condition) as a Paired Series for Series 2007-1.  Such Paired
Series either shall be prefunded with an initial deposit to a prefunding account
in an amount up to the initial principal amount of such Paired Series and
primarily from the sale of such Paired Series or shall have a variable principal
amount.  Any such prefunding account shall be held for the benefit of such
Paired Series and not for the benefit of the Series 2007-1
Certificateholders.  As funds in the Collection Account are allocated for
distribution as Available Principal Collections during the Early Amortization
Period or Controlled Amortization Period, either (i) in the case of a prefunded
Paired Series, an equal amount of funds in any prefunding account for such
Paired Series shall be released and distributed pursuant to the terms of such
Paired Series or (ii) in the case of a Paired Series having a variable principal
amount, an interest in such variable Paired Series in an equal or lesser amount
may be sold by the Trust and the proceeds thereof will be distributed pursuant
to the terms of such Paired Series, and, in either case, the Investor Interest
of such Paired Series will increase by up to a corresponding amount.  Upon
payment in full of the Series Investor Interest, assuming that there have been
no unreimbursed Loss Amounts with respect to any related Paired Series, the
aggregate amount of such Paired Series shall have been increased by an amount up
to an aggregate amount equal to the Series Investor Interest paid to the
Series 2007-1 Certificateholders (or such other amount as the holders of such
Paired Series shall agree).
 
SECTION 4.19  Pre-Funding Account.  (a)  The Seller hereby directs the Servicer,
for the benefit of the Series 2007-1 Certificateholders, to establish and
maintain or cause to be established and maintained in the name of the Trustee
and for the Trustee, on behalf of the Series 2007-1 Certificateholders, with a
Qualified Depository Institution (which initially shall be the Trustee) a
segregated trust account (the “Pre-Funding Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2007-1 Certificateholders.  The Seller does hereby transfer, assign,
set over and otherwise convey to the Trust for the benefit of the Series 2007-1
Certificateholders, without recourse, all of its right, title and interest (if
any) in, to and under the Pre-Funding Account, any cash and/or investments on
deposit therein and any proceeds of the foregoing, including the investment
earnings.  The Pre-Funding Account shall be owned by, and under the sole
dominion and control of, the Trustee for the benefit of the Series 2007-1
Certificateholders.  If, at any time, the institution holding the Pre-Funding
Account ceases to be a Qualified Depository Institution, the Seller shall direct
the Servicer to establish within 10 Business Days a new Pre-Funding Account
meeting the conditions specified above with a Qualified Depository Institution,
transfer any cash and/or any investments to such new Pre-Funding Account and
from the date such new Pre-Funding Account is established, it shall be the
“Pre-Funding Account.”  In addition, after five days notice to the Trustee, the
Seller may direct the Servicer to establish a new Pre-Funding Account meeting
the conditions specified above with a different Qualified Depository
Institution, transfer any cash and/or investments to such new Pre-Funding
Account and from the date such new Pre-Funding Account is established, it shall
be, for the Series 2007-1 Certificates, the “Pre-Funding Account.”
 

57

--------------------------------------------------------------------------------



The Trustee, at the direction of the Servicer, shall make withdrawals and
payments from the Pre-Funding Account for the purposes of carrying out the
Servicer’s or Trustee’s duties hereunder.
 
(b)           A portion of the cash proceeds of the sale of the Series 2007-1
Certificates in an amount equal to $285,000,000 shall be deposited into the
Pre-Funding Account on the Closing Date.  This amount shall be the Initial Total
Pre-Funded Amount.  On each Distribution Date, the Trustee, at the direction of
the Servicer, shall withdraw from the Pre-Funding Account and deposit in the
Collection Account all interest and other investment income on the Cash
Pre-Funded Amount.  Interest (including reinvested interest) and other
investment income on funds on deposit in the Pre-Funding Account shall not be
considered part of the Cash Pre-Funded Amount for purposes of this
Supplement.  Funds on deposit in the Pre-Funding Account shall be withdrawn by
the Trustee, at the direction of the Servicer, and paid to the Seller to the
extent of any increases in the Series Investor Interest pursuant to Section
4.21.  If (x) the Lane Bryant Portfolio shall not have been acquired by the
Originator on or before January 31, 2008, or the Servicer shall have notified
the Trustee in writing on or prior to January 31, 2008 that the Originator will
not acquire the Lane Bryant Portfolio prior to January 31, 2008, and (y) any
Cash Pre-Funded Amount remains on deposit in the Pre-Funding Account, on the
Lane Bryant Portfolio Distribution Date the lesser of (i) such remaining Cash
Pre-Funded Amount net of interest and earnings on investments of funds on
deposit in the Pre-Funding Account on such date) and (ii) $220,000,000 will be
deposited into the Collection Account and applied by the Trustee, at the
direction of the Servicer, in accordance with subsection 4.9(h) to reduce the
outstanding principal amount of the Class A Certificates, the Class M
Certificates, the Class B Certificates, the Class C Certificates and the Class D
Certificates as specified in subsection 4.9(h).  If the Funding Period
Termination Distribution Date occurs and any Cash Pre-Funded Amount remains on
deposit in the Pre-Funding Account, on such date such remaining Cash Pre-Funded
Amount will be deposited into the Collection Account and will be applied by the
Trustee, at the direction of the Servicer, in accordance with subsection 4.9(h)
to reduce the outstanding principal amount of the Class A Certificates, the
Class M Certificates, the Class B Certificates, the Class C Certificates and the
Class D Certificates as specified in subsection 4.9(h).
 
(c)           Funds on deposit in the Pre-Funding Account shall be invested in
Permitted Investments by the Trustee, at the direction of the Servicer.  Funds
on deposit in the Pre-Funding Account on any Distribution Date, after giving
effect to any withdrawals from the Pre-Funding Account, shall be invested in
Permitted Investments that will mature so that such funds will be available for
withdrawal on the following Distribution Date.  All interest and earnings (net
of losses and investment expenses) on funds on deposit in the Pre-Funding
Account shall be deposited by the Trustee, at the direction of the Servicer, in
the Collection Account on each Distribution Date and treated as Collections of
Finance Charge Receivables allocated to the Series 2007-1 Certificates for the
prior Due Period.
 
(d)           The parties hereto intend that the Pre-Funding Account shall be an
account of the Trustee, and not an account of the Seller.  If, notwithstanding
the intent of the parties hereto, it shall be determined that the Seller has any
rights in the Pre-Funding Account, the Seller hereby grants to the Trustee, to
secure all of its obligations hereunder, a security interest in all of its
right, title, and interest, whether now owned or hereafter acquired, in, to, and
under the Pre-
 

58

--------------------------------------------------------------------------------



Funding Account, all money, instruments, investment property, and other property
credited to or on deposit in the Pre-Funding Account, and all proceeds thereof.
 
SECTION 4.20.                                           Funding Period Reserve
Account.  (a) The Seller hereby directs the Servicer, for the benefit of the
Series 2007-1 Certificateholders, to establish and maintain or cause to be
established and maintained in the name of the Trustee and for the Trustee, on
behalf of the Series 2007-1 Certificateholders, with a Qualified Depository
Institution (which initially shall be the Trustee) a segregated trust account
(the “Funding Period Reserve Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2007-1
Certificateholders.  The Seller does hereby transfer, assign, set over and
otherwise convey to the Trust for the benefit of the Series 2007-1
Certificateholders, without recourse, all of its right, title and interest (if
any) in, to and under the Funding Period Reserve Account, any cash and/or
investments on deposit therein and any proceeds of the foregoing, including the
investment earnings.  The Funding Period Reserve Account shall be owned by, and
under the sole dominion and control of, the Trustee for the benefit of the
Series 2007-1 Certificateholders.  If, at any time, the institution holding the
Funding Period Reserve Account ceases to be a Qualified Depository Institution,
the Seller shall direct the Servicer to establish within 10 Business Days a new
Funding Period Reserve Account meeting the conditions specified above with a
Qualified Depository Institution, transfer any cash and/or any investment to
such new Funding Period Reserve Account and from the date such new Funding
Period Reserve Account is established, it shall be the “Funding Period Reserve
Account.”  In addition, after five days notice to the Trustee, the Seller may
direct the Servicer to establish a new Funding Period Reserve Account meeting
the conditions specified above with a different Qualified Depository
Institution, transfer any cash and/or investments to such new Funding Period
Reserve Account and from the date such new Funding Period Reserve Account is
established, it shall be, for the Series 2007-1 Certificates, the “Funding
Period Reserve Account.”  Pursuant to the authority granted to the Servicer in
subsection 3.1(b) of the Agreement, the Servicer shall have the power, revocable
by the Trustee, to make withdrawals and payments or to instruct the Trustee to
make withdrawals and payments from the Funding Period Reserve Account for the
purposes of carrying out the Servicer’s or Trustee’s duties hereunder.
 
(b)           The Servicer shall deposit $3,705,000 into the Funding Period
Reserve Account on the Closing Date.  Funds on deposit in the Funding Period
Reserve Account (after giving effect to any withdrawals from the Funding Period
Reserve Account) shall be invested by the Trustee at the direction of the
Servicer in Permitted Investments so that funds will be available for withdrawal
on the following Distribution Date.  The interest and other investment income
(net of investment expenses and losses) earned on such investments shall be
deposited in the Collection Account on each Distribution Date and treated as
Collections of Finance Charge Receivables allocated to the Series 2007-1
Certificates for the preceding Due Period and available to be applied as
Available Funds.
 
(c)           On or before each Distribution Date with respect to the Funding
Period, the Trustee at the direction of the Servicer shall (i) withdraw from the
Funding Period Reserve Account an amount equal to the Funding Period Reserve
Draw Amount for such Distribution Date and deposit such amount into the
Collection Account for application as Available Funds and (ii) deposit in the
Funding Period Reserve Account an amount equal to the amount specified in, and
otherwise in accordance with, subsection 4.11(r).
 

59

--------------------------------------------------------------------------------



(d)           The Funding Period Reserve Account shall be terminated following
the earlier to occur of (a) the completion of the Funding Period and (b) the
termination of the Trust pursuant to the Agreement.  Upon the termination of the
Funding Period Reserve Account, all amounts on deposit therein (after giving
effect to any withdrawal from the Funding Period Reserve Account on such date as
described above) shall be distributed to the Holder of the Exchangeable Seller
Certificate.
 
SECTION 4.21.                                           Adjustments to Investor
Interest.
 
(a)           Series 2007-1 shall be a Paired Series with respect to Series
2002-1.  On any Business Day during the Funding Period, the Series Investor
Interest will be increased (but not above an amount equal to the Initial
Investor Interest) by the amount of any decrease in the Investor Interest for
Series 2002-1 on or prior to such day, provided that the aggregate amount of
such increases pursuant to this clause (a) do not exceed the aggregate amount of
the Investor Interest for Series 2002-1.  The Class A Investor Interest shall be
increased by an amount equal to the Class A Percentage of the amount of such
decrease, the Class M Investor Interest shall be increased by an amount equal to
the Class M Percentage of the amount of such decrease, the Class B Investor
Interest shall be increased by an amount equal to the Class B Percentage of the
amount of such decrease, the Class C Investor Interest shall be increased by an
amount equal to the Class C Percentage of the amount of such decrease, and the
Class D Investor Interest shall be increased by an amount equal to the Class D
Percentage of the amount of such decrease (which increase shall be allocated
between the Class D-1 Investor Interest and the Class D-2 Investor Interest as
provided in the Class D Purchase Agreements), whereupon the Trustee shall
instruct the Servicer to withdraw from the Pre-Funding Account and pay to the
Seller an amount equal to the increase in the Series Investor Interest.
 
(b)           The Seller may on any Business Day during the Funding Period
determine to increase the Series Investor Interest amount up to the Initial
Investor Interest by transferring new Receivables to the Trust so long as such
increase to the Series Investor Interest would not cause the Seller Interest to
be reduced below zero or cause an Early Amortization Event to occur with respect
to any outstanding Series.  Upon determining to increase the Series Investor
Interest pursuant to this Section 4.21(b), the Seller shall deliver to the
Servicer and the Trustee an Officers’ Certificate specifying the amount of the
increase in the Series Investor Interest the Seller has determined to make and
certifying that such increase to the Series Investor Interest will not cause the
Seller Interest to be reduced below zero or cause an Early Amortization Event to
occur with respect to any outstanding Series.  Upon receipt of such Officer’s
Certificate by the Trustee, the Class A Investor Interest shall be increased by
an amount equal to the Class A Percentage of the amount of such increase, the
Class M Investor Interest shall be increased by an amount equal to the Class M
Percentage of the amount of such increase, the Class B Investor Interest shall
be increased by an amount equal to the Class B Percentage of the amount of such
increase, the Class C Investor Interest shall be increased by an amount equal to
the Class C Percentage of the amount of such increase, the Class D Investor
Interest shall be increased by an amount equal to the Class D Percentage of the
amount of such increase (which increase shall be allocated between the Class D-1
Investor Interest and the Class D-2 Investor Interest as provided in the Class D
Purchase Agreements), whereupon the Trustee shall instruct the Servicer to
withdraw from the Pre-Funding Account and pay to the Seller an amount equal to
the increase in the Series Investor Interest.
 

60

--------------------------------------------------------------------------------



SECTION 4.22.                                           Hedge Reserve
Account.  (a) The Seller hereby directs the Servicer, for the benefit of the
Hedge Counterparty, to establish and maintain or cause to be established and
maintained in the name of the Trustee and for the Trustee, on behalf of the
Hedge Counterparty, with a Qualified Depository Institution (which initially
shall be the Trustee) a segregated trust account (the “Hedge Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Hedge Counterparty.  The Seller does hereby
transfer, assign, set over and otherwise convey to the Trust for the benefit of
the Hedge Counterparty, without recourse, all of its right, title and interest
(if any) in, to and under the Hedge Reserve Account, any cash and/or investments
on deposit therein and any proceeds of the foregoing, including the investment
earnings.  The Hedge Reserve Account shall be owned by, and under the sole
dominion and control of, the Trustee for the benefit of the Hedge
Counterparty.  If, at any time, the institution holding the Hedge Reserve
Account ceases to be a Qualified Depository Institution, the Seller shall direct
the Servicer to establish within 10 Business Days a new Hedge Reserve Account
meeting the conditions specified above with a Qualified Depository Institution,
transfer any cash and/or any investment to such new Hedge Reserve Account and
from the date such new Hedge Reserve Account is established, it shall be the
“Hedge Reserve Account.”  In addition, after five days notice to the Trustee,
the Seller may direct the Servicer to establish a new Hedge Reserve Account
meeting the conditions specified above with a different Qualified Depository
Institution, transfer any cash and/or investments to such new Hedge Reserve
Account and from the date such new Hedge Reserve Account is established, it
shall be, the “Hedge Reserve Account.”  Pursuant to the authority granted to the
Servicer in subsection 3.1(b) of the Agreement, the Servicer shall have the
power, revocable by the Trustee, to make withdrawals and payments or to instruct
the Trustee to make withdrawals and payments from the Hedge Reserve Account for
the purposes of carrying out the Servicer’s or Trustee’s duties hereunder.
 
(b)           The Servicer shall deposit $1,700,000 into the Hedge Reserve
Account on the Closing Date.  On each Distribution Date prior to the termination
of the Hedge Reserve Account pursuant to subsection 4.22(d), the Trustee at the
direction of the Servicer shall deposit in the Hedge Reserve Account an amount
equal to the amount specified in, and otherwise in accordance with, subsection
4.11(t).  Funds on deposit in the Hedge Reserve Account (after giving effect to
any withdrawals from the Hedge Reserve Account) shall be invested by the Trustee
at the direction of the Servicer in Permitted Investments so that funds will be
available for withdrawal on the following Distribution Date.  The interest and
other investment income (net of investment expenses and losses) earned on such
investments shall be deposited in the Collection Account each Distribution Date
following and treated as Collections of Finance Charge Receivables allocated to
the Series 2007-1 Certificates for the preceding Due Period and available to be
applied as Available Funds.
 
(c)           Upon termination of any Interest Rate Swap Agreement for which a
partial or early termination fee (such fee, a “Hedge Termination Fee”) is
incurred pursuant to the terms of the applicable Interest Rate Swap Agreement,
the Trustee shall, at the written direction of the Servicer, withdraw the amount
of such termination fee from the Hedge Reserve Account and distribute such
termination fee directly to the applicable Hedge Counterparty.  If more than one
Hedge Termination Fee shall be outstanding at any time, the Trustee shall make
such distributions to the applicable Hedge Counterparties in the following order
of priority: first, to
 

61

--------------------------------------------------------------------------------



the Hedge Counterparty for the Class A Swap; second, to the Hedge Counterparty
for the Class M Swap; and third, to the Hedge Counterparty for the Class B Swap.
 
(d)           The Hedge Reserve Account shall be terminated following the
earliest to occur of (a) the Lane Bryant Portfolio Distribution Date, (b)
February 15, 2008, (c) the date on which the Originator acquires the Lane Bryant
Portfolio, and (d) the termination of the Trust pursuant to the Agreement.  Upon
the termination of the Hedge Reserve Account, all amounts on deposit therein
(after giving effect to any withdrawal from the Hedge Reserve Account on such
date as described above) shall be distributed to the Holder of the Exchangeable
Seller Certificate.
 
SECTION 4.23                                Designation of Trustee’s
Jurisdiction.  The Trustee hereby agrees that its jurisdiction for purposes of
the applicable UCC is New York.
 
SECTION 4.24                                Permitted Investments.  In selecting
Permitted Investments for the funds on deposit in the Collection Account, the
Funding Period Reserve Account, the Hedge Reserve Account and the Pre-Funding
Account, the Servicer shall make such selection after consultation with the
Trustee and with a view to ensuring that an amount equal to the sum of (i)
Monthly Interest due on each Distribution Date, and (ii) during the Amortization
Period, the amount of principal to be paid on the Series 2007-1 Certificates on
such Distribution Date will be held by the Trustee in uninvested funds on the
Business Day immediately prior to such Distribution Date.
 
SECTION 9.  Article V of the Agreement.  Article V of the Agreement shall read
in its entirety as follows and shall be applicable only to the Series 2007-1
Certificates:
 
ARTICLE V.
 


 
DISTRIBUTIONS AND REPORTS TO INVESTOR
 
CERTIFICATEHOLDERS
 
SECTION 5.1.  Distributions.
 
(a)           On each Distribution Date, the Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Trustee
pursuant to subsection 3.4(b)) to each Class A Certificateholder of record on
the immediately preceding Record Date (other than as provided in Section 12.3
respecting a final distribution) such Class A Certificateholder’s prorata share
(based on the aggregate Undivided Trust Interests represented by Class A
Certificates held by such Class A Certificateholder) of amounts on deposit in
the Collection Account as are payable to the Class A Certificateholders pursuant
to Section 4.9 or 4.11 of this Supplement by check mailed to each Class A
Certificateholder (at such Class A Certificateholder’s address as it appears in
the Certificate Register), except that with respect to Class A Certificates
registered in the name of the nominee of a Clearing Agency, such distribution
shall be made in immediately available funds.
 
(b)           On each Distribution Date, the Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Trustee
pursuant to subsection 3.4(b)) to each Class M Certificateholder of record on
the immediately preceding Record Date (other than as provided in Section 12.3
respecting a final distribution) such Class M Certificateholder’s pro rata share
 

62

--------------------------------------------------------------------------------



(based on the aggregate Undivided Trust Interests represented by Class M
Certificates held by such Class M Certificateholder) of amounts on deposit in
the Collection Account as are payable to the Class M Certificateholders pursuant
to Section 4.9 or 4.11 of this Supplement by check mailed to each Class M
Certificateholder (at such Class M Certificateholder’s address as it appears in
the Certificate Register), except that with respect to Class M Certificates
registered in the name of the nominee of a Clearing Agency, such distribution
shall be made in immediately available funds.
 
(c)           On each Distribution Date, the Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Trustee
pursuant to subsection 3.4(b)) to each Class B Certificateholder of record on
the immediately preceding Record Date (other than as provided in Section 12.3
respecting a final distribution) such Class B Certificateholder’s pro rata share
(based on the aggregate Undivided Trust Interests represented by Class B
Certificates held by such Class B Certificateholder) of amounts on deposit in
the Collection Account as are payable to the Class B Certificateholders pursuant
to Section 4.9 or 4.11 of this Supplement by check mailed to each Class B
Certificateholder (at such Class B Certificateholder’s address as it appears in
the Certificate Register), except that with respect to Class B Certificates
registered in the name of the nominee of a Clearing Agency, such distribution
shall be made in immediately available funds.
 
(d)           Unless otherwise specified in the Class C Purchase Agreement, on
each Distribution Date, the Trustee shall distribute to each Class C
Certificateholder of record on the immediately preceding Record Date (other than
as provided in Section 12.3 of the Agreement respecting a final distribution)
such Class C Certificateholder’s pro rata share (based on the aggregate
Undivided Trust Interests represented by Class C Certificates held by such Class
C Certificateholder) of amounts on deposit in the Collection Account as are
payable to the Class C Certificateholders pursuant to Section 4.9 or 4.11 of
this Supplement or the Class C Purchase Agreement by check mailed to each Class
C Certificateholder (at such Certificateholder’s address as it appears in the
Certificate Register) or by wire transfer of immediately available funds to such
account designated in writing by such Class C Certificateholder to the Trustee
not later than the Distribution Date preceding such Distribution Date.
 
(e)           Unless otherwise specified in the Class D-1 Purchase Agreement, on
each Distribution Date, the Trustee shall distribute to each Class D-1
Certificateholder of record on the immediately preceding Record Date (other than
as provided in Section 12.3 of the Agreement respecting a final distribution)
such Class D-1 Certificateholder’s pro rata share (based on the aggregate
Undivided Trust Interests represented by Class D-1 Certificates held by such
Class D-1 Certificateholder) of amounts on deposit in the Collection Account as
are payable to the Class D-1 Certificateholders pursuant to Section 4.9 or 4.11
of this Supplement or the applicable Class D Purchase Agreement by check mailed
to each Class D-1 Certificateholder (at such Class D-1 Certificateholder’s
address as it appears in the Certificate Register) or by wire transfer of
immediately available funds to such account designated in writing by such Class
D-1 Certificateholder to the Trustee not later than the Distribution Date
preceding such Distribution Date.
 
(f)           Unless otherwise specified in the Class D-2 Purchase Agreement, on
each Distribution Date, the Trustee shall distribute to each Class D-2
Certificateholder of record on
 

63

--------------------------------------------------------------------------------



the immediately preceding Record Date (other than as provided in Section 12.3 of
the Agreement respecting a final distribution) such Class D-2
Certificateholder’s pro rata share (based on the aggregate Undivided Trust
Interests represented by Class D-2 Certificates held by such Class D-2
Certificateholder) of amounts on deposit in the Collection Account as are
payable to the Class D-2 Certificateholders pursuant to Section 4.9 or 4.11 of
this Supplement or the applicable Class D Purchase Agreement by check mailed to
each Class D-2 Certificateholder (at such Class D-2 Certificateholder’s address
as it appears in the Certificate Register) or by wire transfer of immediately
available funds to such account designated in writing by such Class D-2
Certificateholder to the Trustee not later than the Distribution Date preceding
such Distribution Date.
 
SECTION 5.2.  Monthly Certificateholders’ Statement.
 
(a)           On or before each Distribution Date, the Paying Agent shall
forward to each Series 2007-1 Certificateholder and each Rating Agency a
statement substantially in the form of Exhibit F to this Supplement prepared by
the Servicer, appropriately completed.
 
(b)           Annual Certificateholders’ Tax Statement.  On or before January 31
of each calendar year, beginning with calendar year 2008, the Trustee shall
distribute to each Person who at any time during the preceding calendar year was
a Series 2007-1 Certificateholder, a statement prepared by the Servicer
containing the information required to be contained in the regular monthly
statement to Series 2007-1 Certificateholders, aggregated for such calendar year
or the applicable portion thereof during which such Person was a Series 2007-1
Certificateholder, together with such other customary information (consistent
with the treatment of the Class A Certificates, the Class M Certificates and the
Class B Certificates as debt) as the Servicer deems necessary or desirable to
enable the Series 2007-1 Certificateholders to prepare their tax returns.  The
Servicer will provide such information to the Trustee as soon as possible after
January 1 of each calendar year.  Such obligations of the Trustee shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Trustee pursuant to any requirements of the
Code as from time to time in effect.
 
SECTION 10.  Series 2007-1 Early Amortization Events.  If any one of the
following events shall occur with respect to the Series 2007-1 Certificates:
 
(a)  failure on the part of the Seller or the Originator (i) to make any payment
or deposit required by the terms of (A) the Agreement, (B) this Supplement or
(C) the Purchase Agreement, on or before the date occurring five Business Days
after the date such payment or deposit is required to be made herein or (ii)
duly to observe or perform in any material respect any of its covenants or
agreements set forth in the Agreement, this Supplement or the Purchase
Agreement, which failure has a material adverse effect on the Class A
Certificateholders, the Class M Certificateholders, the Class B
Certificateholders or the Class C Certificateholders and which continues
unremedied for a period of 35 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Seller by the Trustee, or to the Seller and the Trustee by the Controlling
Certificateholders, and continues to affect materially and adversely the
interests of the Class A Certificateholders, the Class M Certificateholders, the
Class B Certificateholders or the Class C Certificateholders for such period;
 

64

--------------------------------------------------------------------------------



(b)  any representation or warranty made by the Seller or the Originator in the
Agreement, this Supplement or the Purchase Agreement, or any information
contained in a computer file or microfiche or written list required to be
delivered by the Seller pursuant to Section 2.1 or 2.6 or by the Originator
pursuant to Section 1.1 or 2.4(e) of the Purchase Agreement, (i) shall prove to
have been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of 60 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Seller by the Trustee, or to the Seller
and the Trustee by the Controlling Certificateholders, and (ii) as a result of
which the interests of the Class A Certificateholders, the Class M
Certificateholders, the Class B Certificateholders or the Class C
Certificateholders are materially and adversely affected and continue to be
materially and adversely affected for such period; provided, however, that a
Series 2007-1 Early Amortization Event pursuant to this subsection 9(b) shall
not be deemed to have occurred hereunder if the Seller has accepted reassignment
of the related Receivable, or all of such Receivables, if applicable, during
such period in accordance with the provisions of the Agreement;
 
(c)  the average Portfolio Yield for any three consecutive Due Periods is
reduced to a rate which is less than the average Base Rate for such period;
 
(d)  the Seller shall fail to convey Receivables arising under Additional
Accounts to the Trust, as required by subsection 2.6(a) of the Agreement;
 
(e)  any Servicer Default shall occur which would have a material adverse effect
on the Class A Certificateholders, the Class M Certificateholders, the Class B
Certificateholders or the Class C Certificateholders;
 
(f)  the Class A Investor Interest shall not be paid in full on the Class A
Expected Final Payment Date, or the Class M Investor Interest shall not be paid
in full on the Class M Expected Final Payment Date, or the Class B Investor
Interest shall not be paid in full on the Class B Expected Final Payment Date;
 
(g)  Fashion Service Corp. shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to all or
substantially all of its property, or a decree or order of a court or agency or
supervisory authority having jurisdiction in the premises for the appointment of
a conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against
Fashion Service Corp.; or Fashion Service Corp. shall admit in writing its
inability to pay its debts generally as they become due, commence or have
commenced against it (unless dismissed within thirty days) as a debtor a
proceeding under any applicable insolvency or reorganization statute, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations;
 
(h)  the early termination of the Class A Swap, the Class M Swap, the Class B
Swap or the Class C Cap unless the Trustee obtains a replacement Class A Swap,
Class M Swap, Class B Swap or Class C Cap, as applicable, or enters into another
interest rate hedging arrangement with respect to the Class A-1 Certificates,
Class M-1 Certificates, Class B-1
 

65

--------------------------------------------------------------------------------



Certificates or Class C Certificates that satisfies the Rating Agency Condition
within 5 Business Days following the termination of such Class A Swap, Class M
Swap, Class B Swap or Class C Cap, as applicable; provided that the partial
termination of an Interest Rate Hedge Agreement due to the occurrence of the
Lane Bryant Portfolio Distribution Date, as contemplated by the Interest Rate
Hedge Agreements, shall not be a Series 2007-1 Early Amortization Event; or
 
(i)  failure of any Hedge Counterparty to make a payment under any of the
Interest Rate Hedge Agreements for the Class A-1 Certificates, Class M-1
Certificates, Class B-1 Certificates or Class C Certificates in respect of a
payment obligation arising as a result of LIBOR being greater than the specified
fixed rate for the related Interest Rate Hedge Agreement, and the failure is not
cured within 5 Business Days after payment is due;
 
then, (x) in the case of any event described in subparagraph (a), (b) or (e)
after the applicable grace period set forth in such subparagraphs, either the
Trustee or the Controlling Certificateholders by notice then given in writing to
the Seller and the Servicer (and to the Trustee if given by the
Certificateholders) may declare that an early amortization event (a “Series
2007-1 Early Amortization Event”) has occurred as of the date of such notice and
(y) in the case of any event described in subparagraphs (c), (d), (f), (g), (h)
or (i), a Series 2007-1 Early Amortization Event shall occur without any notice
or other action on the part of the Trustee or the Series 2007-1
Certificateholders immediately upon the occurrence of such event.
 
SECTION 11.  Series 2007-1 Termination.  The right of the Series 2007-1
Certificateholders to receive payments from the Trust will terminate on the
first Business Day following the Series 2007-1 Termination Date.  For purposes
of Series 2007-1, the reference to “110%” in Section 12.1(c) of the Agreement
shall be deemed to be a reference to “110% (or if such percentage would cause an
Early Amortization Event to occur with respect to any other outstanding Series,
the greater of (x) such lesser percentage as would not cause such Early
Amortization Event and (y) the then current Series Allocation Percentage)”.  The
proceeds of such sale shall be treated as Collections on the Receivables that
are allocated to Series 2007-1 pursuant to the Agreement and this Supplement and
shall be distributed in accordance with the terms of this Supplement; provided,
however, that the Servicer shall determine conclusively the amount of such
proceeds that are allocable to Finance Charge Receivables and the amount of such
proceeds that are allocable to Principal Receivables.
 
SECTION 12.  Ratification of Agreement.  As supplemented by this Supplement, the
Agreement is in all respects ratified and confirmed and the Agreement as so
supplemented by this Supplement shall be read, taken, and construed as one and
the same instrument.
 
SECTION 13.  Counterparts.  This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
SECTION 14.  No Petition.  Each of the Trustee, the Servicer and the Seller
(with respect to the Trust only), by entering into this Supplement and each
Series 2007-1 Certificateholder, by accepting a Series 2007-1 Certificate, shall
not, prior to the date which is one year and one day after the last day on which
any Investor Certificate shall have been outstanding, acquiesce, petition or
otherwise invoke or cause the Trust or the Seller to invoke the
 

66

--------------------------------------------------------------------------------



process of any Governmental Authority for the purpose of commencing or
sustaining a case against the Trust or the Seller under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Trust or the Seller or any substantial part of its property or ordering the
winding up or liquidation of the affairs of the Trust or the Seller.
 
SECTION 15.  Forms of Series 2007-1 Certificates.
 
(a)  Form of
Certificates.                                                      The form of
each of the Class A-1 Certificates, the Class A-2 Certificates, the Class M-1
Certificates, the Class M-2 Certificates, the Class B-1 Certificates, the Class
B-2 Certificates, the Class C Certificates, the Class D-1 Certificates and the
Class D-2 Certificates, including the Certificate of Authentication, shall be
substantially as set forth respectively as Exhibits A-1, A-2, M-1, M-2, B-1,
B-2, C, D-1 and D-2 hereto, respectively.
 
(b)  Book-Entry Certificates.
 
(i)  The Class A Certificates, the Class M Certificates and the Class B
Certificates that are not sold in offshore transactions in reliance on
Regulation S under the Securities Act shall be offered and sold in reliance on
the exemption from registration under Rule 144A (except for any sale directly
from the Trust) and shall be issued initially in the form of one or more
permanent global certificates in definitive, fully registered form without
interest coupons with the applicable legends set forth in Exhibits A, M and B
hereto, as applicable, added to the form of such Certificates (each, a
“Restricted Book-Entry Certificate”), which shall be registered in the name of
the nominee of the Depository and deposited with the Trustee, as custodian for
the Depository.  The aggregate principal amount of the Restricted Book-Entry
Certificates may from time to time be increased or decreased by adjustments made
on the records of the Trustee or the Depository or its nominee, as the case may
be, as hereinafter provided.
 
(ii)  The Class A Certificates, the Class M Certificates and the Class B
Certificates offered and sold in offshore transactions in reliance on Regulation
S under the Securities Act shall be issued initially, and during the “40 day
distribution compliance period” described below shall remain, in the form of
temporary global certificates, without interest coupons (the “Regulation S
Temporary Book-Entry Certificates”), to be held by the Depository and registered
in the name of a nominee of the Depository or its custodian for the respective
accounts of Euroclear and Clearstream duly executed by the Seller and
authenticated by the Trustee as hereinafter provided.  The “40 day distribution
compliance period” shall be terminated upon the later of (i) the end of the
distribution compliance period (as defined in Rule 902 of the Securities Act)
and (ii) receipt by the Trustee of a written certificate from the Depository,
together with copies of certificates substantially in the form of Exhibit I from
Euroclear or Clearstream, certifying that the beneficial owner of such
Regulation S Temporary Book-Entry Certificate is a non-U.S. person.  Following
the termination of the 40 day distribution compliance period, beneficial
interests in the Regulation S Temporary Book-Entry Certificates may be exchanged
for beneficial interests in permanent Book-Entry Certificates (the “Regulation S
Permanent Book-Entry Certificates”; and together with the Regulation S Temporary
 

67

--------------------------------------------------------------------------------



Book-Entry Certificate, the “Regulation S Book-Entry Certificates”), which will
be duly executed by the Seller and authenticated by the Trustee as hereinafter
provided and which will be deposited with the Trustee, as custodian for the
Depository, and registered in the name of the Depository or a nominee
thereof.  Upon any exchange of a portion of a Regulation S Temporary Book-Entry
Certificate for a comparable portion of a Regulation S Permanent Book-Entry
Certificate, the Trustee shall endorse on the schedules affixed to each of such
Regulation S Book-Entry Certificate (or on continuations of such schedules
affixed to each of such Regulation S Book-Entry Certificate and made parts
thereof) appropriate notations evidencing the date of transfer and (x) with
respect to the Regulation S Temporary Book-Entry Certificate, a decrease in the
principal amount thereof equal to the amount covered by the applicable
certification and (y) with respect to the Regulation S Permanent Book-Entry
Certificate, an increase in the principal amount thereof equal to the principal
amount of the decrease in the Regulation S Temporary Book-Entry Certificate.
 
(c)  Definitive Series 2007-1 Certificates.  (i) The Class C Certificates and
the Class D Certificates shall be issued in the form of Definitive Certificates
with the applicable legends set forth in Exhibits C and D, hereto, which shall
be registered in the name of the Holder or a nominee thereof, duly executed by
the Trust and authenticated by the Trustee as hereinafter provided.  Except as
provided in Section 6.12 of the Agreement, owners of beneficial interests in the
Book-Entry Certificates shall not be entitled to receive Definitive
Certificates.
 
SECTION 16.  Transfer Restrictions.
 
(a)  No Series 2007-1 Certificate may be sold or transferred (including, without
limitation, by pledge or hypothecation) unless such sale or transfer is exempt
from the registration requirements of the Securities Act and is exempt from the
registration requirements under applicable state securities laws.
 
No Class A Certificate, Class M Certificate or Class B Certificate may be
offered, sold or delivered within the United States or to, or for the benefit
of, U.S. Persons as defined in Regulation S except to QIBs purchasing for their
own account or for the accounts of one or more QIBs, for which the purchaser is
acting as fiduciary or agent in accordance with Rule 144A in reliance on the
exemption from registration in Section 4(2) of the Securities Act.  The Class A
Certificates, the Class M Certificates and the Class B Certificates may also be
sold or resold, as the case may be, in offshore transactions to non-U.S. Persons
in reliance on Regulation S under the Securities Act.
 
No Class C Certificate or Class D Certificate may be offered, sold or delivered
to, or for the benefit of, any Person except U.S. Persons (as defined in Section
7701(a)(30) of the Code) within the United States that are QIBs purchasing for
their own account or for the accounts of one or more QIBs, for which the
purchaser is acting as a fiduciary or agent in accordance with Rule 144A in
reliance on the exemption for registration in Section 4(2) of the Securities
Act.
 
None of the Trust, the Trustee, the Seller, the Originator, the Servicer or any
other Person may register the Series 2007-1 Certificates under the Securities
Act or any applicable securities laws.
 

68

--------------------------------------------------------------------------------



(b)  Notwithstanding any provision to the contrary herein, so long as a
Book-Entry Certificate remains outstanding and is held by or on behalf of the
Depository, transfers of a Book-Entry Certificate, in whole or in part, shall
only be made in accordance with this Section 16(b) and Section 6.10 of the
Agreement.
 
(i)  Subject to clauses (ii) and (iii) of this Section 16(b), transfers of a
Book-Entry Certificate shall be limited to transfers of such Book-Entry
Certificate in whole, but not in part, to a nominee of the Depository or to a
successor of the Depository or such successor’s nominee.
 
(ii)  Regulation S Book-Entry Certificate to Restricted Book-Entry
Certificate.  If a holder of a beneficial interest in a Regulation S Book-Entry
Certificate wishes to transfer all or a part of its interest in such Regulation
S Book-Entry Certificate to a Person who wishes to take delivery thereof in the
form of a Restricted Book-Entry Certificate, such holder may, subject to the
terms hereof and the rules and procedures of Euroclear or Clearstream, as the
case may be, and the Depository exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Restricted Book-Entry Certificate of
the same Class.  Upon receipt by the Transfer Agent and Registrar, of
(A) instructions from Euroclear, Clearstream or the Depository, as the case may
be, directing the Trustee, as Transfer Agent and Registrar, to cause such
Restricted Book-Entry Certificate to be increased by an amount equal to such
beneficial interest in such Regulation S Book-Entry Certificate but not less
than the minimum denomination applicable to the related Class of Series 2007-1
Certificates, and (B) a certificate substantially in the form of Exhibit G-1
hereto given by the prospective transferee of such beneficial interest and
stating, among other things, that such transferee acquiring such interest in a
Restricted Book-Entry Certificate is a QIB, is obtaining such beneficial
interest in a transaction pursuant to Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction, then Euroclear, Clearstream or the Trustee, as Transfer
Agent and Registrar, as the case may be, will instruct the Depository to reduce
such Regulation S Book-Entry Certificate by the aggregate principal amount of
the interest in such Regulation S Book-Entry Certificate to be transferred,
increase the Restricted Book-Entry Certificate specified in such instructions by
an amount equal to such reduction in such principal amount of the Regulation S
Book-Entry Certificate and make the corresponding adjustments to the applicable
participants’ accounts.
 
(iii)  Restricted Book-Entry Certificate to Regulation S Book-Entry
Certificate.  If a holder of a beneficial interest in a Restricted Book-Entry
Certificate wishes to transfer all or a part of its interest in such Restricted
Book-Entry Certificate to a Person who wishes to take delivery thereof in the
form of a Regulation S Book-Entry Certificate, such holder may, subject to the
terms hereof and the rules and procedures of Euroclear or Clearstream, as the
case may be, and the Depository exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Regulation S Book-Entry Certificate
of the same Class.  Upon receipt by the Trustee, as Transfer Agent and
Registrar, of (A) instructions from Euroclear, Clearstream or the Depository, as
the case may be, directing the Trustee, as Transfer Agent and Registrar, to
cause such Regulation S Book-Entry Certificate to be increased by an amount
equal to the beneficial
 

69

--------------------------------------------------------------------------------



interest in such Restricted Book-Entry Certificate but not less than the minimum
denomination applicable to the related Class of Series 2007-1 Certificates to be
exchanged, and (B) a certificate substantially in the form of Exhibit G-2 hereto
given by the prospective transferee of such beneficial interest and stating,
among other things, that such transferee acquiring such interest in a
Regulation S Book-Entry Certificate is a non-U.S. Person located outside the
United States and such transfer is being made pursuant to Rule 903 or 904 under
Regulation S of the Securities Act, then Euroclear, Clearstream or the Trustee,
as Transfer Agent and Registrar, as the case may be, will instruct the
Depository to reduce such Restricted Book-Entry Certificate by the aggregate
principal amount of the interest in such Restricted Book-Entry Certificate to be
transferred, increase the Regulation S Book-Entry Certificate specified in such
instructions by an aggregate principal amount equal to such reduction in the
principal amount of the Restricted Book-Entry Certificate and make the
corresponding adjustments to the applicable participants’ accounts.
 
(iv)  Other Exchanges.  In the event that a Class A Certificate, a Class M
Certificate or a Class B Certificate initially represented by a Book-Entry
Certificate is exchanged for one or more Definitive Certificates pursuant to
Section 6.12 of the Agreement, the related Class A Certificateholder, Class M
Certificateholder or Class B Certificateholder, as the case may be, shall be
required to deliver a representation letter with respect to the matters
described in subsections 16(c) and (d) of this Supplement.  Such Definitive
Certificates may be exchanged for one another only upon delivery of a
representation letter with respect to the matters described in subsections 16(c)
and (d) of this Supplement and in accordance with such procedures as are
substantially consistent with the provisions above (including certification
requirements intended to insure that such transfers comply with Rule 144A or are
to non-U.S. Persons, or otherwise comply with Regulation S under the Securities
Act, as the case may be) and as may be from time to time adopted by the Trust
and the Trustee.
 
(c)  Each beneficial owner of Restricted Book-Entry Certificates or Regulation S
Book-Entry Certificates will be deemed to represent and agree as follows (terms
used in this paragraph that are defined in Rule 144A or Regulation S under the
Securities Act are used herein as defined therein):
 
(i)  The owner either (A)(1) is a QIB, (2) is aware that the sale of the Class A
Certificates, Class M Certificates or Class B Certificates, as applicable, to it
(other than the initial sale by the Trust) is being made in reliance on the
exemption from registration provided by Rule 144A under the Securities Act and
(3) is acquiring the Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, for its own account or for one or more accounts,
each of which is a QIB, and as to each of which the owner exercises sole
investment discretion, and in a principal amount of not less than $100,000 for
the purchaser or for each such account, as the case may be, or (B) (1) is not a
U.S. Person (as defined under Regulation S of the Securities Act) and (2) is
purchasing the Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, pursuant to Rule 903 or 904 of Regulation S of the
Securities Act.  The owner has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Class A Certificates, Class M
 

70

--------------------------------------------------------------------------------



Certificates or Class B Certificates, as applicable, and the owner and any
accounts for which it is acting are each able to bear the economic risk of the
owner’s or its investment.  The owner understands that in the event that at any
time the Trust or the Trustee determines that such purchaser was in breach, at
the time given, of any of the representations or agreements set forth in this
clause (i), upon direction from the Trust the Trustee shall consider the
acquisition of the related Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, void and require that the related Class A
Certificates, Class M Certificates or Class B Certificates, as applicable, be
transferred to a Person designated by the Trust.
 
(ii)  The owner understands that the Class A Certificates, Class M Certificates
or Class B Certificates, as applicable, are being offered only in a transaction
not involving any public offering in the United States within the meaning of the
Securities Act, the Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, have not been and will not be registered under the
Securities Act, and, if in the future the owner decides to offer, resell, pledge
or otherwise transfer the Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, such Class A Certificates, Class M Certificates or
Class B Certificates, as applicable, may be offered, resold, pledged or
otherwise transferred in accordance with the Agreement and this Supplement and
the applicable legend on such Series 2007-1 Certificates set forth in Exhibit A,
M or B hereto, as applicable.  The owner acknowledges that no representation is
made by the Trust, the Trustee, the Seller or the Initial Purchaser, as the case
may be, as to the availability of any exemption under the Securities Act or any
State securities laws for resale of the Series 2007-1 Certificates.
 
(iii)  The owner is not purchasing the Class A Certificates, Class M
Certificates or Class B Certificates, as applicable, with a view to the resale,
distribution or other disposition thereof in violation of the Securities
Act.  The owner understands that an investment in the Series 2007-1 Certificates
involves certain risks, including the risk of loss of all or a substantial part
of its investment under certain circumstances.  The owner has had access to such
financial and other information concerning the Originator, the Seller, the
Servicer, the Trust and the Series 2007-1 Certificates as it deemed necessary or
appropriate in order to make an informed investment decision with respect to its
purchase of the Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, including an opportunity to ask questions of and
request information from the Originator, the Seller and the Servicer.
 
(iv)  In connection with the purchase of the Series 2007-1
Certificates:  (A) none of the Trust, the Initial Purchaser or the Trustee is
acting as a fiduciary or financial or investment adviser for the owner; (B) the
owner is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Originator, the Seller, the Servicer, the Trust, the Initial Purchaser or
the Trustee or any of their Affiliates other than, in the case of the Trust, in
a current offering memorandum for such Series 2007-1 Certificates and any
representations expressly set forth in a written agreement with such party;
(C) none of the Originator, the Seller, the Trust, the Initial Purchaser or the
Trustee or any of their Affiliates has given to the owner (directly or
indirectly through any other Person) any
 

71

--------------------------------------------------------------------------------



assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of its purchase, (D) the owner has consulted with its
own legal, regulatory, tax, business, investment, financial, and accounting
advisers to the extent it has deemed necessary, and it has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Agreement or this Supplement) based upon its own
judgment and upon any advice from such advisers as it has deemed necessary and
not upon any view expressed by the Originator, the Seller, the Trust, the
Initial Purchaser or the Trustee or any of their Affiliates; and (E) the owner
is purchasing the Class A Certificates, Class M Certificates or Class B
Certificates, as applicable, with a full understanding of all of the terms,
conditions and risks thereof (economic and otherwise), and is capable of
assuming and willing to assume (financially and otherwise) these risks.
 
(v)  Neither the owner nor such account was formed for the purpose of acquiring
any Series 2007-1 Certificates (unless the Trust, in its sole discretion and
with the advice of counsel in respect of U.S. securities laws, expressly
otherwise permits).  The owner and each such account agrees that it shall not
hold such Series 2007-1 Certificates for the benefit of any other Person and
shall be the sole beneficial owner thereof for all purposes and that it shall
not sell participation interests in the Series 2007-1 Certificates or enter into
any other arrangement pursuant to which any other Person shall be entitled to a
beneficial interest in the distributions on the Series 2007-1 Certificates.  The
owner understands and agrees that any purported transfer of the Series 2007-1
Certificates to an owner that does not comply with the requirements of this
clause (v) shall be null and void ab initio.  The owner understands that in the
event that at any time the Trustee has determined, or the Trust notifies the
Trustee that the Trust has determined, that such purchaser was in breach, at the
time given, of any of the representations or agreements set forth in clause (i)
above, then the Trustee shall consider the acquisition of the related Series
2007-1 Certificates void and require that the related Series 2007-1 Certificates
be transferred to a Person designated by the Trust.
 
(vi)  The owner understands that the Class A Certificates, Class M Certificates
and Class B Certificates will bear the applicable legend set forth in Exhibit A,
M or B hereto.
 
(vii)  Either (A) the owner is not acquiring such Series 2007-1 Certificate (or
any interest therein) with the assets of an “employee benefit plan” as defined
in Section 3(3) of ERISA that is subject to Title I of ERISA, a “plan” as
defined in and subject to Section 4975 of the Code, or an entity deemed to hold
plan assets of any of the foregoing (each, a “Benefit Plan Investor”) or (B) it
is an insurance company purchasing such Series 2007-1 Certificate (or interest
therein) with the assets of its general account and, at the time of acquisition
and throughout the period of holding, (x) it satisfies all of the conditions of
Prohibited Transaction Class Exemption 95-60; (y) less than 25% of the assets of
the general account are or represent assets of Benefit Plan Investors; and (z)
it is not (1) the issuer, (2) a person who has discretionary authority or
control with respect to the assets of the trust or provides investment advice
for a fee (direct or indirect) with
 

72

--------------------------------------------------------------------------------



respect to such assets, or (3) any affiliate of such a person, and would not
otherwise be disregarded under 29 C.F.R. Section 2510.3-101(f)(1).
 
If the owner is a non-U.S. or governmental plan, its acquisition, holding and
disposition of such Series 2007-1 Certificate (or interest therein) will not
result in a non-exempt prohibited transaction under, or a violation of, any
applicable law that is substantially similar to the fiduciary responsibility or
prohibited transaction provisions of ERISA or Section 4975 of the Code.
 
(viii)  If such owner is acquiring the Class A Certificates, the Class M
Certificates or the Class B Certificates in an “offshore transaction” (as
defined in Regulation S), it acknowledges that such Series 2007-1 Certificates
will initially be represented by the Regulation S Temporary Book-Entry
Certificates and that transfers thereof or any interest or participation therein
are restricted as described herein.  It understands that the Temporary
Regulation S Book-Entry Certificate will bear a legend to the following effect
unless the Seller determines otherwise, consistent with applicable law:
 
“THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  NEITHER THIS TEMPORARY GLOBAL CERTIFICATE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER THE SERIES
2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL CERTIFICATE
SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE
REQUIRED CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE TERMS OF THE SERIES
2007-1 SUPPLEMENT.”
 
(ix)  If such owner is acquiring the Class A Certificates, the Class M
Certificates or the Class B Certificates in an “offshore transaction” (as
defined in Regulation S), the owner is aware that the sale of such Series 2007-1
Certificates to it is being made in reliance on the exemption from registration
provided by Regulation S and understands that the Series 2007-1 Certificates
offered in reliance on Regulation S under the Securities Act will be represented
by one or more Regulation S Book-Entry Certificates and will bear the
appropriate legends set forth in Exhibits A, B and C as applicable.  The Series
2007-1 Certificates so represented may not at any time be held by or on behalf
of U.S. Persons as defined in Regulation S.  Each of the owner and the related
Holder is not, and will not be, a U.S. Person as defined in
Regulation S.  Before any interest in a Regulation S Book-Entry Certificate may
be offered, resold, pledged or otherwise transferred to a Person who takes
delivery in the form of a Restricted Book-Entry Certificate, the transferor and
the prospective transferee will be required to provide the Trustee with a
written certification substantially in the form of Exhibit G-1 hereto as to
compliance with the transfer restrictions.
 

73

--------------------------------------------------------------------------------



(d)  The transfers of the Class C Certificates and the Class D Certificates are
subject to additional restrictions set forth in the Class C Purchase Agreement
and the applicable Class D Purchase Agreement, respectively.  Each of the Class
C Certificates and the Class D Certificates are Subject Instruments subject to
the transfer restrictions set forth in Section 6.3(e) of the
Agreement.  Notwithstanding Section 6.3 of the Agreement, Seller shall not
execute, and the Transfer Agent and Registrar shall not register the transfer
of, (i) any Class C Certificate, if after giving effect to the execution or
transfer of such Class C Certificate, there would be more than 10 Private
Holders of Class C Certificates or (ii) any Class D Certificate, if after giving
effect to the execution or transfer of such Class D Certificate, there would be
more than 5 Private Holders of Class D Certificates.  For purposes of this
Supplement and the Agreement, each Holder of a Class C Certificate or a Class D
Certificate shall be a “Private Holder.”
 
(e)  If any Person owns either the Class D-1 Certificates or the Class D-2
Certificates, such Person may, upon written request to the Trustee and Transfer
Agent and Registrar, exchange all or any portion of the Class D Certificates in
one subclass owned by it for a principal amount of Class D Certificates in the
other subclass equal to the principal amount of Class D Certificates surrendered
to the Transfer Agent and Registrar for exchange.  Upon any such exchange, the
portion of the Class D Investor Interest attributable to one subclass shall be
proportionately reduced based on the proportion that the outstanding principal
amount of the Class D Certificates so exchanged bears to the outstanding
principal amount of the Class D Certificates of such subclass before giving
effect to the exchange, and the portion of the Class D Investor Interest
attributable to the other subclass shall be increased by a corresponding amount.
 
The Trustee shall authenticate and deliver to each Person requesting such an
exchange such new Class D-1 Certificates and Class D-2 Certificates as such
Person shall be entitled to receive pursuant to this Section 16(e).
 
(f)  Any purported transfer of a Series 2007-1 Certificate of the Trust not in
accordance with the Agreement and Section 16 of this Supplement and, in the case
of the Class C Certificates and Class D Certificates, in accordance with the
Class C Purchase Agreement and the applicable Class D Purchase Agreement,
respectively shall be null and void and shall not be given effect for any
purpose hereunder.
 
(g)  Notwithstanding anything contained in this Supplement to the contrary,
neither the Trustee nor the Transfer Agent and Registrar shall be responsible or
liable for compliance with applicable federal or state securities laws
(including, without limitation, the Securities Act or Rule 144A or Regulation S
promulgated thereunder), ERISA or the Code (or any applicable regulations
thereunder); provided that if a specified transfer certificate or opinion of
counsel is required by the express terms of the Agreement and Section 16 of this
Supplement or, in the case of the Class C Certificates and Class D Certificates,
the terms of the Class C Purchase Agreement and applicable Class D Purchase
Agreement, respectively, to be delivered to the Trustee or Transfer Agent and
Registrar prior to registration of transfer of a Series 2007-1 Certificate, the
Trustee and/or Transfer Agent and Registrar, as applicable, shall be under a
duty to receive such certificate or opinion of counsel and to examine the same
to determine whether it conforms on its face to the requirements hereof and, in
the case of the Class C Certificates and Class D Certificates, the requirements
of the Class C Purchase Agreement and Class D Purchase Agreements, respectively,
and the Trustee or Transfer Agent and Registrar, as the case may be,
 

74

--------------------------------------------------------------------------------



shall promptly notify the party delivering the same if it determines that such
certificate or opinion does not so conform.
 
(h)  If the Trustee determines or is notified by the Trust, the Seller or the
Servicer that (i) a transfer or attempted or purported transfer of any interest
in any Series 2007-1 Certificate was not consummated in compliance with the
provisions of Section 16 of this Supplement on the basis of an incorrect form or
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Trustee any form or certificate required to be
delivered hereunder, (iii) the holder of any interest in a Series 2007-1
Certificate is in breach of any representation or agreement set forth in any
certificate or any deemed representation or agreement of such holder or (iv)
such transfer would have the effect of causing the assets of the Trust to be
deemed to be “plan assets” for purposes of ERISA, the Trustee will not register
such attempted or purported transfer and if a transfer has been registered, such
transfer shall be absolutely null and void ab initio and shall vest no rights in
the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding holder of such interest in such Series
2007-1 Certificate that was not a Disqualified Transferee shall be restored to
all rights as a holder thereof retroactively to the date of transfer of such
Series 2007-1 Certificate by such holder.  The purported transferor of such
Series 2007-1 Certificates or beneficial interest therein shall be required to
cause the purported transferee to surrender the Series 2007-1 Certificates or
any beneficial interest therein in return for a refund of the consideration paid
therefor by such transferee (together with interest thereon) or to cause the
purported transferee to dispose of such Series 2007-1 Certificates or beneficial
interest promptly in one or more open market sales to one or more Persons each
of whom satisfies the requirements of the Agreement and this Supplement and the
legends on the Series 2007-1 Certificates, and such purported transferor shall
take, and shall cause such transferee to take, all further action necessary or
desirable, in the judgment of the Trustee, to ensure that such Series 2007-1
Certificates or any beneficial interest therein are held by Persons in
compliance therewith.
 
In addition, the Trust may require that the interest in the Series 2007-1
Certificate referred to in (i), (ii) or (iii) in the preceding paragraph be
transferred to any Person designated by the Trust at a price determined by the
Trust, based upon its estimation of the prevailing price of such interest and
each Holder, by acceptance of an interest in a Series 2007-1 Certificate,
authorizes the Trust to take such action.  In any case, neither the Trust nor
the Trustee will be held responsible, other than the Trustee, to the extent of
its obligations under Section 16(g) (but subject to Article XI), for any losses
that may be incurred as a result of any required transfer under this
Section 16(h).
 
(i)  To the extent applicable to the Trust, the Trust shall comply with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56 (2001) (the
“Patriot Act”).  To the extent applicable to the Trust, the Trust shall impose
additional transfer restrictions to comply with the Patriot Act and each Holder
agrees to comply with such transfer restrictions.  The Trust shall notify the
Trustee and the Transfer Agent and Registrar of the imposition of any such
transfer restrictions, and the Trustee shall give notice to all Holders of such
transfer restrictions.  In order to comply with U.S. laws and regulations,
including the Patriot Act, the Trust may request from an owner or a prospective
owner such information as it reasonably believes is necessary to verify the
identity of such owner or prospective owner, and to determine whether such owner
or
 

75

--------------------------------------------------------------------------------



prospective owner is permitted to be an owner of the Series 2007-1 Certificates
pursuant to such laws and regulations.  In the event of the delay or failure by
any owner or prospective owner of the Series 2007-1 Certificates to deliver to
the Trust any such requested information, the Trust (or the Initial Purchaser,
the Servicer or the Trustee on its behalf) may (i) require such owner to
immediately transfer any Series 2007-1 Certificate, or beneficial interest
therein, held by such owner to an owner meeting the requirements of this
Supplement and the Agreement, (ii) refuse to accept the subscription of a
prospective owner, or (iii) take any other action required to comply with such
laws and regulations.  In addition, following the delivery of any such
information, the Trust (or the Initial Purchaser, the Servicer or the Trustee on
its behalf) may take any of the actions identified in clauses (i)-(iii)
above.  In certain circumstances, the Trust, the Trustee, the Servicer or the
Initial Purchaser may be required to provide information about owners to
regulatory authorities and to take any further action as may be required by
law.  None of the Trust, the Trustee, the Servicer or the Initial Purchaser will
be liable for any loss or injury to an owner or prospective owner that may occur
as a result of disclosing such information, refusing to accept the subscription
of any potential owner, redeeming any investment in a certificate or taking any
other action required by law.
 
SECTION 17.  Certain Amendments.  In addition to any other provisions relating
to amendments in either the Agreement or this Supplement:
 
(i)  This Supplement may be amended by written agreement of the Seller, subject
to satisfaction of the Rating Agency Condition but without the consent of the
Servicer, Trustee or any Series 2007-1 Certificateholder, if such amendment is
to the Series 2007-1 Supplement and is made to conform the terms of this
Supplement to the terms described in any offering memorandum relating to the
initial offer and sale of the Class A Certificates, Class M Certificates and
Class B Certificates; provided, however, that no such amendment shall be deemed
effective without the Trustee’s consent, if the Trustee’s rights, duties and
obligations hereunder are thereby modified; and
 
(ii)  None of Sections 4.9(a), 4.9(b), 4.9(c) and 4.11(t) of this Supplement may
be amended in a manner that adversely affects the payment priority of the Hedge
Counterparty, relative to the payment priority of the Certificateholders
described in such Section, without the prior written consent of the Hedge
Counterparty.
 
1)  The Servicer shall provide notice to the Rating Agencies of the waiver of
any Early Amortization Event with respect to Series 2007-1.
 
SECTION 18.  Commercial Law Representations and Warranties of the Seller.  The
Seller hereby makes the following representations and warranties.  Such
representations and warranties shall survive until the termination of the Series
2007-1 Supplement.  Such representations and warranties speak as of the date
that the Collateral (as defined below) is transferred to the Trustee but shall
not be waived by any of the parties to this Supplement unless each Rating Agency
shall have notified the Seller, the Servicer and the Trustee in writing that
such waiver will not result in a reduction or withdrawal of the rating of any
outstanding Series or Class to which it is a Rating Agency.
 

76

--------------------------------------------------------------------------------



(a)  The Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in favor of the Trustee in the Receivables described in
Section 2.1 of the Agreement (the “Collateral”), which security interest is
prior to all other liens, and is enforceable as such against creditors of and
purchasers from the Seller.
 
(b)  The Collateral constitutes an “account” or a “general intangible” within
the meaning of the applicable UCC.
 
(c)  At the time of its transfer of the Collateral pursuant to the Agreement,
the Seller owned and had good and marketable title to the Collateral free and
clear of any lien, claim or encumbrance of any Person.
 
(d)  The Seller has caused or will have caused, within ten (10) days of the
initial execution of this Supplement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Trustee pursuant to the Agreement.
 
(e)  Other than the security interest granted to the Trustee pursuant to the
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed the Collateral.  The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of the Collateral other than any financing
statement relating to the security interest granted to the Trustee pursuant to
the Agreement or that has been terminated.  The Seller is not aware of any
judgment or tax lien filings against the Seller.
 
SECTION 19.  Governing Law.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 20.  Third Party Beneficiary.  The Hedge Counterparty is an intended
beneficiary of this Supplement; provided that any action to be taken to enforce
the terms of Supplement against the Seller or the Servicer shall be taken by the
Trustee for the benefit of the holders of the Series 2007-1 Certificates and the
Hedge Counterparty as their interests appear.
 


 


 


 


 


 


 

77

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Seller, the Servicer and the Trustee have caused this
Series 2007-1 Supplement to be duly executed by their respective officers as of
the day and year first above written.
 
CHARMING SHOPPES RECEIVABLES CORP.,
   Seller
   
By:______________________________________
Name:
Title:
   
SPIRIT OF AMERICA, INC.
   Servicer
   
By: ______________________________________
Name:
Title:
   
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By: ______________________________________
Name:
Title:






































S-1


--------------------------------------------------------------------------------





EXHIBIT A-1


[REGULATION S TEMPORARY BOOK-ENTRY CERTIFICATE]1
 
[RESTRICTED BOOK-ENTRY CERTIFICATE]2
 
FORM OF CLASS A-1 CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) THAT
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000, FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A SO LONG AS THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE SERIES
2007-1 SUPPLEMENT (AS DEFINED HEREIN), (2) TO A NON U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$100,000, SUBJECT TO THE  SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT OR (3) TO THE SELLER AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST IN THIS
CERTIFICATE WILL BE DEEMED TO HAVE MADE, AND EACH PURCHASER OF A DEFINITIVE
CERTIFICATE WILL MAKE, THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
16 OF THE SERIES 2007-1 SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE TRUST, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE
TRUST DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
SUCH CERTIFICATE OR DEFINITIVE CERTIFICATE, AS APPLICABLE, WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN THE SERIES
2007-1 SUPPLEMENT, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE
OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
 

--------------------------------------------------------------------------------

 
1           Insert for Regulation S Certificates only.
 
2           Insert for Restricted Book-Entry Certificates only.
 
A-1

--------------------------------------------------------------------------------


 
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(F)(1).
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
[THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL CERTIFICATE
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE SERIES 2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY
GLOBAL CERTIFICATE SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST
HEREON UNLESS THE REQUIRED
 



A-2

--------------------------------------------------------------------------------



CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE TERMS OF THE SERIES 2007-1
SUPPLEMENT.]3
 
[EACH PURCHASER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 16(C) OF THE SERIES 2007-1
SUPPLEMENT.  ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED TO A PERSON WHO
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S BOOK ENTRY
CERTIFICATE ONLY UPON RECEIPT BY THE CERTIFICATE REGISTRAR OF (A) A TRANSFER
CERTIFICATE FROM THE TRANSFEROR SUBSTANTIALLY IN THE FORM SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT AND (B) A WRITTEN ORDER GIVEN IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES UTILIZED OR IMPOSED FROM TIME TO TIME BY DTC, THE
EUROCLEAR SYSTEM AND/OR CLEARSTREAM BANKING (IN THE CASE OF A REGULATION S BOOK
ENTRY CERTIFICATE).]4
 
NEITHER THE OWNER NOR SUCH ACCOUNT WAS FORMED FOR THE PURPOSE OF ACQUIRING ANY
CERTIFICATES (UNLESS THE TRUST, IN ITS SOLE DISCRETION AND WITH THE ADVICE OF
COUNSEL IN RESPECT OF U.S. SECURITIES LAWS, EXPRESSLY OTHERWISE PERMITS). THE
OWNER AND EACH SUCH ACCOUNT AGREES THAT IT SHALL NOT HOLD SUCH CERTIFICATES FOR
THE BENEFIT OF ANY OTHER PERSON AND SHALL BE THE SOLE BENEFICIAL OWNER THEREOF
FOR ALL PURPOSES AND THAT IT SHALL NOT SELL PARTICIPATION INTERESTS IN THE
CERTIFICATES OR ENTER INTO ANY OTHER ARRANGEMENT PURSUANT TO WHICH ANY OTHER
PERSON SHALL BE ENTITLED TO A BENEFICIAL INTEREST IN THE DISTRIBUTIONS ON THE
CERTIFICATES. THE OWNER UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF
THE CERTIFICATES TO AN OWNER THAT DOES NOT COMPLY WITH THE REQUIREMENTS
HEREOF  SHALL BE NULL AND VOID AB INITIO. THE OWNER UNDERSTANDS THAT IN THE
EVENT THAT AT ANY TIME THE TRUSTEE HAS DETERMINED, OR THE TRUST NOTIFIES THE
TRUSTEE THAT THE TRUST HAS DETERMINED, THAT SUCH PURCHASE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN SECTION
16(C)(I) OF THE SERIES 2007-1 SUPPLEMENT, THEN THE TRUSTEE SHALL CONSIDER THE
ACQUISITION OF THE RELATED CERTIFICATE VOID AND REQUIRE THAT THE RELATED
CERTIFICATE BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Charming Shoppes
Receivables Corp. or its agent for registration of transfer, exchange or
payment, and any certificate issued is registered in the name of Cede & Co. or
in such other name as requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.
 



--------------------------------------------------------------------------------

 
3           Insert for Regulation S Certificates only.
 
4           Insert for Restricted Book Entry Certificates only.

A-3

--------------------------------------------------------------------------------





No. __
 
Up to [$                    ]
CUSIP No.
[ISIN No. _]



CHARMING SHOPPES MASTER TRUST
 
ASSET BACKED CERTIFICATE, SERIES 2007-1, CLASS A-1
 


 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that CEDE & CO. (the “Class A-1 Certificateholder”) is the
registered owner of the Undivided Interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under credit card accounts (the “Accounts”) of Spirit of
America National Bank, a national banking association organized under the laws
of the United States, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), the benefits of the
subordination of the Class M Certificates, the Class B Certificates, the Class C
Certificates and Class D Certificates and the other assets and interests
constituting the Trust pursuant to a Second Amended and Restated Pooling and
Servicing Agreement dated as of November 25, 1997, as amended on July 22, 1999,
May 8, 2001, August 5, 2004, March 18, 2005 and October 17, 2007 as supplemented
by, among others, the Series 2007-1 Supplement dated as of October 17, 2007 (as
amended, the “Series 2007-1 Supplement”) (as further amended or otherwise
modified from time to time, the “Pooling and Servicing Agreement”), by and among
Charming Shoppes Receivables Corp., as Seller, Spirit of America, Inc., as
Servicer, and U.S. Bank National Association (as successor to Wachovia Bank,
National Association), as Trustee (the “Trustee”).  The aggregate principal
amount of all outstanding Class A-1 Certificates shall be as indicated in the
books and records of the Trustee and shall not exceed [                  ]
Dollars (U.S. $[                 ]).  To the extent not defined herein,
capitalized terms used herein have the meanings assigned in the Pooling and
Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates (of which this certificate
is one) and the Class A-2 Certificates; (ii) the Class M Certificates, comprised
of the Class M-1 Certificates and the Class M-2 Certificates, which are
subordinated to the Class A Certificates in certain rights of payment as
described herein and in the Pooling and Servicing Agreement; (iii)  the Class B
Certificates, comprised of the Class B-1 Certificates and the Class B-2
Certificates, which are subordinated to the Class A Certificates and the Class M
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iv) the Class C Certificates, which are subordinated
to the Class A Certificates, the Class M Certificates and the Class B
 

A-4

--------------------------------------------------------------------------------



Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (v) the Class D Certificates, comprised of the Class
D-1 Certificates and Class D-2 Certificates, which are subordinated to the Class
A Certificates, the Class M Certificates, the Class B Certificates and the
Class C Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement.
 
The Seller has structured the Pooling and Servicing Agreement and the Class A-1
Certificates with the intention that the Class A-1 Certificates will qualify
under applicable tax law as indebtedness, and the Seller, the Holder of the
Exchangeable Seller Certificate, the Servicer and each Class A-1
Certificateholder (or Certificate Owner with respect to a Class A-1 Certificate
(a “Class A-1 Certificate Owner”)) by acceptance of its Class A-1 Certificate
(or in the case of a Class A-1 Certificate Owner, by virtue of such Class A-1
Certificate Owner’s acquisition of a beneficial interest therein), agrees to
treat and to take no action inconsistent with the treatment of the Class A-1
Certificates (or beneficial interest therein) for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.  Each Class A-1 Certificateholder agrees
that it will cause any Class A-1 Certificate Owner acquiring an interest in a
Class A-1 Certificate through it to comply with the Pooling and Servicing
Agreement as to treatment as indebtedness for certain tax purposes.
 
This Class A-1 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class A-1
Certificateholder by virtue of the acceptance hereof assents and by which the
Class A-1 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Class A-1 Certificate is one of a
series of Certificates entitled Charming Shoppes Master Trust, Asset Backed
Certificates, Series 2007-1 Class A-1 (the “Class A-1 Certificates”) each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class A-1 Certificateholders.  The aggregate
interest represented by the Class A-1 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the portion of the
Class A Investor Interest allocated to the Class A-1 certificates at such
time.  In addition to the Series 2007-1 Certificates, an Exchangeable Seller
Certificate will be reissued to the Seller pursuant to the Pooling and Servicing
Agreement, which will represent an undivided interest in the Trust.  The
Exchangeable Seller Certificate will represent the interest in the Principal
Receivables not represented by all of the Series of Investor Certificates issued
by the Trust or Series of Receivables Purchase Interests sold by the Trust.  The
Exchangeable Seller Certificate may be exchanged by the Seller pursuant to the
Pooling and Servicing Agreement for
 

A-5

--------------------------------------------------------------------------------



a newly issued Series of Investor Certificates and a reissued Exchangeable
Seller Certificate upon the conditions set forth in the Pooling and Servicing
Agreement.
 
This Class A-1 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class A-1
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class A-1 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class A-1 Certificate shall be registered in the
Certificate Register upon surrender of this Class A-1 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class A-1 Certificateholder or such Class A-1 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
A-1 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, Class A-1 Certificates are exchangeable for new
Class A-1 Certificates evidencing like aggregate Undivided Interests, as
requested by the Class A-1 Certificateholder surrendering such Class A-1
Certificates.  No service charge may be imposed for any such exchange but the
Servicer or Transfer Agent and Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class A-1 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class A-1 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

A-6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class A-1
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A-1 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer


A-7

--------------------------------------------------------------------------------




EXHIBIT A-2


[REGULATION S TEMPORARY BOOK-ENTRY CERTIFICATE]1
 
[RESTRICTED BOOK-ENTRY CERTIFICATE]2
 
FORM OF CLASS A-2 CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) THAT
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000, FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A SO LONG AS THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE SERIES
2007-1 SUPPLEMENT (AS DEFINED HEREIN), (2) TO A NON U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$100,000, SUBJECT TO THE  SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT OR (3) TO THE SELLER AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST IN THIS
CERTIFICATE WILL BE DEEMED TO HAVE MADE, AND EACH PURCHASER OF A DEFINITIVE
CERTIFICATE WILL MAKE, THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
16 OF THE SERIES 2007-1 SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE TRUST, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE
TRUST DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
SUCH CERTIFICATE OR DEFINITIVE CERTIFICATE, AS APPLICABLE, WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN THE SERIES
2007-1 SUPPLEMENT, THE TRUSTEE MAY CONSIDER THE
 

--------------------------------------------------------------------------------

 
1           Insert for Regulation S Certificates only.
 
2           Insert for Restricted Book-Entry Certificates only.
 
1

--------------------------------------------------------------------------------


 
 
ACQUISITION OF THIS CERTIFICATE OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND
REQUIRE THAT THIS CERTIFICATE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON
DESIGNATED BY THE TRUST.
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(F)(1).
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
[THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL CERTIFICATE
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE SERIES 2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY
GLOBAL CERTIFICATE SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST
 
 
2

--------------------------------------------------------------------------------


 
HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE
TERMS OF THE SERIES 2007-1 SUPPLEMENT.]3
 
[EACH PURCHASER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 16(C) OF THE SERIES 2007-1
SUPPLEMENT.  ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED TO A PERSON WHO
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S BOOK ENTRY
CERTIFICATE ONLY UPON RECEIPT BY THE CERTIFICATE REGISTRAR OF (A) A TRANSFER
CERTIFICATE FROM THE TRANSFEROR SUBSTANTIALLY IN THE FORM SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT AND (B) A WRITTEN ORDER GIVEN IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES UTILIZED OR IMPOSED FROM TIME TO TIME BY DTC, THE
EUROCLEAR SYSTEM AND/OR CLEARSTREAM BANKING (IN THE CASE OF A REGULATION S BOOK
ENTRY CERTIFICATE).]4
 
NEITHER THE OWNER NOR SUCH ACCOUNT WAS FORMED FOR THE PURPOSE OF ACQUIRING ANY
CERTIFICATES (UNLESS THE TRUST, IN ITS SOLE DISCRETION AND WITH THE ADVICE OF
COUNSEL IN RESPECT OF U.S. SECURITIES LAWS, EXPRESSLY OTHERWISE PERMITS). THE
OWNER AND EACH SUCH ACCOUNT AGREES THAT IT SHALL NOT HOLD SUCH CERTIFICATES FOR
THE BENEFIT OF ANY OTHER PERSON AND SHALL BE THE SOLE BENEFICIAL OWNER THEREOF
FOR ALL PURPOSES AND THAT IT SHALL NOT SELL PARTICIPATION INTERESTS IN THE
CERTIFICATES OR ENTER INTO ANY OTHER ARRANGEMENT PURSUANT TO WHICH ANY OTHER
PERSON SHALL BE ENTITLED TO A BENEFICIAL INTEREST IN THE DISTRIBUTIONS ON THE
CERTIFICATES. THE OWNER UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF
THE CERTIFICATES TO AN OWNER THAT DOES NOT COMPLY WITH THE REQUIREMENTS
HEREOF  SHALL BE NULL AND VOID AB INITIO. THE OWNER UNDERSTANDS THAT IN THE
EVENT THAT AT ANY TIME THE TRUSTEE HAS DETERMINED, OR THE TRUST NOTIFIES THE
TRUSTEE THAT THE TRUST HAS DETERMINED, THAT SUCH PURCHASE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN SECTION
16(C)(I) OF THE SERIES 2007-1 SUPPLEMENT, THEN THE TRUSTEE SHALL CONSIDER THE
ACQUISITION OF THE RELATED CERTIFICATE VOID AND REQUIRE THAT THE RELATED
CERTIFICATE BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Charming Shoppes
Receivables Corp. or its agent for registration of transfer, exchange or
payment, and any certificate issued is registered in the name of Cede & Co. or
in such other name as requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.
 



--------------------------------------------------------------------------------

 
3           Insert for Regulation S Certificates only.
 
4           Insert for Restricted Book Entry Certificates only.

3

--------------------------------------------------------------------------------





No. __
 
Up to [$                    ]
CUSIP No.
[ISIN No. _]



CHARMING SHOPPES MASTER TRUST
 
ASSET BACKED CERTIFICATE, SERIES 2007-1, CLASS A-2
 


 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that CEDE & CO. (the “Class A-2 Certificateholder”) is the
registered owner of the Undivided Interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under credit card accounts (the “Accounts”) of Spirit of
America National Bank, a national banking association organized under the laws
of the United States, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), the benefits of the
subordination of the Class M Certificates, the Class B Certificates, the Class C
Certificates and Class D Certificates and the other assets and interests
constituting the Trust pursuant to a Second Amended and Restated Pooling and
Servicing Agreement dated as of November 25, 1997, as amended on July 22, 1999,
May 8, 2001, August 5, 2004, March 18, 2005 and October 17, 2007 as supplemented
by, among others, the Series 2007-1 Supplement dated as of October 17, 2007 (as
amended, the “Series 2007-1 Supplement”) (as further amended or otherwise
modified from time to time, the “Pooling and Servicing Agreement”), by and among
Charming Shoppes Receivables Corp., as Seller, Spirit of America, Inc., as
Servicer, and U.S. Bank National Association (as successor to Wachovia Bank,
National Association), as Trustee (the “Trustee”).  The aggregate principal
amount of all outstanding Class A-2 Certificates shall be as indicated in the
books and records of the Trustee and shall not exceed [                  ]
Dollars (U.S. $[                 ]).  To the extent not defined herein,
capitalized terms used herein have the meanings assigned in the Pooling and
Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates (of which this certificate is one); (ii) the Class M Certificates,
comprised of the Class M-1 Certificates and the Class M-2 Certificates, which
are subordinated to the Class A Certificates in certain rights of payment as
described herein and in the Pooling and Servicing Agreement; (iii)  the Class B
Certificates, comprised of the Class B-1 Certificates and the Class B-2
Certificates, which are subordinated to the Class A Certificates and the Class M
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iv) the Class C Certificates, which are subordinated
to the Class A Certificates, the Class M Certificates and the Class B
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (v) the Class D Certificates, comprised of the Class
D-1 Certificates and Class D-2 Certificates, which are subordinated to the Class
A Certificates, the Class M Certificates, the Class B Certificates and the
Class C Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement.
 
 
4

--------------------------------------------------------------------------------


 
 
The Seller has structured the Pooling and Servicing Agreement and the Class A-2
Certificates with the intention that the Class A-2 Certificates will qualify
under applicable tax law as indebtedness, and the Seller, the Holder of the
Exchangeable Seller Certificate, the Servicer and each Class A-2
Certificateholder (or Certificate Owner with respect to a Class A-2 Certificate
(a “Class A-2 Certificate Owner”)) by acceptance of its Class A-2 Certificate
(or in the case of a Class A-2 Certificate Owner, by virtue of such Class A-2
Certificate Owner’s acquisition of a beneficial interest therein), agrees to
treat and to take no action inconsistent with the treatment of the Class A-2
Certificates (or beneficial interest therein) for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.  Each Class A Certificateholder agrees that
it will cause any Class A-2 Certificate Owner acquiring an interest in a Class
A-2 Certificate through it to comply with the Pooling and Servicing Agreement as
to treatment as indebtedness for certain tax purposes.
 
This Class A-2 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class A-2
Certificateholder by virtue of the acceptance hereof assents and by which the
Class A-2 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Class A-2 Certificate is one of a
series of Certificates entitled Charming Shoppes Master Trust, Asset Backed
Certificates, Series 2007-1, Class A-2 (the “Class A-2 Certificates”) each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class A-2 Certificateholders.  The aggregate
interest represented by the Class A-2 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the portion of the
Class A Investor Interest allocated to the Class A-2 Certificates at such
time.  In addition to the Series 2007-1 Certificates, an Exchangeable Seller
Certificate will be reissued to the Seller pursuant to the Pooling and Servicing
Agreement, which will represent an undivided interest in the Trust.  The
Exchangeable Seller Certificate will represent the interest in the Principal
Receivables not represented by all of the Series of Investor Certificates issued
by the Trust or Series of Receivables Purchase Interests sold by the Trust.  The
Exchangeable Seller Certificate may be exchanged by the Seller pursuant to the
Pooling and Servicing Agreement for a newly issued Series of Investor
Certificates and a reissued Exchangeable Seller Certificate upon the conditions
set forth in the Pooling and Servicing Agreement.
 
 
5

--------------------------------------------------------------------------------


 
 
This Class A-2 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class A-2
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class A-2 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class A-2 Certificate shall be registered in the
Certificate Register upon surrender of this Class A-2 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class A-2 Certificateholder or such Class A-2 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
A-2 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, Class A-2 Certificates are exchangeable for new
Class A-2 Certificates evidencing like aggregate Undivided Interests, as
requested by the Class A-2 Certificateholder surrendering such Class A-2
Certificates.  No service charge may be imposed for any such exchange but the
Servicer or Transfer Agent and Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class A-2 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class A-2 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class A-2
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A-2 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer




7

--------------------------------------------------------------------------------




EXHIBIT M-1


[REGULATION S TEMPORARY BOOK-ENTRY CERTIFICATE]1
 
[RESTRICTED BOOK-ENTRY CERTIFICATE]2
 
FORM OF CLASS M-1 CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) THAT
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000, FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A SO LONG AS THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE SERIES
2007-1 SUPPLEMENT (AS DEFINED HEREIN), (2) TO A NON U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$100,000, SUBJECT TO THE  SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT OR (3) TO THE SELLER AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST IN THIS
CERTIFICATE WILL BE DEEMED TO HAVE MADE, AND EACH PURCHASER OF A DEFINITIVE
CERTIFICATE WILL MAKE, THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
16 OF THE SERIES 2007-1 SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE TRUST, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE
TRUST DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
SUCH CERTIFICATE OR DEFINITIVE CERTIFICATE, AS APPLICABLE, WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN THE SERIES
2007-1 SUPPLEMENT, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE
OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 

--------------------------------------------------------------------------------

 
1           Insert for Regulation S Certificates only.
 
2           Insert for Restricted Book-Entry Certificates only.
 
M-1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(F)(1).
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
[THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL CERTIFICATE
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE SERIES 2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY
GLOBAL CERTIFICATE SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST
HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE
TERMS OF THE SERIES 2007-1 SUPPLEMENT.]3
 
[EACH PURCHASER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 16(C) OF THE SERIES 2007-1
SUPPLEMENT.  ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED TO A PERSON WHO
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S BOOK ENTRY
CERTIFICATE ONLY UPON RECEIPT BY THE CERTIFICATE REGISTRAR OF (A) A TRANSFER
CERTIFICATE FROM THE TRANSFEROR SUBSTANTIALLY IN THE FORM SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT AND (B) A WRITTEN ORDER GIVEN IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES UTILIZED OR IMPOSED FROM TIME TO TIME BY DTC, THE
EUROCLEAR SYSTEM AND/OR CLEARSTREAM BANKING (IN THE CASE OF A REGULATION S BOOK
ENTRY CERTIFICATE).]4
 

--------------------------------------------------------------------------------

 
3           Insert for Regulation S Certificates only.
 
4           Insert for Restricted Book Entry Certificates only.

M-2

--------------------------------------------------------------------------------


 
NEITHER THE OWNER NOR SUCH ACCOUNT WAS FORMED FOR THE PURPOSE OF ACQUIRING ANY
CERTIFICATES (UNLESS THE TRUST, IN ITS SOLE DISCRETION AND WITH THE ADVICE OF
COUNSEL IN RESPECT OF U.S. SECURITIES LAWS, EXPRESSLY OTHERWISE PERMITS). THE
OWNER AND EACH SUCH ACCOUNT AGREES THAT IT SHALL NOT HOLD SUCH CERTIFICATES FOR
THE BENEFIT OF ANY OTHER PERSON AND SHALL BE THE SOLE BENEFICIAL OWNER THEREOF
FOR ALL PURPOSES AND THAT IT SHALL NOT SELL PARTICIPATION INTERESTS IN THE
CERTIFICATES OR ENTER INTO ANY OTHER ARRANGEMENT PURSUANT TO WHICH ANY OTHER
PERSON SHALL BE ENTITLED TO A BENEFICIAL INTEREST IN THE DISTRIBUTIONS ON THE
CERTIFICATES. THE OWNER UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF
THE CERTIFICATES TO AN OWNER THAT DOES NOT COMPLY WITH THE REQUIREMENTS
HEREOF  SHALL BE NULL AND VOID AB INITIO. THE OWNER UNDERSTANDS THAT IN THE
EVENT THAT AT ANY TIME THE TRUSTEE HAS DETERMINED, OR THE TRUST NOTIFIES THE
TRUSTEE THAT THE TRUST HAS DETERMINED, THAT SUCH PURCHASE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH HEREIN IN
SECTION 16(C)(I) OF THE SERIES 2007-1 SUPPLEMENT, THEN THE TRUSTEE SHALL
CONSIDER THE ACQUISITION OF THE RELATED CERTIFICATE VOID AND REQUIRE THAT THE
RELATED CERTIFICATE BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Charming Shoppes
Receivables Corp. or its agent for registration of transfer, exchange or
payment, and any certificate issued is registered in the name of Cede & Co. or
in such other name as requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.
 



M-3

--------------------------------------------------------------------------------





No. __
 
Up to [$                    ]
CUSIP No.
[ISIN No. _]
 



CHARMING SHOPPES MASTER TRUST
 
 ASSET BACKED CERTIFICATE, SERIES 2007-1, CLASS M-1
 


 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that CEDE & CO. (the “Class M-1 Certificateholder”) is the
registered owner of the Undivided Interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under credit card accounts (the “Accounts”) of Spirit of
America National Bank, a national banking association organized under the laws
of the United States, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), the benefits of the
subordination of the Class B Certificates, the Class C Certificates and Class D
Certificates and the other assets and interests constituting the Trust pursuant
to a Second Amended and Restated Pooling and Servicing Agreement dated as of
November 25, 1997, as amended on July 22, 1999, May 8, 2001, August 5, 2004,
March 18, 2005 and October 17, 2007 as supplemented by, among others, the Series
2007-1 Supplement dated as of October 17, 2007 (as amended, the “Series 2007-1
Supplement”) (as further amended or otherwise modified from time to time, the
“Pooling and Servicing Agreement”), by and among Charming Shoppes Receivables
Corp., as Seller, Spirit of America, Inc., as Servicer, and U.S. Bank National
Association (as successor to Wachovia Bank, National Association), as Trustee
(the “Trustee”).  The aggregate principal amount of all outstanding Class M-1
Certificates shall be as indicated in the books and records of the Trustee and
shall not exceed [                    ] Dollars (U.S.
$[                  ]).  To the extent not defined herein, capitalized terms
used herein have the meanings assigned in the Pooling and Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates (of which this certificate is one) and the Class M-2 Certificates,
which are subordinated to the Class A Certificates in certain rights of payment
as described herein and in the Pooling and Servicing Agreement; (iii)  the
Class B Certificates, comprised of the Class B-1 Certificates and the Class B-2
Certificates, which are subordinated to the Class A Certificates and the Class M
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iv) the Class C Certificates, which are subordinated
to the Class A Certificates, the Class M Certificates and the Class B
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (v) the Class D Certificates, comprised of the Class
D-1 Certificates and Class D-2 Certificates, which are subordinated to the Class
A Certificates, the Class M Certificates, the Class B Certificates and the
Class C Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement.
 
 
M-4

--------------------------------------------------------------------------------


 
The Seller has structured the Pooling and Servicing Agreement and the Class M-1
Certificates with the intention that the Class M-1 Certificates will qualify
under applicable tax law as indebtedness, and the Seller, the Holder of the
Exchangeable Seller Certificate, the Servicer and each Class M-1
Certificateholder (or Certificate Owner with respect to a Class M-1 Certificate
(a “Class M-1 Certificate Owner”)) by acceptance of its Class M-1 Certificate
(or in the case of a Class M-1 Certificate Owner, by virtue of such Class M-1
Certificate Owner’s acquisition of a beneficial interest therein), agrees to
treat and to take no action inconsistent with the treatment of the Class M-1
Certificates (or beneficial interest therein) for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.  Each Class M-1 Certificateholder agrees
that it will cause any Class M-1 Certificate Owner acquiring an interest in a
Class M-1 Certificate through it to comply with the Pooling and Servicing
Agreement as to treatment as indebtedness for certain tax purposes.
 
This Class M-1 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class M-1
Certificateholder by virtue of the acceptance hereof assents and by which the
Class M-1 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Class M-1 Certificate is one of a
series of Certificates entitled Charming Shoppes Master Trust, Asset Backed
Certificates, Series 2007-1, Class M-1 (the “Class M-1 Certificates”), each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class M-1 Certificateholders.  The aggregate
interest represented by the Class M-1 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the portion of the
Class M Investor Interest allocated to the Class M-1 Certificates at such
time.  In addition to the Series 2007-1 Certificates, an Exchangeable Seller
Certificate will be reissued to the Seller pursuant to the Pooling and Servicing
Agreement, which will represent an undivided interest in the Trust.  The
Exchangeable Seller Certificate will represent the interest in the Principal
Receivables not represented by all of the Series of Investor Certificates issued
by the Trust or Series of Receivables Purchase Interests sold by the Trust.  The
Exchangeable Seller Certificate may be exchanged by the Seller pursuant to the
Pooling and Servicing Agreement for a newly issued Series of Investor
Certificates and a reissued Exchangeable Seller Certificate upon the conditions
set forth in the Pooling and Servicing Agreement.
 
 
M-5

--------------------------------------------------------------------------------


 
This Class M-1 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class M-1
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class M-1 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class M-1 Certificate shall be registered in the
Certificate Register upon surrender of this Class M-1 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class M-1 Certificateholder or such Class M-1 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
M-1 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, Class M-1 Certificates are exchangeable for new
Class M-1 Certificates evidencing like aggregate Undivided Interests, as
requested by the Class M-1 Certificateholder surrendering such Class M-1
Certificates.  No service charge may be imposed for any such exchange but the
Servicer or Transfer Agent and Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class M-1 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class M-1 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

M-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class M-1
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class M-1 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer




M-7

--------------------------------------------------------------------------------



EXHIBIT M-2


[REGULATION S TEMPORARY BOOK-ENTRY CERTIFICATE]5
 
[RESTRICTED BOOK-ENTRY CERTIFICATE]6
 
FORM OF CLASS M-2 CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) THAT
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000, FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A SO LONG AS THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE SERIES
2007-1 SUPPLEMENT (AS DEFINED HEREIN), (2) TO A NON U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$100,000, SUBJECT TO THE  SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT OR (3) TO THE SELLER AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST IN THIS
CERTIFICATE WILL BE DEEMED TO HAVE MADE, AND EACH PURCHASER OF A DEFINITIVE
CERTIFICATE WILL MAKE, THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
16 OF THE SERIES 2007-1 SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE TRUST, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE
TRUST DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
SUCH CERTIFICATE OR DEFINITIVE CERTIFICATE, AS APPLICABLE, WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN THE SERIES
2007-1 SUPPLEMENT, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE
OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 

--------------------------------------------------------------------------------

 
5           Insert for Regulation S Certificates only.
 
6           Insert for Restricted Book-Entry Certificates only.
 
1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(F)(1).
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
[THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL CERTIFICATE
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE SERIES 2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY
GLOBAL CERTIFICATE SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST
HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE
TERMS OF THE SERIES 2007-1 SUPPLEMENT.]7
 
[EACH PURCHASER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 16(c) OF THE SERIES 2007-1
SUPPLEMENT.  ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED TO A PERSON WHO
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S BOOK ENTRY
CERTIFICATE ONLY UPON RECEIPT BY THE CERTIFICATE REGISTRAR OF (A) A TRANSFER
CERTIFICATE FROM THE TRANSFEROR SUBSTANTIALLY IN THE FORM SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT AND (B) A WRITTEN ORDER GIVEN IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES UTILIZED OR IMPOSED FROM TIME TO TIME BY DTC, THE
EUROCLEAR SYSTEM AND/OR CLEARSTREAM BANKING (IN THE CASE OF A REGULATION S BOOK
ENTRY CERTIFICATE).]8
 

--------------------------------------------------------------------------------

 
7           Insert for Regulation S Certificates only.
 
8           Insert for Restricted Book Entry Certificates only.
 
2

--------------------------------------------------------------------------------


 
NEITHER THE OWNER NOR SUCH ACCOUNT WAS FORMED FOR THE PURPOSE OF ACQUIRING ANY
CERTIFICATES (UNLESS THE TRUST, IN ITS SOLE DISCRETION AND WITH THE ADVICE OF
COUNSEL IN RESPECT OF U.S. SECURITIES LAWS, EXPRESSLY OTHERWISE PERMITS). THE
OWNER AND EACH SUCH ACCOUNT AGREES THAT IT SHALL NOT HOLD SUCH CERTIFICATES FOR
THE BENEFIT OF ANY OTHER PERSON AND SHALL BE THE SOLE BENEFICIAL OWNER THEREOF
FOR ALL PURPOSES AND THAT IT SHALL NOT SELL PARTICIPATION INTERESTS IN THE
CERTIFICATES OR ENTER INTO ANY OTHER ARRANGEMENT PURSUANT TO WHICH ANY OTHER
PERSON SHALL BE ENTITLED TO A BENEFICIAL INTEREST IN THE DISTRIBUTIONS ON THE
CERTIFICATES. THE OWNER UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF
THE CERTIFICATES TO AN OWNER THAT DOES NOT COMPLY WITH THE REQUIREMENTS
HEREOF  SHALL BE NULL AND VOID AB INITIO. THE OWNER UNDERSTANDS THAT IN THE
EVENT THAT AT ANY TIME THE TRUSTEE HAS DETERMINED, OR THE TRUST NOTIFIES THE
TRUSTEE THAT THE TRUST HAS DETERMINED, THAT SUCH PURCHASE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN SECTION
16(c)(i) OF THE SERIES 2007-1 SUPPLEMENT, THEN THE TRUSTEE SHALL CONSIDER THE
ACQUISITION OF THE RELATED CERTIFICATE VOID AND REQUIRE THAT THE RELATED
CERTIFICATE BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Charming Shoppes
Receivables Corp. or its agent for registration of transfer, exchange or
payment, and any certificate issued is registered in the name of Cede & Co. or
in such other name as requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.
 



  

3

--------------------------------------------------------------------------------





No. __
 
Up to [$                    ]
CUSIP No.
[ISIN No. _]
 



CHARMING SHOPPES MASTER TRUST
 
ASSET BACKED CERTIFICATE, SERIES 2007-1, CLASS M-2
 


 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that CEDE & CO. (the “Class M-2 Certificateholder”) is the
registered owner of the Undivided Interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under credit card accounts (the “Accounts”) of Spirit of
America National Bank, a national banking association organized under the laws
of the United States, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), the benefits of the
subordination of the Class B Certificates, the Class C Certificates and Class D
Certificates and the other assets and interests constituting the Trust pursuant
to a Second Amended and Restated Pooling and Servicing Agreement dated as of
November 25, 1997, as amended on July 22, 1999, May 8, 2001, August 5, 2004,
March 18, 2005 and October 17, 2007 as supplemented by, among others, the Series
2007-1 Supplement dated as of October 17, 2007 (as amended, the “Series 2007-1
Supplement”) (as further amended or otherwise modified from time to time, the
“Pooling and Servicing Agreement”), by and among Charming Shoppes Receivables
Corp., as Seller, Spirit of America, Inc., as Servicer, and U.S. Bank National
Association (as successor to Wachovia Bank, National Association), as Trustee
(the “Trustee”).  The aggregate principal amount of all outstanding Class M-2
Certificates shall be as indicated in the books and records of the Trustee and
shall not exceed [                    ] Dollars (U.S.
$[                  ]).  To the extent not defined herein, capitalized terms
used herein have the meanings assigned in the Pooling and Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates and the Class M-2 Certificates (of which this certificate is one),
which are subordinated to the Class A Certificates in certain rights of payment
as described herein and in the Pooling and Servicing Agreement; (iii)  the
Class B Certificates, comprised of the Class B-1 Certificates and the Class B-2
Certificates, which are subordinated to the Class A Certificates and the Class M
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iv) the Class C Certificates, which are subordinated
to the Class A Certificates, the Class M Certificates and the Class B
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (v) the Class D Certificates, comprised of the Class
D-1 Certificates and Class D-2 Certificates, which are subordinated to the Class
A Certificates, the Class M Certificates, the Class B Certificates and the
Class C Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement.
 
The Seller has structured the Pooling and Servicing Agreement and the Class M-2
Certificates with the intention that the Class M-2 Certificates will qualify
under applicable tax law as indebtedness, and the Seller, the Holder of the
Exchangeable Seller Certificate, the Servicer and each Class M-2
Certificateholder (or Certificate Owner with respect to a Class M-2 Certificate
(a “Class M-2 Certificate Owner”)) by acceptance of its Class M-2 Certificate
(or in the case of a Class M-2 Certificate Owner, by virtue of such Class M-2
Certificate Owner’s acquisition of a beneficial interest therein), agrees to
treat and to take no action inconsistent with the treatment of the Class M-2
Certificates (or beneficial interest therein) for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.  Each Class M-2 Certificateholder agrees
that it will cause any Class M-2 Certificate Owner acquiring an interest in a
Class M-2 Certificate through it to comply with the Pooling and Servicing
Agreement as to treatment as indebtedness for certain tax purposes.
 
This Class M-2 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class M-2
Certificateholder by virtue of the acceptance hereof assents and by which the
Class M-2 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Class M-2 Certificate is one of a
series of Certificates entitled Charming Shoppes Master Trust, Asset Backed
Certificates, Series 2007-1 Class M-2 (the “Class M-2 Certificates”), each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class M-2 Certificateholders.  The aggregate
interest represented by the Class M-2 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the portion of the
Class M Investor Interest allocated to the Class M-2 Certificates at such
time.  In addition to the Series 2007-1 Certificates, an Exchangeable Seller
Certificate will be reissued to the Seller pursuant to the Pooling and Servicing
Agreement, which will represent an undivided interest in the Trust.  The
Exchangeable Seller Certificate will represent the interest in the Principal
Receivables not represented by all of the Series of Investor Certificates issued
by the Trust or Series of Receivables Purchase Interests sold by the Trust.  The
Exchangeable Seller Certificate may be exchanged by the Seller pursuant to the
Pooling and Servicing Agreement for a newly issued Series of Investor
Certificates and a reissued Exchangeable Seller Certificate upon the conditions
set forth in the Pooling and Servicing Agreement.
 
This Class M-2 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class M-2
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class M-2 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class M-2 Certificate shall be registered in the
Certificate Register upon surrender of this Class M-2 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class M-2 Certificateholder or such Class M-2 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
M-2 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, Class M-2 Certificates are exchangeable for new
Class M-2 Certificates evidencing like aggregate Undivided Interests, as
requested by the Class M-2 Certificateholder surrendering such Class M-2
Certificates.  No service charge may be imposed for any such exchange but the
Servicer or Transfer Agent and Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class M-2 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class M-2 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

     

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class M-2
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class M-2 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer








    

5

--------------------------------------------------------------------------------






EXHIBIT B-1


[REGULATION S TEMPORARY BOOK-ENTRY CERTIFICATE]9
 
[RESTRICTED BOOK-ENTRY CERTIFICATE]10
 
FORM OF CLASS B-1 CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) THAT
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000, FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A SO LONG AS THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE SERIES
2007-1 SUPPLEMENT (AS DEFINED HEREIN), (2) TO A NON U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$100,000, SUBJECT TO THE  SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT OR (3) TO THE SELLER AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST IN THIS
CERTIFICATE WILL BE DEEMED TO HAVE MADE, AND EACH PURCHASER OF A DEFINITIVE
CERTIFICATE WILL MAKE, THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
16 OF THE SERIES 2007-1 SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE TRUST, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE
TRUST DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
SUCH CERTIFICATE OR DEFINITIVE CERTIFICATE, AS APPLICABLE, WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN THE SERIES
2007-1 SUPPLEMENT, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE
OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 

--------------------------------------------------------------------------------

 
9           Insert for Regulation S Certificates only.
 
10           Insert for Restricted Book-Entry Certificates only.
 
B-1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(F)(1).
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
[THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL CERTIFICATE
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE SERIES 2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY
GLOBAL CERTIFICATE SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST
HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE
TERMS OF THE SERIES 2007-1 SUPPLEMENT.]11
 
[EACH PURCHASER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 16(c) OF THE SERIES 2007-1
SUPPLEMENT.  ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED TO A PERSON WHO
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S BOOK ENTRY
CERTIFICATE ONLY UPON RECEIPT BY THE CERTIFICATE REGISTRAR OF (A) A TRANSFER
CERTIFICATE FROM THE TRANSFEROR SUBSTANTIALLY IN THE FORM SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT AND (B) A WRITTEN ORDER GIVEN IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES UTILIZED OR IMPOSED FROM TIME TO TIME BY DTC, THE
EUROCLEAR SYSTEM AND/OR CLEARSTREAM BANKING (IN THE CASE OF A REGULATION S BOOK
ENTRY CERTIFICATE.)]12
 

--------------------------------------------------------------------------------

 
11           Insert for Regulation S Certificates only.
 
12           Insert for Restricted Book Entry Certificates only.

B-2

--------------------------------------------------------------------------------


 
NEITHER THE OWNER NOR SUCH ACCOUNT WAS FORMED FOR THE PURPOSE OF ACQUIRING ANY
CERTIFICATES (UNLESS THE TRUST, IN ITS SOLE DISCRETION AND WITH THE ADVICE OF
COUNSEL IN RESPECT OF U.S. SECURITIES LAWS, EXPRESSLY OTHERWISE PERMITS). THE
OWNER AND EACH SUCH ACCOUNT AGREES THAT IT SHALL NOT HOLD SUCH CERTIFICATES FOR
THE BENEFIT OF ANY OTHER PERSON AND SHALL BE THE SOLE BENEFICIAL OWNER THEREOF
FOR ALL PURPOSES AND THAT IT SHALL NOT SELL PARTICIPATION INTERESTS IN THE
CERTIFICATES OR ENTER INTO ANY OTHER ARRANGEMENT PURSUANT TO WHICH ANY OTHER
PERSON SHALL BE ENTITLED TO A BENEFICIAL INTEREST IN THE DISTRIBUTIONS ON THE
CERTIFICATES. THE OWNER UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF
THE CERTIFICATES TO AN OWNER THAT DOES NOT COMPLY WITH THE REQUIREMENTS
HEREOF  SHALL BE NULL AND VOID AB INITIO. THE OWNER UNDERSTANDS THAT IN THE
EVENT THAT AT ANY TIME THE TRUSTEE HAS DETERMINED, OR THE TRUST NOTIFIES THE
TRUSTEE THAT THE TRUST HAS DETERMINED, THAT SUCH PURCHASE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN SECTION
16(c)(i) OF THE SERIES 2007-1 SUPPLEMENT, THEN THE TRUSTEE SHALL CONSIDER THE
ACQUISITION OF THE RELATED CERTIFICATE VOID AND REQUIRE THAT THE RELATED
CERTIFICATE BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Charming Shoppes
Receivables Corp. or its agent for registration of transfer, exchange or
payment, and any certificate issued is registered in the name of Cede & Co. or
in such other name as requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.
 


B-3

--------------------------------------------------------------------------------



 

 
No. __
 
Up to [$                    ]
CUSIP No.
[ISIN No. _]
 



CHARMING SHOPPES MASTER TRUST
 
 ASSET BACKED CERTIFICATE, SERIES 2007-1, CLASS B-1
 


 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that CEDE & CO. (the “Class B-1 Certificateholder”) is the
registered owner of the Undivided Interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under credit card accounts (the “Accounts”) of Spirit of
America National Bank, a national banking association organized under the laws
of the United States, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), the benefits of the
subordination of the Class C Certificates and Class D Certificates and the other
assets and interests constituting the Trust pursuant to a Second Amended and
Restated Pooling and Servicing Agreement dated as of November 25, 1997, as
amended on July 22, 1999, May 8, 2001, August 5, 2004, March 18, 2005 and
October 17, 2007 as supplemented by, among others, the Series 2007-1 Supplement
dated as of October 17, 2007 (as amended, the “Series 2007-1 Supplement”) (as
further amended or otherwise modified from time to time, the “Pooling and
Servicing Agreement”), by and among Charming Shoppes Receivables Corp., as
Seller, Spirit of America, Inc., as Servicer, and U.S. Bank National Association
(as successor to Wachovia Bank, National Association), as Trustee (the
“Trustee”).  The aggregate principal amount of all outstanding Class B-1
Certificates shall be as indicated in the books and records of the Trustee and
shall not exceed [                        ] thousand Dollars (U.S.
$[             ]).  To the extent not defined herein, capitalized terms used
herein have the meanings assigned in the Pooling and Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates and Class M-2 Certificates which are subordinated to the Class A
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iii)  the Class B Certificates, comprised of the Class
B-1 Certificates (of which this certificate is one) and the Class B-2
Certificates, which are subordinated to the Class A Certificates and the Class M
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iv) the Class C Certificates, which are subordinated
to the Class A Certificates, the Class M Certificates and the Class B
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (v) the Class D Certificates, comprised of the Class
D-1 Certificates and Class D-2 Certificates, which are subordinated to the Class
A Certificates, the Class M Certificates, the Class B Certificates and the
Class C Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement.
 
 
B-4

--------------------------------------------------------------------------------


 
 
The Seller has structured the Pooling and Servicing Agreement and the Class B-1
Certificates with the intention that the Class B-1 Certificates will qualify
under applicable tax law as indebtedness, and the Seller, the Holder of the
Exchangeable Seller Certificate, the Servicer and each Class B-1
Certificateholder (or Certificate Owner with respect to a Class B-1 Certificate
(a “Class B-1 Certificate Owner”)) by acceptance of its Class B-1 Certificate
(or in the case of a Class B-1 Certificate Owner, by virtue of such Class B-1
Certificate Owner’s acquisition of a beneficial interest therein), agrees to
treat and to take no action inconsistent with the treatment of the Class B-1
Certificates (or beneficial interest therein) for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.  Each Class B-1 Certificateholder agrees
that it will cause any Class B-1 Certificate Owner acquiring an interest in a
Class B-1 Certificate through it to comply with the Pooling and Servicing
Agreement as to treatment as indebtedness for certain tax purposes.
 
This Class B-1 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class B-1
Certificateholder by virtue of the acceptance hereof assents and by which the
Class B-1 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Class B-1 Certificate is one of a
series of Certificates entitled Charming Shoppes Master Trust, Asset Backed
Certificates, Series 2007-1 Class B-1 (the “Class B-1 Certificates”), each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class B-1 Certificateholders.  The aggregate
interest represented by the Class B-1 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the portion of the
Class B Investor Interest allocated to the Class B-1 Certificates at such
time.  In addition to the Series 2007-1 Certificates, an Exchangeable Seller
Certificate will be reissued to the Seller pursuant to the Pooling and Servicing
Agreement, which will represent an undivided interest in the Trust.  The
Exchangeable Seller Certificate will represent the interest in the Principal
Receivables not represented by all of the Series of Investor Certificates issued
by the Trust or Series of Receivables Purchase Interests sold by the Trust.  The
Exchangeable Seller Certificate may be exchanged by the Seller pursuant to the
Pooling and Servicing Agreement for a newly issued Series of Investor
Certificates and a reissued Exchangeable Seller Certificate upon the conditions
set forth in the Pooling and Servicing Agreement.
 
 
B-5

--------------------------------------------------------------------------------


 
 
This Class B-1 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class B-1
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class B-1 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class B-1 Certificate shall be registered in the
Certificate Register upon surrender of this Class B-1 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class B-1 Certificateholder or such Class B-1 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
B-1 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, Class B-1 Certificates are exchangeable for new
Class B-1 Certificates evidencing like aggregate Undivided Interests, as
requested by the Class B-1 Certificateholder surrendering such Class B-1
Certificates.  No service charge may be imposed for any such exchange but the
Servicer or Transfer Agent and Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class B-1 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class B-1 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

 
B-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class B-1
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B-1 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer




B-7

--------------------------------------------------------------------------------




 


EXHIBIT B-2


[REGULATION S TEMPORARY BOOK-ENTRY CERTIFICATE]13
 
[RESTRICTED BOOK-ENTRY CERTIFICATE]14
 
FORM OF CLASS B-2 CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.  THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (A)(1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) THAT
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER, IN A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000, FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A SO LONG AS THIS CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE SERIES
2007-1 SUPPLEMENT (AS DEFINED HEREIN), (2) TO A NON U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT IN A PRINCIPAL AMOUNT OF NOT LESS THAN
$100,000, SUBJECT TO THE  SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT OR (3) TO THE SELLER AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.  EACH PURCHASER OF A BENEFICIAL INTEREST IN THIS
CERTIFICATE WILL BE DEEMED TO HAVE MADE, AND EACH PURCHASER OF A DEFINITIVE
CERTIFICATE WILL MAKE, THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION
16 OF THE SERIES 2007-1 SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING
WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE TRUST, THE TRUSTEE OR ANY INTERMEDIARY.  IF AT ANY TIME THE
TRUST DETERMINES OR IS NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN
SUCH CERTIFICATE OR DEFINITIVE CERTIFICATE, AS APPLICABLE, WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN THE SERIES
2007-1 SUPPLEMENT, THE TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS CERTIFICATE
OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 

--------------------------------------------------------------------------------

 
13           Insert for Regulation S Certificates only.
 
14           Insert for Restricted Book-Entry Certificates only.
 
I-1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(F)(1).
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
[THIS GLOBAL CERTIFICATE IS A TEMPORARY GLOBAL CERTIFICATE FOR PURPOSES OF
REGULATION S UNDER THE SECURITIES ACT. NEITHER THIS TEMPORARY GLOBAL CERTIFICATE
NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED
UNDER THE SERIES 2007-1 SUPPLEMENT.  NO BENEFICIAL OWNERS OF THIS TEMPORARY
GLOBAL CERTIFICATE SHALL BE ENTITLED TO RECEIVE PAYMENT OF PRINCIPAL OR INTEREST
HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE BEEN DELIVERED PURSUANT TO THE
TERMS OF THE SERIES 2007-1 SUPPLEMENT.]15
 
[EACH PURCHASER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 16(c) OF THE SERIES 2007-1
SUPPLEMENT.  ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED TO A PERSON WHO
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S BOOK ENTRY
CERTIFICATE ONLY UPON RECEIPT BY THE CERTIFICATE REGISTRAR OF (A) A TRANSFER
CERTIFICATE FROM THE TRANSFEROR SUBSTANTIALLY IN THE FORM SPECIFIED IN THE
SERIES 2007-1 SUPPLEMENT AND (B) A WRITTEN ORDER GIVEN IN ACCORDANCE WITH THE
APPLICABLE PROCEDURES UTILIZED OR IMPOSED FROM TIME TO TIME BY DTC, THE
EUROCLEAR SYSTEM AND/OR CLEARSTREAM BANKING (IN THE CASE OF A REGULATION S BOOK
ENTRY CERTIFICATE.)]16
 

--------------------------------------------------------------------------------

 
15           Insert for Regulation S Certificates only.
 
16           Insert for Restricted Book Entry Certificates only.
 
I-2

--------------------------------------------------------------------------------


 
NEITHER THE OWNER NOR SUCH ACCOUNT WAS FORMED FOR THE PURPOSE OF ACQUIRING ANY
CERTIFICATES (UNLESS THE TRUST, IN ITS SOLE DISCRETION AND WITH THE ADVICE OF
COUNSEL IN RESPECT OF U.S. SECURITIES LAWS, EXPRESSLY OTHERWISE PERMITS). THE
OWNER AND EACH SUCH ACCOUNT AGREES THAT IT SHALL NOT HOLD SUCH CERTIFICATES FOR
THE BENEFIT OF ANY OTHER PERSON AND SHALL BE THE SOLE BENEFICIAL OWNER THEREOF
FOR ALL PURPOSES AND THAT IT SHALL NOT SELL PARTICIPATION INTERESTS IN THE
CERTIFICATES OR ENTER INTO ANY OTHER ARRANGEMENT PURSUANT TO WHICH ANY OTHER
PERSON SHALL BE ENTITLED TO A BENEFICIAL INTEREST IN THE DISTRIBUTIONS ON THE
CERTIFICATES. THE OWNER UNDERSTANDS AND AGREES THAT ANY PURPORTED TRANSFER OF
THE CERTIFICATES TO AN OWNER THAT DOES NOT COMPLY WITH THE REQUIREMENTS
HEREOF  SHALL BE NULL AND VOID AB INITIO. THE OWNER UNDERSTANDS THAT IN THE
EVENT THAT AT ANY TIME THE TRUSTEE HAS DETERMINED, OR THE TRUST NOTIFIES THE
TRUSTEE THAT THE TRUST HAS DETERMINED, THAT SUCH PURCHASE WAS IN BREACH, AT THE
TIME GIVEN, OF ANY OF THE REPRESENTATIONS OR AGREEMENTS SET FORTH IN SECTION
16(c)(i) OF THE SERIES 2007-1 SUPPLEMENT, THEN THE TRUSTEE SHALL CONSIDER THE
ACQUISITION OF THE RELATED CERTIFICATE VOID AND REQUIRE THAT THE RELATED
CERTIFICATE BE TRANSFERRED TO A PERSON DESIGNATED BY THE TRUST.
 
Unless this Certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to Charming Shoppes
Receivables Corp. or its agent for registration of transfer, exchange or
payment, and any certificate issued is registered in the name of Cede & Co. or
in such other name as requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.
 
 
I-3

--------------------------------------------------------------------------------



 
No. __
 
Up to [$                    ]
CUSIP No.
[ISIN No. _]
 



CHARMING SHOPPES MASTER TRUST
 
 ASSET BACKED CERTIFICATE, SERIES 2007-1, CLASS B-2
 
Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that CEDE & CO. (the “Class B-2 Certificateholder”) is the
registered owner of the Undivided Interest in a trust (the “Trust”), the corpus
of which consists of a portfolio of receivables (the “Receivables”) now existing
or hereafter created under credit card accounts (the “Accounts”) of Spirit of
America National Bank, a national banking association organized under the laws
of the United States, all monies due or to become due in payment of the
Receivables (including all Finance Charge Receivables), the benefits of the
subordination of the Class C Certificates and Class D Certificates and the other
assets and interests constituting the Trust pursuant to a Second Amended and
Restated Pooling and Servicing Agreement dated as of November 25, 1997, as
amended on July 22, 1999, May 8, 2001, August 5, 2004, March 18, 2005 and
October 17, 2007 as supplemented by, among others, the Series 2007-1 Supplement
dated as of October 17, 2007 (as amended, the “Series 2007-1 Supplement”) (as
further amended or otherwise modified from time to time, the “Pooling and
Servicing Agreement”), by and among Charming Shoppes Receivables Corp., as
Seller, Spirit of America, Inc., as Servicer, and U.S. Bank National Association
(as successor to Wachovia Bank, National Association), as Trustee (the
“Trustee”).  The aggregate principal amount of all outstanding Class B-2
Certificates shall be as indicated in the books and records of the Trustee and
shall not exceed [                        ] thousand Dollars (U.S.
$[             ]).  To the extent not defined herein, capitalized terms used
herein have the meanings assigned in the Pooling and Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates and Class M-2 Certificates, which are subordinated to the Class A
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iii)  the Class B Certificates, comprised of the Class
B-1 Certificates and the Class B-2 Certificates (of which this certificate is
one), which are subordinated to the Class A Certificates and the Class M
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (iv) the Class C Certificates, which are subordinated
to the Class A Certificates, the Class M Certificates and the Class B
Certificates in certain rights of payment as described herein and in the Pooling
and Servicing Agreement; (v) the Class D Certificates, comprised of the Class
D-1 Certificates and Class D-2 Certificates, which are subordinated to the Class
A Certificates, the Class M Certificates, the Class B Certificates and the
Class C Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement.
 
 
I-4

--------------------------------------------------------------------------------


 
The Seller has structured the Pooling and Servicing Agreement and the Class B-2
Certificates with the intention that the Class B-2 Certificates will qualify
under applicable tax law as indebtedness, and the Seller, the Holder of the
Exchangeable Seller Certificate, the Servicer and each Class B-2
Certificateholder (or Certificate Owner with respect to a Class B-2 Certificate
(a “Class B-2 Certificate Owner”)) by acceptance of its Class B-2 Certificate
(or in the case of a Class B-2 Certificate Owner, by virtue of such Class B-2
Certificate Owner’s acquisition of a beneficial interest therein), agrees to
treat and to take no action inconsistent with the treatment of the Class B-2
Certificates (or beneficial interest therein) for purposes of federal, state,
local and foreign income or franchise taxes and any other tax imposed on or
measured by income, as indebtedness.  Each Class B-2 Certificateholder agrees
that it will cause any Class B-2 Certificate Owner acquiring an interest in a
Class B-2 Certificate through it to comply with the Pooling and Servicing
Agreement as to treatment as indebtedness for certain tax purposes.
 
This Class B-2 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class B-2
Certificateholder by virtue of the acceptance hereof assents and by which the
Class B-2 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Class B-2 Certificate is one of a
series of Certificates entitled Charming Shoppes Master Trust, Asset Backed
Certificates, Series 2007-1 Class B-2 (the “Class B-2 Certificates”), each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class B-2 Certificateholders.  The aggregate
interest represented by the Class B-2 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the portion of the
Class B Investor Interest allocated to the Class B-2 Certificates at such
time.  In addition to the Series 2007-1 Certificates, an Exchangeable Seller
Certificate will be reissued to the Seller pursuant to the Pooling and Servicing
Agreement, which will represent an undivided interest in the Trust.  The
Exchangeable Seller Certificate will represent the interest in the Principal
Receivables not represented by all of the Series of Investor Certificates issued
by the Trust or Series of Receivables Purchase Interests sold by the Trust.  The
Exchangeable Seller Certificate may be exchanged by the Seller pursuant to the
Pooling and Servicing Agreement for a newly issued Series of Investor
Certificates and a reissued Exchangeable Seller Certificate upon the conditions
set forth in the Pooling and Servicing Agreement.
 
 
I-5

--------------------------------------------------------------------------------


 
This Class B-2 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class B-2
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class B-2 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class B-2 Certificate shall be registered in the
Certificate Register upon surrender of this Class B-2 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class B-2 Certificateholder or such Class B-2 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
B-2 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth, Class B-2 Certificates are exchangeable for new
Class B-2 Certificates evidencing like aggregate Undivided Interests, as
requested by the Class B-2 Certificateholder surrendering such Class B-2
Certificates.  No service charge may be imposed for any such exchange but the
Servicer or Transfer Agent and Registrar may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class B-2 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class B-2 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 



I-6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class B-2
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B-2 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer






  

I-7

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF CLASS C CERTIFICATE
 
NO.
R-1                                                                                                                                $[       ]
CHARMING SHOPPES MASTER TRUST
 
ASSET BACKED CERTIFICATE, SERIES 2007-1,
 
CLASS C CERTIFICATE
 
THIS CERTIFICATE WAS ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE SOLD ONLY PURSUANT TO
A REGISTRATION STATEMENT EFFECTIVE UNDER THE ACT OR AN EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE ACT.  IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.  A COPY OF THE POOLING AND SERVICING AGREEMENT
WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE BY THE TRUSTEE UPON WRITTEN
REQUEST.
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(f)(1).
 
 
C-1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NONEXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
NEITHER THIS CERTIFICATE, NOR ANY PORTION OF THIS CERTIFICATE, MAY BE
TRANSFERRED (X) IF AFTER GIVING EFFECT TO THE EXECUTION OR TRANSFER OF SUCH
CERTIFICATE, THERE WOULD BE MORE THAN (I) 5 PRIVATE HOLDERS OF CLASS C
CERTIFICATES OR (II) 100 PRIVATE HOLDERS, OR (Y) ON OR THROUGH (I) AN
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(b)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY PROPOSED, TEMPORARY OR FINAL
TREASURY REGULATION THEREUNDER, INCLUDING, WITHOUT LIMITATION, AN
OVER-THE-COUNTER-MARKET OR AN INTERDEALER QUOTATIONS SYSTEM THAT REGULARLY
DISSEMINATES FIRM BUY OR SELL QUOTATIONS OR (II) “SECONDARY MARKET” OR
“SUBSTANTIAL EQUIVALENT THEREOF” WITHIN THE MEANING OF SECTION 7704(b)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY PROPOSED, TEMPORARY OR FINAL
TREASURY REGULATIONS THEREUNDER, INCLUDING A MARKET WHEREIN INTERESTS IN THE
TRUST ARE REGULARLY QUOTED BY ANY PERSON MAKING A MARKET IN SUCH INTERESTS AND A
MARKET WHEREIN ANY PERSON REGULARLY MAKES AVAILABLE BID OR OFFER QUOTES WITH
RESPECT TO INTERESTS IN THE TRUST AND STANDS READY TO EFFECT BUY OR SELL
TRANSACTIONS AT THE QUOTED PRICES FOR ITSELF OR ON BEHALF OF OTHERS.  ANY
ATTEMPTED TRANSFER, ASSIGNMENT, CONVEYANCE, PARTICIPATION OR SUBDIVISION IN
CONTRAVENTION OF THE PRECEDING RESTRICTIONS, AS REASONABLY DETERMINED BY THE
SELLER, SHALL BE VOID AB INITIO AND THE PURPORTED TRANSFEROR, SELLER, OR
SUBDIVIDER OF SUCH CERTIFICATE SHALL BE CONSTRUED TO BE TREATED AS THE
CERTIFICATEHOLDER OF ANY SUCH CERTIFICATE FOR ALL PURPOSES OF THE POOLING AND
SERVICING AGREEMENT.
 

C-2

--------------------------------------------------------------------------------



Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that [                               ] (the “Class C
Certificateholder”) is the registered owner of the Undivided Interest in a trust
(the “Trust”), the corpus of which consists of a portfolio of credit card
receivables (the “Receivables”) now existing or hereafter created under credit
card accounts (the “Accounts”) of Spirit of America National Bank, a national
banking association organized under the laws of the United States, all monies
due or to become due in payment of the Receivables (including all Finance Charge
Receivables), the subordination of the Class D-1 Certificates and the Class D-2
Certificates and the other assets and interests constituting the Trust pursuant
to a Second Amended and Restated Pooling and Servicing Agreement dated as of
November 25, 1997, as amended on July 22, 1999, May 8, 2001, August 5, 2004,
March 18, 2005 and October 17, 2007 and as supplemented by, among others, a
Series 2007-1 Supplement dated as of October 17, 2007 (as further amended,
supplemented or otherwise modified from time to time, the “Pooling and Servicing
Agreement”), by and among Charming Shoppes Receivables Corp., as Seller, Spirit
of America, Inc., as Servicer, and U.S. Bank, National Association (as successor
to Wachovia Bank, National Association), as Trustee (the “Trustee”).  To the
extent not defined herein, capitalized terms used herein have the meanings
assigned in the Pooling and Servicing Agreement.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates and the Class M-2 Certificates, which are subordinated to the Class
A Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement; (iii)  the Class B Certificates, comprised of
the Class B-1 Certificates and the Class B-2 Certificates, which are
subordinated to the Class A Certificates and the Class M Certificates in certain
rights of payment as described herein and in the Pooling and Servicing
Agreement; (iv) the Class C Certificates (of which this certificate is one),
which are subordinated to the Class A Certificates, the Class M Certificates and
the Class B Certificates in certain rights of payment as described herein and in
the Pooling and Servicing Agreement; (v) the Class D Certificates, comprised of
the Class D-1 Certificates and Class D-2 Certificates, which are subordinated to
the Class A Certificates, the Class M Certificates, the Class B Certificates and
the Class C Certificates in certain rights of payment as described herein and in
the Pooling and Servicing Agreement.
 
This Class C Certificate is issued under and is subject to the terms, provisions
and conditions of the Pooling and Servicing Agreement, to which Pooling and
Servicing Agreement, as amended from time to time, the Class C Certificateholder
by virtue of the acceptance hereof assents and by which the Class C
Certificateholder is bound.
 
 
C-3

--------------------------------------------------------------------------------


 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Certificate is one of a series of
Certificates entitled Class C, Asset Backed Certificates, Series 2007-1
Certificates (the “Class C Certificates”), each of which represents an Undivided
Interest in the Trust, including the right to receive the Collections and other
amounts at the times and in the amounts specified in the Pooling and Servicing
Agreement to be deposited in the Collection Account or paid to the Class C
Certificateholders.  The aggregate interest represented by the Class C
Certificates at any time in the Principal Receivables in the Trust shall not
exceed an amount equal to the Class C Investor Interest at such time.  In
addition to the Series 2007-1 Certificates, an Exchangeable Seller Certificate
will be reissued to the Seller pursuant to the Pooling and Servicing Agreement,
which will represent an undivided interest in the Trust.  The Exchangeable
Seller Certificate will represent the interest in the Principal Receivables not
represented by all of the Series of Investor Certificates issued by the Trust or
Series of Receivables Purchase Interests sold by the Trust.  The Exchangeable
Seller Certificate may be exchanged by the Seller pursuant to the Pooling and
Servicing Agreement for a newly issued Series of Investor Certificates and a
reissued Exchangeable Seller Certificate upon the conditions set forth in the
Pooling and Servicing Agreement.
 
This Class C Certificate does not represent an obligation of, or an interest in,
the Seller, the Originator or the Servicer, and neither the Class C Certificates
nor the Accounts or Receivables are insured or guaranteed by the Federal Deposit
Insurance Corporation or any other governmental agency.  This Class C
Certificate is limited in right of payment to certain collections respecting the
Receivables, all as more specifically set forth in the Pooling and Servicing
Agreement.
 
The transfer of this Class C Certificate shall be registered in the Certificate
Register upon surrender of this Class C Certificate for registration of transfer
at any office or agency maintained by the Transfer Agent and Registrar
accompanied by a written instrument of transfer in a form satisfactory to the
Trustee and the Transfer Agent and Registrar duly executed by the Class C
Certificateholder or such Class C Certificateholder’s attorney-in-fact duly
authorized in writing, and thereupon one or more new Class C Certificates of
authorized denominations and for the same aggregate Undivided Interests will be
issued to the designated transferee or transferees.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth and in the Class C Purchase Agreement, Class C
Certificates are exchangeable for new Class C Certificates evidencing like
aggregate Undivided Interests, as requested by the Class C Certificateholder
surrendering such Class C Certificates.  No service charge may be imposed for
any such exchange but the Servicer or Transfer Agent and Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection therewith.
 
 
C-4

--------------------------------------------------------------------------------


 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class C Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class C Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

C-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class C
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class C Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer




C-6

--------------------------------------------------------------------------------



EXHIBIT D-1


FORM OF CLASS D-1 CERTIFICATE
 
NO.
R-1                                                                                                                                $[       ]
CHARMING SHOPPES MASTER TRUST
ASSET BACKED CERTIFICATE, SERIES 2007-1,
CLASS D-1 CERTIFICATE


THIS CERTIFICATE WAS ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE SOLD ONLY PURSUANT TO
A REGISTRATION STATEMENT EFFECTIVE UNDER THE ACT OR AN EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE ACT.  IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.  A COPY OF THE POOLING AND SERVICING AGREEMENT
WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE BY THE TRUSTEE UPON WRITTEN
REQUEST.
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(f)(1).
 
 
D-1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
NEITHER THIS CERTIFICATE, NOR ANY PORTION OF THIS CERTIFICATE, MAY BE
TRANSFERRED (X) IF AFTER GIVING EFFECT TO THE EXECUTION OR TRANSFER OF SUCH
CERTIFICATE, THERE WOULD BE MORE THAN (I) 5 PRIVATE HOLDERS OF CLASS D
CERTIFICATES OR (II) 100 PRIVATE HOLDERS, OR (Y) ON OR THROUGH (I) AN
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(b)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY PROPOSED, TEMPORARY OR FINAL
TREASURY REGULATIONS THEREUNDER, INCLUDING, WITHOUT LIMITATION, AN
OVER-THE-COUNTER-MARKET OR AN INTERDEALER QUOTATIONS SYSTEM THAT REGULARLY
DISSEMINATES FIRM BUY OR SELL QUOTATIONS OR (II) “SECONDARY MARKET” OR
“SUBSTANTIAL EQUIVALENT THEREOF” WITHIN THE MEANING OF SECTION 7704(b)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY PROPOSED, TEMPORARY OR FINAL
TREASURY REGULATIONS THEREUNDER, INCLUDING A MARKET WHEREIN INTERESTS IN THE
TRUST ARE REGULARLY QUOTED BY ANY PERSON MAKING A MARKET IN SUCH INTERESTS AND A
MARKET WHEREIN ANY PERSON REGULARLY MAKES AVAILABLE BID OR OFFER QUOTES WITH
RESPECT TO INTEREST IN THE TRUST AND STANDS READY TO EFFECT BUY OR SELL
TRANSACTIONS AT THE QUOTED PRICES FOR ITSELF OR ON BEHALF OF OTHERS.  ANY
ATTEMPTED TRANSFER, ASSIGNMENT, CONVEYANCE, PARTICIPATION OR SUBDIVISION IN
CONTRAVENTION OF THE PRECEDING RESTRICTIONS, AS REASONABLY DETERMINED BY THE
SELLER, SHALL BE VOID AB INITIO AND THE PURPORTED TRANSFEROR, SELLER, OR
SUBDIVIDER OF SUCH CERTIFICATE SHALL BE CONSTRUED TO BE TREATED AS THE
CERTIFICATEHOLDER OF ANY SUCH CERTIFICATE FOR ALL PURPOSES OF THE POOLING AND
SERVICING AGREEMENT.
 

D-2

--------------------------------------------------------------------------------



Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that [                            ]. (the “Class D-1
Certificateholder”) is the registered owner of the Undivided Interest in a trust
(the “Trust”), the corpus of which consists of a portfolio of credit card
receivables (the “Receivables”) now existing or hereafter created under credit
card accounts (the “Accounts”) of Spirit of America National Bank, a national
banking association organized under the laws of the United States, all monies
due or to become due in payment of the Receivables (including all Finance Charge
Receivables), and the other assets and interests constituting the Trust pursuant
to a Second Amended and Restated Pooling and Servicing Agreement dated as of
November 25, 1997, as amended on July 22, 1999, May 8, 2001, August 5, 2004,
March 18, 2005 and October 17, 2007 and as supplemented by, among others, the
Series 2007-1 Supplement dated as of October 17, 2007 (as further amended,
supplemented or otherwise modified from time to time, the “Pooling and Servicing
Agreement”), by and among Charming Shoppes Receivables Corp. (“CSRC”), as
Seller, Spirit of America, Inc. (“SOAI”), as Servicer, and U.S. Bank National
Association (as successor to Wachovia Bank, National Association), as Trustee
(the “Trustee”).  To the extent not defined herein, capitalized terms used
herein have the meanings assigned in the Pooling and Servicing Agreement.
 
The initial principal balance of this D-1 Certificate may be increased or
decreased according to the terms of the Pooling and Servicing Agreement and the
Certificate Purchase Agreement, dated as of October [_], 2007, among CSRC, SOAI,
the Trustee and the Class D-1 Certificateholder described therein.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates and the Class M-2 Certificates, which are subordinated to the Class
A Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement; (iii) the Class B Certificates, comprised of
the Class B-1 Certificates and the Class B-2 Certificates, which are
subordinated to the Class A Certificates and the Class M Certificates in certain
rights of payment as described herein and in the Pooling and Servicing
Agreement; (iv) the Class C Certificates, which are subordinated to the Class A
Certificates, the Class M Certificates and the Class B Certificates in certain
rights of payment as described herein and in the Pooling and Servicing
Agreement; (v) the Class D Certificates, comprised of the Class D-1 Certificates
and Class D-2 Certificates (of which this certificate is one), which are
subordinated to the Class A Certificates, the Class M Certificates, the Class B
Certificates and the Class C Certificates in certain rights of payment as
described herein and in the Pooling and Servicing Agreement as described herein
and in the Pooling and Servicing Agreement.
 
 
D-3

--------------------------------------------------------------------------------


 
This Class D-1 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class D-1
Certificateholder by virtue of the acceptance hereof assents and by which the
Class D-1 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Certificate is one of a series of
Certificates entitled Charming Shoppes Master Trust, Asset Backed Certificates,
Series 2007-1, Class D-1 Certificates (the “Class D-1 Certificates”), each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class D-1 Certificateholders.  The aggregate
interest represented by the Class D-1 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the Class D-1
Investor Interest at such time.  In addition to the Series 2007-1 Certificates,
an Exchangeable Seller Certificate will be reissued to the Seller pursuant to
the Pooling and Servicing Agreement, which will represent an undivided interest
in the Trust.  The Exchangeable Seller Certificate will represent the interest
in the Principal Receivables not represented by all of the Series of Investor
Certificates issued by the Trust or Series of Receivables Purchase Interests
sold by the Trust.  The Exchangeable Seller Certificate may be exchanged by the
Seller pursuant to the Pooling and Servicing Agreement for a newly issued Series
of Investor Certificates and a reissued Exchangeable Seller Certificate upon the
conditions set forth in the Pooling and Servicing Agreement.
 
This Class D-1 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class D-1
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class D-1 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class D-1 Certificate shall be registered in the
Certificate Register upon surrender of this Class D-1 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class D-1 Certificateholder or such Class D-1 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
D-1 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
 
D-4

--------------------------------------------------------------------------------


 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth and in the Class D-1 Purchase Agreement, Class D-1
Certificates are exchangeable for new Class D-1 Certificates evidencing like
aggregate Undivided Interests, as requested by the Class D-1 Certificateholder
surrendering such Class D-1 Certificates.  No service charge may be imposed for
any such exchange but the Servicer or Transfer Agent and Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class D-1 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class D-1 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

D-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class D-1
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class D-1 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer








D-6

--------------------------------------------------------------------------------



EXHIBIT D-2


FORM OF CLASS D-2 CERTIFICATE
 
NO.
R-1                                                                                                                                $[       ]
CHARMING SHOPPES MASTER TRUST
 
ASSET BACKED CERTIFICATE, SERIES 2007-1,
 
CLASS D-2 CERTIFICATE
 
THIS CERTIFICATE WAS ISSUED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY BE SOLD ONLY PURSUANT TO
A REGISTRATION STATEMENT EFFECTIVE UNDER THE ACT OR AN EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE ACT.  IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT REFERRED TO HEREIN.  A COPY OF THE POOLING AND SERVICING AGREEMENT
WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE BY THE TRUSTEE UPON WRITTEN
REQUEST.
 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE WILL BE DEEMED TO REPRESENT, WARRANT AND COVENANT THAT EITHER (I) IT
IS NOT ACQUIRING THIS CERTIFICATE (OR INTEREST HEREIN) WITH THE ASSETS OF (A) AN
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS SUBJECT TO TITLE I OF
ERISA, (B) A “PLAN” AS DEFINED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR (C) AN ENTITY DEEMED TO HOLD
THE PLAN ASSETS OF ANY OF THE FOREGOING (EACH, A “BENEFIT PLAN INVESTOR”) OR
(II) IT IS AN INSURANCE COMPANY PURCHASING THIS CERTIFICATE (OR INTEREST HEREIN)
WITH THE ASSETS OF ITS GENERAL ACCOUNT AND, AT THE TIME OF ACQUISITION AND
THROUGHOUT THE PERIOD OF HOLDING, (A) IT SATISFIES ALL OF THE CONDITIONS OF
PROHIBITED TRANSACTION CLASS EXEMPTION 95-60; (B) LESS THAN 25% OF THE ASSETS OF
THE GENERAL ACCOUNT ARE OR REPRESENT ASSETS OF BENEFIT PLAN INVESTORS; AND (C)
IT IS NOT (1) THE ISSUER, (2) A PERSON WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE TRUST OR PROVIDES INVESTMENT ADVICE
FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR (3) ANY AFFILIATE
OF SUCH A PERSON, AND WOULD NOT OTHERWISE BE DISREGARDED UNDER 29 C.F.R. SECTION
2510.3-101(f)(1).
 
 
D-1

--------------------------------------------------------------------------------


 
BY ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN), EACH PURCHASER AND
TRANSFEREE THAT IS A NON-U.S. OR GOVERNMENTAL PLAN WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
CERTIFICATE (OR INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER, OR A VIOLATION OF, ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
ERISA OR SECTION 4975 OF THE CODE.
 
NEITHER THIS CERTIFICATE, NOR ANY PORTION OF THIS CERTIFICATE, MAY BE
TRANSFERRED (X) IF AFTER GIVING EFFECT TO THE EXECUTION OR TRANSFER OF SUCH
CERTIFICATE, THERE WOULD BE MORE THAN (I) 5 PRIVATE HOLDERS OF CLASS D-2
CERTIFICATES OR (II) 100 PRIVATE HOLDERS, OR (Y) ON OR THROUGH (I) AN
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF SECTION 7704(b)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY PROPOSED, TEMPORARY OR FINAL
TREASURY REGULATIONS THEREUNDER, INCLUDING, WITHOUT LIMITATION, AN
OVER-THE-COUNTER-MARKET OR AN INTERDEALER QUOTATIONS SYSTEM THAT REGULARLY
DISSEMINATES FIRM BUY OR SELL QUOTATIONS OR (II) “SECONDARY MARKET” OR
“SUBSTANTIAL EQUIVALENT THEREOF” WITHIN THE MEANING OF SECTION 7704(b)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND ANY PROPOSED, TEMPORARY OR FINAL
TREASURY REGULATIONS THEREUNDER, INCLUDING A MARKET WHEREIN INTERESTS IN THE
TRUST ARE REGULARLY QUOTED BY ANY PERSON MAKING A MARKET IN SUCH INTERESTS AND A
MARKET WHEREIN ANY PERSON REGULARLY MAKES AVAILABLE BID OR OFFER QUOTES WITH
RESPECT TO INTEREST IN THE TRUST AND STANDS READY TO EFFECT BUY OR SELL
TRANSACTIONS AT THE QUOTED PRICES FOR ITSELF OR ON BEHALF OF OTHERS.  ANY
ATTEMPTED TRANSFER, ASSIGNMENT, CONVEYANCE, PARTICIPATION OR SUBDIVISION IN
CONTRAVENTION OF THE PRECEDING RESTRICTIONS, AS REASONABLY DETERMINED BY THE
SELLER, SHALL BE VOID AB INITIO AND THE PURPORTED TRANSFEROR, SELLER, OR
SUBDIVIDER OF SUCH CERTIFICATE SHALL BE CONSTRUED TO BE TREATED AS THE
CERTIFICATEHOLDER OF ANY SUCH CERTIFICATE FOR ALL PURPOSES OF THE POOLING AND
SERVICING AGREEMENT.
 

D-2

--------------------------------------------------------------------------------



Evidencing an Undivided Interest in a trust, the corpus of which consists of a
portfolio of credit card receivables acquired by Charming Shoppes Receivables
Corp. and other assets and interests constituting the Trust under the Pooling
and Servicing Agreement described below.
 
(Not an interest in or obligation of,
Charming Shoppes Receivables Corp., Spirit of America National Bank, Spirit of
America, Inc.,
Charming Shoppes, Inc. or any Affiliate thereof.)
 
This certifies that [                        ] (the “Class D-2
Certificateholder”) is the registered owner of the Undivided Interest in a trust
(the “Trust”), the corpus of which consists of a portfolio of credit card
receivables (the “Receivables”) now existing or hereafter created under credit
card accounts (the “Accounts”) of Spirit of America National Bank, a national
banking association organized under the laws of the United States, all monies
due or to become due in payment of the Receivables (including all Finance Charge
Receivables), and the other assets and interests constituting the Trust pursuant
to a Second Amended and Restated Pooling and Servicing Agreement dated as of
November 25, 1997, as amended on July 22, 1999, May 8, 2001, August 5, 2004,
March 18, 2005 and October 17, 2007 and as supplemented by, among others, the
Series 2007-1 Supplement dated as of October 17, 2007 (as further amended,
supplemented or otherwise modified from time to time, the “Pooling and Servicing
Agreement”), by and among Charming Shoppes Receivables Corp. (“CSRC”), as
Seller, Spirit of America, Inc. (“SOAI”), as Servicer, and U.S. Bank National
Association (as successor to Wachovia Bank, National Association), as Trustee
(the “Trustee”).  To the extent not defined herein, capitalized terms used
herein have the meanings assigned in the Pooling and Servicing Agreement.
 
The initial principal balance of this D-2 Certificate may be increased or
decreased according to the terms of the Pooling and Servicing Agreement and the
Certificate Purchase Agreement, dated as of October 17, 2007, among CSRC, SOAI,
the Trustee and the Class D-2 Certificateholder described therein.
 
The Series 2007-1 Certificates are issued in five classes: (i) the Class A
Certificates, comprised of the Class A-1 Certificates and the Class A-2
Certificates; (ii) the Class M Certificates, comprised of the Class M-1
Certificates and the Class M-2 Certificates, which are subordinated to the Class
A Certificates in certain rights of payment as described herein and in the
Pooling and Servicing Agreement; (iii) the Class B Certificates, comprised of
the Class B-1 Certificates and the Class B-2 Certificates, which are
subordinated to the Class A Certificates and the Class M Certificates in certain
rights of payment as described herein and in the Pooling and Servicing
Agreement; (iv) the Class C Certificates, which are subordinated to the Class A
Certificates, the Class M Certificates and the Class B Certificates in certain
rights of payment as described herein, and in the Pooling and Servicing
Agreement; (v) the Class D Certificates, comprised of the D-1 Certificates and
the Class D-2 Certificates, which are subordinated to the Class A Certificates,
the Class M Certificates, the Class B Certificates and the Class C Certificates
in certain rights of payment as described herein, as described herein and in the
Pooling and Servicing Agreement.
 
 
D-3

--------------------------------------------------------------------------------


 
This Class D-2 Certificate is issued under and is subject to the terms,
provisions and conditions of the Pooling and Servicing Agreement, to which
Pooling and Servicing Agreement, as amended from time to time, the Class D-2
Certificateholder by virtue of the acceptance hereof assents and by which the
Class D-2 Certificateholder is bound.
 
The Receivables consist of Principal Receivables which arise from the purchase
of goods and services and of Finance Charge Receivables which arise generally
from periodic rate finance charges and other fees and charges, as more fully
specified in the Pooling and Servicing Agreement.  The Trust corpus consists of
the Receivables now existing in the Accounts or hereafter created in the
Accounts, all monies due or to become due with respect thereto (including all
Finance Charge Receivables), all proceeds of the Receivables and Recoveries and
Insurance Proceeds relating thereto, and such funds as from time to time are
deposited in the Collection Account.  This Certificate is one of a series of
Certificates entitled Charming Shoppes Master Trust, Asset Backed Certificates,
Series 2007-1, Class D-2 Certificates (the “Class D-2 Certificates”), each of
which represents an Undivided Interest in the Trust, including the right to
receive the Collections and other amounts at the times and in the amounts
specified in the Pooling and Servicing Agreement to be deposited in the
Collection Account or paid to the Class D-2 Certificateholders.  The aggregate
interest represented by the Class D-2 Certificates at any time in the Principal
Receivables in the Trust shall not exceed an amount equal to the Class D-2
Investor Interest at such time.  In addition to the Series 2007-1 Certificates,
an Exchangeable Seller Certificate will be reissued to the Seller pursuant to
the Pooling and Servicing Agreement, which will represent an undivided interest
in the Trust.  The Exchangeable Seller Certificate will represent the interest
in the Principal Receivables not represented by all of the Series of Investor
Certificates issued by the Trust or Series of Receivables Purchase Interests
sold by the Trust.  The Exchangeable Seller Certificate may be exchanged by the
Seller pursuant to the Pooling and Servicing Agreement for a newly issued Series
of Investor Certificates and a reissued Exchangeable Seller Certificate upon the
conditions set forth in the Pooling and Servicing Agreement.
 
This Class D-2 Certificate does not represent an obligation of, or an interest
in, the Seller, the Originator or the Servicer, and neither the Class D-2
Certificates nor the Accounts or Receivables are insured or guaranteed by the
Federal Deposit Insurance Corporation or any other governmental agency.  This
Class D-2 Certificate is limited in right of payment to certain collections
respecting the Receivables, all as more specifically set forth in the Pooling
and Servicing Agreement.
 
The transfer of this Class D-2 Certificate shall be registered in the
Certificate Register upon surrender of this Class D-2 Certificate for
registration of transfer at any office or agency maintained by the Transfer
Agent and Registrar accompanied by a written instrument of transfer in a form
satisfactory to the Trustee and the Transfer Agent and Registrar duly executed
by the Class D-2 Certificateholder or such Class D-2 Certificateholder’s
attorney-in-fact duly authorized in writing, and thereupon one or more new Class
D-2 Certificates of authorized denominations and for the same aggregate
Undivided Interests will be issued to the designated transferee or transferees.
 
 
D-4

--------------------------------------------------------------------------------


 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations therein set forth and the Class D-2 Certificate Purchase Agreement,
Class D-2 Certificates are exchangeable for new Class D-2 Certificates
evidencing like aggregate Undivided Interests, as requested by the Class D-2
Certificateholder surrendering such Class D-2 Certificates.  No service charge
may be imposed for any such exchange but the Servicer or Transfer Agent and
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.
 
The Servicer, the Trustee, the Paying Agent and the Transfer Agent and
Registrar, and any agent of any of them, may treat the person in whose name this
Class D-2 Certificate is registered as the owner hereof for all purposes, and
neither the Servicer, the Trustee, the Paying Agent, the Transfer Agent and
Registrar, nor any agent of any of them or of any such agent shall be affected
by notice to the contrary except in certain circumstances described in the
Pooling and Servicing Agreement.
 
Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Class D-2 Certificate shall not
be entitled to any benefit under the Pooling and Servicing Agreement, or be
valid for any purpose.
 

D-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Charming Shoppes Receivables Corp. has caused this Class D-2
Certificate to be duly executed under its official seal.
 
CHARMING SHOPPES RECEIVABLES CORP.
   
By:___________________________________________
     Authorized Officer



Attested to:
 
By:___________________________
Assistant Secretary
 
 
Date:  __________, 2007



CERTIFICATE OF AUTHENTICATION
 
This is one of the Class D-2 Certificates referred to in the within-mentioned
Pooling and Servicing Agreement.
 
U.S. BANK NATIONAL ASSOCIATION,
   Trustee
   
By:______________________________________
     Authorized Officer






D-6

--------------------------------------------------------------------------------




EXHIBIT E


[graphic1.jpg]

E-1

--------------------------------------------------------------------------------


 


EXHIBIT F


[graphic2.jpg]
 
 
F-1

--------------------------------------------------------------------------------

 


[graphic3.jpg]




 
F-2

--------------------------------------------------------------------------------

 
 
[graphic4.jpg]
 
 
F-3

--------------------------------------------------------------------------------

 
 



EXHIBIT G-1


Form of Class A, Class M and Class B Regulation S Book-Entry Certificate
to Restricted Book-Entry Certificate Transfer Certificate


(Transfer pursuant to subsection 16(b)(ii) of the Supplement)


U.S. Bank National Association, as Trustee
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN  55107
 
Attention:  [                        ]
 
Reference is hereby made to the Series 2007-1 Supplement dated as of October
[   ], 2007 (the “Supplement”) by and between Charming Shoppes Receivables Corp.
(“Seller”), Spirit of America, Inc. (“Servicer”) and U.S. Bank National
Association (as successor to First Union National Bank) (“Trustee”) to the
Second Amended and Restated Pooling and Servicing Agreement, dated as of
November 25, 1997 by and between the Seller, the Servicer and the Trustee (as
amended, the “Agreement”).  Capitalized terms used but not defined herein are
used as defined in the Supplement and if not in the Supplement then such terms
shall have the meanings assigned to them in Regulation S (“Regulation S”) or
Rule 144A (“Rule 144A”) under the United States Securities Act of 1933, as
amended (the “Securities Act”).
 
This letter relates to U.S.$[·] aggregate principal amount of [Class A-1] [Class
A-2] [Class M-1] [Class M-2] [Class B-1] [Class B-2] Certificates which are held
in the form of a Regulation S Book-Entry Certificate (CUSIP No. [·]) with The
Depository Trust Company in the name of [name of Transferor] (the “Transferor”)
and is intended to facilitate the transfer of [Class A-1] [Class A-2] [Class
M-1] [Class M-2] [Class B-1] [Class B-2] Certificates in exchange for an
equivalent beneficial interest in a Restricted Book-Entry Certificate in the
name of [name of Transferee](the “Transferee”).
 
In connection with such request, (i) the Transferor and the Transferee both
hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Agreement, the Supplement and the
Offering Memorandum relating to the initial sale of the Class A Certificates,
the Class M Certificates and the Class B Certificates, and (ii) (A) the
Transferee does hereby make the representations and warranties discussed or
listed in Section 16(c) of the Supplement and further represents, warrants and
agrees for the benefit of the Seller and the Trust that statements (1) through
(6) below are all true, and (B) the Transferor does hereby certify that
it  reasonably believes that the following statements (1) through (6) concerning
the Transferee are all true:
 
 
1.
The Transferee is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act.

 
 
2.
The Transferee is acquiring the [Class A-1 Certificates] [Class A-2
Certificates] [Class M-1 Certificates] [Class M-2 Certificates] [Class B-1
Certificates] [Class B-2 Certificates] for its own account or for an account
that is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act.  The Transferee and each such account is acquiring not less
than the minimum denomination of the  [Class A-1 Certificates] [Class A-2
Certificates] [Class M-1 Certificates] [Class M-2 Certificates] [Class B-1
Certificates] [Class B-2 Certificates];

 
 
 
G-1-1

--------------------------------------------------------------------------------

 
 
 
 
3.
The Transferee (and each such account) is not formed for the purpose of
acquiring the [Class A-1 Certificates] [Class A-2 Certificates][Class M-1
Certificates] [Class M-2 Certificates] [Class B-1 Certificates] [Class B-2
Certificates];

 
 
4.
The Transferee will notify future transferees of these transfer restrictions;

 
 
5.
The Transferee is obtaining the [Class A-1 Certificates] [Class A-2
Certificates] [Class M-1 Certificates] [Class M-2 Certificates] [Class B-1
Certificates] [Class B-2 Certificates] in a transaction pursuant to Rule 144A;
and

 
 
6.
The Transferee is obtaining the [Class A-1 Certificates] [Class A-2
Certificates] [Class M-1 Certificates] [Class M-2 Certificates] [Class B-1
Certificates] [Class B-2 Certificates] in accordance with any applicable
securities laws of any state of the United States or any other applicable
jurisdiction.

 










[THIS SPACE INTENTIONALLY LEFT BLANK]
 


 
G-1-2

--------------------------------------------------------------------------------

 


You, the Seller and the Trust are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.
 


[Name of Transferee]
   
By:____________________________________________
Name:
Title:
   
[Name of Transferor]
   
By:____________________________________________
Name:
Title:






Dated: [·], [20 · ]
 


 
G-1-3

--------------------------------------------------------------------------------

 


ANNEX A
 
The Transferor owns and proposes to transfer a beneficial interest in the
following:
 
(i)
0
Class A-1 Regulation S Book-Entry Certificate, principal amount of $[·],
     
(ii)
0
Class A-2 Regulation S Book-Entry Certificate, principal amount of $[·],
     
(iii)
0
Class M-1 Regulation S Book-Entry Certificate, principal amount of $[·],
     
(iv)
0
Class M-2 Regulation S Book-Entry Certificate, principal amount of $[·],
     
(v)
0
Class B-1 Regulation S Book-Entry Certificate, principal amount of $[·], or
     
(vi)
0
Class B-2 Regulation S Book-Entry Certificate, principal amount of $[·].

 
 





 
G-1-4

--------------------------------------------------------------------------------

 



EXHIBIT G-2


Form of Class A, Class M and Class B Restricted Book-Entry Certificate
to Regulation S Book-Entry Certificate Transfer Certificate


(Transfer pursuant to subsection 16(b)(iii) of the Supplement)


U.S. Bank National Association, as Trustee
EP-MN-WS3D
60 Livingston Avenue
St. Paul, MN  55107
 
Attention:  [                        ]
 
Reference is hereby made to the Series 2007-1 Supplement dated as of October
[   ], 2007 (the “Supplement”) by and between Charming Shoppes Receivables Corp.
(“Seller”), Spirit of America, Inc. (“Servicer”) and U.S. Bank National
Association (as successor to First Union National Bank) (“Trustee”) to the
Second Amended and Restated Pooling and Servicing Agreement, dated as of
November 25, 1997 by and between the Seller, the Servicer and the Trustee (as
amended, the “Agreement”).  Capitalized terms used but not defined herein are
used as defined in the Supplement and if not in the Supplement then such terms
shall have the meanings assigned to them in Regulation S (“Regulation S”) or
Rule 144A (“Rule 144A”) under the United States Securities Act of 1933, as
amended (the “Securities Act”).
 
This letter relates to U.S.$[·] aggregate principal amount of [Class A-1] [Class
A-2] [Class M-1] [Class M-2] [Class B-1] [Class B-2] Certificates which are held
in the form of a Restricted Book-Entry Certificate (CUSIP No. [·]) with The
Depository Trust Company in the name of [name of Transferor] (the “Transferor”)
and is intended to facilitate the transfer of [Class A-1] [Class A-2] [Class
M-1] [Class M-2] [Class B-1] [Class B-2] Certificates in exchange for an
equivalent beneficial interest in a Regulation S Book-Entry Certificate in the
name of [name of Transferee](the “Transferee”).
 
In connection with such request the Transferee does hereby certify represent,
warrant and agree for the benefit of the Trust and the Trustee that (1) at the
time the buy order was originated, the Transferee was outside the United States,
(2) the Transferee is not a U.S. Person, (3) the transfer from Transferor to
Transferee is being made pursuant to Rule 903 or 904 under Regulation S and (4)
the transfer is being effected in accordance with the transfer restrictions set
forth in the Agreement and the Offering Memorandum relating to the initial sale
of the Class A Certificates, the Class M Certificates and Class B
Certificates.  The transferee further hereby makes the representations and
warranties discussed or listed in Section 16(c) of the Supplement.
 


 


 


 


 
G-2-1

--------------------------------------------------------------------------------

 


You, the Seller and the Trust are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.
 
[Name of Transferee]
   
By:__________________________________________
Name:
Title:





 


 
Dated: [·], [20 · ].
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
G-2-2

--------------------------------------------------------------------------------

 


ANNEX A
 
The Transferor owns and proposes to transfer a beneficial interest in the
following to the Transferee:
 
(i)
0
Class A-1 Rule 144A Restricted Book-Entry Certificate, principal amount of $[·],
     
(ii)
0
Class A-2 Rule 144A Restricted Book-Entry Certificate, principal amount of $[·],
     
(iii)
0
Class M-1 Rule 144A Restricted Book-Entry Certificate, principal amount of $[·],
     
(iv)
0
Class M-2 Rule 144A Restricted Book-Entry Certificate, principal amount of $[·],
     
(v)
0
Class B-1 Rule 144A Restricted Book-Entry Certificate, principal amount of $[·],
or
     
(vi)
0
Class B-2 Rule 144A Restricted Book-Entry Certificate, principal amount of $[·].

















































 
G-2-3

--------------------------------------------------------------------------------

 


EXHIBIT H-1


Form of Interest Rate Swap Agreement


[Attached]






 
 

--------------------------------------------------------------------------------

 


 
 

 Barclays Bank PLC  5 The North Colonnade  Canary Wharf  London E14 4BB  Tel +44
(0)20 7623 2323

 
 
 
DATE: 
 October 17, 2007   TO:   U.S. Bank National Association, as Trustee of Charming
Shoppes Master Trust ATTENTION:   Jacqueline K. Lee TELEPHONE:   (651) 495-3845
FACSIMILE:   (651) 495-8089     FROM:   Barclays Bank PLC     SUBJECT:   Fixed
Income Derivatives Confirmation     REFERENCE NUMBER:   1991473B

  

The purpose of this long-form confirmation (“Confirmation”) is to confirm the
terms and conditions of the Transaction entered into on the Trade Date specified
below (the “Transaction”) between Barclays Bank PLC (“Party A”) and U.S. Bank
National Association, as Trustee of Charming Shoppes Master Trust (“Party B”)
created under the Pooling and Servicing Agreement, dated as of November 25,
1997, as amended (the “Pooling and Servicing Agreement”) among the Charming
Shoppes Receivables Corp., Spirit of America, Inc., as servicer (in such
capacity, the “Servicer”), and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented from time to time prior to the date hereof,
including by the Series 2007-1 Supplement to the Pooling and Servicing Agreement
dated as of October 17, 2007 (the “Series Supplement”).  The Series Supplement
and the Pooling and Servicing Agreement are collectively referred to herein as
the “Base Agreement”.  This Confirmation evidences a complete and binding
agreement between you and us to enter into the Transaction on the terms set
forth below and replaces any previous agreement between us with respect to the
subject matter hereof.  Item 2 of this Confirmation constitutes a “Confirmation”
as referred to in the ISDA Master Agreement (defined below); Item 3 of this
Confirmation constitutes a “Schedule” as referred to in the ISDA Master
Agreement; and Annex A hereto constitutes Paragraph 13 of a Credit Support Annex
to the Schedule.
 
1.
The Confirmation set forth at Item 2 hereof shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Confirmation,
and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements Subject to
New York Law Only version) as published and copyrighted in 1994 by the
International Swaps and Derivatives Association, Inc., with Paragraph 13 thereof
as set forth in Annex A hereto (the “Credit Support Annex”) and together with
this Confirmation and the ISDA Master Agreement, the “Agreement”).  For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.

 


 
 

--------------------------------------------------------------------------------

 


2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 
Type of Transaction:
Interest Rate Swap
Notional Amount:
An amount equal for each Calculation Period to (x) initially, USD 153,800,000.00
and thereafter the outstanding principal amount of the Class A-1 Certificates
(as defined in the Series Supplement) at the end of the first day of such
Calculation Period, minus (y) the amount or amounts, as applicable, set forth
for such period on Schedule I attached hereto.
Trade Date:
October 10, 2007
Effective Date:
October 17, 2007
Termination Date:
The earlier of (i) September 15, 2017, subject to adjustment in accordance with
the Following Business Day Convention, and (ii) the date on which the
outstanding principal amount of the Class A-1 Certificates (as defined in the
Series Supplement) is reduced to zero, subject to early termination in
accordance with the terms of the Agreement.  In accordance with the Series
Supplement, the Class A Expected Final Payment Date is November 15, 2012 subject
to adjustment in accordance with the Business Day Convention.
Fixed Amounts:
 
Fixed Rate Payer:
Party B
Fixed Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Fixed Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Fixed Rate:
5.056%
Fixed Rate Day
Count Fraction:
 
Actual/360
Floating Amounts:
 
Floating Rate Payer:
Party A
Floating Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention..
Floating Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Floating Rate Option:
USD-LIBOR-BBA
Designated Maturity:
One month
Floating Rate Day
Count Fraction:
 
Actual/360
Reset Dates:
The first day of each Calculation Period.
Compounding:
Inapplicable
Business Days:
New York, Philadelphia and Milford, Ohio
Business Day Convention:
Following
Calculation Agent:
Party A
Account Details and Settlement Information:
 
Payments to Party A:
Correspondent: BARCLAYS BANK PLC NEW YORK
FEED: 026002574
Beneficiary:  BARCLAYS SWAPS
Beneficiary Account: 050-01922-8
Payments to Party B:
U.S. Bank National Association
ABA Number:  091000022
Account Number:  1731-0332-2058
Reference:  Charming Shoppes/2576000052 (2007-1 Hedge)
Beneficiary Name:  US Bank Structured Fin
Attn:  Jacque Lee





 
 

--------------------------------------------------------------------------------

 


3.
Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

 
Part 1.
Termination Provisions.

 
 
For the purposes of this Agreement:-

 
(a)
“Specified Entity” will not apply to Party A or Party B for any purpose.

 
(b)
“Specified Transaction” will have the meaning specified in Section 14.

 
(c)
Events of Default.

 
The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.
 
 
(i)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply to
Party A and will apply to Party B.

 
 
(ii)
The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A
and will not apply to Party B; provided, however, that  notwithstanding anything
to the contrary in Section 5(a)(ii), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(ii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iii)
The “Credit Support Default” provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply to
Party B solely in respect of Party B’s obligations under Paragraph 3(b) of the
Credit Support Annex; provided, however, that notwithstanding anything to the
contrary in Section 5(a)(iii)(1), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(iii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iv)
The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.

 
 
(v)
The “Default under Specified Transaction” provisions of Section 5(a)(v) will not
apply to Party A and will not apply to Party B.

 
 
(vi)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B.  For purposes of Section 5(a)(vi), solely with
respect to Party A:

 
“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of Party A’s banking business.
 
“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Party A or, if applicable, a
guarantor under an Eligible Guarantee with credit ratings at least equal to the
S&P Required Ratings Threshold, the Moody’s Second Trigger Threshold, the Fitch
Approved Ratings Threshold and the DBRS Approved Ratings Threshold.
 
“Shareholders’ Equity” means with respect to an entity, at any time, such
party’s shareholders’ equity (on a consolidated basis) determined in accordance
with generally accepted accounting principles in such party’s jurisdiction of
incorporation or organization as at the end of such party’s most recently
completed fiscal year.
 
 
(vii)
The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and will
apply to Party B; provided, however, that, for purposes of applying Section
5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B) Section
5(a)(vii)(3) shall not apply to any assignment, arrangement or composition that
is effected by or pursuant to the Base Agreement, (C) Section 5(a)(vii)(4) shall
not apply to a proceeding instituted, or a petition presented, by Party A or any
of its Affiliates (notwithstanding anything to the contrary in this Agreement,
for purposes of Section 5(a)(vii)(4), Affiliate shall have the meaning set forth
in Section 14 of the ISDA Master Agreement), (D) Section 5(a)(vii)(6) shall not
apply to any appointment that is effected by or pursuant to the Base Agreement,
or any appointment to which Party B has not yet become subject; (E) Section
5(a)(vii) (7) shall not apply; (F) Section 5(a)(vii)(8) shall apply only to the
extent of any event which has an effect analogous to any of the events specified
in clauses (1), (3), (4), (5) or (6) of Section 5(a)(vii), in each case as
modified in this Part 1(c)(vii), and (G) Section 5(a)(vii)(9) shall not apply.

 
 
(viii)
The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will  not apply to Party B.

 
(d)
Termination Events.

 
The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.
 
 
(i)
The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will
apply to Party B.

 
 
(ii)
The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A except
that, for purposes of the application of Section 5(b)(ii) to Party A, Section
5(b)(ii) is hereby amended by deleting the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”,
and the “Tax Event” provisions of Section 5(b)(ii) will apply to Party B.

 
 
(iii)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party
A and will apply to Party B, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.

 
 
(iv)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.

 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:

 
 
(i)
Market Quotation will apply, provided, however, that, in the event of a
Derivative Provider Trigger Event, the following provisions will apply:

 
 
(A)
The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:

 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
Replacement Transaction, and (3) made on the basis that Unpaid Amounts in
respect of the Terminated Transaction or group of Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included.
 
 
(B)
The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:

 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
 
(a)
if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 
 
(b)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations from
Approved Replacements have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, (i) a Market Quotation expressed
as a negative number is lower than a Market Quotation expressed as a positive
number and (ii) the lower of two Market Quotations expressed as negative numbers
is the one with the largest absolute value); or

 
 
(c)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotation from an Approved
Replacement has been communicated to Party B and remains capable of becoming
legally binding upon acceptance by Party B, Party B’s Loss (whether positive or
negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.”

 
 
(C)
If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

 
 
(D)
If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:

 
“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted against any amount payable by Party B under the
immediately preceding clause (I).”
 
 
(E)
At any time on or before the Early Termination Date at which two or more Market
Quotations from Approved Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
shall be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, (i) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (ii) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value).

 
 
(ii)
The Second Method will apply.

 
(g)
“Termination Currency” means USD.

 
(h)
Additional Termination Events.  Additional Termination Events will apply as
provided in Part 5(c).

 
(i)
Additional Amounts Upon Certain Partial Terminations

 
(i)           Capitalized terms used but not otherwise defined in this Part 1(i)
have the meanings assigned thereto in the Series Supplement.  In addition, the
following terms have the meanings set forth below:
 

 
“Available Reserve Funds” means funds on deposit in the Hedge Reserve Account,
other than interest and other investment income.

 

 
 “Prefunding Reduction” means a principal payment made on the Class A-1
Certificates as a result of the release of funds from the Pre-Funding Account on
the Lane Bryant Portfolio Distribution Date pursuant to Section 4.19(b) of the
Series Supplement.

 

 
“Hedge Reserve Account” means a segregated trust account maintained by the
Trustee at the Trustee in the name of the Trustee, for the benefit of Party A as
counterparty under each of the Interest Rate Hedge Agreements.

 
(ii)           If the Notional Amount is reduced on any date as a result of a
Prefunding Reduction, the parties hereto shall treat the portion of such
reduction (without duplication) as terminated on such date (a “Terminated
Transaction”).  Party A shall calculate the Market Quotation for the Terminated
Transaction as set forth below.
 
“Market Quotation” means, with respect to a Terminated Transaction, an amount
determined on the basis of quotations from Reference Market-makers.  Each
quotation will be for an amount, if any, that would be paid to Party A
(expressed as a negative number) or by Party A (expressed as a positive number)
in consideration of an agreement between Party A and the quoting Reference
Market-maker to enter into such Terminated Transaction (with the same fixed and
floating payment rates and remaining term as this Transaction) on the relevant
Payment Date.  Party A will request each Reference Market-maker to provide its
quotation to the extent reasonably practicable as of the same day and time
(without regard to different time zones) on or as soon as reasonably practicable
prior to the relevant Payment Date.  The day and time as of which those
quotations are to be obtained will be selected in good faith by Party A.  If
more than three quotations are provided, the Market Quotation will be the
arithmetic mean of the quotations, without regard to the quotations having the
highest and lowest values.  If exactly three such quotations are provided,  the
Market Quotation will be the quotation remaining after disregarding the highest
and lowest quotations.  For this purpose, if more than one quotation has the
same highest value or lowest value, then one of such quotations shall be
disregarded.  If fewer than three quotations are provided, Party A will
determine the Market Quotation in good faith.  Notwithstanding the foregoing,
Party A shall be the sole Reference Market-maker unless:  (a) the reduction in
the aggregate Notional Amounts of the Transactions between Party A and Party B
being terminated at the same time is equal to or greater than $50 million, and
(b) the Servicer or the Trustee requests that quotations from Reference
Market-makers other than Party A are utilized.
 
If the amount so determined by Party A in respect of a Terminated Transaction is
positive, Party B shall owe such amount to Party A, which shall be payable (with
interest thereon accruing from such Payment Date and calculated at the Fixed
Rate) on the next Payment Date to the extent provided in the Series
Supplement.  If such amount is negative, Party A shall pay such amount to Party
B on the next Local Business Day.
 
(iii)           The amount payable by Party B under clause (ii) of this Part
1(i), if any, shall be paid from the following sources:
 
first, funds available for that purpose under Section 4.11(t) of the Series
Supplement,
 
second, Available Reserve Funds in the Hedge Reserve Account, and
 
third, funds that would otherwise be released on such date to the holder of the
Exchangeable Seller Certificate from the Funding Period Reserve Account.
 
(iv)           Party B’s obligation to deposit funds to the Hedge Reserve
Account shall be limited to the extent that funds are available for such purpose
under Section 4.11(t) of the Series Supplement, and failure to make such deposit
due to such funds not being available shall not constitute an Event of
Default.  Funds held in the Hedge Reserve Account shall be used solely to fund
Party B’s obligations under clause (ii) of this Part 1(i) in respect of a
Terminated Transaction, and may not be used for any other purpose.
 
(v)           Funds on deposit in the Hedge Reserve Account (after giving effect
to any withdrawals from the Hedge Reserve Account) shall be invested by the
Trustee at the direction of the Servicer in Permitted Investments maturing no
later than the following Distribution Date.  The interest and other investment
income (net of investment expenses and losses) earned on such investments shall
be withdrawn from the Hedge Reserve Account and transferred to the holder of the
Exchangeable Seller Certificate on each Distribution Date, provided that any
other deposit to, or withdrawal from, such account required to be made on such
date has occurred.
 
(vi)           The Hedge Reserve Account shall be terminated following the
earlier to occur of (a) the completion of the acquisition of the Lane Bryant
Portfolio by the Originator or (b) the payment in full of any amounts due under
Part 1(i) hereof.  
 


 
 

--------------------------------------------------------------------------------

 


Part 2.
Tax Matters.

 
(a)
Tax Representations.

 
 
(i)
Payer Representations.  For the purpose of Section 3(e) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
 
(ii)
Payee Representations.  For the purpose of Section 3(f) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
(b)
Tax Provisions.

 
 
(i)
Indemnifiable Tax.  Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, all Taxes in relation to payments by Party A shall
be Indemnifiable Taxes unless (i) such Taxes are assessed directly against Party
B and not by deduction or withholding by Party A or (ii) arise as a result of a
Change in Tax Law (in which case such Tax shall be an Indemnifiable Tax only if
such Tax satisfies the definition of Indemnifiable Tax provided in Section
14).  In relation to payments by Party B, no Tax shall be an Indemnifiable Tax,
unless the Tax is due to a Change in Tax Law and otherwise satisfies the
definition of Indemnifiable Tax provided in Section 14.

 


 
 

--------------------------------------------------------------------------------

 


Part 3.
Agreement to Deliver Documents.

 
(a)
For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be
delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Party A and Party B
Any form or document required or reasonably requested to allow the other party
to make payments under the Agreement without any deduction or withholding for or
on account of any Tax, or with such deduction or withholding at a reduced rate.
Promptly upon reasonable demand by the other party.



(b)
For the purpose of Section 4(a)(ii), other documents to be delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Covered by Section 3(d) Representation
Party A and
Party B
Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A and
Party B
A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Promptly upon request after becoming publicly available
Yes
Party A
Opinions of counsel to Party A substantially in the form of Exhibit A to this
Confirmation
Upon the execution and delivery of this Agreement
No
Party B
An opinion of counsel to Party B reasonably satisfactory to Party A.
Upon the execution and delivery of this Agreement
No
Party B
An executed copy of the Base Agreement
Within 30 days after the date of this Agreement.
No



 
Part 4.  Miscellaneous.

 
(a)
Address for Notices:  For the purposes of Section 12(a) of this Agreement:

 
 
Address for notices or communications to Party A:

 
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 4BB
Facsimile:
44(20) 777 36461
Phone:
44(20) 777 36810



(For all purposes)
 
 
Address for notices or communications to Party B:

 
Address:
EP—MN—WS3D
 
60 Livingston Street
 
St. Paul, MN 55107
Attention:
Structured Finance—Charming Shoppes 2007-1
Facsimile:
(651) 495-3890
Phone:
(651) 495-3880



(For all purposes)


(b)
Process Agent.  For the purpose of Section 13(c):

 
Party A appoints as its Process Agent:  Not applicable.
 
Party B appoints as its Process Agent:  Not applicable.
 
(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement.

 
(d)
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
 
Party A is a Multibranch Party and may act through its London and New York
Offices.

 
 
Party B is not a Multibranch Party.

 
(e)
Calculation Agent.  The Calculation Agent is Party A; provided, however, that if
an Event of Default shall have occurred with respect to Party A, Party B shall
have the right to appoint as Calculation Agent a financial institution which
would qualify as a Reference Market-maker, reasonably acceptable to Party A, the
cost for which shall be borne by Party A.

 
(f)
Credit Support Document.

 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.

 
Party B:
The Credit Support Annex, solely in respect of Party B’s obligations under
Paragraph 3(b) of the Credit Support Annex.

 
(g)
Credit Support Provider.

 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.

 
Party B:
None.

 
(h)
Governing Law.  The parties to this Agreement hereby agree that the law of the
State of New York shall govern their rights and duties in whole (including any
claim or controversy arising out of or relating to this Agreement), without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.

 
(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each
Transaction hereunder.

 
(j)
Affiliate.  “Affiliate” shall have the meaning assigned thereto in Section 14;
provided, however, that Party B shall be deemed to have no Affiliates for
purposes of this Agreement, including for purposes of Section 6(b)(ii).

 


 
 

--------------------------------------------------------------------------------

 


Part 5.
Other Provisions.

 
(a)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
each Transaction under this Agreement are subject to the 2000 ISDA Definitions
as published and copyrighted in 2000 by the International Swaps and Derivatives
Association, Inc. (the “Definitions”), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are hereby incorporated by reference in and shall be deemed a
part of this Agreement, except that (i) references in the Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement, and (ii) references to a “Transaction” in this Agreement shall be
deemed references to a “Swap Transaction” for purposes of the Definitions. Each
term capitalized but not defined in this Agreement shall have the meaning
assigned thereto in the Base Agreement.

 
Each reference herein to a “Section” (unless specifically referencing the Base
Agreement) or to a “Section” “of this Agreement” will be construed as a
reference to a Section of the ISDA Master Agreement; each herein reference to a
“Part” will be construed as a reference to the Schedule to the ISDA Master
Agreement; each reference herein to a “Paragraph” will be construed as a
reference to a Paragraph of the Credit Support Annex.
 
(b)
Amendments to ISDA Master Agreement.

 
 
(i)
Single Agreement.  Section 1(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex”  after the
words “Master Agreement”.

 
 
(ii)
Change of Account.  Section 2(b) is hereby amended by the addition of the
following after the word “delivery” in the first line thereof: “to another
account in the same legal and tax jurisdiction as the original account”.

 
 
(iv)
Representations.  Section 3 is hereby amended by adding at the end thereof the
following subsection (g):

 
“(g)           Relationship Between Parties.
 
 
(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.  Notwithstanding the foregoing, the
parties understand that the Trustee has been directed to enter into that
Transaction.

 
 
(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.  Notwithstanding the foregoing, the parties understand that the
Trustee has been directed to enter into that Transaction.

 
 
(3)
Purpose.  It is entering into the Transaction for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business.

 
 
(4)
Status of Parties.  The other party is not acting as fiduciary for or advisor to
it in respect of the Transaction.

 
 
(5)
Eligible Contract Participant.  It is an “eligible contract participant” as
defined in Section 1a(12) of the Commodity Exchange Act, as amended.”

 
 
(v)
Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby amended by (i)
deleting the words “or if a Tax Event Upon Merger occurs and the Burdened Party
is the Affected Party,” and (ii) by deleting the words “to transfer” and
inserting the words “to effect a Permitted Transfer” in lieu thereof.

 
 
(vi)
Local Business Day.  The definition of Local Business Day in Section 14 is
hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.

 
(c)
Additional Termination Events.  The following Additional Termination Events will
apply:

 
 
(i)
First Rating Trigger Collateral.If Party A has failed to comply with or perform
any obligation to be complied with or performed by Party A in accordance with
the Credit Support Annex and such failure has not given rise to an Event of
Default under Section 5(a)(i) or Section 5(a)(iii), then an Additional
Termination Event shall have occurred with respect to Party A and Party A shall
be the sole Affected Party with respect to such Additional Termination Event.

 
 
(ii)
Second Rating Trigger Replacement.  The occurrence of any event described in
this Part 5(c)(ii) shall constitute an Additional Termination Event with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.

 
 
(A)
A Moody’s Second Trigger Downgrade Event has occurred and been continuing for 30
or more Local Business Days and at least one Eligible Replacement has made a
Firm Offer that would, assuming the occurrence of an Early Termination Date,
qualify as a Market Quotation (on the basis that paragraphs (i) and (ii) of Part
1(f) (Payments on Early Termination) apply) and which remains capable of
becoming legally binding upon acceptance.

 
 
(B)
An S&P Required Ratings Downgrade Event has occurred and been continuing for 60
or more calendar days.

 
 
(C)
A Fitch Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(D)
A DBRS Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(iii)
Amendment of Base Agreement.  If, without the prior written consent of Party A
where such consent is required under the Base Agreement, an amendment is made to
the Base Agreement which amendment could reasonably be expected to have a
material adverse effect on the interests of Party A (excluding, for the
avoidance of doubt, any amendment to the Base Agreement that is entered into
solely for the purpose of appointing a successor servicer, master servicer,
securities administrator, trustee or other service provider) under this
Agreement, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.

 
 
(iv)
Termination of Trust.  If, the Trust is terminated pursuant to the Base
Agreement and all rated certificates or notes, as applicable, have been paid in
accordance with the terms of the Base Agreement, an Additional Termination Event
shall have occurred with respect to Party B and Party B shall be the sole
Affected Party with respect to such Additional Termination Event; provided,
however, that notwithstanding Section 6(b)(iv) of this Agreement, both Party A
and Party B shall have the right to designate an Early Termination Date in
respect of this Additional Termination Event.

 
 
(v)
Securitization Unwind. If a Securitization Unwind (as hereinafter defined)
occurs, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.  The Early Termination Date in respect of such Additional Termination
Event shall be not earlier than the latest possible date that the amount of a
termination payment may be submitted to a party exercising a clean-up call in
order to be included in the clean-up call price.  As used herein,
“Securitization Unwind” means notice of the requisite amount of a party’s
intention to exercise its option to purchase the underlying credit card
receivables pursuant the Base Agreement is given by the Trustee to
certificateholders or noteholders, as applicable, pursuant to the Base
Agreement.

 
(d)
Required Ratings Downgrade Event.  In the event that no Relevant Entity has
credit ratings at least equal to the Required Ratings Threshold of each relevant
Rating Agency (such event, a “Required Ratings Downgrade Event”), then Party A
shall, as soon as reasonably practicable and so long as a Required Ratings
Downgrade Event is in effect, at its own expense, use commercially reasonable
efforts to procure either (A) a Permitted Transfer or (B) an Eligible Guarantee.

 
(e)
Transfers.

 
 
(i)
Section 7 is hereby amended to read in its entirety as follows:

 
“Subject to Section 6(b)(ii), neither Party A nor Party B is permitted to
assign, novate or transfer (whether by way of security or otherwise) as a whole
or in part any of its rights, obligations or interests under the Agreement or
any Transaction without (a) the prior written consent of the other party and (b)
satisfaction of the Rating Agency Condition, except that:
 
 
(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement);

 
 
(b)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e); and

 
 
(c)
Party A may transfer or assign this Agreement to any Person, including, without
limitation, another of Party A’s offices, branches or affiliates (any such
Person, office, branch or affiliate, a “Transferee”) on at least five Business
Days’ prior written notice to Party B and the Trustee;  provided that, with
respect to this clause (c), (A) as of the date of such transfer the Transferee
will not be required to withhold or deduct on account of a Tax from any payments
under this Agreement unless the Transferee will be required to make payments of
additional amounts pursuant to Section 2(d)(i)(4) of this Agreement in respect
of such Tax (B) a Termination Event or Event of Default does not occur under
this Agreement as a result of such transfer; (C) such notice is accompanied by a
written instrument pursuant to which the Transferee acquires and assumes the
rights and obligations of Party A so transferred; (D) Party A will be
responsible for any costs or expenses incurred in connection with such transfer
and (E) Party A obtains in respect of such transfer a written acknowledgement of
satisfaction of the Rating Agency Condition (except for Moody’s).  Party B will
execute such documentation as is reasonably deemed necessary by Party A for the
effectuation of any such transfer.”

 
 
 (ii)
If an Eligible Replacement has made a Firm Offer (which remains an offer that
will become legally binding upon acceptance by Party B) to be the transferee
pursuant to a Permitted Transfer, Party B shall, at Party A’s written request
and at Party A’s expense, take any reasonable steps required to be taken by
Party B to effect such transfer.

 
(f)
Non-Recourse.  Party A acknowledges and agree that, notwithstanding any
provision in this Agreement to the contrary, the obligations of Party B
hereunder are limited recourse obligations of Party B, payable solely from the
Trust and the proceeds thereof, in accordance with the priority of payments and
other terms of the Base Agreement and that Party A will not have any recourse to
any of the directors, officers, employees, shareholders or affiliates of the
Party B with respect to any claims, losses, damages, liabilities, indemnities or
other obligations in connection with any transactions contemplated hereby. In
the event that the Trust and the proceeds thereof should be insufficient to
satisfy all claims outstanding and following the realization of the account held
by the Trust and the proceeds thereof, any claims against or obligations of
Party B under the ISDA Master Agreement or any other confirmation thereunder
still outstanding shall be extinguished and thereafter not revive.  The Trustee
shall not have liability for any failure or delay in making a payment hereunder
to Party A due to any failure or delay in receiving amounts in the account held
by the Trust from the Trust created pursuant to the Base Agreement.  This
provision will survive the termination of this Agreement.

 
(g)
Rating Agency Notifications.  Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Rating Agency has been given prior
written notice of such designation or transfer.

 
(h)
No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part
1(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or suspend
or condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements.  Section 6(e) shall be amended by deleting the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”.

 
(i)
Amendment.  Notwithstanding any provision to the contrary in this Agreement, no
amendment of either this Agreement or any Transaction under this Agreement shall
be permitted by either party unless each of the Rating Agencies has been
provided prior written notice of the same and such amendment satisfies the
Rating Agency Condition with respect to S&P, Fitch and DBRS.

 
(j)
Notice of Certain Events or Circumstances.  Each Party agrees, upon learning of
the occurrence or existence of any event or condition that constitutes (or that
with the giving of notice or passage of time or both would constitute) an Event
of Default or Termination Event with respect to such party, promptly to give the
other Party and to each Rating Agency notice of such event or condition;
provided that failure to provide notice of such event or condition pursuant to
this Part 5(j) shall not constitute an Event of Default or a Termination
Event.  With respect to Party B, delivery of such notice shall not be required
unless a Responsible Officer (as defined in the Base Agreement) has written
notice or actual knowledge of such event or condition.

 
(k)
Proceedings.  No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Party B, the Trust, or the trust formed pursuant to the Base Agreement, in any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other proceedings under any federal or state bankruptcy or similar law for a
period of one year (or, if longer, the applicable preference period) and one day
following payment in full of the Certificates and any Notes; provided, however,
that nothing will preclude, or be deemed to stop, Party A (i) from taking any
action prior to the expiration of the aforementioned one year and one day
period, or if longer the applicable preference period then in effect, in (A) any
case or proceeding voluntarily filed or commenced by Party B or (B) any
involuntary insolvency proceeding filed or commenced by a Person other than
Party A, or (ii) from commencing against Party B or any of the Collateral any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar proceeding.  This provision will survive the
termination of this Agreement.

 
(l)
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed by U.S. Bank National Association (“U.S. Bank”) not in its
individual capacity, but solely as Trustee of the Charming Shoppes Master Trust
created pursuant to the Base Agreement in the exercise of the powers and
authority conferred and invested in it thereunder; (b) U.S. Bank has been
directed pursuant to the Agreement to enter into this Agreement and to perform
its obligations hereunder; (c) each of the representations, undertakings and
agreements herein made on behalf of the Trust is made and intended not as
personal representations of U.S. Bank but is made and intended for the purpose
of binding only Charming Shoppes Master Trust; and (d) under no circumstances
shall U.S. Bank in its individual capacity be personally liable for any payments
hereunder or for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken under this Agreement.

 
(m)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) in any respect, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

 
The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.
 
(n)
Consent to Recording.  Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations personnel of the
parties and their Affiliates, waives any further notice of such monitoring or
recording, and agrees to notify such personnel of such monitoring or recording.

 
(o)
Waiver of Jury Trial.  Each party waives any right it may have to a trial by
jury in respect of any in respect of any suit, action or proceeding relating to
this Agreement or any Credit Support Document.

 
(p)
Regarding Party A.  Party B acknowledges and agrees that Party A, in its
capacity as swap provider, has had and will have no involvement in and,
accordingly Party A accepts no responsibility for:  (i) the establishment,
structure, or choice of assets of Party B; (ii) the selection of any person
performing services for or acting on behalf of Party B; (iii) the selection of
Party A as the Counterparty; (iv) the terms of the Certificates; (v) the
preparation of or passing on the disclosure and other information (other than
disclosure and information furnished by Party A) contained in any offering
circular for the Certificates, the Base Agreement, or any other agreements or
documents used by Party B or any other party in connection with the marketing
and sale of the Certificates; (vi) the ongoing operations and administration of
Party B, including the furnishing of any information to Party B which is not
specifically required under this Agreement; or (vii) any other aspect of Party
B’s existence.

 
(q)
Rating Agency Requirements.   Notwithstanding anything to the contrary herein,
to the extent any Rating Agency does not assign a rating to the notes or
certificates, as applicable, issued pursuant to the Base Agreement, references
to the requirements of such Rating Agency herein shall be ignored for purposes
of this Agreement.

 
(r)
Transfer or Restructuring to Avoid Termination Event.  Section 6(b)(ii) of the
Agreement shall be amended in its entirety to read as follows: If either an
Illegality under Section 5(b)(i)(1), a Tax Event occurs and there is only one
Affected Party, or if a Tax Event Upon Merger occurs and the Burdened Party is
the Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), within 20 days after
it gives notice under Section 6(b)(i), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to (A)  transfer all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist or (B) replace the Affected
Transaction(s) with one or more economically equivalent transactions so that
such Termination Event ceases to exist.

 
 
If the Affected Party is not able to cause such a transfer or restructuring it
will give notice to the other party to that effect within such 20 day period,
whereupon the other party may effect such a transfer or cause such a
restructuring within 30 days after the notice is given under Section 6(b)(i).

 
 
Any transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms
proposed.  Any restructuring by a party under this Section 6(b)(ii) will be
subject to and conditional upon the satisfaction of the Rating Agency Condition
and the prior written consent of the other party, which consent shall not
unreasonably be withheld.

 
(s)
Additional Definitions.

 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
 
“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold,
the Moody’s First Trigger Ratings Threshold, the Fitch Approved Ratings
Threshold and the DBRS Approved Ratings Threshold.
 
“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
accordance with the Base Agreement) if such entity were a Transferee, as defined
in the definition of Permitted Transfer.
 
“DBRS” means Dominion Bond Rating Service, or any successor thereto.
 
“DBRS Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “AA(low)” and a short-term unsecured
and unsubordinated debt rating from DBRS of “R-1(middle)”.
 
“DBRS Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from DBRS at least equal to the DBRS Required Ratings Threshold.
 
“DBRS Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “BBB”.
 
“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event (other than an
Illegality or Tax Event) with respect to which Party A is the sole Affected
Party or (iii) an Additional Termination Event with respect to which Party A is
the sole Affected Party.
 
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B, the form and
substance of which guarantee are subject to the Rating Agency Condition with
respect to S&P, Fitch and DBRS, and either (A) a law firm has given a legal
opinion confirming that none of the guarantor’s payments to Party B under such
guarantee will be subject to deduction or Tax collected by withholding, or (B)
such guarantee provides that, in the event that any of such guarantor’s payments
to Party B are subject to deduction or Tax collected by withholding, such
guarantor is required to pay such additional amount as is necessary to ensure
that the net amount actually received by Party B (free and clear of any Tax
collected by withholding) will equal the full amount Party B would have received
had no such deduction or withholding been required, or (C) in the event that any
payment under such guarantee is made net of deduction or withholding for Tax,
Party A is required, under Section 2(a)(i), to make such additional payment as
is necessary to ensure that the net amount actually received by Party B from the
guarantor will equal the full amount Party B would have received had no such
deduction or withholding been required.
 
“Eligible Replacement” means an entity (A) (I) (x) which has credit ratings from
S&P at least equal to the S&P Required Ratings Threshold or (y) all present and
future obligations of which entity owing to Party B under this Agreement (or its
replacement, as applicable) are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor with credit ratings from S&P at least equal to the S&P
Required Ratings Threshold, in either case if S&P is a Rating Agency, (II) (x)
which has credit ratings from Moody’s at least equal to the Moody’s Second
Trigger Ratings Threshold or (y) all present and future obligations of which
entity owing to Party B under this Agreement (or its replacement, as applicable)
are guaranteed pursuant to an Eligible Guarantee provided by a guarantor with
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold, in either case if Moody’s is a Rating Agency, (III) (x) which has
credit ratings from Fitch at least equal to the applicable Fitch Approved
Ratings Threshold or (y) all present and future obligations of which entity
owing to Party B under this Agreement (or its replacement, as applicable) are
guaranteed pursuant to an Eligible Guarantee provided by a guarantor with credit
ratings from Fitch at least equal to the Fitch Approved Ratings Threshold, in
either case if Fitch is a Rating Agency, and (IV) (x) which has credit ratings
from DBRS at least equal to the applicable DBRS Approved Ratings Threshold or
(y) all present and future obligations of which entity owing to Party B under
this Agreement (or its replacement, as applicable) are guaranteed pursuant to an
Eligible Guarantee provided by a guarantor with credit ratings from DBRS at
least equal to the DBRS Approved Ratings Threshold, in either case if DBRS is a
Rating Agency, and (B) that has executed or agrees to execute a Regulation AB
indemnification agreement, if applicable.
 
 
 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.

 
“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.
 
“Fitch” means Fitch Ratings Ltd., or any successor thereto.
 
“Fitch Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “A” and a short-term unsecured and
unsubordinated debt rating from Fitch of “F1”.
 
“Fitch Required Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Required Ratings
Threshold.
 
“Fitch Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “BBB-”.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
 
“Moody’s Second Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.
 
“Permitted Transfer” means a transfer by novation by Party A to a transferee
(the “Transferee”) of all, but not less than all, of Party A’s rights,
liabilities, duties and obligations under this Agreement, with respect to which
transfer each of the following conditions is satisfied:  (a) the Transferee is
an Eligible Replacement that is a recognized dealer in interest rate swaps; (b)
as of the date of such transfer the Transferee would not be required to withhold
or deduct on account of Tax from any payments under this Agreement or would be
required to gross up for such Tax under Section 2(d)(i)(4); (c) an Event of
Default or Termination Event would not occur as a result of such transfer (d)
pursuant to a written instrument (the “Transfer Agreement”); the Transferee
acquires and assumes all rights and obligations of Party A under the Agreement
and the relevant Transaction; (e) such Transfer Agreement is effective to
transfer to the Transferee all, but not less than all, of Party A’s rights and
obligations under the Agreement and all relevant Transactions; (f) Party A will
be responsible for any costs or expenses incurred in connection with such
transfer (including any replacement cost of entering into a replacement
transaction); (g) Moody’s has been given prior written notice of such transfer
and the Rating Agency Condition (other than with respect to Moody’s) is
satisfied; and (h) such transfer otherwise complies with the terms of the Base
Agreement.
 
“Rating Agencies” means, with respect to any date of determination, each
of  S&P, Moody’s, Fitch and DBRS, to the extent that each such rating agency is
then providing a rating for any of the related notes or certificates, as
applicable.
 
“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that the party proposing such act or failure to
act must consult with each of the specified Rating Agencies and receive from
each such Rating Agency prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
any Certificates or Notes.
 
“Relevant Entity” means Party A and, to the extent applicable, a guarantor under
an Eligible Guarantee.
 
“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(i) would have the effect of preserving for Party B the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date, and (ii)
has terms which are substantially the same as this Agreement, including, without
limitation, rating triggers, Regulation AB compliance, and credit support
documentation, save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions.
 
“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.
 
“Required Ratings Threshold” means each of the S&P Required Ratings Threshold,
the Moody’s Second Trigger Ratings Threshold, the Fitch Required Ratings
Threshold and the DBRS Required Ratings Threshold.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.
 
“S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.
 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.
 


 
[Remainder of this page intentionally left blank.]
 






 
 

--------------------------------------------------------------------------------

 


The time of dealing will be confirmed by Party A upon written request.  Barclays
is regulated by the Financial Services Authority.  Barclays is acting for its
own account in respect of this Transaction.
 
Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the Transaction by responding within
three (3) Business Days by promptly signing in the space provided below and both
(i) faxing the signed copy to Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global Operations,
Fax +(44) 20-7773-6810/6857, Tel +(44) 20-7773-6901/6904/6965, and (ii) mailing
the signed copy to Barclays Bank PLC, 5 The North Colonnade, Canary Wharf,
London E14 4BB, Attention of Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global
Operation.  Your failure to respond within such period shall not affect the
validity or enforceability of the Transaction against you.  This facsimile shall
be the only documentation in respect of the Transaction and accordingly no hard
copy versions of this Confirmation for this Transaction shall be provided unless
Party B requests such a copy.
 


For and on behalf of
BARCLAYS BANK PLC
For and on behalf of
U.S. BANK NATIONAL ASSOCIATION, NOT
IN  ITS INDIVIDUAL CAPACITY, BUT SOLELY
AS TRUSTEE OF CHARMING SHOPPES
MASTER TRUST
 
 
Name:         /s/ Shain Kalmanowitz      
Title:           Authorized Signatory
Date:
 
 
Name:         /s/ Ta_____ Schulz-______
Title:           Vice President
Date:           10/17/07
 



Barclays Bank PLC and its Affiliates, including Barclays Capital Inc., may share
with each other information, including non-public credit information, concerning
its clients and prospective clients.  If you do not want such information to be
shared, you must write to the Director of Compliance, Barclays Bank PLC, 200
Park Avenue, New York, NY 10166.
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
From and including
To but excluding
Notional Amount (USD)
17-Oct-07
1-Nov-07
136,978,125.00
1-Nov-07
15-Nov-07
27,635,937.50
15-Nov-07
15-Dec-07
22,549,323.08
15-Dec-07
15-Jan-08
17,462,708.65
15-Jan-08
15-Feb-08
12,376,094.23
15-Feb-08
15-Mar-08
8,410,937.98
15-Mar-08
15-Apr-08
4,445,781.73



 
 

--------------------------------------------------------------------------------

 


Annex A


Paragraph 13 of the Credit Support Annex





 
 

--------------------------------------------------------------------------------

 


ISDA®
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA Master Agreement
dated as of  October 17, 2007  between
Barclays Bank PLC (hereinafter referred to as “Party A” or “Pledgor”)
and
U.S. Bank National Association, as Trustee of Charming Shoppes Master Trust
 (hereinafter referred to as “Party B” or “Secured Party”).


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.


 
Paragraph 13.  Elections and Variables.

 
(a)
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations:

 
With respect to Party A: not applicable.
 
With respect to Party B: not applicable.
 
(b)
Credit Support Obligations.

 
 
(i)
Delivery Amount, Return Amount and Credit Support Amount.

 
 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

 
 
(I)
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced with the words “not later than the
close of business on each Valuation Date”, and

 
 
(II)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:

 
“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of
 
 
(1)
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party,

 
 
(2)
the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party, and

 
 
(3)
the amount by which (a) the Fitch Credit Support Amount for such Valuation Date
exceeds (b) the Fitch Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party.”

 
 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

 
 
(I)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Credit Support Amount.” shall be deleted in its entirety and replaced
with the following:

 
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of
 
 
(1)
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date,

 
 
(2)
the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date, and

 
 
(3)
the amount by which (a) the Fitch Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Fitch Credit
Support Amount for such Valuation Date.”

 
 
(C)
“Credit Support Amount” shall not apply.  For purposes of calculating any
Delivery Amount or Return Amount for any Valuation Date, reference shall be made
to the S&P Credit Support Amount, the Moody’s Credit Support Amount, or the
Fitch Credit Support Amount, in each case  for such Valuation Date, as provided
in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

 
 
(ii)
Eligible Collateral.

 
On any date, the following items will qualify as “Eligible Collateral” (for the
avoidance of doubt, all Eligible Collateral to be denominated in USD):
 
Collateral
S&P Approved Ratings Valuation Percentage
S&P Required Ratings Valuation Percentage
Moody's First Trigger Valuation Percentage
Moody's Second Trigger Valuation Percentage
Fitch & DBRS Valuation Percentage
(A)Cash
100%
80%
100%
100%
100%
           
(B)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of not more than one year
98.9%
79.1%
100%
100%
97.5%
           
(C)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than one year but not more than
ten years
92.6%
74.1%
100%
94%
86.3%
           
(D)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than ten years
N/A
N/A
100%
87%
79%



 
Notwithstanding the Valuation Percentages set forth in the preceding table, upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may, at
the Pledgor’s expense, agree the Valuation Percentages in relation to (B)
through (D) above with the relevant rating agency (to the extent such rating
agency is providing a rating for the Certificates), and upon such agreement (as
evidenced in writing), such Valuation Percentages shall supersede those set
forth in the preceding table.
 


 
(iii)
Other Eligible Support.

 
The following items will qualify as “Other Eligible Support” for the party
specified:
 
Such Other Eligible Support as the Pledgor may designate; provided, at the
expense of the Pledgor, the prior written consent of the relevant rating agency
(to the extent such rating agency is providing a rating for the Certificates)
shall have been obtained.  For the avoidance of doubt, there are no items that
qualify as Other Eligible Support as of the date of this Annex.
 
 
(iv)
Threshold.

 
 
(A)
“Independent Amount” means zero with respect to Party A and Party B.

 
 
(B)
“Moody’s Threshold” means, with respect to Party A and any Valuation Date, if a
Moody's First Trigger Downgrade Event has occurred and is continuing and such
Moody’s First Trigger Downgrade Event has been continuing for at least 30 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.

 
“S&P Threshold” means, with respect to Party A and any Valuation Date, if  an
S&P Approved Threshold Downgrade Event has occurred and is continuing and such
S&P Approved Threshold Downgrade Event has been continuing for at least 10 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.
 
“Fitch Threshold” means, with respect to Party A and any Valuation Date, if a
Fitch Approved Threshold Downgrade Event has occurred and is continuing and such
Fitch Approved Threshold Downgrade Event has been continuing for at least 30
calendar days or since this Annex was executed, zero; otherwise, infinity
 
 
 
“Threshold” means, with respect to Party B and any Valuation Date, infinity.

 
 
(C)
“Minimum Transfer Amount” means USD 50,000; provided further, with respect to
the Secured Party at any time when the Secured Party is a Defaulting Party,
“Minimum Transfer Amount” means zero.

 
 
(D)
Rounding:  The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of USD 1000.

 
(c)
Valuation and Timing.

 
 
(i)
“Valuation Agent” means Party A.  The Valuation Agent’s calculations shall be
made in accordance with standard market practices using commonly accepted third
party sources such as Bloomberg or Reuters.

 
 
(ii)
“Valuation Date” means each Local Business Day.

 
 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable; provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 
 
(iv)
“Notification Time” means 11:00 a.m., New York time, on a Local Business Day.

 
(d)
Conditions Precedent and Secured Party’s Rights and Remedies.  The following
Termination Events will be a “Specified Condition” for the party specified (that
party being the Affected Party if the Termination Event occurs with respect to
that party):  None.

 
(e)
Substitution.

 
 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 
 
(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph
4(d):  Inapplicable.

 
(f)
Dispute Resolution.

 
 
(i)
“Resolution Time” means 1:00 p.m. New York time on the Local Business Day
following the date on which the notice of the dispute is given under Paragraph
5.

 
 
(ii)
Value.  Notwithstanding anything to the contrary in Paragraph 12, for the
purpose of Paragraphs 5(i)(C) and 5(ii), the S&P Value, Moody’s Value, and Fitch
Value, on any date, of Eligible Collateral will be calculated as follows:

 
For Eligible Collateral comprised of Cash, the amount of such Cash.
 
For Eligible Collateral comprising securities, the sum of (A) the product of
(1)(x) the bid price at the Valuation Time for such securities on the principal
national securities exchange on which such securities are listed, or (y) if such
securities are not listed on a national securities exchange, the bid price for
such securities quoted at the Valuation Time by any principal market maker for
such securities selected by the Valuation Agent, or (z) if no such bid price is
listed or quoted for such date, the bid price listed or quoted (as the case may
be) at the Valuation Time for the day next preceding such date on which such
prices were available and (2) the applicable Valuation Percentage for such
Eligible Collateral, and (B) the accrued interest on such securities (except to
the extent Transferred to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price referred to in the immediately preceding clause (A)) as
of such date.
 
 
(iii)
Alternative.  The provisions of Paragraph 5 will apply; provided, that the
obligation of the appropriate party to deliver the undisputed amount to the
other party will not arise prior to the time that would otherwise have applied
to the Transfer pursuant to, or deemed made, under Paragraph 3 if no dispute had
arisen.

 
(g)
Holding and Using Posted Collateral.

 
 
(i)
Eligibility to Hold Posted Collateral; Custodians.

 
Party B is not and will not be entitled to hold Posted Collateral.  Party B's
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:
 
 
(1)
The Custodian for Party B shall be the same banking institution that acts as
Trustee for the Certificates.

 
 
(2)
The Custodian for Party B shall have a short-term unsecured and unsubordinated
debt rating from S&P of at least “A-1” or, if no short-term rating is available,
a long-term unsecured debt rating from S&P of “A+.”  The Trustee is required to
replace the Custodian within 60 calendar days of the Custodian’s rating falling
below “A-1,” in the case of a short-term rating, or “A+,” in the case of a
long-term rating.

 
 
Initially, the Custodian for Party B is:  to be advised in writing by Party B to
Party A.

 
 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B; therefore, Party B will not have any of the rights specified in
Paragraph 6(c)(i) or 6(c)(ii); provided, however, that the Trustee shall invest
Cash Posted Credit Support in such investments as designated by Party A, with
losses (net of gains) incurred in respect of such investments to be for the
account of Party A; provided further, that such investments designated by Party
A shall be limited to money market funds rated “AAAm” or “AAAm-G” by S&P and
from which such invested Cash Posted Credit Support may be withdrawn upon no
more than 2 Local Business Day’s notice of a request for withdrawal.

 
(h)
Distributions and Interest Amount.

 
 
(i)
Interest Rate.  The “Interest Rate” will be the actual interest rate earned on
Posted Collateral in the form of Cash pursuant to Paragraph 13(g)(ii).

 
 
(ii)
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
Transferred to the Pledgor pursuant to Paragraph 3(b); provided, however, that
the obligation of Party B to Transfer any Interest Amount to Party A shall be
limited to the extent that Party B has earned and received such funds and such
funds are available to Party B.

 
 
(iii)
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

 
(i)
Additional Representation(s).  There are no additional representations by either
party.

 
(j)
Other Eligible Support and Other Posted Support.

 
 
(i)
“Value” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
 
(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
(k)
Demands and Notices. All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, except that any
demand, specification or notice shall be given to or made at the following
addresses, or at such other address as the relevant party may from time to time
designate by giving notice (in accordance with the terms of this paragraph) to
the other party:

 
If to Party A:
    5 The North Colonnade
    Canary Wharf
    London  E14 4BB, England
    Attention:                      Swaps Documentation
    Facsimile No.:               0207-773-6857/6858
    Telephone No.:             0207-773-6915/6904
 
    with a copy to:
 
    General Counsel’s Office
    200 Park Avenue
    New York, NY  10166
 
    Notices to Party A shall not be deemed effective unless delivered to the
London address set forth above.
 
If to Party B, at the address specified pursuant to the Notices Section of this
Agreement.
 
If to Party B’s Custodian:  to be provided in writing to Party A.
 
(l)
Address for Transfers.  Each Transfer hereunder shall be made to the address
specified in writing from time to time by the party to which such Transfer will
be made.

 
(m)
Other Provisions.

 
 
(i)
Collateral Account.  The Secured Party shall cause any Custodian appointed
hereunder to open and maintain a segregated trust account and to hold, record
and identify all the Posted Collateral in such segregated trust account and,
subject to Paragraph 8(a), such Posted Collateral shall at all times be and
remain the property of the Pledgor and shall at no time constitute the property
of, or be commingled with the property of, the Secured Party or the Custodian.

 
 
(ii)
Agreement as to Single Secured Party and Single Pledgor. Party A and Party B
hereby agree that, notwithstanding anything to the contrary in this Annex, (a)
the term “Secured Party” as used in this Annex means only Party B, (b) the term
“Pledgor” as used in this Annex means only Party A, (c) only Party A makes the
pledge and grant in Paragraph 2, the acknowledgement in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9.

 
 
(iii)
Calculation of Value.  Paragraph 4(c) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value, Moody’s Value, Fitch
Value”.  Paragraph 4(d)(ii) is hereby amended by (A) deleting the words “a
Value” and inserting in lieu thereof “an S&P Value, a Moody’s Value, and a Fitch
Value” and (B) deleting the words “the Value” and inserting in lieu thereof “S&P
Value, Moody’s Value, and Fitch Value”.  Paragraph 5 (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, or Fitch Value”.  Paragraph 5(i) (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, and Fitch Value”.  Paragraph 5(i)(C) is hereby amended by
deleting the word “the Value, if” and inserting in lieu thereof “any one or more
of the S&P Value, Moody’s Value, or Fitch Value, as may be”.  Paragraph 5(ii) is
hereby amended by (1) deleting the first instance of the words “the Value” and
inserting in lieu thereof “any one or more of the S&P Value, Moody’s Value, or
Fitch Value” and (2) deleting the second instance of the words “the Value” and
inserting in lieu thereof “such disputed S&P Value, Moody’s Value, or Fitch
Value”.  Each of Paragraph 8(b)(iv)(B) and Paragraph 11(a) is hereby amended by
deleting the word “Value” and inserting in lieu thereof “least of the S&P Value,
Moody’s Value or Fitch Value”.

 
 
(iv)
Form of Annex. Party A and Party B hereby agree that the text of Paragraphs 1
through 12, inclusive, of this Annex is intended to be the printed form of ISDA
Credit Support Annex (Bilateral Form - ISDA Agreements Subject to New York Law
Only version) as published and copyrighted in 1994 by the International Swaps
and Derivatives Association, Inc.

 
 
(v)
Events of Default.  Paragraph 7 will not apply to cause any Event of Default to
exist with respect to Party B except that Paragraph 7(i) will apply to Party B
solely in respect of Party B’s obligations under Paragraph 3(b) of the Credit
Support Annex.  Notwithstanding anything to the contrary in Paragraph 7, any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall only be an Event of
Default if (A) a Moody’s Second Trigger Downgrade Event has occurred and been
continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(vi)
Expenses.  Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for, all transfer
and other taxes and other costs involved in any Transfer of Eligible Collateral.

 
 
(vii)
Withholding.  Paragraph 6(d)(ii) is hereby amended by inserting immediately
after “the Interest Amount” in the fourth line thereof  the words “less any
applicable withholding taxes.”

 
 
 (viii)
Additional Definitions.  As used in this Annex:

 
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part
1(f)(i)(A)-(E) of the Schedule is deleted)” shall be inserted and (2) at the end
of the definition of Exposure, the words “with terms that are, in all material
respects, no less beneficial for Party B than those of this Agreement” shall be
added.
 
“Fitch Approved Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Approved Ratings
Threshold.
 
“Fitch Credit Support Amount” means, for any Valuation Date,
 
 
(A)
if the Fitch Threshold for such Valuation Date is zero, an amount equal to the
sum of (1) the Secured Party’s Exposure and (2) the sum, for each Transaction,
of the product of (a) the Fitch Volatility Cushion for such Transaction and (b)
the Notional Amount of such Transaction for the Calculation Period which
includes such Valuation Date, or

 
 
(B)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“Fitch Valuation Percentage” means, for any Valuation Date and each item of
Eligible Collateral, if the Fitch Threshold for such Valuation Date is zero, the
corresponding percentage for such Eligible Collateral in the column headed
“Fitch Valuation Percentage”.
 
“Fitch Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent for such Eligible Collateral and (y) the Fitch Valuation Percentage for
such Eligible Collateral set forth in paragraph 13(b)(ii).  The Fitch Value of
Cash will be the amount of such Cash.
 
“Fitch Volatility Cushion” means, for any Transaction, the related percentage
set forth in the following table:
 

   
Remaining Weighted Average Maturity of Transaction
(years)
 
Rating of Most Senior Class of Certificates Outstanding on
Valuation Date
   
1
     
2
     
3
     
4
     
5
     
6
     
7
     
8
     
9
     
10
 
At least “AA-”
    0.6 %     1.6 %     2.6 %     3.4 %     4.2 %     4.8 %     5.5 %     5.9 %
    6.4 %     7.0 %
“A+/A”
    0.3 %     0.8 %     1.3 %     1.7 %     2.1 %     2.4 %     2.8 %     3.0 %
    3.3 %     3.6 %
“A-/BBB+” or lower
    0.2 %     0.6 %     1.0 %     1.3 %     1.6 %     1.9 %     2.1 %     2.3 %
    2.5 %     2.7 %



“Local Business Day” means, for purposes of this Annex: any day on which (A)
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in New York and the location of Party A, Party B
and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any
day on which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement
instructions (or in the case of a Transfer of Cash or other Eligible Collateral
for which delivery is contemplated by other means a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
deposits) in New York and the location of Party A, Party B and any Custodian.
 
“Moody’s Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the Moody’s Threshold for such Valuation Date is zero and it is not the case
that a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greater of (x) zero
and (y) the sum of the Secured Party’s Exposure and the aggregate of Moody’s
First Trigger Additional Amounts for each Transaction and such Valuation Date;

 
 
(B)
if a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greatest of (x)
zero, (y) the aggregate amount of the Next Payments for each Transaction and
such Valuation Date, and (z) the sum of the Secured Party’s Exposure and the
aggregate of Moody’s Second Trigger Additional Amounts for each Transaction and
such Valuation Date; or

 
 
(C)
if the Moody’s Threshold for such Valuation Date is infinity, zero.

 
“Moody’s First Trigger Additional Amount” means, for any Valuation Date and any
Transaction, the product of (i) the applicable Moody’s First Trigger Factor set
forth in Table 1, (ii) the Scale Factor, if any, for such Transaction, or, if no
Scale Factor is applicable for such Transaction, one, and (iii) the Notional
Amount for such Transaction for the Calculation Period for such Transaction
(each as defined in the related Confirmation) which includes such Valuation
Date.
 
“Moody’s First Trigger Downgrade Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Additional Amount” means, for any Valuation Date and any
Transaction,
 
 
(A)
if such Transaction is not a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 2, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date; or

 
 
(B)
if such Transaction is a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 3, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date;

 
“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral, (i) if the Moody's Threshold for such Valuation
Date is zero and it is not the case that a Moody’s Second Trigger Downgrade
Event  has occurred and been continuing for at least 30 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed
“Moody’s First Trigger Valuation Percentage” or (ii) if a Moody’s Second Trigger
Ratings Event has occurred and been continuing  for at least 30 Local Business
Days, the corresponding percentage for such Eligible Collateral in the column
headed “Moody’s Second Trigger Valuation Percentage”.
 
“Moody’s Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent and (y) the applicable Moody’s Valuation Percentage set forth in Paragraph
13(b)(ii). The Moody’s Value of Cash will be the amount of such Cash.
 
“Next Payment” means, for each Transaction and each Valuation Date, the greater
of (i) the aggregate amount of any payments due to be made by Party A under
Section 2(a) in respect of such Transaction on the related Next Payment Date
less the aggregate amount of any payments due to be made by Party B under
Section 2(a) on such Next Payment Date (any such payments determined based on
rates prevailing on such Valuation Date) and (ii) zero.
 
“Next Payment Date” means, for each Transaction, the date on which the next
scheduled payment under such Transaction is due to be paid.
 
“S&P Approved Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Approved Ratings Threshold.
 
“S&P Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the S&P Threshold for such Valuation Date is zero and it is not the case that
an S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, an amount equal to the Secured Party’s Exposure;

 
 
(B)
if an S&P Required Ratings Downgrade Event has occurred and been continuing for
at least 10 Local Business Days, an amount equal to 125% of the Secured Party’s
Exposure; or

 
 
(C)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral, (i) if the S&P Threshold for such Valuation Date is zero
and it is not the case that a S&P Required Ratings Downgrade Event has occurred
and been continuing for at least 10 Local Business Days, the corresponding
percentage for such Eligible Collateral in the column headed “S&P Approved
Ratings Valuation Percentage” or (ii) if an S&P Required Ratings Downgrade Event
has occurred and been continuing for at least 10 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed “S&P
Required Ratings Valuation Percentage”.
 
“S&P Value” means, on any date and with respect to any Eligible Collateral, the
product of (x) the bid price obtained by the Valuation Agent for such Eligible
Collateral and (y) the applicable S&P Valuation Percentage for such Eligible
Collateral set forth in paragraph 13(b)(ii).
 
“Transaction-Specific Hedge” means any Transaction in respect of which (x) the
notional amount is “balance guaranteed” or (y) the notional amount for any
Calculation Period (as defined in the related Confirmation) otherwise is not a
specific dollar amount that is fixed at the inception of the Transaction.
 
“Valuation Percentage” shall mean, for purposes of determining the S&P Value,
Moody’s Value and Fitch Value with respect to any Eligible Collateral or Posted
Collateral, the applicable S&P Valuation Percentage, Moody’s Valuation
Percentage, or Fitch Valuation Percentage for such Eligible Collateral or Posted
Collateral, respectively, in each case as set forth in Paragraph 13(b)(ii).
 
“Value” shall mean, in respect of any date, the related S&P Value, the related
Moody’s Value, and the related Fitch Value.
 


 
[Remainder of this page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 


Table 1
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s First Trigger Factor—Single Currency Interest Rate Hedges
Moody’s First Trigger Factor—Currency Hedges
Equal to or less than 1
0.15%
1.10%
Greater than 1 but less than or equal to 2
0.30%
1.20%
Greater than 2 but less than or equal to 3
0.40%
1.30%
Greater than 3 but less than or equal to 4
0.60%
1.40%
Greater than 4 but less than or equal to 5
0.70%
1.50%
Greater than 5 but less than or equal to 6
0.80%
1.60%
Greater than 6 but less than or equal to 7
1.00%
1.60%
Greater than 7 but less than or equal to 8
1.10%
1.70%
Greater than 8 but less than or equal to 9
1.20%
1.80%
Greater than 9 but less than or equal to 10
1.30%
1.90%
Greater than 10 but less than or equal to 11
1.40%
1.90%
Greater than 11 but less than or equal to 12
1.50%
2.00%
Greater than 12 but less than or equal to 13
1.60%
2.10%
Greater than 13 but less than or equal to 14
1.70%
2.10%
Greater than 14 but less than or equal to 15
1.80%
2.20%
Greater than 15 but less than or equal to 16
1.90%
2.30%
Greater than 16 but less than or equal to 17
2.00%
2.30%
Greater than 17 but less than or equal to 18
2.00%
2.40%
Greater than 18 but less than or equal to 19
2.00%
2.40%
Greater than 19 but less than or equal to 20
2.00%
2.50%
Greater than 20 but less than or equal to 21
2.00%
2.50%
Greater than 21 but less than or equal to 22
2.00%
2.50%
Greater than 22 but less than or equal to 23
2.00%
2.50%
Greater than 23 but less than or equal to 24
2.00%
2.50%
Greater than 24 but less than or equal to 25
2.00%
2.50%
Greater than 25 but less than or equal to 26
2.00%
2.50%
Greater than 26 but less than or equal to 27
2.00%
2.50%
Greater than 27 but less than or equal to 28
2.00%
2.50%
Greater than 28 but less than or equal to 29
2.00%
2.50%
Greater than 29
2.00%
2.50%





 
 

--------------------------------------------------------------------------------

 


Table 2
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s Second Trigger Factor—Single Currency Interest Rate Swaps
Moody’s Second Trigger Factor—Currency Swaps
Equal to or less than 1
0.50%
6.10%
Greater than 1 but less than or equal to 2
1.00%
6.30%
Greater than 2 but less than or equal to 3
1.50%
6.40%
Greater than 3 but less than or equal to 4
1.90%
6.60%
Greater than 4 but less than or equal to 5
2.40%
6.70%
Greater than 5 but less than or equal to 6
2.80%
6.80%
Greater than 6 but less than or equal to 7
3.20%
7.00%
Greater than 7 but less than or equal to 8
3.60%
7.10%
Greater than 8 but less than or equal to 9
4.00%
7.20%
Greater than 9 but less than or equal to 10
4.40%
7.30%
Greater than 10 but less than or equal to 11
4.70%
7.40%
Greater than 11 but less than or equal to 12
5.00%
7.50%
Greater than 12 but less than or equal to 13
5.40%
7.60%
Greater than 13 but less than or equal to 14
5.70%
7.70%
Greater than 14 but less than or equal to 15
6.00%
7.80%
Greater than 15 but less than or equal to 16
6.30%
7.90%
Greater than 16 but less than or equal to 17
6.60%
8.00%
Greater than 17 but less than or equal to 18
6.90%
8.10%
Greater than 18 but less than or equal to 19
7.20%
8.20%
Greater than 19 but less than or equal to 20
7.50%
8.20%
Greater than 20 but less than or equal to 21
7.80%
8.30%
Greater than 21 but less than or equal to 22
8.00%
8.40%
Greater than 22 but less than or equal to 23
8.00%
8.50%
Greater than 23 but less than or equal to 24
8.00%
8.60%
Greater than 24 but less than or equal to 25
8.00%
8.60%
Greater than 25 but less than or equal to 26
8.00%
8.70%
Greater than 26 but less than or equal to 27
8.00%
8.80%
Greater than 27 but less than or equal to 28
8.00%
8.80%
Greater than 28 but less than or equal to 29
8.00%
8.90%
Greater than 29
8.00%
9.00%







 
 

--------------------------------------------------------------------------------

 


Table 3
 
Remaining
Weighted Average Life
of Hedge in Years
 
Moody’s Second Trigger Factor—Single Currency Interest Rate Hedges
Moody’s Second Trigger Factor—Currency Hedges
Equal to or less than 1
0.65%
6.30%
Greater than 1 but less than or equal to 2
1.30%
6.60%
Greater than 2 but less than or equal to 3
1.90%
6.90%
Greater than 3 but less than or equal to 4
2.50%
7.10%
Greater than 4 but less than or equal to 5
3.10%
7.40%
Greater than 5 but less than or equal to 6
3.60%
7.70%
Greater than 6 but less than or equal to 7
4.20%
7.90%
Greater than 7 but less than or equal to 8
4.70%
8.20%
Greater than 8 but less than or equal to 9
5.20%
8.40%
Greater than 9 but less than or equal to 10
5.70%
8.60%
Greater than 10 but less than or equal to 11
6.10%
8.80%
Greater than 11 but less than or equal to 12
6.50%
9.00%
Greater than 12 but less than or equal to 13
7.00%
9.20%
Greater than 13 but less than or equal to 14
7.40%
9.40%
Greater than 14 but less than or equal to 15
7.80%
9.60%
Greater than 15 but less than or equal to 16
8.20%
9.80%
Greater than 16 but less than or equal to 17
8.60%
10.00%
Greater than 17 but less than or equal to 18
9.00%
10.10%
Greater than 18 but less than or equal to 19
9.40%
10.30%
Greater than 19 but less than or equal to 20
9.70%
10.50%
Greater than 20 but less than or equal to 21
10.00%
10.70%
Greater than 21 but less than or equal to 22
10.00%
10.80%
Greater than 22 but less than or equal to 23
10.00%
11.00%
Greater than 23 but less than or equal to 24
10.00%
11.00%
Greater than 24 but less than or equal to 25
10.00%
11.00%
Greater than 25 but less than or equal to 26
10.00%
11.00%
Greater than 26 but less than or equal to 27
10.00%
11.00%
Greater than 27 but less than or equal to 28
10.00%
11.00%
Greater than 28 but less than or equal to 29
10.00%
11.00%
Greater than 29
10.00%
11.00%





 
 

--------------------------------------------------------------------------------

 
 
 

 Barclays Bank PLC  5 The North Colonnade  Canary Wharf  London E14 4BB  Tel +44
(0)20 7623 2323

 
 
 
DATE: 
 October 17, 2007   TO:   U.S. Bank National Association, as Trustee of Charming
Shoppes Master Trust ATTENTION:   Jacqueline K. Lee TELEPHONE:   (651) 495-3845
FACSIMILE:   (651) 495-8089     FROM:   Barclays Bank PLC     SUBJECT:   Fixed
Income Derivatives Confirmation     REFERENCE NUMBER:   1991462B

 
 
 
The purpose of this long-form confirmation (“Confirmation”) is to confirm the
terms and conditions of the Transaction entered into on the Trade Date specified
below (the “Transaction”) between Barclays Bank PLC (“Party A”) and U.S. Bank
National Association, as Trustee of Charming Shoppes Master Trust (“Party B”)
created under the Pooling and Servicing Agreement, dated as of November 25,
1997, as amended (the “Pooling and Servicing Agreement”) among the Charming
Shoppes Receivables Corp., Spirit of America, Inc., as servicer (in such
capacity, the “Servicer”), and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented from time to time prior to the date hereof,
including by the Series 2007-1 Supplement to the Pooling and Servicing Agreement
dated as of October 17, 2007 (the “Series Supplement”).  The Series Supplement
and the Pooling and Servicing Agreement are collectively referred to herein as
the “Base Agreement”.  This Confirmation evidences a complete and binding
agreement between you and us to enter into the Transaction on the terms set
forth below and replaces any previous agreement between us with respect to the
subject matter hereof.  Item 2 of this Confirmation constitutes a “Confirmation”
as referred to in the ISDA Master Agreement (defined below); Item 3 of this
Confirmation constitutes a “Schedule” as referred to in the ISDA Master
Agreement; and Annex A hereto constitutes Paragraph 13 of a Credit Support Annex
to the Schedule.


1.
The Confirmation set forth at Item 2 hereof shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Confirmation,
and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements Subject to
New York Law Only version) as published and copyrighted in 1994 by the
International Swaps and Derivatives Association, Inc., with Paragraph 13 thereof
as set forth in Annex A hereto (the “Credit Support Annex”) and together with
this Confirmation and the ISDA Master Agreement, the “Agreement”).  For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.

 
2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 
Type of Transaction:
Interest Rate Swap
Notional Amount:
An amount equal for each Calculation Period to (x) initially, USD 16,900,000,00
and thereafter the outstanding principal amount of the Class B-1 Certificates
(as defined in the Series Supplement) at the end of the first day of such
Calculation Period, minus (y) the amount or amounts, as applicable, set forth
for such period on Schedule I attached hereto.
Trade Date:
October 10, 2007
Effective Date:
October 17, 2007
Termination Date:
The earlier of (i) September 15, 2017 subject to adjustment in accordance with
the Following Business Day Convention, and (ii) the date on which the
outstanding principal amount of the Class B-1 Certificates (as defined in the
Series Supplement) is reduced to zero, subject to early termination in
accordance with the terms of the Agreement.  In accordance with the Series
Supplement, the Class B Expected Final Payment Date is January 15, 2013, subject
to adjustment in accordance with the Business Day Convention.
Fixed Amounts:
 
Fixed Rate Payer:
Party B
Fixed Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Fixed Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Fixed Rate:
5.084%
Fixed Rate Day
Count Fraction:
 
Actual/360
Floating Amounts:
 
Floating Rate Payer:
Party A
Floating Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention..
Floating Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Floating Rate Option:
USD-LIBOR-BBA
Designated Maturity:
One month
Floating Rate Day
Count Fraction:
 
Actual/360
Reset Dates:
The first day of each Calculation Period.
Compounding:
Inapplicable
Business Days:
New York, Philadelphia and Milford, Ohio
Business Day Convention:
Following
Calculation Agent:
Party A
Account Details and Settlement Information:
 
Payments to Party A:
Correspondent: BARCLAYS BANK PLC NEW YORK
FEED: 026002574
Beneficiary:  BARCLAYS SWAPS
Beneficiary Account: 050-01922-8
Payments to Party B:
U.S. Bank National Association
ABA Number:  091000022
Account Number:  1731-0332-2058
Reference:  Charming Shoppes/2576000052 (2007-1 Hedge)
Beneficiary Name:  US Bank Structured Fin
Attn:  Jacque Lee







 
 

--------------------------------------------------------------------------------

 


3.
Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

 
Part 1.
Termination Provisions.

 
 
For the purposes of this Agreement:-

 
(a)
“Specified Entity” will not apply to Party A or Party B for any purpose.

 
(b)
“Specified Transaction” will have the meaning specified in Section 14.

 
(c)
Events of Default.

 
The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.
 
 
(i)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply to
Party A and will apply to Party B.

 
 
(ii)
The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A
and will not apply to Party B; provided, however, that  notwithstanding anything
to the contrary in Section 5(a)(ii), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(ii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iii)
The “Credit Support Default” provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply to
Party B solely in respect of Party B’s obligations under Paragraph 3(b) of the
Credit Support Annex; provided, however, that notwithstanding anything to the
contrary in Section 5(a)(iii)(1), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(iii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iv)
The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.

 
 
(v)
The “Default under Specified Transaction” provisions of Section 5(a)(v) will not
apply to Party A and will not apply to Party B.

 
 
(vi)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B.  For purposes of Section 5(a)(vi), solely with
respect to Party A:

 
“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of Party A’s banking business.
 
“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Party A or, if applicable, a
guarantor under an Eligible Guarantee with credit ratings at least equal to the
S&P Required Ratings Threshold, the Moody’s Second Trigger Threshold, the Fitch
Approved Ratings Threshold and the DBRS Approved Ratings Threshold.
 
“Shareholders’ Equity” means with respect to an entity, at any time, such
party’s shareholders’ equity (on a consolidated basis) determined in accordance
with generally accepted accounting principles in such party’s jurisdiction of
incorporation or organization as at the end of such party’s most recently
completed fiscal year.
 
 
(vii)
The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and will
apply to Party B; provided, however, that, for purposes of applying Section
5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B) Section
5(a)(vii)(3) shall not apply to any assignment, arrangement or composition that
is effected by or pursuant to the Base Agreement, (C) Section 5(a)(vii)(4) shall
not apply to a proceeding instituted, or a petition presented, by Party A or any
of its Affiliates (notwithstanding anything to the contrary in this Agreement,
for purposes of Section 5(a)(vii)(4), Affiliate shall have the meaning set forth
in Section 14 of the ISDA Master Agreement), (D) Section 5(a)(vii)(6) shall not
apply to any appointment that is effected by or pursuant to the Base Agreement,
or any appointment to which Party B has not yet become subject; (E) Section
5(a)(vii) (7) shall not apply; (F) Section 5(a)(vii)(8) shall apply only to the
extent of any event which has an effect analogous to any of the events specified
in clauses (1), (3), (4), (5) or (6) of Section 5(a)(vii), in each case as
modified in this Part 1(c)(vii), and (G) Section 5(a)(vii)(9) shall not apply.

 
 
(viii)
The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will  not apply to Party B.

 
(d)
Termination Events.

 
The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.
 
 
(i)
The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will
apply to Party B.

 
 
(ii)
The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A except
that, for purposes of the application of Section 5(b)(ii) to Party A, Section
5(b)(ii) is hereby amended by deleting the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”,
and the “Tax Event” provisions of Section 5(b)(ii) will apply to Party B.

 
 
(iii)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party
A and will apply to Party B, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.

 
 
(iv)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.

 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:

 
 
(i)
Market Quotation will apply, provided, however, that, in the event of a
Derivative Provider Trigger Event, the following provisions will apply:

 
 
(A)
The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:

 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
Replacement Transaction, and (3) made on the basis that Unpaid Amounts in
respect of the Terminated Transaction or group of Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included.
 
 
(B)
The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:

 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
 
(a)
if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 
 
(b)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations from
Approved Replacements have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, (i) a Market Quotation expressed
as a negative number is lower than a Market Quotation expressed as a positive
number and (ii) the lower of two Market Quotations expressed as negative numbers
is the one with the largest absolute value); or

 
 
(c)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotation from an Approved
Replacement has been communicated to Party B and remains capable of becoming
legally binding upon acceptance by Party B, Party B’s Loss (whether positive or
negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.”

 
 
(C)
If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

 
 
(D)
If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:

 
“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted against any amount payable by Party B under the
immediately preceding clause (I).”
 
 
(E)
At any time on or before the Early Termination Date at which two or more Market
Quotations from Approved Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
shall be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, (i) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (ii) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value).

 
 
(ii)
The Second Method will apply.

 
(g)
“Termination Currency” means USD.

 
(h)
Additional Termination Events.  Additional Termination Events will apply as
provided in Part 5(c).

 
(i)
Additional Amounts Upon Certain Partial Terminations

 
(i)           Capitalized terms used but not otherwise defined in this Part 1(i)
have the meanings assigned thereto in the Series Supplement.  In addition, the
following terms have the meanings set forth below:
 
“Available Reserve Funds” means funds on deposit in the Hedge Reserve Account,
other than interest and other investment income.
 
 “Prefunding Reduction” means a principal payment made on the Class B-1
Certificates as a result of the release of funds from the Pre-Funding Account on
the Lane Bryant Portfolio Distribution Date pursuant to Section 4.19(b) of the
Series Supplement.
 
“Hedge Reserve Account” means a segregated trust account maintained by the
Trustee at the Trustee in the name of the Trustee, for the benefit of Party A as
counterparty under each of the Interest Rate Hedge Agreements.
 
(ii)           If the Notional Amount is reduced on any date as a result of a
Prefunding Reduction, the parties hereto shall treat the portion of such
reduction (without duplication) as terminated on such date (a “Terminated
Transaction”).  Party A shall calculate the Market Quotation for the Terminated
Transaction as set forth below.
 
“Market Quotation” means, with respect to a Terminated Transaction, an amount
determined on the basis of quotations from Reference Market-makers.  Each
quotation will be for an amount, if any, that would be paid to Party A
(expressed as a negative number) or by Party A (expressed as a positive number)
in consideration of an agreement between Party A and the quoting Reference
Market-maker to enter into such Terminated Transaction (with the same fixed and
floating payment rates and remaining term as this Transaction) on the relevant
Payment Date.  Party A will request each Reference Market-maker to provide its
quotation to the extent reasonably practicable as of the same day and time
(without regard to different time zones) on or as soon as reasonably practicable
prior to the relevant Payment Date.  The day and time as of which those
quotations are to be obtained will be selected in good faith by Party A.  If
more than three quotations are provided, the Market Quotation will be the
arithmetic mean of the quotations, without regard to the quotations having the
highest and lowest values.  If exactly three such quotations are provided,  the
Market Quotation will be the quotation remaining after disregarding the highest
and lowest quotations.  For this purpose, if more than one quotation has the
same highest value or lowest value, then one of such quotations shall be
disregarded.  If fewer than three quotations are provided, Party A will
determine the Market Quotation in good faith.  Notwithstanding the foregoing,
Party A shall be the sole Reference Market-maker unless:  (a) the reduction in
the aggregate Notional Amounts of the Transactions between Party A and Party B
being terminated at the same time is equal to or greater than $50 million, and
(b) the Servicer or the Trustee requests that quotations from Reference
Market-makers other than Party A are utilized.
 
If the amount so determined by Party A in respect of a Terminated Transaction is
positive, Party B shall owe such amount to Party A, which shall be payable (with
interest thereon accruing from such Payment Date and calculated at the Fixed
Rate) on the next Payment Date to the extent provided in the Series
Supplement.  If such amount is negative, Party A shall pay such amount to Party
B on the next Local Business Day.
 
(iii)           The amount payable by Party B under clause (ii) of this Part
1(i), if any, shall be paid from the following sources:
 
 
first, funds available for that purpose under Section 4.11(t) of the Series
Supplement,

 
 
second, Available Reserve Funds in the Hedge Reserve Account, and

 
 
third, funds that would otherwise be released on such date to the holder of the
Exchangeable Seller Certificate from the Funding Period Reserve Account.

 
(iv)           Party B’s obligation to deposit funds to the Hedge Reserve
Account shall be limited to the extent that funds are available for such purpose
under Section 4.11(t) of the Series Supplement, and failure to make such deposit
due to such funds not being available shall not constitute an Event of
Default.  Funds held in the Hedge Reserve Account shall be used solely to fund
Party B’s obligations under clause (ii) of this Part 1(i) in respect of a
Terminated Transaction, and may not be used for any other purpose.
 
(v)           Funds on deposit in the Hedge Reserve Account (after giving effect
to any withdrawals from the Hedge Reserve Account) shall be invested by the
Trustee at the direction of the Servicer in Permitted Investments maturing no
later than the following Distribution Date.  The interest and other investment
income (net of investment expenses and losses) earned on such investments shall
be withdrawn from the Hedge Reserve Account and transferred to the holder of the
Exchangeable Seller Certificate on each Distribution Date, provided that any
other deposit to, or withdrawal from, such account required to be made on such
date has occurred.
 
(vi)           The Hedge Reserve Account shall be terminated following the
earlier to occur of (a) the completion of the acquisition of the Lane Bryant
Portfolio by the Originator or (b) the payment in full of any amounts due under
Part 1(i) hereof.
 


 
 

--------------------------------------------------------------------------------

 


Part 2.
Tax Matters.

 
(a)
Tax Representations.

 
 
(i)
Payer Representations.  For the purpose of Section 3(e) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
 
(ii)
Payee Representations.  For the purpose of Section 3(f) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
(b)
Tax Provisions.

 
 
(i)
Indemnifiable Tax.  Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, all Taxes in relation to payments by Party A shall
be Indemnifiable Taxes unless (i) such Taxes are assessed directly against Party
B and not by deduction or withholding by Party A or (ii) arise as a result of a
Change in Tax Law (in which case such Tax shall be an Indemnifiable Tax only if
such Tax satisfies the definition of Indemnifiable Tax provided in Section
14).  In relation to payments by Party B, no Tax shall be an Indemnifiable Tax,
unless the Tax is due to a Change in Tax Law and otherwise satisfies the
definition of Indemnifiable Tax provided in Section 14.

 


 
 

--------------------------------------------------------------------------------

 


Part 3.
Agreement to Deliver Documents.

 
(a)
For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be
delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Party A and Party B
Any form or document required or reasonably requested to allow the other party
to make payments under the Agreement without any deduction or withholding for or
on account of any Tax, or with such deduction or withholding at a reduced rate.
Promptly upon reasonable demand by the other party.



(b)
For the purpose of Section 4(a)(ii), other documents to be delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Covered by Section 3(d) Representation
Party A and
Party B
Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A and
Party B
A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Promptly upon request after becoming publicly available
Yes
Party A
Opinions of counsel to Party A substantially in the form of Exhibit A to this
Confirmation
Upon the execution and delivery of this Agreement
No
Party B
An opinion of counsel to Party B reasonably satisfactory to Party A.
Upon the execution and delivery of this Agreement
No
Party B
An executed copy of the Base Agreement
Within 30 days after the date of this Agreement.
No



 
Part 4.  Miscellaneous.

 
(a)
Address for Notices:  For the purposes of Section 12(a) of this Agreement:

 
 
Address for notices or communications to Party A:

 
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 4BB
Facsimile:
44(20) 777 36461
Phone:
44(20) 777 36810



(For all purposes)


Address for notices or communications to Party B:


Address:
EP—MN—WS3D
 
60 Livingston Street
 
St. Paul, MN 55107
Attention:
Structured Finance—Charming Shoppes 2007-1
Facsimile:
(651) 495-3890
Phone:
(651) 495-3880



(For all purposes)


(b)
Process Agent.  For the purpose of Section 13(c):

 
Party A appoints as its Process Agent:  Not applicable.
 
Party B appoints as its Process Agent:  Not applicable.
 
(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement.

 
(d)
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
 
Party A is a Multibranch Party and may act through its London and New York
Offices.

 
 
Party B is not a Multibranch Party.

 
(e)
Calculation Agent.  The Calculation Agent is Party A; provided, however, that if
an Event of Default shall have occurred with respect to Party A, Party B shall
have the right to appoint as Calculation Agent a financial institution which
would qualify as a Reference Market-maker, reasonably acceptable to Party A, the
cost for which shall be borne by Party A.

 
(f)
Credit Support Document.

 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.

 
Party B:
The Credit Support Annex, solely in respect of Party B’s obligations under
Paragraph 3(b) of the Credit Support Annex.

 
(g)
Credit Support Provider.

 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.

 
Party B:
None.

 
(h)
Governing Law.  The parties to this Agreement hereby agree that the law of the
State of New York shall govern their rights and duties in whole (including any
claim or controversy arising out of or relating to this Agreement), without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.

 
(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each
Transaction hereunder.

 
(j)
Affiliate.  “Affiliate” shall have the meaning assigned thereto in Section 14;
provided, however, that Party B shall be deemed to have no Affiliates for
purposes of this Agreement, including for purposes of Section 6(b)(ii).

 


 
 

--------------------------------------------------------------------------------

 


Part 5.
Other Provisions.

 
(a)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
each Transaction under this Agreement are subject to the 2000 ISDA Definitions
as published and copyrighted in 2000 by the International Swaps and Derivatives
Association, Inc. (the “Definitions”), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are hereby incorporated by reference in and shall be deemed a
part of this Agreement, except that (i) references in the Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement, and (ii) references to a “Transaction” in this Agreement shall be
deemed references to a “Swap Transaction” for purposes of the Definitions. Each
term capitalized but not defined in this Agreement shall have the meaning
assigned thereto in the Base Agreement.

 
Each reference herein to a “Section” (unless specifically referencing the Base
Agreement) or to a “Section” “of this Agreement” will be construed as a
reference to a Section of the ISDA Master Agreement; each herein reference to a
“Part” will be construed as a reference to the Schedule to the ISDA Master
Agreement; each reference herein to a “Paragraph” will be construed as a
reference to a Paragraph of the Credit Support Annex.
 
(b)
Amendments to ISDA Master Agreement.

 
 
(i)
Single Agreement.  Section 1(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex”  after the
words “Master Agreement”.

 
 
(ii)
Change of Account.  Section 2(b) is hereby amended by the addition of the
following after the word “delivery” in the first line thereof: “to another
account in the same legal and tax jurisdiction as the original account”.

 
 
(iv)
Representations.  Section 3 is hereby amended by adding at the end thereof the
following subsection (g):

 
“(g)           Relationship Between Parties.
 
 
(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.  Notwithstanding the foregoing, the
parties understand that the Trustee has been directed to enter into that
Transaction.

 
 
(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.  Notwithstanding the foregoing, the parties understand that the
Trustee has been directed to enter into that Transaction.

 
 
(3)
Purpose.  It is entering into the Transaction for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business.

 
 
(4)
Status of Parties.  The other party is not acting as fiduciary for or advisor to
it in respect of the Transaction.

 
 
(5)
Eligible Contract Participant.  It is an “eligible contract participant” as
defined in Section 1a(12) of the Commodity Exchange Act, as amended.”

 
 
(v)
Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby amended by (i)
deleting the words “or if a Tax Event Upon Merger occurs and the Burdened Party
is the Affected Party,” and (ii) by deleting the words “to transfer” and
inserting the words “to effect a Permitted Transfer” in lieu thereof.

 
 
(vi)
Local Business Day.  The definition of Local Business Day in Section 14 is
hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.

 
(c)
Additional Termination Events.  The following Additional Termination Events will
apply:

 
 
(i)
First Rating Trigger Collateral.  If Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and such failure has not given rise to an Event of
Default under Section 5(a)(i) or Section 5(a)(iii), then an Additional
Termination Event shall have occurred with respect to Party A and Party A shall
be the sole Affected Party with respect to such Additional Termination Event.

 
 
(ii)
Second Rating Trigger Replacement.  The occurrence of any event described in
this Part 5(c)(ii) shall constitute an Additional Termination Event with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.

 
 
(A)
A Moody’s Second Trigger Downgrade Event has occurred and been continuing for 30
or more Local Business Days and at least one Eligible Replacement has made a
Firm Offer that would, assuming the occurrence of an Early Termination Date,
qualify as a Market Quotation (on the basis that paragraphs (i) and (ii) of Part
1(f) (Payments on Early Termination) apply) and which remains capable of
becoming legally binding upon acceptance.

 
 
(B)
An S&P Required Ratings Downgrade Event has occurred and been continuing for 60
or more calendar days.

 
 
(C)
A Fitch Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(D)
A DBRS Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(iii)
Amendment of Base Agreement.  If, without the prior written consent of Party A
where such consent is required under the Base Agreement, an amendment is made to
the Base Agreement which amendment could reasonably be expected to have a
material adverse effect on the interests of Party A (excluding, for the
avoidance of doubt, any amendment to the Base Agreement that is entered into
solely for the purpose of appointing a successor servicer, master servicer,
securities administrator, trustee or other service provider) under this
Agreement, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.

 
 
(iv)
Termination of Trust.  If, the Trust is terminated pursuant to the Base
Agreement and all rated certificates or notes, as applicable, have been paid in
accordance with the terms of the Base Agreement, an Additional Termination Event
shall have occurred with respect to Party B and Party B shall be the sole
Affected Party with respect to such Additional Termination Event; provided,
however, that notwithstanding Section 6(b)(iv) of this Agreement, both Party A
and Party B shall have the right to designate an Early Termination Date in
respect of this Additional Termination Event.

 
 
(v)
Securitization Unwind. If a Securitization Unwind (as hereinafter defined)
occurs, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.  The Early Termination Date in respect of such Additional Termination
Event shall be not earlier than the latest possible date that the amount of a
termination payment may be submitted to a party exercising a clean-up call in
order to be included in the clean-up call price.  As used herein,
“Securitization Unwind” means notice of the requisite amount of a party’s
intention to exercise its option to purchase the underlying credit card
receivables pursuant the Base Agreement is given by the Trustee to
certificateholders or noteholders, as applicable, pursuant to the Base
Agreement.

 
(d)
Required Ratings Downgrade Event.  In the event that no Relevant Entity has
credit ratings at least equal to the Required Ratings Threshold of each relevant
Rating Agency (such event, a “Required Ratings Downgrade Event”), then Party A
shall, as soon as reasonably practicable and so long as a Required Ratings
Downgrade Event is in effect, at its own expense, use commercially reasonable
efforts to procure either (A) a Permitted Transfer or (B) an Eligible Guarantee.

 
(e)
Transfers.

 
 
(i)
Section 7 is hereby amended to read in its entirety as follows:

 
“Subject to Section 6(b)(ii), neither Party A nor Party B is permitted to
assign, novate or transfer (whether by way of security or otherwise) as a whole
or in part any of its rights, obligations or interests under the Agreement or
any Transaction without (a) the prior written consent of the other party and (b)
satisfaction of the Rating Agency Condition, except that:
 
 
(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement);

 
 
(b)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e); and

 
 
(c)
Party A may transfer or assign this Agreement to any Person, including, without
limitation, another of Party A’s offices, branches or affiliates (any such
Person, office, branch or affiliate, a “Transferee”) on at least five Business
Days’ prior written notice to Party B and the Trustee;  provided that, with
respect to this clause (c), (A) as of the date of such transfer the Transferee
will not be required to withhold or deduct on account of a Tax from any payments
under this Agreement unless the Transferee will be required to make payments of
additional amounts pursuant to Section 2(d)(i)(4) of this Agreement in respect
of such Tax (B) a Termination Event or Event of Default does not occur under
this Agreement as a result of such transfer; (C) such notice is accompanied by a
written instrument pursuant to which the Transferee acquires and assumes the
rights and obligations of Party A so transferred; (D) Party A will be
responsible for any costs or expenses incurred in connection with such transfer
and (E) Party A obtains in respect of such transfer a written acknowledgement of
satisfaction of the Rating Agency Condition (except for Moody’s).  Party B will
execute such documentation as is reasonably deemed necessary by Party A for the
effectuation of any such transfer.”

 
 
(ii)
If an Eligible Replacement has made a Firm Offer (which remains an offer that
will become legally binding upon acceptance by Party B) to be the transferee
pursuant to a Permitted Transfer, Party B shall, at Party A’s written request
and at Party A’s expense, take any reasonable steps required to be taken by
Party B to effect such transfer.

 
(f)
Non-Recourse.  Party A acknowledges and agree that, notwithstanding any
provision in this Agreement to the contrary, the obligations of Party B
hereunder are limited recourse obligations of Party B, payable solely from the
Trust and the proceeds thereof, in accordance with the priority of payments and
other terms of the Base Agreement and that Party A will not have any recourse to
any of the directors, officers, employees, shareholders or affiliates of the
Party B with respect to any claims, losses, damages, liabilities, indemnities or
other obligations in connection with any transactions contemplated hereby. In
the event that the Trust and the proceeds thereof should be insufficient to
satisfy all claims outstanding and following the realization of the account held
by the Trust and the proceeds thereof, any claims against or obligations of
Party B under the ISDA Master Agreement or any other confirmation thereunder
still outstanding shall be extinguished and thereafter not revive.  The Trustee
shall not have liability for any failure or delay in making a payment hereunder
to Party A due to any failure or delay in receiving amounts in the account held
by the Trust from the Trust created pursuant to the Base Agreement.  This
provision will survive the termination of this Agreement.

 
(g)
Rating Agency Notifications.  Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Rating Agency has been given prior
written notice of such designation or transfer.

 
(h)
No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part
1(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or suspend
or condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements.  Section 6(e) shall be amended by deleting the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”.

 
(i)
Amendment.  Notwithstanding any provision to the contrary in this Agreement, no
amendment of either this Agreement or any Transaction under this Agreement shall
be permitted by either party unless each of the Rating Agencies has been
provided prior written notice of the same and such amendment satisfies the
Rating Agency Condition with respect to S&P, Fitch and DBRS.

 
(j)
Notice of Certain Events or Circumstances.  Each Party agrees, upon learning of
the occurrence or existence of any event or condition that constitutes (or that
with the giving of notice or passage of time or both would constitute) an Event
of Default or Termination Event with respect to such party, promptly to give the
other Party and to each Rating Agency notice of such event or condition;
provided that failure to provide notice of such event or condition pursuant to
this Part 5(j) shall not constitute an Event of Default or a Termination
Event.  With respect to Party B, delivery of such notice shall not be required
unless a Responsible Officer (as defined in the Base Agreement) has written
notice or actual knowledge of such event or condition.

 
(k)
Proceedings.  No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Party B, the Trust, or the trust formed pursuant to the Base Agreement, in any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other proceedings under any federal or state bankruptcy or similar law for a
period of one year (or, if longer, the applicable preference period) and one day
following payment in full of the Certificates and any Notes; provided, however,
that nothing will preclude, or be deemed to stop, Party A (i) from taking any
action prior to the expiration of the aforementioned one year and one day
period, or if longer the applicable preference period then in effect, in (A) any
case or proceeding voluntarily filed or commenced by Party B or (B) any
involuntary insolvency proceeding filed or commenced by a Person other than
Party A, or (ii) from commencing against Party B or any of the Collateral any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar proceeding.  This provision will survive the
termination of this Agreement.

 
(l)
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed by U.S. Bank National Association (“U.S. Bank”) not in its
individual capacity, but solely as Trustee of the Charming Shoppes Master Trust
created pursuant to the Base Agreement in the exercise of the powers and
authority conferred and invested in it thereunder; (b) U.S. Bank has been
directed pursuant to the Agreement to enter into this Agreement and to perform
its obligations hereunder; (c) each of the representations, undertakings and
agreements herein made on behalf of the Trust is made and intended not as
personal representations of U.S. Bank but is made and intended for the purpose
of binding only Charming Shoppes Master Trust; and (d) under no circumstances
shall U.S. Bank in its individual capacity be personally liable for any payments
hereunder or for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken under this Agreement.

 
(m)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) in any respect, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

 
The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.
 
(n)
Consent to Recording.  Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations personnel of the
parties and their Affiliates, waives any further notice of such monitoring or
recording, and agrees to notify such personnel of such monitoring or recording.

 
(o)
Waiver of Jury Trial.  Each party waives any right it may have to a trial by
jury in respect of any in respect of any suit, action or proceeding relating to
this Agreement or any Credit Support Document.

 
(p)
Regarding Party A.  Party B acknowledges and agrees that Party A, in its
capacity as swap provider, has had and will have no involvement in and,
accordingly Party A accepts no responsibility for:  (i) the establishment,
structure, or choice of assets of Party B; (ii) the selection of any person
performing services for or acting on behalf of Party B; (iii) the selection of
Party A as the Counterparty; (iv) the terms of the Certificates; (v) the
preparation of or passing on the disclosure and other information (other than
disclosure and information furnished by Party A) contained in any offering
circular for the Certificates, the Base Agreement, or any other agreements or
documents used by Party B or any other party in connection with the marketing
and sale of the Certificates; (vi) the ongoing operations and administration of
Party B, including the furnishing of any information to Party B which is not
specifically required under this Agreement; or (vii) any other aspect of Party
B’s existence.

 
(q)
Rating Agency Requirements.   Notwithstanding anything to the contrary herein,
to the extent any Rating Agency does not assign a rating to the notes or
certificates, as applicable, issued pursuant to the Base Agreement, references
to the requirements of such Rating Agency herein shall be ignored for purposes
of this Agreement.

 
(r)
Transfer or Restructuring to Avoid Termination Event.  Section 6(b)(ii) of the
Agreement shall be amended in its entirety to read as follows: If either an
Illegality under Section 5(b)(i)(1), a Tax Event occurs and there is only one
Affected Party, or if a Tax Event Upon Merger occurs and the Burdened Party is
the Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), within 20 days after
it gives notice under Section 6(b)(i), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to (A)  transfer all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist or (B) replace the Affected
Transaction(s) with one or more economically equivalent transactions so that
such Termination Event ceases to exist.

 
 
If the Affected Party is not able to cause such a transfer or restructuring it
will give notice to the other party to that effect within such 20 day period,
whereupon the other party may effect such a transfer or cause such a
restructuring within 30 days after the notice is given under Section 6(b)(i).

 
 
Any transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms
proposed.  Any restructuring by a party under this Section 6(b)(ii) will be
subject to and conditional upon the satisfaction of the Rating Agency Condition
and the prior written consent of the other party, which consent shall not
unreasonably be withheld.

 
(s)
Additional Definitions.

 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
 
“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold,
the Moody’s First Trigger Ratings Threshold, the Fitch Approved Ratings
Threshold and the DBRS Approved Ratings Threshold.
 
“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
accordance with the Base Agreement) if such entity were a Transferee, as defined
in the definition of Permitted Transfer.
 
“DBRS” means Dominion Bond Rating Service, or any successor thereto.
 
“DBRS Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “AA(low)” and a short-term unsecured
and unsubordinated debt rating from DBRS of “R-1(middle)”.
 
“DBRS Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from DBRS at least equal to the DBRS Required Ratings Threshold.
 
“DBRS Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “BBB”.
 
“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event (other than an
Illegality or Tax Event) with respect to which Party A is the sole Affected
Party or (iii) an Additional Termination Event with respect to which Party A is
the sole Affected Party.
 
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B, the form and
substance of which guarantee are subject to the Rating Agency Condition with
respect to S&P, Fitch and DBRS, and either (A) a law firm has given a legal
opinion confirming that none of the guarantor’s payments to Party B under such
guarantee will be subject to deduction or Tax collected by withholding, or (B)
such guarantee provides that, in the event that any of such guarantor’s payments
to Party B are subject to deduction or Tax collected by withholding, such
guarantor is required to pay such additional amount as is necessary to ensure
that the net amount actually received by Party B (free and clear of any Tax
collected by withholding) will equal the full amount Party B would have received
had no such deduction or withholding been required, or (C) in the event that any
payment under such guarantee is made net of deduction or withholding for Tax,
Party A is required, under Section 2(a)(i), to make such additional payment as
is necessary to ensure that the net amount actually received by Party B from the
guarantor will equal the full amount Party B would have received had no such
deduction or withholding been required.
 
“Eligible Replacement” means an entity (A) (I) (x) which has credit ratings from
S&P at least equal to the S&P Required Ratings Threshold or (y) all present and
future obligations of which entity owing to Party B under this Agreement (or its
replacement, as applicable) are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor with credit ratings from S&P at least equal to the S&P
Required Ratings Threshold, in either case if S&P is a Rating Agency, (II) (x)
which has credit ratings from Moody’s at least equal to the Moody’s Second
Trigger Ratings Threshold or (y) all present and future obligations of which
entity owing to Party B under this Agreement (or its replacement, as applicable)
are guaranteed pursuant to an Eligible Guarantee provided by a guarantor with
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold, in either case if Moody’s is a Rating Agency, (III) (x) which has
credit ratings from Fitch at least equal to the applicable Fitch Approved
Ratings Threshold or (y) all present and future obligations of which entity
owing to Party B under this Agreement (or its replacement, as applicable) are
guaranteed pursuant to an Eligible Guarantee provided by a guarantor with credit
ratings from Fitch at least equal to the Fitch Approved Ratings Threshold, in
either case if Fitch is a Rating Agency, and (IV) (x) which has credit ratings
from DBRS at least equal to the applicable DBRS Approved Ratings Threshold or
(y) all present and future obligations of which entity owing to Party B under
this Agreement (or its replacement, as applicable) are guaranteed pursuant to an
Eligible Guarantee provided by a guarantor with credit ratings from DBRS at
least equal to the DBRS Approved Ratings Threshold, in either case if DBRS is a
Rating Agency, and (B) that has executed or agrees to execute a Regulation AB
indemnification agreement, if applicable.
 
 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.

 
“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.
 
“Fitch” means Fitch Ratings Ltd., or any successor thereto.
 
“Fitch Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “A” and a short-term unsecured and
unsubordinated debt rating from Fitch of “F1”.
 
“Fitch Required Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Required Ratings
Threshold.
 
“Fitch Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “BBB-”.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
 
“Moody’s Second Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.
 
“Permitted Transfer” means a transfer by novation by Party A to a transferee
(the “Transferee”) of all, but not less than all, of Party A’s rights,
liabilities, duties and obligations under this Agreement, with respect to which
transfer each of the following conditions is satisfied:  (a) the Transferee is
an Eligible Replacement that is a recognized dealer in interest rate swaps; (b)
as of the date of such transfer the Transferee would not be required to withhold
or deduct on account of Tax from any payments under this Agreement or would be
required to gross up for such Tax under Section 2(d)(i)(4); (c) an Event of
Default or Termination Event would not occur as a result of such transfer (d)
pursuant to a written instrument (the “Transfer Agreement”); the Transferee
acquires and assumes all rights and obligations of Party A under the Agreement
and the relevant Transaction; (e) such Transfer Agreement is effective to
transfer to the Transferee all, but not less than all, of Party A’s rights and
obligations under the Agreement and all relevant Transactions; (f) Party A will
be responsible for any costs or expenses incurred in connection with such
transfer (including any replacement cost of entering into a replacement
transaction); (g) Moody’s has been given prior written notice of such transfer
and the Rating Agency Condition (other than with respect to Moody’s) is
satisfied; and (h) such transfer otherwise complies with the terms of the Base
Agreement.
 
“Rating Agencies” means, with respect to any date of determination, each
of  S&P, Moody’s, Fitch and DBRS, to the extent that each such rating agency is
then providing a rating for any of the related notes or certificates, as
applicable.
 
“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that the party proposing such act or failure to
act must consult with each of the specified Rating Agencies and receive from
each such Rating Agency prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
any Certificates or Notes.
 
“Relevant Entity” means Party A and, to the extent applicable, a guarantor under
an Eligible Guarantee.
 
“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(i) would have the effect of preserving for Party B the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date, and (ii)
has terms which are substantially the same as this Agreement, including, without
limitation, rating triggers, Regulation AB compliance, and credit support
documentation, save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions.
 
“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.
 
“Required Ratings Threshold” means each of the S&P Required Ratings Threshold,
the Moody’s Second Trigger Ratings Threshold, the Fitch Required Ratings
Threshold and the DBRS Required Ratings Threshold.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.
 
“S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.
 
 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.

 


 
[Remainder of this page intentionally left blank.]
 


 
 

--------------------------------------------------------------------------------

 


 
The time of dealing will be confirmed by Party A upon written request.  Barclays
is regulated by the Financial Services Authority.  Barclays is acting for its
own account in respect of this Transaction.
 
Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the Transaction by responding within
three (3) Business Days by promptly signing in the space provided below and both
(i) faxing the signed copy to Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global Operations,
Fax +(44) 20-7773-6810/6857, Tel +(44) 20-7773-6901/6904/6965, and (ii) mailing
the signed copy to Barclays Bank PLC, 5 The North Colonnade, Canary Wharf,
London E14 4BB, Attention of Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global
Operation.  Your failure to respond within such period shall not affect the
validity or enforceability of the Transaction against you.  This facsimile shall
be the only documentation in respect of the Transaction and accordingly no hard
copy versions of this Confirmation for this Transaction shall be provided unless
Party B requests such a copy.
 
For and on behalf of
BARCLAYS BANK PLC
For and on behalf of
U.S. BANK NATIONAL ASSOCIATION, NOT
IN  ITS INDIVIDUAL CAPACITY, BUT SOLELY
AS TRUSTEE OF CHARMING SHOPPES
MASTER TRUST
 
 
Name:         /s/ Shain Kalmanowitz      
Title:           Authorized Signatory
Date:
 
 
Name:         /s/ Ta_____ Schulz-______
Title:           Vice President
Date:           10/17/07
 




 
Barclays Bank PLC and its Affiliates, including Barclays Capital Inc., may share
with each other information, including non-public credit information, concerning
its clients and prospective clients.  If you do not want such information to be
shared, you must write to the Director of Compliance, Barclays Bank PLC, 200
Park Avenue, New York, NY 10166.






 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


From and including
To but excluding
Notional Amount (USD)
17-Oct-07
1-Nov-07
15,051,562.50
1-Nov-07
15-Nov-07
3,036,718.75
15-Nov-07
15-Dec-07
2,477,786.48
15-Dec-07
15-Jan-08
1,918,854.20
15-Jan-08
15-Feb-08
1,359,921.93
15-Feb-08
15-Mar-08
 924,218.80
15-Mar-08
15-Apr-08
488,515.68





 
 

--------------------------------------------------------------------------------

 


 
ANNEX A


ISDA®
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA Master Agreement
dated as of  October 17, 2007  between
Barclays Bank PLC (hereinafter referred to as “Party A” or “Pledgor”)
and
U.S. Bank National Association, as Trustee of Charming Shoppes Master Trust
 (hereinafter referred to as “Party B” or “Secured Party”).


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.


 
Paragraph 13.  Elections and Variables.

 
(a)
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations:

 
With respect to Party A: not applicable.
 
With respect to Party B: not applicable.
 
(b)
Credit Support Obligations.

 
 
(i)
Delivery Amount, Return Amount and Credit Support Amount.

 
 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

 
 
(I)
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced with the words “not later than the
close of business on each Valuation Date”, and

 
 
(II)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:

 
“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of
 
 
(1)
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party,

 
 
(2)
the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party, and

 
 
(3)
the amount by which (a) the Fitch Credit Support Amount for such Valuation Date
exceeds (b) the Fitch Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party.”

 
 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

 
 
(I)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Credit Support Amount.” shall be deleted in its entirety and replaced
with the following:

 
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of
 
 
(1)
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date,

 
 
(2)
the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date, and

 
 
(3)
the amount by which (a) the Fitch Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Fitch Credit
Support Amount for such Valuation Date.”

 
 
(C)
“Credit Support Amount” shall not apply.  For purposes of calculating any
Delivery Amount or Return Amount for any Valuation Date, reference shall be made
to the S&P Credit Support Amount, the Moody’s Credit Support Amount, or the
Fitch Credit Support Amount, in each case  for such Valuation Date, as provided
in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

 
 
(ii)
Eligible Collateral.

 
On any date, the following items will qualify as “Eligible Collateral” (for the
avoidance of doubt, all Eligible Collateral to be denominated in USD):
 
Collateral
S&P Approved Ratings Valuation Percentage
S&P Required Ratings Valuation Percentage
Moody's First Trigger Valuation Percentage
Moody's Second Trigger Valuation Percentage
Fitch & DBRS Valuation Percentage
(A)Cash
100%
80%
100%
100%
100%
(B)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of not more than one year
98.9%
79.1%
100%
100%
97.5%
           
(C)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than one year but not more than
ten years
92.6%
74.1%
100%
94%
86.3%
           
(D)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than ten years
N/A
N/A
100%
87%
79%



Notwithstanding the Valuation Percentages set forth in the preceding table, upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may, at
the Pledgor’s expense, agree the Valuation Percentages in relation to (B)
through (D) above with the relevant rating agency (to the extent such rating
agency is providing a rating for the Certificates), and upon such agreement (as
evidenced in writing), such Valuation Percentages shall supersede those set
forth in the preceding table.
 
 
(iii)
Other Eligible Support.

 
The following items will qualify as “Other Eligible Support” for the party
specified:
 
Such Other Eligible Support as the Pledgor may designate; provided, at the
expense of the Pledgor, the prior written consent of the relevant rating agency
(to the extent such rating agency is providing a rating for the Certificates)
shall have been obtained.  For the avoidance of doubt, there are no items that
qualify as Other Eligible Support as of the date of this Annex.
 
 
(iv)
Threshold.

 
 
(A)
“Independent Amount” means zero with respect to Party A and Party B.

 
 
(B)
“Moody’s Threshold” means, with respect to Party A and any Valuation Date, if a
Moody's First Trigger Downgrade Event has occurred and is continuing and such
Moody’s First Trigger Downgrade Event has been continuing for at least 30 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.

 
“S&P Threshold” means, with respect to Party A and any Valuation Date, if  an
S&P Approved Threshold Downgrade Event has occurred and is continuing and such
S&P Approved Threshold Downgrade Event has been continuing for at least 10 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.
 
“Fitch Threshold” means, with respect to Party A and any Valuation Date, if a
Fitch Approved Threshold Downgrade Event has occurred and is continuing and such
Fitch Approved Threshold Downgrade Event has been continuing for at least 30
calendar days or since this Annex was executed, zero; otherwise, infinity
 
 
 
“Threshold” means, with respect to Party B and any Valuation Date, infinity.

 
 
(C)
“Minimum Transfer Amount” means USD 50,000; provided further, with respect to
the Secured Party at any time when the Secured Party is a Defaulting Party,
“Minimum Transfer Amount” means zero.

 
 
(D)
Rounding:  The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of USD 1000.

 
(c)
Valuation and Timing.

 
 
(i)
“Valuation Agent” means Party A.  The Valuation Agent’s calculations shall be
made in accordance with standard market practices using commonly accepted third
party sources such as Bloomberg or Reuters.

 
 
(ii)
“Valuation Date” means each Local Business Day.

 
 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable; provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 
 
(iv)
“Notification Time” means 11:00 a.m., New York time, on a Local Business Day.

 
(d)
Conditions Precedent and Secured Party’s Rights and Remedies.  The following
Termination Events will be a “Specified Condition” for the party specified (that
party being the Affected Party if the Termination Event occurs with respect to
that party):  None.

 
(e)
Substitution.

 
 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 
 
(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph
4(d):  Inapplicable.

 
(f)
Dispute Resolution.

 
 
(i)
“Resolution Time” means 1:00 p.m. New York time on the Local Business Day
following the date on which the notice of the dispute is given under Paragraph
5.

 
 
(ii)
Value.  Notwithstanding anything to the contrary in Paragraph 12, for the
purpose of Paragraphs 5(i)(C) and 5(ii), the S&P Value, Moody’s Value, and Fitch
Value, on any date, of Eligible Collateral will be calculated as follows:

 
For Eligible Collateral comprised of Cash, the amount of such Cash.
 
For Eligible Collateral comprising securities, the sum of (A) the product of
(1)(x) the bid price at the Valuation Time for such securities on the principal
national securities exchange on which such securities are listed, or (y) if such
securities are not listed on a national securities exchange, the bid price for
such securities quoted at the Valuation Time by any principal market maker for
such securities selected by the Valuation Agent, or (z) if no such bid price is
listed or quoted for such date, the bid price listed or quoted (as the case may
be) at the Valuation Time for the day next preceding such date on which such
prices were available and (2) the applicable Valuation Percentage for such
Eligible Collateral, and (B) the accrued interest on such securities (except to
the extent Transferred to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price referred to in the immediately preceding clause (A)) as
of such date.
 
 
(iii)
Alternative.  The provisions of Paragraph 5 will apply; provided, that the
obligation of the appropriate party to deliver the undisputed amount to the
other party will not arise prior to the time that would otherwise have applied
to the Transfer pursuant to, or deemed made, under Paragraph 3 if no dispute had
arisen.

 
(g)
Holding and Using Posted Collateral.

 
 
(i)
Eligibility to Hold Posted Collateral; Custodians.

 
Party B is not and will not be entitled to hold Posted Collateral.  Party B's
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:
 
 
(1)
The Custodian for Party B shall be the same banking institution that acts as
Trustee for the Certificates.

 
 
(2)
The Custodian for Party B shall have a short-term unsecured and unsubordinated
debt rating from S&P of at least “A-1” or, if no short-term rating is available,
a long-term unsecured debt rating from S&P of “A+.”  The Trustee is required to
replace the Custodian within 60 calendar days of the Custodian’s rating falling
below “A-1,” in the case of a short-term rating, or “A+,” in the case of a
long-term rating.

 
Initially, the Custodian for Party B is:  to be advised in writing by Party B to
Party A.
 
 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B; therefore, Party B will not have any of the rights specified in
Paragraph 6(c)(i) or 6(c)(ii); provided, however, that the Trustee shall invest
Cash Posted Credit Support in such investments as designated by Party A, with
losses (net of gains) incurred in respect of such investments to be for the
account of Party A; provided further, that such investments designated by Party
A shall be limited to money market funds rated “AAAm” or “AAAm-G” by S&P and
from which such invested Cash Posted Credit Support may be withdrawn upon no
more than 2 Local Business Day’s notice of a request for withdrawal.

 
(h)
Distributions and Interest Amount.

 
 
(i)
Interest Rate.  The “Interest Rate” will be the actual interest rate earned on
Posted Collateral in the form of Cash pursuant to Paragraph 13(g)(ii).

 
 
(ii)
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
Transferred to the Pledgor pursuant to Paragraph 3(b); provided, however, that
the obligation of Party B to Transfer any Interest Amount to Party A shall be
limited to the extent that Party B has earned and received such funds and such
funds are available to Party B.

 
 
(iii)
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

 
(i)
Additional Representation(s).  There are no additional representations by either
party.

 
(j)
Other Eligible Support and Other Posted Support.

 
 
(i)
“Value” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
 
(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
(k)
Demands and Notices.All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, except that any
demand, specification or notice shall be given to or made at the following
addresses, or at such other address as the relevant party may from time to time
designate by giving notice (in accordance with the terms of this paragraph) to
the other party:

 
If to Party A:
    5 The North Colonnade
    Canary Wharf
    London  E14 4BB, England
    Attention:                      Swaps Documentation
    Facsimile No.:               0207-773-6857/6858
    Telephone No.:             0207-773-6915/6904
 
    with a copy to:
 
    General Counsel’s Office
    200 Park Avenue
    New York, NY  10166
 
    Notices to Party A shall not be deemed effective unless delivered to the
London address set forth above.
 
If to Party B, at the address specified pursuant to the Notices Section of this
Agreement.
 
If to Party B’s Custodian:  to be provided in writing to Party A.
 
 
(l)
Address for Transfers.  Each Transfer hereunder shall be made to the address
specified in writing from time to time by the party to which such Transfer will
be made.

 
(m)
Other Provisions.

 
 
(i)
Collateral Account.  The Secured Party shall cause any Custodian appointed
hereunder to open and maintain a segregated trust account and to hold, record
and identify all the Posted Collateral in such segregated trust account and,
subject to Paragraph 8(a), such Posted Collateral shall at all times be and
remain the property of the Pledgor and shall at no time constitute the property
of, or be commingled with the property of, the Secured Party or the Custodian.

 
 
(ii)
Agreement as to Single Secured Party and Single Pledgor. Party A and Party B
hereby agree that, notwithstanding anything to the contrary in this Annex, (a)
the term “Secured Party” as used in this Annex means only Party B, (b) the term
“Pledgor” as used in this Annex means only Party A, (c) only Party A makes the
pledge and grant in Paragraph 2, the acknowledgement in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9.

 
 
(iii)
Calculation of Value.  Paragraph 4(c) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value, Moody’s Value, Fitch
Value”.  Paragraph 4(d)(ii) is hereby amended by (A) deleting the words “a
Value” and inserting in lieu thereof “an S&P Value, a Moody’s Value, and a Fitch
Value” and (B) deleting the words “the Value” and inserting in lieu thereof “S&P
Value, Moody’s Value, and Fitch Value”.  Paragraph 5 (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, or Fitch Value”.  Paragraph 5(i) (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, and Fitch Value”.  Paragraph 5(i)(C) is hereby amended by
deleting the word “the Value, if” and inserting in lieu thereof “any one or more
of the S&P Value, Moody’s Value, or Fitch Value, as may be”.  Paragraph 5(ii) is
hereby amended by (1) deleting the first instance of the words “the Value” and
inserting in lieu thereof “any one or more of the S&P Value, Moody’s Value, or
Fitch Value” and (2) deleting the second instance of the words “the Value” and
inserting in lieu thereof “such disputed S&P Value, Moody’s Value, or Fitch
Value”.  Each of Paragraph 8(b)(iv)(B) and Paragraph 11(a) is hereby amended by
deleting the word “Value” and inserting in lieu thereof “least of the S&P Value,
Moody’s Value or Fitch Value”.

 
 
(iv)
Form of Annex. Party A and Party B hereby agree that the text of Paragraphs 1
through 12, inclusive, of this Annex is intended to be the printed form of ISDA
Credit Support Annex (Bilateral Form - ISDA Agreements Subject to New York Law
Only version) as published and copyrighted in 1994 by the International Swaps
and Derivatives Association, Inc.

 
 
(v)
Events of Default.  Paragraph 7 will not apply to cause any Event of Default to
exist with respect to Party B except that Paragraph 7(i) will apply to Party B
solely in respect of Party B’s obligations under Paragraph 3(b) of the Credit
Support Annex.  Notwithstanding anything to the contrary in Paragraph 7, any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall only be an Event of
Default if (A) a Moody’s Second Trigger Downgrade Event has occurred and been
continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(vi)
Expenses.  Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for, all transfer
and other taxes and other costs involved in any Transfer of Eligible Collateral.

 
 
(vii)
Withholding.  Paragraph 6(d)(ii) is hereby amended by inserting immediately
after “the Interest Amount” in the fourth line thereof  the words “less any
applicable withholding taxes.”

 
 
(viii)
Additional Definitions.  As used in this Annex:

 
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part
1(f)(i)(A)-(E) of the Schedule is deleted)” shall be inserted and (2) at the end
of the definition of Exposure, the words “with terms that are, in all material
respects, no less beneficial for Party B than those of this Agreement” shall be
added.
 
“Fitch Approved Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Approved Ratings
Threshold.
 
“Fitch Credit Support Amount” means, for any Valuation Date,
 
 
(A)
if the Fitch Threshold for such Valuation Date is zero, an amount equal to the
sum of (1) the Secured Party’s Exposure and (2) the sum, for each Transaction,
of the product of (a) the Fitch Volatility Cushion for such Transaction and (b)
the Notional Amount of such Transaction for the Calculation Period which
includes such Valuation Date, or

 
 
(B)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“Fitch Valuation Percentage” means, for any Valuation Date and each item of
Eligible Collateral, if the Fitch Threshold for such Valuation Date is zero, the
corresponding percentage for such Eligible Collateral in the column headed
“Fitch Valuation Percentage”.
 
“Fitch Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent for such Eligible Collateral and (y) the Fitch Valuation Percentage for
such Eligible Collateral set forth in paragraph 13(b)(ii).  The Fitch Value of
Cash will be the amount of such Cash.
 
“Fitch Volatility Cushion” means, for any Transaction, the related percentage
set forth in the following table:
 

   
Remaining Weighted Average Maturity of Transaction
(years)
 
Rating of Most Senior Class of Certificates Outstanding on
Valuation Date
   
1
     
2
     
3
     
4
     
5
     
6
     
7
     
8
     
9
     
10
 
At least “AA-”
    0.6 %     1.6 %     2.6 %     3.4 %     4.2 %     4.8 %     5.5 %     5.9 %
    6.4 %     7.0 %
“A+/A”
    0.3 %     0.8 %     1.3 %     1.7 %     2.1 %     2.4 %     2.8 %     3.0 %
    3.3 %     3.6 %
“A-/BBB+” or lower
    0.2 %     0.6 %     1.0 %     1.3 %     1.6 %     1.9 %     2.1 %     2.3 %
    2.5 %     2.7 %



“Local Business Day” means, for purposes of this Annex: any day on which (A)
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in New York and the location of Party A, Party B
and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any
day on which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement
instructions (or in the case of a Transfer of Cash or other Eligible Collateral
for which delivery is contemplated by other means a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
deposits) in New York and the location of Party A, Party B and any Custodian.
 
“Moody’s Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the Moody’s Threshold for such Valuation Date is zero and it is not the case
that a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greater of (x) zero
and (y) the sum of the Secured Party’s Exposure and the aggregate of Moody’s
First Trigger Additional Amounts for each Transaction and such Valuation Date;

 
 
(B)
if a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greatest of (x)
zero, (y) the aggregate amount of the Next Payments for each Transaction and
such Valuation Date, and (z) the sum of the Secured Party’s Exposure and the
aggregate of Moody’s Second Trigger Additional Amounts for each Transaction and
such Valuation Date; or

 
 
(C)
if the Moody’s Threshold for such Valuation Date is infinity, zero.

 
“Moody’s First Trigger Additional Amount” means, for any Valuation Date and any
Transaction, the product of (i) the applicable Moody’s First Trigger Factor set
forth in Table 1, (ii) the Scale Factor, if any, for such Transaction, or, if no
Scale Factor is applicable for such Transaction, one, and (iii) the Notional
Amount for such Transaction for the Calculation Period for such Transaction
(each as defined in the related Confirmation) which includes such Valuation
Date.
 
“Moody’s First Trigger Downgrade Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Additional Amount” means, for any Valuation Date and any
Transaction,
 
 
(A)
if such Transaction is not a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 2, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date; or

 
 
(B)
if such Transaction is a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 3, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date;

 
“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral, (i) if the Moody's Threshold for such Valuation
Date is zero and it is not the case that a Moody’s Second Trigger Downgrade
Event  has occurred and been continuing for at least 30 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed
“Moody’s First Trigger Valuation Percentage” or (ii) if a Moody’s Second Trigger
Ratings Event has occurred and been continuing  for at least 30 Local Business
Days, the corresponding percentage for such Eligible Collateral in the column
headed “Moody’s Second Trigger Valuation Percentage”.
 
“Moody’s Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent and (y) the applicable Moody’s Valuation Percentage set forth in Paragraph
13(b)(ii). The Moody’s Value of Cash will be the amount of such Cash.
 
“Next Payment” means, for each Transaction and each Valuation Date, the greater
of (i) the aggregate amount of any payments due to be made by Party A under
Section 2(a) in respect of such Transaction on the related Next Payment Date
less the aggregate amount of any payments due to be made by Party B under
Section 2(a) on such Next Payment Date (any such payments determined based on
rates prevailing on such Valuation Date) and (ii) zero.
 
“Next Payment Date” means, for each Transaction, the date on which the next
scheduled payment under such Transaction is due to be paid.
 
“S&P Approved Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Approved Ratings Threshold.
 
“S&P Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the S&P Threshold for such Valuation Date is zero and it is not the case that
an S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, an amount equal to the Secured Party’s Exposure;

 
 
(B)
if an S&P Required Ratings Downgrade Event has occurred and been continuing for
at least 10 Local Business Days, an amount equal to 125% of the Secured Party’s
Exposure; or

 
 
(C)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral, (i) if the S&P Threshold for such Valuation Date is zero
and it is not the case that a S&P Required Ratings Downgrade Event has occurred
and been continuing for at least 10 Local Business Days, the corresponding
percentage for such Eligible Collateral in the column headed “S&P Approved
Ratings Valuation Percentage” or (ii) if an S&P Required Ratings Downgrade Event
has occurred and been continuing for at least 10 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed “S&P
Required Ratings Valuation Percentage”.
 
“S&P Value” means, on any date and with respect to any Eligible Collateral, the
product of (x) the bid price obtained by the Valuation Agent for such Eligible
Collateral and (y) the applicable S&P Valuation Percentage for such Eligible
Collateral set forth in paragraph 13(b)(ii).
 
“Transaction-Specific Hedge” means any Transaction in respect of which (x) the
notional amount is “balance guaranteed” or (y) the notional amount for any
Calculation Period (as defined in the related Confirmation) otherwise is not a
specific dollar amount that is fixed at the inception of the Transaction.
 
“Valuation Percentage” shall mean, for purposes of determining the S&P Value,
Moody’s Value and Fitch Value with respect to any Eligible Collateral or Posted
Collateral, the applicable S&P Valuation Percentage, Moody’s Valuation
Percentage, or Fitch Valuation Percentage for such Eligible Collateral or Posted
Collateral, respectively, in each case as set forth in Paragraph 13(b)(ii).
 
“Value” shall mean, in respect of any date, the related S&P Value, the related
Moody’s Value, and the related Fitch Value.
 


 
[Remainder of this page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 


Table 1
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s First Trigger Factor—Single Currency Interest Rate Hedges
Moody’s First Trigger Factor—Currency Hedges
Equal to or less than 1
0.15%
1.10%
Greater than 1 but less than or equal to 2
0.30%
1.20%
Greater than 2 but less than or equal to 3
0.40%
1.30%
Greater than 3 but less than or equal to 4
0.60%
1.40%
Greater than 4 but less than or equal to 5
0.70%
1.50%
Greater than 5 but less than or equal to 6
0.80%
1.60%
Greater than 6 but less than or equal to 7
1.00%
1.60%
Greater than 7 but less than or equal to 8
1.10%
1.70%
Greater than 8 but less than or equal to 9
1.20%
1.80%
Greater than 9 but less than or equal to 10
1.30%
1.90%
Greater than 10 but less than or equal to 11
1.40%
1.90%
Greater than 11 but less than or equal to 12
1.50%
2.00%
Greater than 12 but less than or equal to 13
1.60%
2.10%
Greater than 13 but less than or equal to 14
1.70%
2.10%
Greater than 14 but less than or equal to 15
1.80%
2.20%
Greater than 15 but less than or equal to 16
1.90%
2.30%
Greater than 16 but less than or equal to 17
2.00%
2.30%
Greater than 17 but less than or equal to 18
2.00%
2.40%
Greater than 18 but less than or equal to 19
2.00%
2.40%
Greater than 19 but less than or equal to 20
2.00%
2.50%
Greater than 20 but less than or equal to 21
2.00%
2.50%
Greater than 21 but less than or equal to 22
2.00%
2.50%
Greater than 22 but less than or equal to 23
2.00%
2.50%
Greater than 23 but less than or equal to 24
2.00%
2.50%
Greater than 24 but less than or equal to 25
2.00%
2.50%
Greater than 25 but less than or equal to 26
2.00%
2.50%
Greater than 26 but less than or equal to 27
2.00%
2.50%
Greater than 27 but less than or equal to 28
2.00%
2.50%
Greater than 28 but less than or equal to 29
2.00%
2.50%
Greater than 29
2.00%
2.50%





 
 

--------------------------------------------------------------------------------

 


Table 2
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s Second Trigger Factor—Single Currency Interest Rate Swaps
Moody’s Second Trigger Factor—Currency Swaps
Equal to or less than 1
0.50%
6.10%
Greater than 1 but less than or equal to 2
1.00%
6.30%
Greater than 2 but less than or equal to 3
1.50%
6.40%
Greater than 3 but less than or equal to 4
1.90%
6.60%
Greater than 4 but less than or equal to 5
2.40%
6.70%
Greater than 5 but less than or equal to 6
2.80%
6.80%
Greater than 6 but less than or equal to 7
3.20%
7.00%
Greater than 7 but less than or equal to 8
3.60%
7.10%
Greater than 8 but less than or equal to 9
4.00%
7.20%
Greater than 9 but less than or equal to 10
4.40%
7.30%
Greater than 10 but less than or equal to 11
4.70%
7.40%
Greater than 11 but less than or equal to 12
5.00%
7.50%
Greater than 12 but less than or equal to 13
5.40%
7.60%
Greater than 13 but less than or equal to 14
5.70%
7.70%
Greater than 14 but less than or equal to 15
6.00%
7.80%
Greater than 15 but less than or equal to 16
6.30%
7.90%
Greater than 16 but less than or equal to 17
6.60%
8.00%
Greater than 17 but less than or equal to 18
6.90%
8.10%
Greater than 18 but less than or equal to 19
7.20%
8.20%
Greater than 19 but less than or equal to 20
7.50%
8.20%
Greater than 20 but less than or equal to 21
7.80%
8.30%
Greater than 21 but less than or equal to 22
8.00%
8.40%
Greater than 22 but less than or equal to 23
8.00%
8.50%
Greater than 23 but less than or equal to 24
8.00%
8.60%
Greater than 24 but less than or equal to 25
8.00%
8.60%
Greater than 25 but less than or equal to 26
8.00%
8.70%
Greater than 26 but less than or equal to 27
8.00%
8.80%
Greater than 27 but less than or equal to 28
8.00%
8.80%
Greater than 28 but less than or equal to 29
8.00%
8.90%
Greater than 29
8.00%
9.00%







 
 

--------------------------------------------------------------------------------

 


Table 3
 
Remaining
Weighted Average Life
of Hedge in Years
 
Moody’s Second Trigger Factor—Single Currency Interest Rate Hedges
Moody’s Second Trigger Factor—Currency Hedges
Equal to or less than 1
0.65%
6.30%
Greater than 1 but less than or equal to 2
1.30%
6.60%
Greater than 2 but less than or equal to 3
1.90%
6.90%
Greater than 3 but less than or equal to 4
2.50%
7.10%
Greater than 4 but less than or equal to 5
3.10%
7.40%
Greater than 5 but less than or equal to 6
3.60%
7.70%
Greater than 6 but less than or equal to 7
4.20%
7.90%
Greater than 7 but less than or equal to 8
4.70%
8.20%
Greater than 8 but less than or equal to 9
5.20%
8.40%
Greater than 9 but less than or equal to 10
5.70%
8.60%
Greater than 10 but less than or equal to 11
6.10%
8.80%
Greater than 11 but less than or equal to 12
6.50%
9.00%
Greater than 12 but less than or equal to 13
7.00%
9.20%
Greater than 13 but less than or equal to 14
7.40%
9.40%
Greater than 14 but less than or equal to 15
7.80%
9.60%
Greater than 15 but less than or equal to 16
8.20%
9.80%
Greater than 16 but less than or equal to 17
8.60%
10.00%
Greater than 17 but less than or equal to 18
9.00%
10.10%
Greater than 18 but less than or equal to 19
9.40%
10.30%
Greater than 19 but less than or equal to 20
9.70%
10.50%
Greater than 20 but less than or equal to 21
10.00%
10.70%
Greater than 21 but less than or equal to 22
10.00%
10.80%
Greater than 22 but less than or equal to 23
10.00%
11.00%
Greater than 23 but less than or equal to 24
10.00%
11.00%
Greater than 24 but less than or equal to 25
10.00%
11.00%
Greater than 25 but less than or equal to 26
10.00%
11.00%
Greater than 26 but less than or equal to 27
10.00%
11.00%
Greater than 27 but less than or equal to 28
10.00%
11.00%
Greater than 28 but less than or equal to 29
10.00%
11.00%
Greater than 29
10.00%
11.00%





 
 

--------------------------------------------------------------------------------

 
 
 

 Barclays Bank PLC  5 The North Colonnade  Canary Wharf  London E14 4BB  Tel +44
(0)20 7623 2323

 
 
 
DATE: 
 October 17, 2007   TO:   U.S. Bank National Association, as Trustee of Charming
Shoppes Master Trust ATTENTION:   Jacqueline K. Lee TELEPHONE:   (651) 495-3845
FACSIMILE:   (651) 495-8089     FROM:   Barclays Bank PLC     SUBJECT:   Fixed
Income Derivatives Confirmation     REFERENCE NUMBER:   1991456B

 
 

 
The purpose of this long-form confirmation (“Confirmation”) is to confirm the
terms and conditions of the Transaction entered into on the Trade Date specified
below (the “Transaction”) between Barclays Bank PLC (“Party A”) and U.S. Bank
National Association, as Trustee of Charming Shoppes Master Trust (“Party B”)
created under the Pooling and Servicing Agreement, dated as of November 25,
1997, as amended (the “Pooling and Servicing Agreement”) among the Charming
Shoppes Receivables Corp., Spirit of America, Inc., as servicer (in such
capacity, the “Servicer”), and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented from time to time prior to the date hereof,
including by the Series 2007-1 Supplement to the Pooling and Servicing Agreement
dated as of October 17, 2007 (the “Series Supplement”).  The Series Supplement
and the Pooling and Servicing Agreement are collectively referred to herein as
the “Base Agreement”.  This Confirmation evidences a complete and binding
agreement between you and us to enter into the Transaction on the terms set
forth below and replaces any previous agreement between us with respect to the
subject matter hereof.  Item 2 of this Confirmation constitutes a “Confirmation”
as referred to in the ISDA Master Agreement (defined below); Item 3 of this
Confirmation constitutes a “Schedule” as referred to in the ISDA Master
Agreement; and Annex A hereto constitutes Paragraph 13 of a Credit Support Annex
to the Schedule.


1.
The Confirmation set forth at Item 2 hereof shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Confirmation,
and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements Subject to
New York Law Only version) as published and copyrighted in 1994 by the
International Swaps and Derivatives Association, Inc., with Paragraph 13 thereof
as set forth in Annex A hereto (the “Credit Support Annex”) and together with
this Confirmation and the ISDA Master Agreement, the “Agreement”).  For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.

 
2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 
Type of Transaction:
Interest Rate Swap
Notional Amount:
An amount equal for each Calculation Period to (x) initially, USD 4,000,000.00
and thereafter the outstanding principal amount of the Class M-1 Certificates
(as defined in the Series Supplement) at the end of the first day of such
Calculation Period, minus (y) the amount or amounts, as applicable, set forth
for such period on Schedule I attached hereto.
Trade Date:
October 10, 2007
Effective Date:
October 17, 2007
Termination Date:
The earlier of (i) September 15, 2017, subject to adjustment in accordance with
the Following Business Day Convention, and (ii) the date on which the
outstanding principal amount of the Class M-1 Certificates (as defined in the
Series Supplement) is reduced to zero, subject to early termination in
accordance with the terms of the Agreement.  In accordance with the Series
Supplement, the Class M Expected Final Payment Date is December 15, 2012,
subject to adjustment in accordance with the Business Day Convention.
Fixed Amounts:
 
Fixed Rate Payer:
Party B
Fixed Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Fixed Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Fixed Rate:
5.081%
Fixed Rate Day
Count Fraction:
 
Actual/360
Floating Amounts:
 
Floating Rate Payer:
Party A
Floating Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention..
Floating Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Floating Rate Option:
USD-LIBOR-BBA
Designated Maturity:
One month
Floating Rate Day
Count Fraction
 
Actual/360
Reset Dates:
The first day of each Calculation Period.
Compounding:
Inapplicable
Business Days:
New York, Philadelphia and Milford, Ohio
Business Day Convention:
Following
Calculation Agent:
Party A
Account Details and Settlement Information:
 
Payments to Party A:
Correspondent: BARCLAYS BANK PLC NEW YORK
FEED: 026002574
Beneficiary:  BARCLAYS SWAPS
Beneficiary Account: 050-01922-8
Payments to Party B:
U.S. Bank National Association
ABA Number:  091000022
Account Number:  1731-0332-2058
Reference:  Charming Shoppes/2576000052 (2007-1 Hedge)
Beneficiary Name:  US Bank Structured Fin
Attn:  Jacque Lee





 
 

--------------------------------------------------------------------------------

 


3.
Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

 
Part 1.
Termination Provisions.

 
 
For the purposes of this Agreement:-

 
(a)
“Specified Entity” will not apply to Party A or Party B for any purpose.

 
(b)
“Specified Transaction” will have the meaning specified in Section 14.

 
(c)
Events of Default.

 
The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.
 
 
(i)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply to
Party A and will apply to Party B.

 
 
(ii)
The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A
and will not apply to Party B; provided, however, that  notwithstanding anything
to the contrary in Section 5(a)(ii), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(ii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iii)
The “Credit Support Default” provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply to
Party B solely in respect of Party B’s obligations under Paragraph 3(b) of the
Credit Support Annex; provided, however, that notwithstanding anything to the
contrary in Section 5(a)(iii)(1), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(iii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iv)
The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.

 
 
(v)
The “Default under Specified Transaction” provisions of Section 5(a)(v) will not
apply to Party A and will not apply to Party B.

 
 
(vi)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B.  For purposes of Section 5(a)(vi), solely with
respect to Party A:

 
“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of Party A’s banking business.
 
“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Party A or, if applicable, a
guarantor under an Eligible Guarantee with credit ratings at least equal to the
S&P Required Ratings Threshold, the Moody’s Second Trigger Threshold, the Fitch
Approved Ratings Threshold and the DBRS Approved Ratings Threshold.
 
“Shareholders’ Equity” means with respect to an entity, at any time, such
party’s shareholders’ equity (on a consolidated basis) determined in accordance
with generally accepted accounting principles in such party’s jurisdiction of
incorporation or organization as at the end of such party’s most recently
completed fiscal year.
 
 
(vii)
The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and will
apply to Party B; provided, however, that, for purposes of applying Section
5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B) Section
5(a)(vii)(3) shall not apply to any assignment, arrangement or composition that
is effected by or pursuant to the Base Agreement, (C) Section 5(a)(vii)(4) shall
not apply to a proceeding instituted, or a petition presented, by Party A or any
of its Affiliates (notwithstanding anything to the contrary in this Agreement,
for purposes of Section 5(a)(vii)(4), Affiliate shall have the meaning set forth
in Section 14 of the ISDA Master Agreement), (D) Section 5(a)(vii)(6) shall not
apply to any appointment that is effected by or pursuant to the Base Agreement,
or any appointment to which Party B has not yet become subject; (E) Section
5(a)(vii) (7) shall not apply; (F) Section 5(a)(vii)(8) shall apply only to the
extent of any event which has an effect analogous to any of the events specified
in clauses (1), (3), (4), (5) or (6) of Section 5(a)(vii), in each case as
modified in this Part 1(c)(vii), and (G) Section 5(a)(vii)(9) shall not apply.

 
 
(viii)
The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will  not apply to Party B.

 
(d)
Termination Events.

 
The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.
 
 
(i)
The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will
apply to Party B.

 
 
(ii)
The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A except
that, for purposes of the application of Section 5(b)(ii) to Party A, Section
5(b)(ii) is hereby amended by deleting the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”,
and the “Tax Event” provisions of Section 5(b)(ii) will apply to Party B.

 
 
(iii)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party
A and will apply to Party B, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.

 
 
(iv)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.

 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:

 
 
(i)
Market Quotation will apply, provided, however, that, in the event of a
Derivative Provider Trigger Event, the following provisions will apply:

 
 
(A)
The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:

 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
Replacement Transaction, and (3) made on the basis that Unpaid Amounts in
respect of the Terminated Transaction or group of Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included.
 
 
(B)
The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:

 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
 
(a)
if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 
 
(b)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations from
Approved Replacements have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, (i) a Market Quotation expressed
as a negative number is lower than a Market Quotation expressed as a positive
number and (ii) the lower of two Market Quotations expressed as negative numbers
is the one with the largest absolute value); or

 
 
(c)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotation from an Approved
Replacement has been communicated to Party B and remains capable of becoming
legally binding upon acceptance by Party B, Party B’s Loss (whether positive or
negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.”

 
 
(C)
If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

 
 
(D)
If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:

 
“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted against any amount payable by Party B under the
immediately preceding clause (I).”
 
 
(E)
At any time on or before the Early Termination Date at which two or more Market
Quotations from Approved Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
shall be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, (i) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (ii) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value).

 
 
(ii)
The Second Method will apply.

 
(g)
“Termination Currency” means USD.

 
(h)
Additional Termination Events.  Additional Termination Events will apply as
provided in Part 5(c).

 
(i)
Additional Amounts Upon Certain Partial Terminations

 
(i)           Capitalized terms used but not otherwise defined in this Part 1(i)
have the meanings assigned thereto in the Series Supplement.  In addition, the
following terms have the meanings set forth below:
 
“Available Reserve Funds” means funds on deposit in the Hedge Reserve Account,
other than interest and other investment income.
 
“Prefunding Reduction” means a principal payment made on the Class M-1
Certificates as a result of the release of funds from the Pre-Funding Account on
the Lane Bryant Portfolio Distribution Date pursuant to Section 4.19(b) of the
Series Supplement.
 
“Hedge Reserve Account” means a segregated trust account maintained by the
Trustee at the Trustee in the name of the Trustee, for the benefit of Party A as
counterparty under each of the Interest Rate Hedge Agreements.
 
(ii)           If the Notional Amount is reduced on any date as a result of a
Prefunding Reduction, the parties hereto shall treat the portion of such
reduction (without duplication) as terminated on such date (a “Terminated
Transaction”).  Party A shall calculate the Market Quotation for the Terminated
Transaction as set forth below.
 
“Market Quotation” means, with respect to a Terminated Transaction, an amount
determined on the basis of quotations from Reference Market-makers.  Each
quotation will be for an amount, if any, that would be paid to Party A
(expressed as a negative number) or by Party A (expressed as a positive number)
in consideration of an agreement between Party A and the quoting Reference
Market-maker to enter into such Terminated Transaction (with the same fixed and
floating payment rates and remaining term as this Transaction) on the relevant
Payment Date.  Party A will request each Reference Market-maker to provide its
quotation to the extent reasonably practicable as of the same day and time
(without regard to different time zones) on or as soon as reasonably practicable
prior to the relevant Payment Date.  The day and time as of which those
quotations are to be obtained will be selected in good faith by Party A.  If
more than three quotations are provided, the Market Quotation will be the
arithmetic mean of the quotations, without regard to the quotations having the
highest and lowest values.  If exactly three such quotations are provided,  the
Market Quotation will be the quotation remaining after disregarding the highest
and lowest quotations.  For this purpose, if more than one quotation has the
same highest value or lowest value, then one of such quotations shall be
disregarded.  If fewer than three quotations are provided, Party A will
determine the Market Quotation in good faith.  Notwithstanding the foregoing,
Party A shall be the sole Reference Market-maker unless:  (a) the reduction in
the aggregate Notional Amounts of the Transactions between Party A and Party B
being terminated at the same time is equal to or greater than $50 million, and
(b) the Servicer or the Trustee requests that quotations from Reference
Market-makers other than Party A are utilized.
 
If the amount so determined by Party A in respect of a Terminated Transaction is
positive, Party B shall owe such amount to Party A, which shall be payable (with
interest thereon accruing from such Payment Date and calculated at the Fixed
Rate) on the next Payment Date to the extent provided in the Series
Supplement.  If such amount is negative, Party A shall pay such amount to Party
B on the next Local Business Day.
 
(iii)           The amount payable by Party B under clause (ii) of this Part
1(i), if any, shall be paid from the following sources:
 
first, funds available for that purpose under Section 4.11(t) of the Series
Supplement,
 
second, Available Reserve Funds in the Hedge Reserve Account, and
 
third, funds that would otherwise be released on such date to the holder of the
Exchangeable Seller Certificate from the Funding Period Reserve Account.
 
(iv)           Party B’s obligation to deposit funds to the Hedge Reserve
Account shall be limited to the extent that funds are available for such purpose
under Section 4.11(t) of the Series Supplement, and failure to make such deposit
due to such funds not being available shall not constitute an Event of
Default.  Funds held in the Hedge Reserve Account shall be used solely to fund
Party B’s obligations under clause (ii) of this Part 1(i) in respect of a
Terminated Transaction, and may not be used for any other purpose.
 
(v)           Funds on deposit in the Hedge Reserve Account (after giving effect
to any withdrawals from the Hedge Reserve Account) shall be invested by the
Trustee at the direction of the Servicer in Permitted Investments maturing no
later than the following Distribution Date.  The interest and other investment
income (net of investment expenses and losses) earned on such investments shall
be withdrawn from the Hedge Reserve Account and transferred to the holder of the
Exchangeable Seller Certificate on each Distribution Date, provided that any
other deposit to, or withdrawal from, such account required to be made on such
date has occurred.
 
(vi)           The Hedge Reserve Account shall be terminated following the
earlier to occur of (a) the completion of the acquisition of the Lane Bryant
Portfolio by the Originator or (b) the payment in full of any amounts due under
Part 1(i) hereof.
 


 
 

--------------------------------------------------------------------------------

 


Part 2.
Tax Matters.

 
(a)
Tax Representations.

 
 
(i)
Payer Representations.  For the purpose of Section 3(e) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
 
(ii)
Payee Representations.  For the purpose of Section 3(f) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
(b)
Tax Provisions.

 
 
(i)
Indemnifiable Tax.  Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, all Taxes in relation to payments by Party A shall
be Indemnifiable Taxes unless (i) such Taxes are assessed directly against Party
B and not by deduction or withholding by Party A or (ii) arise as a result of a
Change in Tax Law (in which case such Tax shall be an Indemnifiable Tax only if
such Tax satisfies the definition of Indemnifiable Tax provided in Section
14).  In relation to payments by Party B, no Tax shall be an Indemnifiable Tax,
unless the Tax is due to a Change in Tax Law and otherwise satisfies the
definition of Indemnifiable Tax provided in Section 14.

 


 
 

--------------------------------------------------------------------------------

 


Part 3.
Agreement to Deliver Documents.

 
(a)
For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be
delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Party A and Party B
Any form or document required or reasonably requested to allow the other party
to make payments under the Agreement without any deduction or withholding for or
on account of any Tax, or with such deduction or withholding at a reduced rate.
Promptly upon reasonable demand by the other party.



(b)
For the purpose of Section 4(a)(ii), other documents to be delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Covered by Section 3(d) Representation
Party A and
Party B
Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A and
Party B
A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Promptly upon request after becoming publicly available
Yes
Party A
Opinions of counsel to Party A substantially in the form of Exhibit A to this
Confirmation
Upon the execution and delivery of this Agreement
No
Party B
An opinion of counsel to Party B reasonably satisfactory to Party A.
Upon the execution and delivery of this Agreement
No
Party B
An executed copy of the Base Agreement
Within 30 days after the date of this Agreement.
No





 
 

--------------------------------------------------------------------------------

 


 
Part 4.  Miscellaneous.

 
(a)
Address for Notices:  For the purposes of Section 12(a) of this Agreement:

 
 
Address for notices or communications to Party A:

 
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 4BB
Facsimile:
44(20) 777 36461
Phone:
44(20) 777 36810



(For all purposes)


Address for notices or communications to Party B:


Address:
EP—MN—WS3D
 
60 Livingston Street
 
St. Paul, MN 55107
Attention:
Structured Finance—Charming Shoppes 2007-1
Facsimile:
(651) 495-3890
Phone:
(651) 495-3880



(For all purposes)


(b)
Process Agent.  For the purpose of Section 13(c):

 
Party A appoints as its Process Agent:  Not applicable.
 
Party B appoints as its Process Agent:  Not applicable.
 
(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement.

 
(d)
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
 
Party A is a Multibranch Party and may act through its London and New York
Offices.

 
 
Party B is not a Multibranch Party.

 
(e)
Calculation Agent.  The Calculation Agent is Party A; provided, however, that if
an Event of Default shall have occurred with respect to Party A, Party B shall
have the right to appoint as Calculation Agent a financial institution which
would qualify as a Reference Market-maker, reasonably acceptable to Party A, the
cost for which shall be borne by Party A.

 
(f)
Credit Support Document.

 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.

 
Party B:
The Credit Support Annex, solely in respect of Party B’s obligations under
Paragraph 3(b) of the Credit Support Annex.

 
(g)
Credit Support Provider.

 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.

 
Party B:
None.

 
(h)
Governing Law.  The parties to this Agreement hereby agree that the law of the
State of New York shall govern their rights and duties in whole (including any
claim or controversy arising out of or relating to this Agreement), without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.

 
(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each
Transaction hereunder.

 
(j)
Affiliate.  “Affiliate” shall have the meaning assigned thereto in Section 14;
provided, however, that Party B shall be deemed to have no Affiliates for
purposes of this Agreement, including for purposes of Section 6(b)(ii).

 


 
 

--------------------------------------------------------------------------------

 


Part 5.
Other Provisions.

 
(a)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
each Transaction under this Agreement are subject to the 2000 ISDA Definitions
as published and copyrighted in 2000 by the International Swaps and Derivatives
Association, Inc. (the “Definitions”), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are hereby incorporated by reference in and shall be deemed a
part of this Agreement, except that (i) references in the Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement, and (ii) references to a “Transaction” in this Agreement shall be
deemed references to a “Swap Transaction” for purposes of the Definitions. Each
term capitalized but not defined in this Agreement shall have the meaning
assigned thereto in the Base Agreement.

 
Each reference herein to a “Section” (unless specifically referencing the Base
Agreement) or to a “Section” “of this Agreement” will be construed as a
reference to a Section of the ISDA Master Agreement; each herein reference to a
“Part” will be construed as a reference to the Schedule to the ISDA Master
Agreement; each reference herein to a “Paragraph” will be construed as a
reference to a Paragraph of the Credit Support Annex.
 
(b)
Amendments to ISDA Master Agreement.

 
 
(i)
Single Agreement.  Section 1(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex”  after the
words “Master Agreement”.

 
 
(ii)
Change of Account.  Section 2(b) is hereby amended by the addition of the
following after the word “delivery” in the first line thereof: “to another
account in the same legal and tax jurisdiction as the original account”.

 
 
(iv)
Representations.  Section 3 is hereby amended by adding at the end thereof the
following subsection (g):

 
“(g)           Relationship Between Parties.
 
 
(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.  Notwithstanding the foregoing, the
parties understand that the Trustee has been directed to enter into that
Transaction.

 
 
(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.  Notwithstanding the foregoing, the parties understand that the
Trustee has been directed to enter into that Transaction.

 
 
(3)
Purpose.  It is entering into the Transaction for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business.

 
 
(4)
Status of Parties.  The other party is not acting as fiduciary for or advisor to
it in respect of the Transaction.

 
 
(5)
Eligible Contract Participant.  It is an “eligible contract participant” as
defined in Section 1a(12) of the Commodity Exchange Act, as amended.”

 
 
(v)
Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby amended by (i)
deleting the words “or if a Tax Event Upon Merger occurs and the Burdened Party
is the Affected Party,” and (ii) by deleting the words “to transfer” and
inserting the words “to effect a Permitted Transfer” in lieu thereof.

 
 
(vi)
Local Business Day.  The definition of Local Business Day in Section 14 is
hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.

 
(c)
Additional Termination Events.  The following Additional Termination Events will
apply:

 
 
(i)
First Rating Trigger Collateral.  If Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and such failure has not given rise to an Event of
Default under Section 5(a)(i) or Section 5(a)(iii), then an Additional
Termination Event shall have occurred with respect to Party A and Party A shall
be the sole Affected Party with respect to such Additional Termination Event.

 
 
(ii)
Second Rating Trigger Replacement.  The occurrence of any event described in
this Part 5(c)(ii) shall constitute an Additional Termination Event with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.

 
 
(A)
A Moody’s Second Trigger Downgrade Event has occurred and been continuing for 30
or more Local Business Days and at least one Eligible Replacement has made a
Firm Offer that would, assuming the occurrence of an Early Termination Date,
qualify as a Market Quotation (on the basis that paragraphs (i) and (ii) of Part
1(f) (Payments on Early Termination) apply) and which remains capable of
becoming legally binding upon acceptance.

 
 
(B)
An S&P Required Ratings Downgrade Event has occurred and been continuing for 60
or more calendar days.

 
 
(C)
A Fitch Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(D)
A DBRS Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(iii)
Amendment of Base Agreement.  If, without the prior written consent of Party A
where such consent is required under the Base Agreement, an amendment is made to
the Base Agreement which amendment could reasonably be expected to have a
material adverse effect on the interests of Party A (excluding, for the
avoidance of doubt, any amendment to the Base Agreement that is entered into
solely for the purpose of appointing a successor servicer, master servicer,
securities administrator, trustee or other service provider) under this
Agreement, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.

 
 
(iv)
Termination of Trust.  If, the Trust is terminated pursuant to the Base
Agreement and all rated certificates or notes, as applicable, have been paid in
accordance with the terms of the Base Agreement, an Additional Termination Event
shall have occurred with respect to Party B and Party B shall be the sole
Affected Party with respect to such Additional Termination Event; provided,
however, that notwithstanding Section 6(b)(iv) of this Agreement, both Party A
and Party B shall have the right to designate an Early Termination Date in
respect of this Additional Termination Event.

 
 
(v)
Securitization Unwind. If a Securitization Unwind (as hereinafter defined)
occurs, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.  The Early Termination Date in respect of such Additional Termination
Event shall be not earlier than the latest possible date that the amount of a
termination payment may be submitted to a party exercising a clean-up call in
order to be included in the clean-up call price.  As used herein,
“Securitization Unwind” means notice of the requisite amount of a party’s
intention to exercise its option to purchase the underlying credit card
receivables pursuant the Base Agreement is given by the Trustee to
certificateholders or noteholders, as applicable, pursuant to the Base
Agreement.

 
(d)
Required Ratings Downgrade Event.  In the event that no Relevant Entity has
credit ratings at least equal to the Required Ratings Threshold of each relevant
Rating Agency (such event, a “Required Ratings Downgrade Event”), then Party A
shall, as soon as reasonably practicable and so long as a Required Ratings
Downgrade Event is in effect, at its own expense, use commercially reasonable
efforts to procure either (A) a Permitted Transfer or (B) an Eligible Guarantee.

 
(e)
Transfers.

 
 
(i)
Section 7 is hereby amended to read in its entirety as follows:

 
“Subject to Section 6(b)(ii), neither Party A nor Party B is permitted to
assign, novate or transfer (whether by way of security or otherwise) as a whole
or in part any of its rights, obligations or interests under the Agreement or
any Transaction without (a) the prior written consent of the other party and (b)
satisfaction of the Rating Agency Condition, except that:
 
 
(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement);

 
 
(b)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e); and

 
 
(c)
Party A may transfer or assign this Agreement to any Person, including, without
limitation, another of Party A’s offices, branches or affiliates (any such
Person, office, branch or affiliate, a “Transferee”) on at least five Business
Days’ prior written notice to Party B and the Trustee;  provided that, with
respect to this clause (c), (A) as of the date of such transfer the Transferee
will not be required to withhold or deduct on account of a Tax from any payments
under this Agreement unless the Transferee will be required to make payments of
additional amounts pursuant to Section 2(d)(i)(4) of this Agreement in respect
of such Tax (B) a Termination Event or Event of Default does not occur under
this Agreement as a result of such transfer; (C) such notice is accompanied by a
written instrument pursuant to which the Transferee acquires and assumes the
rights and obligations of Party A so transferred; (D) Party A will be
responsible for any costs or expenses incurred in connection with such transfer
and (E) Party A obtains in respect of such transfer a written acknowledgement of
satisfaction of the Rating Agency Condition (except for Moody’s).  Party B will
execute such documentation as is reasonably deemed necessary by Party A for the
effectuation of any such transfer.”

 
 
(ii)
If an Eligible Replacement has made a Firm Offer (which remains an offer that
will become legally binding upon acceptance by Party B) to be the transferee
pursuant to a Permitted Transfer, Party B shall, at Party A’s written request
and at Party A’s expense, take any reasonable steps required to be taken by
Party B to effect such transfer.

 
(f)
Non-Recourse.  Party A acknowledges and agree that, notwithstanding any
provision in this Agreement to the contrary, the obligations of Party B
hereunder are limited recourse obligations of Party B, payable solely from the
Trust and the proceeds thereof, in accordance with the priority of payments and
other terms of the Base Agreement and that Party A will not have any recourse to
any of the directors, officers, employees, shareholders or affiliates of the
Party B with respect to any claims, losses, damages, liabilities, indemnities or
other obligations in connection with any transactions contemplated hereby. In
the event that the Trust and the proceeds thereof should be insufficient to
satisfy all claims outstanding and following the realization of the account held
by the Trust and the proceeds thereof, any claims against or obligations of
Party B under the ISDA Master Agreement or any other confirmation thereunder
still outstanding shall be extinguished and thereafter not revive.  The Trustee
shall not have liability for any failure or delay in making a payment hereunder
to Party A due to any failure or delay in receiving amounts in the account held
by the Trust from the Trust created pursuant to the Base Agreement.  This
provision will survive the termination of this Agreement.

 
(g)
Rating Agency Notifications.  Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Rating Agency has been given prior
written notice of such designation or transfer.

 
(h)
No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part
1(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or suspend
or condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements.  Section 6(e) shall be amended by deleting the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”.

 
(i)
Amendment.  Notwithstanding any provision to the contrary in this Agreement, no
amendment of either this Agreement or any Transaction under this Agreement shall
be permitted by either party unless each of the Rating Agencies has been
provided prior written notice of the same and such amendment satisfies the
Rating Agency Condition with respect to S&P, Fitch and DBRS.

 
(j)
Notice of Certain Events or Circumstances.  Each Party agrees, upon learning of
the occurrence or existence of any event or condition that constitutes (or that
with the giving of notice or passage of time or both would constitute) an Event
of Default or Termination Event with respect to such party, promptly to give the
other Party and to each Rating Agency notice of such event or condition;
provided that failure to provide notice of such event or condition pursuant to
this Part 5(j) shall not constitute an Event of Default or a Termination
Event.  With respect to Party B, delivery of such notice shall not be required
unless a Responsible Officer (as defined in the Base Agreement) has written
notice or actual knowledge of such event or condition.

 
(k)
Proceedings.  No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Party B, the Trust, or the trust formed pursuant to the Base Agreement, in any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other proceedings under any federal or state bankruptcy or similar law for a
period of one year (or, if longer, the applicable preference period) and one day
following payment in full of the Certificates and any Notes; provided, however,
that nothing will preclude, or be deemed to stop, Party A (i) from taking any
action prior to the expiration of the aforementioned one year and one day
period, or if longer the applicable preference period then in effect, in (A) any
case or proceeding voluntarily filed or commenced by Party B or (B) any
involuntary insolvency proceeding filed or commenced by a Person other than
Party A, or (ii) from commencing against Party B or any of the Collateral any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar proceeding.  This provision will survive the
termination of this Agreement.

 
(l)
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed by U.S. Bank National Association (“U.S. Bank”) not in its
individual capacity, but solely as Trustee of the Charming Shoppes Master Trust
created pursuant to the Base Agreement in the exercise of the powers and
authority conferred and invested in it thereunder; (b) U.S. Bank has been
directed pursuant to the Agreement to enter into this Agreement and to perform
its obligations hereunder; (c) each of the representations, undertakings and
agreements herein made on behalf of the Trust is made and intended not as
personal representations of U.S. Bank but is made and intended for the purpose
of binding only Charming Shoppes Master Trust; and (d) under no circumstances
shall U.S. Bank in its individual capacity be personally liable for any payments
hereunder or for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken under this Agreement.

 
(m)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) in any respect, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

 
The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.
 
(n)
Consent to Recording.  Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations personnel of the
parties and their Affiliates, waives any further notice of such monitoring or
recording, and agrees to notify such personnel of such monitoring or recording.

 
(o)
Waiver of Jury Trial.  Each party waives any right it may have to a trial by
jury in respect of any in respect of any suit, action or proceeding relating to
this Agreement or any Credit Support Document.

 
(p)
Regarding Party A.  Party B acknowledges and agrees that Party A, in its
capacity as swap provider, has had and will have no involvement in and,
accordingly Party A accepts no responsibility for:  (i) the establishment,
structure, or choice of assets of Party B; (ii) the selection of any person
performing services for or acting on behalf of Party B; (iii) the selection of
Party A as the Counterparty; (iv) the terms of the Certificates; (v) the
preparation of or passing on the disclosure and other information (other than
disclosure and information furnished by Party A) contained in any offering
circular for the Certificates, the Base Agreement, or any other agreements or
documents used by Party B or any other party in connection with the marketing
and sale of the Certificates; (vi) the ongoing operations and administration of
Party B, including the furnishing of any information to Party B which is not
specifically required under this Agreement; or (vii) any other aspect of Party
B’s existence.

 
(q)
Rating Agency Requirements.   Notwithstanding anything to the contrary herein,
to the extent any Rating Agency does not assign a rating to the notes or
certificates, as applicable, issued pursuant to the Base Agreement, references
to the requirements of such Rating Agency herein shall be ignored for purposes
of this Agreement.

 
(r)
Transfer or Restructuring to Avoid Termination Event.  Section 6(b)(ii) of the
Agreement shall be amended in its entirety to read as follows: If either an
Illegality under Section 5(b)(i)(1), a Tax Event occurs and there is only one
Affected Party, or if a Tax Event Upon Merger occurs and the Burdened Party is
the Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), within 20 days after
it gives notice under Section 6(b)(i), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to (A)  transfer all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist or (B) replace the Affected
Transaction(s) with one or more economically equivalent transactions so that
such Termination Event ceases to exist.

 
 
If the Affected Party is not able to cause such a transfer or restructuring it
will give notice to the other party to that effect within such 20 day period,
whereupon the other party may effect such a transfer or cause such a
restructuring within 30 days after the notice is given under Section 6(b)(i).

 
 
Any transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms
proposed.  Any restructuring by a party under this Section 6(b)(ii) will be
subject to and conditional upon the satisfaction of the Rating Agency Condition
and the prior written consent of the other party, which consent shall not
unreasonably be withheld.

 
(s)
Additional Definitions.

 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
 
“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold,
the Moody’s First Trigger Ratings Threshold, the Fitch Approved Ratings
Threshold and the DBRS Approved Ratings Threshold.
 
“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
accordance with the Base Agreement) if such entity were a Transferee, as defined
in the definition of Permitted Transfer.
 
“DBRS” means Dominion Bond Rating Service, or any successor thereto.
 
“DBRS Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “AA(low)” and a short-term unsecured
and unsubordinated debt rating from DBRS of “R-1(middle)”.
 
“DBRS Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from DBRS at least equal to the DBRS Required Ratings Threshold.
 
“DBRS Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “BBB”.
 
“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event (other than an
Illegality or Tax Event) with respect to which Party A is the sole Affected
Party or (iii) an Additional Termination Event with respect to which Party A is
the sole Affected Party.
 
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B, the form and
substance of which guarantee are subject to the Rating Agency Condition with
respect to S&P, Fitch and DBRS, and either (A) a law firm has given a legal
opinion confirming that none of the guarantor’s payments to Party B under such
guarantee will be subject to deduction or Tax collected by withholding, or (B)
such guarantee provides that, in the event that any of such guarantor’s payments
to Party B are subject to deduction or Tax collected by withholding, such
guarantor is required to pay such additional amount as is necessary to ensure
that the net amount actually received by Party B (free and clear of any Tax
collected by withholding) will equal the full amount Party B would have received
had no such deduction or withholding been required, or (C) in the event that any
payment under such guarantee is made net of deduction or withholding for Tax,
Party A is required, under Section 2(a)(i), to make such additional payment as
is necessary to ensure that the net amount actually received by Party B from the
guarantor will equal the full amount Party B would have received had no such
deduction or withholding been required.
 
“Eligible Replacement” means an entity (A) (I) (x) which has credit ratings from
S&P at least equal to the S&P Required Ratings Threshold or (y) all present and
future obligations of which entity owing to Party B under this Agreement (or its
replacement, as applicable) are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor with credit ratings from S&P at least equal to the S&P
Required Ratings Threshold, in either case if S&P is a Rating Agency, (II) (x)
which has credit ratings from Moody’s at least equal to the Moody’s Second
Trigger Ratings Threshold or (y) all present and future obligations of which
entity owing to Party B under this Agreement (or its replacement, as applicable)
are guaranteed pursuant to an Eligible Guarantee provided by a guarantor with
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold, in either case if Moody’s is a Rating Agency, (III) (x) which has
credit ratings from Fitch at least equal to the applicable Fitch Approved
Ratings Threshold or (y) all present and future obligations of which entity
owing to Party B under this Agreement (or its replacement, as applicable) are
guaranteed pursuant to an Eligible Guarantee provided by a guarantor with credit
ratings from Fitch at least equal to the Fitch Approved Ratings Threshold, in
either case if Fitch is a Rating Agency, and (IV) (x) which has credit ratings
from DBRS at least equal to the applicable DBRS Approved Ratings Threshold or
(y) all present and future obligations of which entity owing to Party B under
this Agreement (or its replacement, as applicable) are guaranteed pursuant to an
Eligible Guarantee provided by a guarantor with credit ratings from DBRS at
least equal to the DBRS Approved Ratings Threshold, in either case if DBRS is a
Rating Agency, and (B) that has executed or agrees to execute a Regulation AB
indemnification agreement, if applicable.
 
 
 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.

 
“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.
 
“Fitch” means Fitch Ratings Ltd., or any successor thereto.
 
“Fitch Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “A” and a short-term unsecured and
unsubordinated debt rating from Fitch of “F1”.
 
“Fitch Required Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Required Ratings
Threshold.
 
“Fitch Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “BBB-”.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
 
“Moody’s Second Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.
 
“Permitted Transfer” means a transfer by novation by Party A to a transferee
(the “Transferee”) of all, but not less than all, of Party A’s rights,
liabilities, duties and obligations under this Agreement, with respect to which
transfer each of the following conditions is satisfied:  (a) the Transferee is
an Eligible Replacement that is a recognized dealer in interest rate swaps; (b)
as of the date of such transfer the Transferee would not be required to withhold
or deduct on account of Tax from any payments under this Agreement or would be
required to gross up for such Tax under Section 2(d)(i)(4); (c) an Event of
Default or Termination Event would not occur as a result of such transfer (d)
pursuant to a written instrument (the “Transfer Agreement”); the Transferee
acquires and assumes all rights and obligations of Party A under the Agreement
and the relevant Transaction; (e) such Transfer Agreement is effective to
transfer to the Transferee all, but not less than all, of Party A’s rights and
obligations under the Agreement and all relevant Transactions; (f) Party A will
be responsible for any costs or expenses incurred in connection with such
transfer (including any replacement cost of entering into a replacement
transaction); (g) Moody’s has been given prior written notice of such transfer
and the Rating Agency Condition (other than with respect to Moody’s) is
satisfied; and (h) such transfer otherwise complies with the terms of the Base
Agreement.
 
“Rating Agencies” means, with respect to any date of determination, each
of  S&P, Moody’s, Fitch and DBRS, to the extent that each such rating agency is
then providing a rating for any of the related notes or certificates, as
applicable.
 
“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that the party proposing such act or failure to
act must consult with each of the specified Rating Agencies and receive from
each such Rating Agency prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
any Certificates or Notes.
 
“Relevant Entity” means Party A and, to the extent applicable, a guarantor under
an Eligible Guarantee.
 
“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(i) would have the effect of preserving for Party B the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date, and (ii)
has terms which are substantially the same as this Agreement, including, without
limitation, rating triggers, Regulation AB compliance, and credit support
documentation, save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions.
 
“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.
 
“Required Ratings Threshold” means each of the S&P Required Ratings Threshold,
the Moody’s Second Trigger Ratings Threshold, the Fitch Required Ratings
Threshold and the DBRS Required Ratings Threshold.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.
 
“S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.
 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.
 


 


 
[Remainder of this page intentionally left blank.]
 


 
 

--------------------------------------------------------------------------------

 


 
The time of dealing will be confirmed by Party A upon written request.  Barclays
is regulated by the Financial Services Authority.  Barclays is acting for its
own account in respect of this Transaction.
 
Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the Transaction by responding within
three (3) Business Days by promptly signing in the space provided below and both
(i) faxing the signed copy to Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global Operations,
Fax +(44) 20-7773-6810/6857, Tel +(44) 20-7773-6901/6904/6965, and (ii) mailing
the signed copy to Barclays Bank PLC, 5 The North Colonnade, Canary Wharf,
London E14 4BB, Attention of Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global
Operation.  Your failure to respond within such period shall not affect the
validity or enforceability of the Transaction against you.  This facsimile shall
be the only documentation in respect of the Transaction and accordingly no hard
copy versions of this Confirmation for this Transaction shall be provided unless
Party B requests such a copy.
 
 
For and on behalf of
BARCLAYS BANK PLC
For and on behalf of
U.S. BANK NATIONAL ASSOCIATION, NOT
IN  ITS INDIVIDUAL CAPACITY, BUT SOLELY
AS TRUSTEE OF CHARMING SHOPPES
MASTER TRUST
 
 
Name:         /s/ Shain Kalmanowitz      
Title:           Authorized Signatory
Date:
 
 
Name:         /s/ Ta_____ Schulz-______
Title:           Vice President
Date:           10/17/07
 



 
Barclays Bank PLC and its Affiliates, including Barclays Capital Inc., may share
with each other information, including non-public credit information, concerning
its clients and prospective clients.  If you do not want such information to be
shared, you must write to the Director of Compliance, Barclays Bank PLC, 200
Park Avenue, New York, NY 10166.






 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
From and including
To but excluding
Notional Amount (USD)
17-Oct-07
1-Nov-07
3,562,500.00
1-Nov-07
15-Nov-07
718,750.00
15-Nov-07
15-Dec-07
586,458.34
15-Dec-07
15-Jan-08
454,166.68
15-Jan-08
15-Feb-08
321,875.01
15-Feb-08
15-Mar-08
218,750.01
15-Mar-08
15-Apr-08
115,625.01



 
 

--------------------------------------------------------------------------------

 


Annex A


Paragraph 13 of the Credit Support Annex


 
 

--------------------------------------------------------------------------------

 


ISDA®
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA Master Agreement
dated as of  October 17, 2007  between
Barclays Bank PLC (hereinafter referred to as “Party A” or “Pledgor”)
and
U.S. Bank National Association, as Trustee of Charming Shoppes Master Trust
 (hereinafter referred to as “Party B” or “Secured Party”).


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.


 
Paragraph 13.  Elections and Variables.

 
(a)
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations:

 
With respect to Party A: not applicable.
 
With respect to Party B: not applicable.
 
(b)
Credit Support Obligations.

 
 
(i)
Delivery Amount, Return Amount and Credit Support Amount.

 
 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

 
 
(I)
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced with the words “not later than the
close of business on each Valuation Date”, and

 
 
(II)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:

 
“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of
 
 
(1)
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party,

 
 
(2)
the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party, and

 
 
(3)
the amount by which (a) the Fitch Credit Support Amount for such Valuation Date
exceeds (b) the Fitch Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party.”

 
 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

 
 
(I)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Credit Support Amount.” shall be deleted in its entirety and replaced
with the following:

 
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of
 
 
(1)
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date,

 
 
(2)
the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date, and

 
 
(3)
the amount by which (a) the Fitch Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Fitch Credit
Support Amount for such Valuation Date.”

 
 
(C)
“Credit Support Amount” shall not apply.  For purposes of calculating any
Delivery Amount or Return Amount for any Valuation Date, reference shall be made
to the S&P Credit Support Amount, the Moody’s Credit Support Amount, or the
Fitch Credit Support Amount, in each case  for such Valuation Date, as provided
in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

 
(ii)
Eligible Collateral.

 
On any date, the following items will qualify as “Eligible Collateral” (for the
avoidance of doubt, all Eligible Collateral to be denominated in USD):
 
Collateral
S&P Approved Ratings Valuation Percentage
S&P Required Ratings Valuation Percentage
Moody's First Trigger Valuation Percentage
Moody's Second Trigger Valuation Percentage
Fitch & DBRS Valuation Percentage
(A)Cash
100%
80%
100%
100%
100%
           
(B)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of not more than one year
98.9%
79.1%
100%
100%
97.5%
           
(C)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than one year but not more than
ten years
92.6%
74.1%
100%
94%
86.3%
           
(D)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than ten years
N/A
N/A
100%
87%
79%



 
Notwithstanding the Valuation Percentages set forth in the preceding table, upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may, at
the Pledgor’s expense, agree the Valuation Percentages in relation to (B)
through (D) above with the relevant rating agency (to the extent such rating
agency is providing a rating for the Certificates), and upon such agreement (as
evidenced in writing), such Valuation Percentages shall supersede those set
forth in the preceding table.
 
 
(iii)
Other Eligible Support.

 
The following items will qualify as “Other Eligible Support” for the party
specified:
 
Such Other Eligible Support as the Pledgor may designate; provided, at the
expense of the Pledgor, the prior written consent of the relevant rating agency
(to the extent such rating agency is providing a rating for the Certificates)
shall have been obtained.  For the avoidance of doubt, there are no items that
qualify as Other Eligible Support as of the date of this Annex.
 
 
(iv)
Threshold.

 
 
(A)
“Independent Amount” means zero with respect to Party A and Party B.

 
 
(B)
“Moody’s Threshold” means, with respect to Party A and any Valuation Date, if a
Moody's First Trigger Downgrade Event has occurred and is continuing and such
Moody’s First Trigger Downgrade Event has been continuing for at least 30 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.

 
“S&P Threshold” means, with respect to Party A and any Valuation Date, if  an
S&P Approved Threshold Downgrade Event has occurred and is continuing and such
S&P Approved Threshold Downgrade Event has been continuing for at least 10 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.
 
“Fitch Threshold” means, with respect to Party A and any Valuation Date, if a
Fitch Approved Threshold Downgrade Event has occurred and is continuing and such
Fitch Approved Threshold Downgrade Event has been continuing for at least 30
calendar days or since this Annex was executed, zero; otherwise, infinity
 
 
 
“Threshold” means, with respect to Party B and any Valuation Date, infinity.

 
 
(C)
“Minimum Transfer Amount” means USD 50,000; provided further, with respect to
the Secured Party at any time when the Secured Party is a Defaulting Party,
“Minimum Transfer Amount” means zero.

 
 
(D)
Rounding:  The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of USD 1000.

 
(c)
Valuation and Timing.

 
 
(i)
“Valuation Agent” means Party A.  The Valuation Agent’s calculations shall be
made in accordance with standard market practices using commonly accepted third
party sources such as Bloomberg or Reuters.

 
 
(ii)
“Valuation Date” means each Local Business Day.

 
 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable; provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 
 
(iv)
“Notification Time” means 11:00 a.m., New York time, on a Local Business Day.

 
(d)
Conditions Precedent and Secured Party’s Rights and Remedies.  The following
Termination Events will be a “Specified Condition” for the party specified (that
party being the Affected Party if the Termination Event occurs with respect to
that party):  None.

 
(e)
Substitution.

 
 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 
 
(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph
4(d):  Inapplicable.

 
(f)
Dispute Resolution.

 
 
(i)
“Resolution Time” means 1:00 p.m. New York time on the Local Business Day
following the date on which the notice of the dispute is given under Paragraph
5.

 
 
(ii)
Value.  Notwithstanding anything to the contrary in Paragraph 12, for the
purpose of Paragraphs 5(i)(C) and 5(ii), the S&P Value, Moody’s Value, and Fitch
Value, on any date, of Eligible Collateral will be calculated as follows:

 
For Eligible Collateral comprised of Cash, the amount of such Cash.
 
For Eligible Collateral comprising securities, the sum of (A) the product of
(1)(x) the bid price at the Valuation Time for such securities on the principal
national securities exchange on which such securities are listed, or (y) if such
securities are not listed on a national securities exchange, the bid price for
such securities quoted at the Valuation Time by any principal market maker for
such securities selected by the Valuation Agent, or (z) if no such bid price is
listed or quoted for such date, the bid price listed or quoted (as the case may
be) at the Valuation Time for the day next preceding such date on which such
prices were available and (2) the applicable Valuation Percentage for such
Eligible Collateral, and (B) the accrued interest on such securities (except to
the extent Transferred to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price referred to in the immediately preceding clause (A)) as
of such date.
 
 
(iii)
Alternative.  The provisions of Paragraph 5 will apply; provided, that the
obligation of the appropriate party to deliver the undisputed amount to the
other party will not arise prior to the time that would otherwise have applied
to the Transfer pursuant to, or deemed made, under Paragraph 3 if no dispute had
arisen.

 
(g)
Holding and Using Posted Collateral.

 
 
(i)
Eligibility to Hold Posted Collateral; Custodians.

 
Party B is not and will not be entitled to hold Posted Collateral.  Party B's
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:
 
 
(1)
The Custodian for Party B shall be the same banking institution that acts as
Trustee for the Certificates.

 
 
(2)
The Custodian for Party B shall have a short-term unsecured and unsubordinated
debt rating from S&P of at least “A-1” or, if no short-term rating is available,
a long-term unsecured debt rating from S&P of “A+.”  The Trustee is required to
replace the Custodian within 60 calendar days of the Custodian’s rating falling
below “A-1,” in the case of a short-term rating, or “A+,” in the case of a
long-term rating.

 
Initially, the Custodian for Party B is:  to be advised in writing by Party B to
Party A.
 
 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B; therefore, Party B will not have any of the rights specified in
Paragraph 6(c)(i) or 6(c)(ii); provided, however, that the Trustee shall invest
Cash Posted Credit Support in such investments as designated by Party A, with
losses (net of gains) incurred in respect of such investments to be for the
account of Party A; provided further, that such investments designated by Party
A shall be limited to money market funds rated “AAAm” or “AAAm-G” by S&P and
from which such invested Cash Posted Credit Support may be withdrawn upon no
more than 2 Local Business Day’s notice of a request for withdrawal.

 
(h)
Distributions and Interest Amount.

 
 
(i)
Interest Rate.  The “Interest Rate” will be the actual interest rate earned on
Posted Collateral in the form of Cash pursuant to Paragraph 13(g)(ii).

 
 
(ii)
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
Transferred to the Pledgor pursuant to Paragraph 3(b); provided, however, that
the obligation of Party B to Transfer any Interest Amount to Party A shall be
limited to the extent that Party B has earned and received such funds and such
funds are available to Party B.

 
 
(iii)
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

 
(i)
Additional Representation(s).  There are no additional representations by either
party.

 
(j)
Other Eligible Support and Other Posted Support.

 
 
(i)
“Value” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
 
(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
(k)
Demands and Notices. All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, except that any
demand, specification or notice shall be given to or made at the following
addresses, or at such other address as the relevant party may from time to time
designate by giving notice (in accordance with the terms of this paragraph) to
the other party:

 
If to Party A:
    5 The North Colonnade
    Canary Wharf
    London  E14 4BB, England
    Attention:                      Swaps Documentation
    Facsimile No.:               0207-773-6857/6858
    Telephone No.:             0207-773-6915/6904
 
    with a copy to:
 
    General Counsel’s Office
    200 Park Avenue
    New York, NY  10166
 
    Notices to Party A shall not be deemed effective unless delivered to the
London address set forth above.
 
If to Party B, at the address specified pursuant to the Notices Section of this
Agreement.
 
If to Party B’s Custodian:  to be provided in writing to Party A.
 
 
(l)
Address for Transfers.  Each Transfer hereunder shall be made to the address
specified in writing from time to time by the party to which such Transfer will
be made.

 
(m)
Other Provisions.

 
 
(i)
Collateral Account.  The Secured Party shall cause any Custodian appointed
hereunder to open and maintain a segregated trust account and to hold, record
and identify all the Posted Collateral in such segregated trust account and,
subject to Paragraph 8(a), such Posted Collateral shall at all times be and
remain the property of the Pledgor and shall at no time constitute the property
of, or be commingled with the property of, the Secured Party or the Custodian.

 
 
(ii)
Agreement as to Single Secured Party and Single Pledgor. Party A and Party B
hereby agree that, notwithstanding anything to the contrary in this Annex, (a)
the term “Secured Party” as used in this Annex means only Party B, (b) the term
“Pledgor” as used in this Annex means only Party A, (c) only Party A makes the
pledge and grant in Paragraph 2, the acknowledgement in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9.

 
 
(iii)
Calculation of Value.  Paragraph 4(c) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value, Moody’s Value, Fitch
Value”.  Paragraph 4(d)(ii) is hereby amended by (A) deleting the words “a
Value” and inserting in lieu thereof “an S&P Value, a Moody’s Value, and a Fitch
Value” and (B) deleting the words “the Value” and inserting in lieu thereof “S&P
Value, Moody’s Value, and Fitch Value”.  Paragraph 5 (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, or Fitch Value”.  Paragraph 5(i) (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, and Fitch Value”.  Paragraph 5(i)(C) is hereby amended by
deleting the word “the Value, if” and inserting in lieu thereof “any one or more
of the S&P Value, Moody’s Value, or Fitch Value, as may be”.  Paragraph 5(ii) is
hereby amended by (1) deleting the first instance of the words “the Value” and
inserting in lieu thereof “any one or more of the S&P Value, Moody’s Value, or
Fitch Value” and (2) deleting the second instance of the words “the Value” and
inserting in lieu thereof “such disputed S&P Value, Moody’s Value, or Fitch
Value”.  Each of Paragraph 8(b)(iv)(B) and Paragraph 11(a) is hereby amended by
deleting the word “Value” and inserting in lieu thereof “least of the S&P Value,
Moody’s Value or Fitch Value”.

 
 
(iv)
Form of Annex. Party A and Party B hereby agree that the text of Paragraphs 1
through 12, inclusive, of this Annex is intended to be the printed form of ISDA
Credit Support Annex (Bilateral Form - ISDA Agreements Subject to New York Law
Only version) as published and copyrighted in 1994 by the International Swaps
and Derivatives Association, Inc.

 
 
(v)
Events of Default.  Paragraph 7 will not apply to cause any Event of Default to
exist with respect to Party B except that Paragraph 7(i) will apply to Party B
solely in respect of Party B’s obligations under Paragraph 3(b) of the Credit
Support Annex.  Notwithstanding anything to the contrary in Paragraph 7, any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall only be an Event of
Default if (A) a Moody’s Second Trigger Downgrade Event has occurred and been
continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(vi)
Expenses.  Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for, all transfer
and other taxes and other costs involved in any Transfer of Eligible Collateral.

 
 
(vii)
Withholding.  Paragraph 6(d)(ii) is hereby amended by inserting immediately
after “the Interest Amount” in the fourth line thereof  the words “less any
applicable withholding taxes.”

 
 
 (viii)
Additional Definitions.  As used in this Annex:

 
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part
1(f)(i)(A)-(E) of the Schedule is deleted)” shall be inserted and (2) at the end
of the definition of Exposure, the words “with terms that are, in all material
respects, no less beneficial for Party B than those of this Agreement” shall be
added.
 
“Fitch Approved Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Approved Ratings
Threshold.
 
“Fitch Credit Support Amount” means, for any Valuation Date,
 
 
(A)
if the Fitch Threshold for such Valuation Date is zero, an amount equal to the
sum of (1) the Secured Party’s Exposure and (2) the sum, for each Transaction,
of the product of (a) the Fitch Volatility Cushion for such Transaction and (b)
the Notional Amount of such Transaction for the Calculation Period which
includes such Valuation Date, or

 
 
(B)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“Fitch Valuation Percentage” means, for any Valuation Date and each item of
Eligible Collateral, if the Fitch Threshold for such Valuation Date is zero, the
corresponding percentage for such Eligible Collateral in the column headed
“Fitch Valuation Percentage”.
 
“Fitch Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent for such Eligible Collateral and (y) the Fitch Valuation Percentage for
such Eligible Collateral set forth in paragraph 13(b)(ii).  The Fitch Value of
Cash will be the amount of such Cash.
 
“Fitch Volatility Cushion” means, for any Transaction, the related percentage
set forth in the following table:
 

   
Remaining Weighted Average Maturity of Transaction
(years)
 
Rating of Most Senior Class of Certificates Outstanding on
Valuation Date
   
1
     
2
     
3
     
4
     
5
     
6
     
7
     
8
     
9
     
10
 
At least “AA-”
    0.6 %     1.6 %     2.6 %     3.4 %     4.2 %     4.8 %     5.5 %     5.9 %
    6.4 %     7.0 %
“A+/A”
    0.3 %     0.8 %     1.3 %     1.7 %     2.1 %     2.4 %     2.8 %     3.0 %
    3.3 %     3.6 %
“A-/BBB+” or lower
    0.2 %     0.6 %     1.0 %     1.3 %     1.6 %     1.9 %     2.1 %     2.3 %
    2.5 %     2.7 %



“Local Business Day” means, for purposes of this Annex: any day on which (A)
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in New York and the location of Party A, Party B
and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any
day on which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement
instructions (or in the case of a Transfer of Cash or other Eligible Collateral
for which delivery is contemplated by other means a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
deposits) in New York and the location of Party A, Party B and any Custodian.
 
“Moody’s Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the Moody’s Threshold for such Valuation Date is zero and it is not the case
that a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greater of (x) zero
and (y) the sum of the Secured Party’s Exposure and the aggregate of Moody’s
First Trigger Additional Amounts for each Transaction and such Valuation Date;

 
 
(B)
if a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greatest of (x)
zero, (y) the aggregate amount of the Next Payments for each Transaction and
such Valuation Date, and (z) the sum of the Secured Party’s Exposure and the
aggregate of Moody’s Second Trigger Additional Amounts for each Transaction and
such Valuation Date; or

 
 
(C)
if the Moody’s Threshold for such Valuation Date is infinity, zero.

 
“Moody’s First Trigger Additional Amount” means, for any Valuation Date and any
Transaction, the product of (i) the applicable Moody’s First Trigger Factor set
forth in Table 1, (ii) the Scale Factor, if any, for such Transaction, or, if no
Scale Factor is applicable for such Transaction, one, and (iii) the Notional
Amount for such Transaction for the Calculation Period for such Transaction
(each as defined in the related Confirmation) which includes such Valuation
Date.
 
“Moody’s First Trigger Downgrade Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Additional Amount” means, for any Valuation Date and any
Transaction,
 
 
(A)
if such Transaction is not a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 2, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date; or

 
 
(B)
if such Transaction is a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 3, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date;

 
“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral, (i) if the Moody's Threshold for such Valuation
Date is zero and it is not the case that a Moody’s Second Trigger Downgrade
Event  has occurred and been continuing for at least 30 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed
“Moody’s First Trigger Valuation Percentage” or (ii) if a Moody’s Second Trigger
Ratings Event has occurred and been continuing  for at least 30 Local Business
Days, the corresponding percentage for such Eligible Collateral in the column
headed “Moody’s Second Trigger Valuation Percentage”.
 
“Moody’s Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent and (y) the applicable Moody’s Valuation Percentage set forth in Paragraph
13(b)(ii). The Moody’s Value of Cash will be the amount of such Cash.
 
“Next Payment” means, for each Transaction and each Valuation Date, the greater
of (i) the aggregate amount of any payments due to be made by Party A under
Section 2(a) in respect of such Transaction on the related Next Payment Date
less the aggregate amount of any payments due to be made by Party B under
Section 2(a) on such Next Payment Date (any such payments determined based on
rates prevailing on such Valuation Date) and (ii) zero.
 
“Next Payment Date” means, for each Transaction, the date on which the next
scheduled payment under such Transaction is due to be paid.
 
“S&P Approved Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Approved Ratings Threshold.
 
“S&P Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the S&P Threshold for such Valuation Date is zero and it is not the case that
an S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, an amount equal to the Secured Party’s Exposure;

 
 
(B)
if an S&P Required Ratings Downgrade Event has occurred and been continuing for
at least 10 Local Business Days, an amount equal to 125% of the Secured Party’s
Exposure; or

 
 
(C)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral, (i) if the S&P Threshold for such Valuation Date is zero
and it is not the case that a S&P Required Ratings Downgrade Event has occurred
and been continuing for at least 10 Local Business Days, the corresponding
percentage for such Eligible Collateral in the column headed “S&P Approved
Ratings Valuation Percentage” or (ii) if an S&P Required Ratings Downgrade Event
has occurred and been continuing for at least 10 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed “S&P
Required Ratings Valuation Percentage”.
 
“S&P Value” means, on any date and with respect to any Eligible Collateral, the
product of (x) the bid price obtained by the Valuation Agent for such Eligible
Collateral and (y) the applicable S&P Valuation Percentage for such Eligible
Collateral set forth in paragraph 13(b)(ii).
 
“Transaction-Specific Hedge” means any Transaction in respect of which (x) the
notional amount is “balance guaranteed” or (y) the notional amount for any
Calculation Period (as defined in the related Confirmation) otherwise is not a
specific dollar amount that is fixed at the inception of the Transaction.
 
“Valuation Percentage” shall mean, for purposes of determining the S&P Value,
Moody’s Value and Fitch Value with respect to any Eligible Collateral or Posted
Collateral, the applicable S&P Valuation Percentage, Moody’s Valuation
Percentage, or Fitch Valuation Percentage for such Eligible Collateral or Posted
Collateral, respectively, in each case as set forth in Paragraph 13(b)(ii).
 
“Value” shall mean, in respect of any date, the related S&P Value, the related
Moody’s Value, and the related Fitch Value.
 


 
[Remainder of this page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 


Table 1
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s First Trigger Factor—Single Currency Interest Rate Hedges
Moody’s First Trigger Factor—Currency Hedges
Equal to or less than 1
0.15%
1.10%
Greater than 1 but less than or equal to 2
0.30%
1.20%
Greater than 2 but less than or equal to 3
0.40%
1.30%
Greater than 3 but less than or equal to 4
0.60%
1.40%
Greater than 4 but less than or equal to 5
0.70%
1.50%
Greater than 5 but less than or equal to 6
0.80%
1.60%
Greater than 6 but less than or equal to 7
1.00%
1.60%
Greater than 7 but less than or equal to 8
1.10%
1.70%
Greater than 8 but less than or equal to 9
1.20%
1.80%
Greater than 9 but less than or equal to 10
1.30%
1.90%
Greater than 10 but less than or equal to 11
1.40%
1.90%
Greater than 11 but less than or equal to 12
1.50%
2.00%
Greater than 12 but less than or equal to 13
1.60%
2.10%
Greater than 13 but less than or equal to 14
1.70%
2.10%
Greater than 14 but less than or equal to 15
1.80%
2.20%
Greater than 15 but less than or equal to 16
1.90%
2.30%
Greater than 16 but less than or equal to 17
2.00%
2.30%
Greater than 17 but less than or equal to 18
2.00%
2.40%
Greater than 18 but less than or equal to 19
2.00%
2.40%
Greater than 19 but less than or equal to 20
2.00%
2.50%
Greater than 20 but less than or equal to 21
2.00%
2.50%
Greater than 21 but less than or equal to 22
2.00%
2.50%
Greater than 22 but less than or equal to 23
2.00%
2.50%
Greater than 23 but less than or equal to 24
2.00%
2.50%
Greater than 24 but less than or equal to 25
2.00%
2.50%
Greater than 25 but less than or equal to 26
2.00%
2.50%
Greater than 26 but less than or equal to 27
2.00%
2.50%
Greater than 27 but less than or equal to 28
2.00%
2.50%
Greater than 28 but less than or equal to 29
2.00%
2.50%
Greater than 29
2.00%
2.50%





 
 

--------------------------------------------------------------------------------

 


Table 2
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s Second Trigger Factor—Single Currency Interest Rate Swaps
Moody’s Second Trigger Factor—Currency Swaps
Equal to or less than 1
0.50%
6.10%
Greater than 1 but less than or equal to 2
1.00%
6.30%
Greater than 2 but less than or equal to 3
1.50%
6.40%
Greater than 3 but less than or equal to 4
1.90%
6.60%
Greater than 4 but less than or equal to 5
2.40%
6.70%
Greater than 5 but less than or equal to 6
2.80%
6.80%
Greater than 6 but less than or equal to 7
3.20%
7.00%
Greater than 7 but less than or equal to 8
3.60%
7.10%
Greater than 8 but less than or equal to 9
4.00%
7.20%
Greater than 9 but less than or equal to 10
4.40%
7.30%
Greater than 10 but less than or equal to 11
4.70%
7.40%
Greater than 11 but less than or equal to 12
5.00%
7.50%
Greater than 12 but less than or equal to 13
5.40%
7.60%
Greater than 13 but less than or equal to 14
5.70%
7.70%
Greater than 14 but less than or equal to 15
6.00%
7.80%
Greater than 15 but less than or equal to 16
6.30%
7.90%
Greater than 16 but less than or equal to 17
6.60%
8.00%
Greater than 17 but less than or equal to 18
6.90%
8.10%
Greater than 18 but less than or equal to 19
7.20%
8.20%
Greater than 19 but less than or equal to 20
7.50%
8.20%
Greater than 20 but less than or equal to 21
7.80%
8.30%
Greater than 21 but less than or equal to 22
8.00%
8.40%
Greater than 22 but less than or equal to 23
8.00%
8.50%
Greater than 23 but less than or equal to 24
8.00%
8.60%
Greater than 24 but less than or equal to 25
8.00%
8.60%
Greater than 25 but less than or equal to 26
8.00%
8.70%
Greater than 26 but less than or equal to 27
8.00%
8.80%
Greater than 27 but less than or equal to 28
8.00%
8.80%
Greater than 28 but less than or equal to 29
8.00%
8.90%
Greater than 29
8.00%
9.00%







 
 

--------------------------------------------------------------------------------

 


Table 3
 
Remaining
Weighted Average Life
of Hedge in Years
 
Moody’s Second Trigger Factor—Single Currency Interest Rate Hedges
Moody’s Second Trigger Factor—Currency Hedges
Equal to or less than 1
0.65%
6.30%
Greater than 1 but less than or equal to 2
1.30%
6.60%
Greater than 2 but less than or equal to 3
1.90%
6.90%
Greater than 3 but less than or equal to 4
2.50%
7.10%
Greater than 4 but less than or equal to 5
3.10%
7.40%
Greater than 5 but less than or equal to 6
3.60%
7.70%
Greater than 6 but less than or equal to 7
4.20%
7.90%
Greater than 7 but less than or equal to 8
4.70%
8.20%
Greater than 8 but less than or equal to 9
5.20%
8.40%
Greater than 9 but less than or equal to 10
5.70%
8.60%
Greater than 10 but less than or equal to 11
6.10%
8.80%
Greater than 11 but less than or equal to 12
6.50%
9.00%
Greater than 12 but less than or equal to 13
7.00%
9.20%
Greater than 13 but less than or equal to 14
7.40%
9.40%
Greater than 14 but less than or equal to 15
7.80%
9.60%
Greater than 15 but less than or equal to 16
8.20%
9.80%
Greater than 16 but less than or equal to 17
8.60%
10.00%
Greater than 17 but less than or equal to 18
9.00%
10.10%
Greater than 18 but less than or equal to 19
9.40%
10.30%
Greater than 19 but less than or equal to 20
9.70%
10.50%
Greater than 20 but less than or equal to 21
10.00%
10.70%
Greater than 21 but less than or equal to 22
10.00%
10.80%
Greater than 22 but less than or equal to 23
10.00%
11.00%
Greater than 23 but less than or equal to 24
10.00%
11.00%
Greater than 24 but less than or equal to 25
10.00%
11.00%
Greater than 25 but less than or equal to 26
10.00%
11.00%
Greater than 26 but less than or equal to 27
10.00%
11.00%
Greater than 27 but less than or equal to 28
10.00%
11.00%
Greater than 28 but less than or equal to 29
10.00%
11.00%
Greater than 29
10.00%
11.00%





 
 

--------------------------------------------------------------------------------

 

EXHIBIT H-2


Form of Interest Rate Cap Agreement
 
[Attached]
 




 
 

--------------------------------------------------------------------------------

 
 

 Barclays Bank PLC  5 The North Colonnade  Canary Wharf  London E14 4BB  Tel +44
(0)20 7623 2323

 
 
 
DATE: 
 October 17, 2007   TO:   U.S. Bank National Association, as Trustee of Charming
Shoppes Master Trust ATTENTION:   Jacqueline K. Lee TELEPHONE:   (651) 495-3845
FACSIMILE:   (651) 495-8089     FROM:   Barclays Bank PLC     SUBJECT:   Fixed
Income Derivatives Confirmation     REFERENCE NUMBER:   1995100B

 






 
The purpose of this long-form confirmation (“Confirmation”) is to confirm the
terms and conditions of the Transaction entered into on the Trade Date specified
below (the “Transaction”) between Barclays Bank PLC (“Party A”) and U.S. Bank
National Association, as Trustee of Charming Shoppes Master Trust (“Party B”)
created under the Pooling and Servicing Agreement, dated as of November 25,
1997, as amended (the “Pooling and Servicing Agreement”) among the Charming
Shoppes Receivables Corp., Spirit of America, Inc., as servicer (in such
capacity, the “Servicer”), and U.S. Bank National Association, as trustee (the
“Trustee”), as supplemented from time to time prior to the date hereof,
including by the Series 2007-1 Supplement to the Pooling and Servicing Agreement
dated as of October 17, 2007  (the “Series Supplement”).  The Series Supplement
and the Pooling and Servicing Agreement are collectively referred to herein as
the “Base Agreement”.  This Confirmation evidences a complete and binding
agreement between you and us to enter into the Transaction on the terms set
forth below and replaces any previous agreement between us with respect to the
subject matter hereof.  Item 2 of this Confirmation constitutes a “Confirmation”
as referred to in the ISDA Master Agreement (defined below); Item 3 of this
Confirmation constitutes a “Schedule” as referred to in the ISDA Master
Agreement; and Annex A hereto constitutes Paragraph 13 of a Credit Support Annex
to the Schedule.


1.
The Confirmation set forth at Item 2 hereof shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Confirmation,
and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements Subject to
New York Law Only version) as published and copyrighted in 1994 by the
International Swaps and Derivatives Association, Inc., with Paragraph 13 thereof
as set forth in Annex A hereto (the “Credit Support Annex” and together with
this Confirmation and the ISDA Master Agreement, the “Agreement”).  For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.

 


 
 

--------------------------------------------------------------------------------

 


2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 
Notional Amount:
With respect to any Calculation Period, the amount set forth for such period on
Schedule I attached hereto.
Trade Date:
October 12, 2007
Effective Date:
October 17, 2007
Termination Date:
September 15, 2017; subject to adjustment in accordance with the Business Day
Convention
Fixed Amounts:
 
Fixed Amount Payer:
Party B
Fixed Amount Payer
Payment Date:
 
Effective Date
Fixed Amount:
USD 90,000
Floating Amounts:
 
Floating Rate Payer:
Party A
Cap Rate:
10.00%
Floating Rate Payer
Period End Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Floating Rate Payer
Payment Dates:
 
The 15th calendar day of each month during the Term of this Transaction,
commencing November 15, 2007, and ending on the Termination Date, subject to
adjustment in accordance with the Business Day Convention.
Floating Rate Option:
USD-LIBOR-BBA
Designated Maturity:
One month
Floating Rate Day
Count Fraction:
 
Actual/360
Reset Dates:
The first day of each Calculation Period.
Compounding:
Inapplicable
Business Days:
New York, Philadelphia and Milford, Ohio
Business Day Convention:
Following
Calculation Agent:
Party A
Account Details and Settlement Information:
 
Payments to Party A:
Correspondent: BARCLAYS BANK PLC NEW YORK
FEED: 026002574
Beneficiary:  BARCLAYS SWAPS
Beneficiary Account: 050-01922-8
Payments to Party B:
U.S. Bank National Association
ABA Number:  091000022
Account Number:  1731-0332-2058
Reference:  Charming Shoppes/2576000052 (2007-1 Hedge)
Beneficiary Name:  US Bank Structured Fin
Attn:  Jacque Lee





 
 

--------------------------------------------------------------------------------

 


3.
Provisions Deemed Incorporated in a Schedule to the ISDA Master Agreement:

 
Part 1.
Termination Provisions.

 
 
For the purposes of this Agreement:-

 
(a)
“Specified Entity” will not apply to Party A or Party B for any purpose.

 
(b)
“Specified Transaction” will have the meaning specified in Section 14.

 
(c)
Events of Default.

 
The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.
 
 
(i)
The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will apply to
Party A and will apply to Party B.

 
 
(ii)
The “Breach of Agreement” provisions of Section 5(a)(ii) will apply to Party A
and will not apply to Party B; provided, however, that  notwithstanding anything
to the contrary in Section 5(a)(ii), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(ii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iii)
The “Credit Support Default” provisions of Section 5(a)(iii) will apply to Party
A and will not apply to Party B except that Section 5(a)(iii)(1) will apply to
Party B solely in respect of Party B’s obligations under Paragraph 3(b) of the
Credit Support Annex; provided, however, that notwithstanding anything to the
contrary in Section 5(a)(iii)(1), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(iii) unless (A) a Moody’s Second Trigger Downgrade Event has occurred and
been continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(iv)
The “Misrepresentation” provisions of Section 5(a)(iv) will apply to Party A and
will not apply to Party B.

 
 
(v)
The “Default under Specified Transaction” provisions of Section 5(a)(v) will not
apply to Party A and will not apply to Party B.

 
 
(vi)
The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
will not apply to Party B.  For purposes of Section 5(a)(vi), solely with
respect to Party A:

 
“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of Party A’s banking business.
 
“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the Shareholders’ Equity of Party A or, if applicable, a
guarantor under an Eligible Guarantee with credit ratings at least equal to the
S&P Required Ratings Threshold, the Moody’s Second Trigger Threshold, the Fitch
Approved Ratings Threshold and the DBRS Approved Ratings Threshold.
 
“Shareholders’ Equity” means with respect to an entity, at any time, such
party’s shareholders’ equity (on a consolidated basis) determined in accordance
with generally accepted accounting principles in such party’s jurisdiction of
incorporation or organization as at the end of such party’s most recently
completed fiscal year.
 
 
(vii)
The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A and will
apply to Party B; provided, however, that, for purposes of applying Section
5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B) Section
5(a)(vii)(3) shall not apply to any assignment, arrangement or composition that
is effected by or pursuant to the Base Agreement, (C) Section 5(a)(vii)(4) shall
not apply to a proceeding instituted, or a petition presented, by Party A or any
of its Affiliates (notwithstanding anything to the contrary in this Agreement,
for purposes of Section 5(a)(vii)(4), Affiliate shall have the meaning set forth
in Section 14 of the ISDA Master Agreement), (D) Section 5(a)(vii)(6) shall not
apply to any appointment that is effected by or pursuant to the Base Agreement,
or any appointment to which Party B has not yet become subject; (E) Section
5(a)(vii) (7) shall not apply; (F) Section 5(a)(vii)(8) shall apply only to the
extent of any event which has an effect analogous to any of the events specified
in clauses (1), (3), (4), (5) or (6) of Section 5(a)(vii), in each case as
modified in this Part 1(c)(vii), and (G) Section 5(a)(vii)(9) shall not apply.

 
 
(viii)
The “Merger Without Assumption” provisions of Section 5(a)(viii) will apply to
Party A and will  not apply to Party B.

 
(d)
Termination Events.

 
The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.
 
 
(i)
The “Illegality” provisions of Section 5(b)(i) will apply to Party A and will
apply to Party B.

 
 
(ii)
The “Tax Event” provisions of Section 5(b)(ii) will apply to Party A except
that, for purposes of the application of Section 5(b)(ii) to Party A, Section
5(b)(ii) is hereby amended by deleting the words “(x) any action taken by a
taxing authority, or brought in a court of competent jurisdiction, on or after
the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (y)”,
and the “Tax Event” provisions of Section 5(b)(ii) will apply to Party B.

 
 
(iii)
The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will apply to Party
A and will apply to Party B, provided that Party A shall not be entitled to
designate an Early Termination Date by reason of a Tax Event upon Merger in
respect of which it is the Affected Party.

 
 
(iv)
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply to
Party A and will not apply to Party B.

 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
Payments on Early Termination.  For the purpose of Section 6(e) of this
Agreement:

 
 
(i)
Market Quotation will apply, provided, however, that, in the event of a
Derivative Provider Trigger Event, the following provisions will apply:

 
 
(A)
The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:

 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement, (2) for an amount that would be paid to Party B (expressed as a
negative number) or by Party B (expressed as a positive number) in consideration
of an agreement between Party B and such Reference Market-maker to enter into a
Replacement Transaction, and (3) made on the basis that Unpaid Amounts in
respect of the Terminated Transaction or group of Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included.
 
 
(B)
The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:

 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
 
(a)
if, on or prior to such Early Termination Date, a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 
 
(b)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations from
Approved Replacements have been communicated to Party B and remain capable of
becoming legally binding upon acceptance by Party B, the Termination Currency
Equivalent of the amount (whether positive or negative) of the lowest of such
Market Quotations (for the avoidance of doubt, (i) a Market Quotation expressed
as a negative number is lower than a Market Quotation expressed as a positive
number and (ii) the lower of two Market Quotations expressed as negative numbers
is the one with the largest absolute value); or

 
 
(c)
if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotation from an Approved
Replacement has been communicated to Party B and remains capable of becoming
legally binding upon acceptance by Party B, Party B’s Loss (whether positive or
negative and without reference to any Unpaid Amounts) for the relevant
Terminated Transaction or group of Terminated Transactions.”

 
 
(C)
If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use its reasonable efforts to do so before the Early Termination Date.

 
 
(D)
If the Settlement Amount is a negative number, Section 6(e)(i)(3) shall be
deleted in its entirety and replaced with the following:

 
“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (II) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that the amounts payable under the immediately preceding
clauses (I) and (II) shall be subject to netting in accordance with Section 2(c)
of this Agreement.”
 
 
(E)
At any time on or before the Early Termination Date at which two or more Market
Quotations from Approved Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, Party B
shall be entitled to accept only the lowest of such Market Quotations (for the
avoidance of doubt, (i) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (ii) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value).

 
 
(ii)
The Second Method will apply.

 
(g)
“Termination Currency” means USD.

 
(h)
Additional Termination Events.  Additional Termination Events will apply as
provided in Part 5(c).

 
(i)
Additional Amounts Upon Certain Partial Terminations

 
Party B shall have the option to reduce the Notional Amount of this Transaction
in whole or in part in connection with either (a) a principal payment made on
the Class C Certificates as a result of the release of funds from the
Pre-Funding Account on the Lane Bryant Portfolio Distribution Date pursuant to
Section 4.19(b) of the Series Supplement (a “Prefunding Reduction”) or (b)
payment in full of the Class C Certificates (“Class C Termination”).
 
In the case of a Prefunding Reduction the parties shall treat the portion of the
Notional Amount of this Transaction reduced in connection therewith as a
Terminated Transaction.  In connection with a Class C Termination, the parties
shall treat this Transaction in its entirety as a Terminated Transaction.  Party
A shall calculate the Market Quotation for the Terminated Transaction as set
forth below.
 
“Market Quotation” means, with respect to a Terminated Transaction, an amount
determined on the basis of quotations from Reference Market-makers.  Each
quotation will be for an amount, if any, that would be paid to Party A
(expressed as a negative number) or by Party A (expressed as a positive number)
in consideration of an agreement between Party A and the quoting Reference
Market-maker to enter into such Terminated Transaction (with the same fixed and
floating payment rates and remaining term as this Transaction) on the relevant
Payment Date.  Party A will request each Reference Market-maker to provide its
quotation to the extent reasonably practicable as of the same day and time
(without regard to different time zones) on or as soon as reasonably practicable
prior to the relevant Payment Date.  The day and time as of which those
quotations are to be obtained will be selected in good faith by Party A.  If
more than three quotations are provided, the Market Quotation will be the
arithmetic mean of the quotations, without regard to the quotations having the
highest and lowest values.  If exactly three such quotations are provided, the
Market Quotation will be the quotation remaining after disregarding the highest
and lowest quotations.  For this purpose, if more than one quotation has the
same highest value or lowest value, then one of such quotations shall be
disregarded.  If fewer than three quotations are provided, Party A will
determine the Market Quotation in good faith.  Notwithstanding the foregoing,
Party A shall be the sole Reference Market-maker (a) in the case of a Prefunding
Reduction, and (b) in other circumstances unless (i) the reduction in the
aggregate Notional Amounts of the Transactions between Party A and Party B being
terminated at the same time is equal to or greater than $50 million, and (ii)
the Servicer or the Trustee requests that quotations from Reference
Market-makers other than Party A are utilized.
 
If the amount so determined by Party A in respect of a Terminated Transaction is
negative, Party A shall pay such amount to Party B on the next Local Business
Day.  If the amount so determined by Party A in respect of a Terminated
Transaction is positive, no payment will be made by either party.
 


 
 

--------------------------------------------------------------------------------

 


Part 2.
Tax Matters.

 
(a)
Tax Representations.

 
 
(i)
Payer Representations.  For the purpose of Section 3(e) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
 
None.

 
 
(ii)
Payee Representations.  For the purpose of Section 3(f) of this Agreement:

 
 
(A)
Party A makes the following representation(s):

 
None.
 
 
(B)
Party B makes the following representation(s):

 
None.
 
(b)
Tax Provisions.

 
 
(i)
Indemnifiable Tax.  Notwithstanding the definition of “Indemnifiable Tax” in
Section 14 of this Agreement, all Taxes in relation to payments by Party A shall
be Indemnifiable Taxes unless (i) such Taxes are assessed directly against Party
B and not by deduction or withholding by Party A or (ii) arise as a result of a
Change in Tax Law (in which case such Tax shall be an Indemnifiable Tax only if
such Tax satisfies the definition of Indemnifiable Tax provided in Section
14).  In relation to payments by Party B, no Tax shall be an Indemnifiable Tax,
unless the Tax is due to a Change in Tax Law and otherwise satisfies the
definition of Indemnifiable Tax provided in Section 14.

 


 
 

--------------------------------------------------------------------------------

 


Part 3.
Agreement to Deliver Documents.

 
(a)
For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be
delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Party A and Party B
Any form or document required or reasonably requested to allow the other party
to make payments under the Agreement without any deduction or withholding for or
on account of any Tax, or with such deduction or withholding at a reduced rate.
Promptly upon reasonable demand by the other party.



(b)
For the purpose of Section 4(a)(ii), other documents to be delivered are:

 
Party required to deliver document
Form/Document/
Certificate
Date by which to
be delivered
Covered by Section 3(d) Representation
Party A and
Party B
Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A and
Party B
A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
Party A
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Promptly upon request after becoming publicly available
Yes
Party A
Opinions of counsel to Party A substantially in the form of Exhibit A to this
Confirmation
Upon the execution and delivery of this Agreement
No
Party B
An opinion of counsel to Party B reasonably satisfactory to Party A.
Upon the execution and delivery of this Agreement
No
Party B
An executed copy of the Base Agreement
Within 30 days after the date of this Agreement.
No



 
Part 4.  Miscellaneous.

 
(a)
Address for Notices:  For the purposes of Section 12(a) of this Agreement:

 
 
Address for notices or communications to Party A:

 
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 4BB
Facsimile:
44(20) 777 36461
Phone:
44(20) 777 36810



(For all purposes)


Address for notices or communications to Party B:


Address:
EP—MN—WS3D
 
60 Livingston Street
 
St. Paul, MN 55107
Attention:
Structured Finance—Charming Shoppes 2007-1
Facsimile:
(651) 495-3890
Phone:
(651) 495-3880



(For all purposes)


(b)
Process Agent.  For the purpose of Section 13(c):

 
Party A appoints as its Process Agent:  Not applicable.
 
Party B appoints as its Process Agent:  Not applicable.
 
(c)
Offices.  The provisions of Section 10(a) will apply to this Agreement.

 
(d)
Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

 
 
Party A is a Multibranch Party and may act through its London and New York
Offices.

 
 
Party B is not a Multibranch Party.

 
(e)
Calculation Agent.  The Calculation Agent is Party A; provided, however, that if
an Event of Default shall have occurred with respect to Party A, Party B shall
have the right to appoint as Calculation Agent a financial institution which
would qualify as a Reference Market-maker, reasonably acceptable to Party A, the
cost for which shall be borne by Party A.

 
(f)
Credit Support Document.

 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.

 
Party B:
The Credit Support Annex, solely in respect of Party B’s obligations under
Paragraph 3(b) of the Credit Support Annex.

 
(g)
Credit Support Provider.

 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.

 
Party B:
None.

 
(h)
Governing Law.  The parties to this Agreement hereby agree that the law of the
State of New York shall govern their rights and duties in whole (including any
claim or controversy arising out of or relating to this Agreement), without
regard to the conflict of law provisions thereof other than New York General
Obligations Law Sections 5-1401 and 5-1402.

 
(i)
Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each
Transaction hereunder.

 
(j)
Affiliate.  “Affiliate” shall have the meaning assigned thereto in Section 14;
provided, however, that Party B shall be deemed to have no Affiliates for
purposes of this Agreement, including for purposes of Section 6(b)(ii).

 


 
 

--------------------------------------------------------------------------------

 


Part 5.
Other Provisions.

 
(a)
Definitions. Unless otherwise specified in a Confirmation, this Agreement and
each Transaction under this Agreement are subject to the 2000 ISDA Definitions
as published and copyrighted in 2000 by the International Swaps and Derivatives
Association, Inc. (the “Definitions”), and will be governed in all relevant
respects by the provisions set forth in the Definitions, without regard to any
amendment to the Definitions subsequent to the date hereof.  The provisions of
the Definitions are hereby incorporated by reference in and shall be deemed a
part of this Agreement, except that (i) references in the Definitions to a “Swap
Transaction” shall be deemed references to a “Transaction” for purposes of this
Agreement, and (ii) references to a “Transaction” in this Agreement shall be
deemed references to a “Swap Transaction” for purposes of the Definitions. Each
term capitalized but not defined in this Agreement shall have the meaning
assigned thereto in the Base Agreement.

 
Each reference herein to a “Section” (unless specifically referencing the Base
Agreement) or to a “Section” “of this Agreement” will be construed as a
reference to a Section of the ISDA Master Agreement; each herein reference to a
“Part” will be construed as a reference to the Schedule to the ISDA Master
Agreement; each reference herein to a “Paragraph” will be construed as a
reference to a Paragraph of the Credit Support Annex.
 
(b)
Amendments to ISDA Master Agreement.

 
 
(i)
Single Agreement.  Section 1(c) is hereby amended by the adding the words
“including, for the avoidance of doubt, the Credit Support Annex”  after the
words “Master Agreement”.

 
 
(ii)
Change of Account.  Section 2(b) is hereby amended by the addition of the
following after the word “delivery” in the first line thereof: “to another
account in the same legal and tax jurisdiction as the original account”.

 
 
(iv)
Representations.  Section 3 is hereby amended by adding at the end thereof the
following subsection (g):

 
“(g)           Relationship Between Parties.
 
 
(1)
Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary.  It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.  Notwithstanding the foregoing, the
parties understand that the Trustee has been directed to enter into that
Transaction.

 
 
(2)
Assessment and Understanding.  It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the risks of that
Transaction.  Notwithstanding the foregoing, the parties understand that the
Trustee has been directed to enter into that Transaction.

 
 
(3)
Purpose.  It is entering into the Transaction for the purposes of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business.

 
 
(4)
Status of Parties.  The other party is not acting as fiduciary for or advisor to
it in respect of the Transaction.

 
 
(5)
Eligible Contract Participant.  It is an “eligible contract participant” as
defined in Section 1a(12) of the Commodity Exchange Act, as amended.”

 
 
(v)
Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby amended by (i)
deleting the words “or if a Tax Event Upon Merger occurs and the Burdened Party
is the Affected Party,” and (ii) by deleting the words “to transfer” and
inserting the words “to effect a Permitted Transfer” in lieu thereof.

 
 
(vi)
Local Business Day.  The definition of Local Business Day in Section 14 is
hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.

 
(c)
Additional Termination Events.  The following Additional Termination Events will
apply:

 
 
(i)
First Rating Trigger Collateral.  If Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and such failure has not given rise to an Event of
Default under Section 5(a)(i) or Section 5(a)(iii), then an Additional
Termination Event shall have occurred with respect to Party A and Party A shall
be the sole Affected Party with respect to such Additional Termination Event.

 
 
(ii)
Second Rating Trigger Replacement.  The occurrence of any event described in
this Part 5(c)(ii) shall constitute an Additional Termination Event with respect
to Party A and Party A shall be the sole Affected Party with respect to such
Additional Termination Event.

 
 
(A)
A Moody’s Second Trigger Downgrade Event has occurred and been continuing for 30
or more Local Business Days and at least one Eligible Replacement has made a
Firm Offer that would, assuming the occurrence of an Early Termination Date,
qualify as a Market Quotation (on the basis that paragraphs (i) and (ii) of Part
1(f) (Payments on Early Termination) apply) and which remains capable of
becoming legally binding upon acceptance.

 
 
(B)
An S&P Required Ratings Downgrade Event has occurred and been continuing for 60
or more calendar days.

 
 
(C)
A Fitch Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(D)
A DBRS Required Ratings Downgrade Event has occurred and been continuing for 30
or more calendar days.

 
 
(iii)
Amendment of Base Agreement.  If, without the prior written consent of Party A
where such consent is required under the Base Agreement, an amendment is made to
the Base Agreement which amendment could reasonably be expected to have a
material adverse effect on the interests of Party A (excluding, for the
avoidance of doubt, any amendment to the Base Agreement that is entered into
solely for the purpose of appointing a successor servicer, master servicer,
securities administrator, trustee or other service provider) under this
Agreement, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.

 
 
(iv)
Termination of Trust.  If, the Trust is terminated pursuant to the Base
Agreement and all rated certificates or notes, as applicable, have been paid in
accordance with the terms of the Base Agreement, an Additional Termination Event
shall have occurred with respect to Party B and Party B shall be the sole
Affected Party with respect to such Additional Termination Event; provided,
however, that notwithstanding Section 6(b)(iv) of this Agreement, both Party A
and Party B shall have the right to designate an Early Termination Date in
respect of this Additional Termination Event.

 
 
(v)
Securitization Unwind. If a Securitization Unwind (as hereinafter defined)
occurs, an Additional Termination Event shall have occurred with respect to
Party B and Party B shall be the sole Affected Party with respect to such
Additional Termination Event; provided, however, that notwithstanding Section
6(b)(iv) of this Agreement, both Party A and Party B shall have the right to
designate an Early Termination Date in respect of this Additional Termination
Event.  The Early Termination Date in respect of such Additional Termination
Event shall be not earlier than the latest possible date that the amount of a
termination payment may be submitted to a party exercising a clean-up call in
order to be included in the clean-up call price.  As used herein,
“Securitization Unwind” means notice of the requisite amount of a party’s
intention to exercise its option to purchase the underlying credit card
receivables pursuant the Base Agreement is given by the Trustee to
certificateholders or noteholders, as applicable, pursuant to the Base
Agreement.

 
(d)
Required Ratings Downgrade Event.  In the event that no Relevant Entity has
credit ratings at least equal to the Required Ratings Threshold of each relevant
Rating Agency (such event, a “Required Ratings Downgrade Event”), then Party A
shall, as soon as reasonably practicable and so long as a Required Ratings
Downgrade Event is in effect, at its own expense, use commercially reasonable
efforts to procure either (A) a Permitted Transfer or (B) an Eligible Guarantee.

 
(e)
Transfers.

 
 
(i)
Section 7 is hereby amended to read in its entirety as follows:

 
“Subject to Section 6(b)(ii), neither Party A nor Party B is permitted to
assign, novate or transfer (whether by way of security or otherwise) as a whole
or in part any of its rights, obligations or interests under the Agreement or
any Transaction without (a) the prior written consent of the other party and (b)
satisfaction of the Rating Agency Condition, except that:
 
 
(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, or transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement);

 
 
(b)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e); and

 
 
(c)
Party A may transfer or assign this Agreement to any Person, including, without
limitation, another of Party A’s offices, branches or affiliates (any such
Person, office, branch or affiliate, a “Transferee”) on at least five Business
Days’ prior written notice to Party B and the Trustee;  provided that, with
respect to this clause (c), (A) as of the date of such transfer the Transferee
will not be required to withhold or deduct on account of a Tax from any payments
under this Agreement unless the Transferee will be required to make payments of
additional amounts pursuant to Section 2(d)(i)(4) of this Agreement in respect
of such Tax (B) a Termination Event or Event of Default does not occur under
this Agreement as a result of such transfer; (C) such notice is accompanied by a
written instrument pursuant to which the Transferee acquires and assumes the
rights and obligations of Party A so transferred; (D) Party A will be
responsible for any costs or expenses incurred in connection with such transfer
and (E) Party A obtains in respect of such transfer a written acknowledgement of
satisfaction of the Rating Agency Condition (except for Moody’s).  Party B will
execute such documentation as is reasonably deemed necessary by Party A for the
effectuation of any such transfer.”

 
 
 (ii)
If an Eligible Replacement has made a Firm Offer (which remains an offer that
will become legally binding upon acceptance by Party B) to be the transferee
pursuant to a Permitted Transfer, Party B shall, at Party A’s written request
and at Party A’s expense, take any reasonable steps required to be taken by
Party B to effect such transfer.

 
(f)
Non-Recourse.  Party A acknowledges and agree that, notwithstanding any
provision in this Agreement to the contrary, the obligations of Party B
hereunder are limited recourse obligations of Party B, payable solely from the
Trust and the proceeds thereof, in accordance with the priority of payments and
other terms of the Base Agreement and that Party A will not have any recourse to
any of the directors, officers, employees, shareholders or affiliates of the
Party B with respect to any claims, losses, damages, liabilities, indemnities or
other obligations in connection with any transactions contemplated hereby. In
the event that the Trust and the proceeds thereof should be insufficient to
satisfy all claims outstanding and following the realization of the account held
by the Trust and the proceeds thereof, any claims against or obligations of
Party B under the ISDA Master Agreement or any other confirmation thereunder
still outstanding shall be extinguished and thereafter not revive.  The Trustee
shall not have liability for any failure or delay in making a payment hereunder
to Party A due to any failure or delay in receiving amounts in the account held
by the Trust from the Trust created pursuant to the Base Agreement.  This
provision will survive the termination of this Agreement.

 
(g)
Rating Agency Notifications.  Notwithstanding any other provision of this
Agreement, no Early Termination Date shall be effectively designated hereunder
by Party B and no transfer of any rights or obligations under this Agreement
shall be made by either party unless each Rating Agency has been given prior
written notice of such designation or transfer.

 
(h)
No Set-off.  Except as expressly provided for in Section 2(c), Section 6 or Part
1(f)(i)(D) hereof, and notwithstanding any other provision of this Agreement or
any other existing or future agreement, each party irrevocably waives any and
all rights it may have to set off, net, recoup or otherwise withhold or suspend
or condition payment or performance of any obligation between it and the other
party hereunder against any obligation between it and the other party under any
other agreements.  Section 6(e) shall be amended by deleting the following
sentence: “The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.”.

 
(i)
Amendment.  Notwithstanding any provision to the contrary in this Agreement, no
amendment of either this Agreement or any Transaction under this Agreement shall
be permitted by either party unless each of the Rating Agencies has been
provided prior written notice of the same and such amendment satisfies the
Rating Agency Condition with respect to S&P, Fitch and DBRS.

 
(j)
Notice of Certain Events or Circumstances.  Each Party agrees, upon learning of
the occurrence or existence of any event or condition that constitutes (or that
with the giving of notice or passage of time or both would constitute) an Event
of Default or Termination Event with respect to such party, promptly to give the
other Party and to each Rating Agency notice of such event or condition;
provided that failure to provide notice of such event or condition pursuant to
this Part 5(j) shall not constitute an Event of Default or a Termination
Event.  With respect to Party B, delivery of such notice shall not be required
unless a Responsible Officer (as defined in the Base Agreement) has written
notice or actual knowledge of such event or condition.

 
(k)
Proceedings.  No Relevant Entity shall institute against, or cause any other
person to institute against, or join any other person in instituting against
Party B, the Trust, or the trust formed pursuant to the Base Agreement, in any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other proceedings under any federal or state bankruptcy or similar law for a
period of one year (or, if longer, the applicable preference period) and one day
following payment in full of the Certificates and any Notes; provided, however,
that nothing will preclude, or be deemed to stop, Party A (i) from taking any
action prior to the expiration of the aforementioned one year and one day
period, or if longer the applicable preference period then in effect, in (A) any
case or proceeding voluntarily filed or commenced by Party B or (B) any
involuntary insolvency proceeding filed or commenced by a Person other than
Party A, or (ii) from commencing against Party B or any of the Collateral any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar proceeding.  This provision will survive the
termination of this Agreement.

 
(l)
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed by U.S. Bank National Association (“U.S. Bank”) not in its
individual capacity, but solely as Trustee of the Charming Shoppes Master Trust
created pursuant to the Base Agreement in the exercise of the powers and
authority conferred and invested in it thereunder; (b) U.S. Bank has been
directed pursuant to the Agreement to enter into this Agreement and to perform
its obligations hereunder; (c) each of the representations, undertakings and
agreements herein made on behalf of the Trust is made and intended not as
personal representations of U.S. Bank but is made and intended for the purpose
of binding only Charming Shoppes Master Trust; and (d) under no circumstances
shall U.S. Bank in its individual capacity be personally liable for any payments
hereunder or for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken under this Agreement.

 
(m)
Severability.  If any term, provision, covenant, or condition of this Agreement,
or the application thereof to any party or circumstance, shall be held to be
invalid or unenforceable (in whole or in part) in any respect, the remaining
terms, provisions, covenants, and conditions hereof shall continue in full force
and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable.

 
The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition.
 
(n)
Consent to Recording.  Each party hereto consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between trading, marketing, and operations personnel of the
parties and their Affiliates, waives any further notice of such monitoring or
recording, and agrees to notify such personnel of such monitoring or recording.

 
(o)
Waiver of Jury Trial.  Each party waives any right it may have to a trial by
jury in respect of any in respect of any suit, action or proceeding relating to
this Agreement or any Credit Support Document.

 
(p)
Regarding Party A.  Party B acknowledges and agrees that Party A, in its
capacity as swap provider, has had and will have no involvement in and,
accordingly Party A accepts no responsibility for:  (i) the establishment,
structure, or choice of assets of Party B; (ii) the selection of any person
performing services for or acting on behalf of Party B; (iii) the selection of
Party A as the Counterparty; (iv) the terms of the Certificates; (v) the
preparation of or passing on the disclosure and other information (other than
disclosure and information furnished by Party A) contained in any offering
circular for the Certificates, the Base Agreement, or any other agreements or
documents used by Party B or any other party in connection with the marketing
and sale of the Certificates; (vi) the ongoing operations and administration of
Party B, including the furnishing of any information to Party B which is not
specifically required under this Agreement; or (vii) any other aspect of Party
B’s existence.

 
(q)
Rating Agency Requirements.   Notwithstanding anything to the contrary herein,
to the extent any Rating Agency does not assign a rating to the notes or
certificates, as applicable, issued pursuant to the Base Agreement, references
to the requirements of such Rating Agency herein shall be ignored for purposes
of this Agreement.

 
(r)
Additional Definitions.

 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
 
“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold,
the Moody’s First Trigger Ratings Threshold, the Fitch Approved Ratings
Threshold and the DBRS Approved Ratings Threshold.
 
“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
accordance with the Base Agreement) if such entity were a Transferee, as defined
in the definition of Permitted Transfer.
 
“DBRS” means Dominion Bond Rating Service, or any successor thereto.
 
“DBRS Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “AA(low)” and a short-term unsecured
and unsubordinated debt rating from DBRS of “R-1(middle)”.
 
“DBRS Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from DBRS at least equal to the DBRS Required Ratings Threshold.
 
“DBRS Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from DBRS of “BBB”.
 
“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event (other than an
Illegality or Tax Event) with respect to which Party A is the sole Affected
Party or (iii) an Additional Termination Event with respect to which Party A is
the sole Affected Party.
 
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B, the form and
substance of which guarantee are subject to the Rating Agency Condition with
respect to S&P, Fitch and DBRS, and either (A) a law firm has given a legal
opinion confirming that none of the guarantor’s payments to Party B under such
guarantee will be subject to deduction or Tax collected by withholding, or (B)
such guarantee provides that, in the event that any of such guarantor’s payments
to Party B are subject to deduction or Tax collected by withholding, such
guarantor is required to pay such additional amount as is necessary to ensure
that the net amount actually received by Party B (free and clear of any Tax
collected by withholding) will equal the full amount Party B would have received
had no such deduction or withholding been required, or (C) in the event that any
payment under such guarantee is made net of deduction or withholding for Tax,
Party A is required, under Section 2(a)(i), to make such additional payment as
is necessary to ensure that the net amount actually received by Party B from the
guarantor will equal the full amount Party B would have received had no such
deduction or withholding been required.
 
“Eligible Replacement” means an entity (A) (I) (x) which has credit ratings from
S&P at least equal to the S&P Required Ratings Threshold or (y) all present and
future obligations of which entity owing to Party B under this Agreement (or its
replacement, as applicable) are guaranteed pursuant to an Eligible Guarantee
provided by a guarantor with credit ratings from S&P at least equal to the S&P
Required Ratings Threshold, in either case if S&P is a Rating Agency, (II) (x)
which has credit ratings from Moody’s at least equal to the Moody’s Second
Trigger Ratings Threshold or (y) all present and future obligations of which
entity owing to Party B under this Agreement (or its replacement, as applicable)
are guaranteed pursuant to an Eligible Guarantee provided by a guarantor with
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold, in either case if Moody’s is a Rating Agency, (III) (x) which has
credit ratings from Fitch at least equal to the applicable Fitch Approved
Ratings Threshold or (y) all present and future obligations of which entity
owing to Party B under this Agreement (or its replacement, as applicable) are
guaranteed pursuant to an Eligible Guarantee provided by a guarantor with credit
ratings from Fitch at least equal to the Fitch Approved Ratings Threshold, in
either case if Fitch is a Rating Agency, and (IV) (x) which has credit ratings
from DBRS at least equal to the applicable DBRS Approved Ratings Threshold or
(y) all present and future obligations of which entity owing to Party B under
this Agreement (or its replacement, as applicable) are guaranteed pursuant to an
Eligible Guarantee provided by a guarantor with credit ratings from DBRS at
least equal to the DBRS Approved Ratings Threshold, in either case if DBRS is a
Rating Agency, and (B) that has executed or agrees to execute a Regulation AB
indemnification agreement, if applicable.
 
 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.

 
“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.
 
“Fitch” means Fitch Ratings Ltd., or any successor thereto.
 
“Fitch Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “A” and a short-term unsecured and
unsubordinated debt rating from Fitch of “F1”.
 
“Fitch Required Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Required Ratings
Threshold.
 
“Fitch Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a long-term unsecured
and unsubordinated debt rating from Fitch of “BBB-”.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
 
“Moody’s Second Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.
 
“Permitted Transfer” means a transfer by novation by Party A to a transferee
(the “Transferee”) of all, but not less than all, of Party A’s rights,
liabilities, duties and obligations under this Agreement, with respect to which
transfer each of the following conditions is satisfied:  (a) the Transferee is
an Eligible Replacement that is a recognized dealer in interest rate swaps; (b)
as of the date of such transfer the Transferee would not be required to withhold
or deduct on account of Tax from any payments under this Agreement or would be
required to gross up for such Tax under Section 2(d)(i)(4); (c) an Event of
Default or Termination Event would not occur as a result of such transfer (d)
pursuant to a written instrument (the “Transfer Agreement”); the Transferee
acquires and assumes all rights and obligations of Party A under the Agreement
and the relevant Transaction; (e) such Transfer Agreement is effective to
transfer to the Transferee all, but not less than all, of Party A’s rights and
obligations under the Agreement and all relevant Transactions; (f) Party A will
be responsible for any costs or expenses incurred in connection with such
transfer (including any replacement cost of entering into a replacement
transaction); (g) Moody’s has been given prior written notice of such transfer
and the Rating Agency Condition (other than with respect to Moody’s) is
satisfied; and (h) such transfer otherwise complies with the terms of the Base
Agreement.
 
“Rating Agencies” means, with respect to any date of determination, each
of  S&P, Moody’s, Fitch and DBRS, to the extent that each such rating agency is
then providing a rating for any of the related notes or certificates, as
applicable.
 
“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that the party proposing such act or failure to
act must consult with each of the specified Rating Agencies and receive from
each such Rating Agency prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
any Certificates or Notes.
 
“Relevant Entity” means Party A and, to the extent applicable, a guarantor under
an Eligible Guarantee.
 
“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(i) would have the effect of preserving for Party B the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date, and (ii)
has terms which are substantially the same as this Agreement, including, without
limitation, rating triggers, Regulation AB compliance, and credit support
documentation, save for the exclusion of provisions relating to Transactions
that are not Terminated Transactions.
 
“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.
 
“Required Ratings Threshold” means each of the S&P Required Ratings Threshold,
the Moody’s Second Trigger Ratings Threshold, the Fitch Required Ratings
Threshold and the DBRS Required Ratings Threshold.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.
 
“S&P Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.
 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.
 


[Remainder of this page intentionally left blank.]


 
 

--------------------------------------------------------------------------------

 


 
The time of dealing will be confirmed by Party A upon written request.  Barclays
is regulated by the Financial Services Authority.  Barclays is acting for its
own account in respect of this Transaction.
 
Please confirm that the foregoing correctly sets forth all the terms and
conditions of our agreement with respect to the Transaction by responding within
three (3) Business Days by promptly signing in the space provided below and both
(i) faxing the signed copy to Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global Operations,
Fax +(44) 20-7773-6810/6857, Tel +(44) 20-7773-6901/6904/6965, and (ii) mailing
the signed copy to Barclays Bank PLC, 5 The North Colonnade, Canary Wharf,
London E14 4BB, Attention of Incoming Transaction Documentation, Barclays
Capital Global OTC Transaction Documentation & Management, Global
Operation.  Your failure to respond within such period shall not affect the
validity or enforceability of the Transaction against you.  This facsimile shall
be the only documentation in respect of the Transaction and accordingly no hard
copy versions of this Confirmation for this Transaction shall be provided unless
Party B requests such a copy.
 
 
 
For and on behalf of
BARCLAYS BANK PLC
For and on behalf of
U.S. BANK NATIONAL ASSOCIATION, NOT
IN  ITS INDIVIDUAL CAPACITY, BUT SOLELY
AS TRUSTEE OF CHARMING SHOPPES
MASTER TRUST
 
 
Name:         /s/ Shain Kalmanowitz      
Title:           Authorized Signatory
Date:
 
 
Name:         /s/ Ta_____ Schulz-______
Title:           Vice President
Date:           10/17/07
 



 
 
Barclays Bank PLC and its Affiliates, including Barclays Capital Inc., may share
with each other information, including non-public credit information, concerning
its clients and prospective clients.  If you do not want such information to be
shared, you must write to the Director of Compliance, Barclays Bank PLC, 200
Park Avenue, New York, NY 10166.






 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
From and including
To but excluding
Notional Amount (USD)
17-Oct-07
15-Nov-07
28,800,000
15-Nov-07
15-Dec-07
28,800,000
15-Dec-07
15-Jan-08
28,800,000
15-Jan-08
15-Feb-08
28,800,000
15-Feb-08
15-Mar-08
28,800,000
15-Mar-08
15-Apr-08
28,800,000
15-Apr-08
15-May-08
28,800,000
15-May-08
15-Jun-08
28,800,000
15-Jun-08
15-Jul-08
28,800,000
15-Jul-08
15-Aug-08
28,800,000
15-Aug-08
15-Sep-08
28,800,000
15-Sep-08
15-Oct-08
28,800,000
15-Oct-08
15-Nov-08
28,800,000
15-Nov-08
15-Dec-08
28,800,000
15-Dec-08
15-Jan-09
28,800,000
15-Jan-09
15-Feb-09
28,800,000
15-Feb-09
15-Mar-09
28,800,000
15-Mar-09
15-Apr-09
28,800,000
15-Apr-09
15-May-09
28,800,000
15-May-09
15-Jun-09
28,800,000
15-Jun-09
15-Jul-09
28,800,000
15-Jul-09
15-Aug-09
28,800,000
15-Aug-09
15-Sep-09
28,800,000
15-Sep-09
15-Oct-09
28,800,000
15-Oct-09
15-Nov-09
28,800,000
15-Nov-09
15-Dec-09
28,800,000
15-Dec-09
15-Jan-10
28,800,000
15-Jan-10
15-Feb-10
28,800,000
15-Feb-10
15-Mar-10
28,800,000
15-Mar-10
15-Apr-10
28,800,000
15-Apr-10
15-May-10
28,800,000
15-May-10
15-Jun-10
28,800,000
15-Jun-10
15-Jul-10
28,800,000
15-Jul-10
15-Aug-10
28,800,000
15-Aug-10
15-Sep-10
28,800,000
15-Sep-10
15-Oct-10
28,800,000
15-Oct-10
15-Nov-10
28,800,000
15-Nov-10
15-Dec-10
28,800,000
15-Dec-10
15-Jan-11
28,800,000
15-Jan-11
15-Feb-11
28,800,000
15-Feb-11
15-Mar-11
28,800,000
15-Mar-11
15-Apr-11
28,800,000
15-Apr-11
15-May-11
28,800,000
15-May-11
15-Jun-11
28,800,000
15-Jun-11
15-Jul-11
28,800,000
15-Jul-11
15-Aug-11
28,800,000
15-Aug-11
15-Sep-11
28,800,000
15-Sep-11
15-Oct-11
28,800,000
15-Oct-11
15-Nov-11
28,800,000
15-Nov-11
15-Dec-11
28,800,000
15-Dec-11
15-Jan-12
28,800,000
15-Jan-12
15-Feb-12
28,800,000
15-Feb-12
15-Mar-12
28,800,000
15-Mar-12
15-Apr-12
28,800,000
15-Apr-12
15-May-12
28,800,000
15-May-12
15-Jun-12
28,800,000
15-Jun-12
15-Jul-12
28,800,000
15-Jul-12
15-Aug-12
28,800,000
15-Aug-12
15-Sep-12
28,800,000
15-Sep-12
15-Oct-12
28,800,000
15-Oct-12
15-Nov-12
28,800,000
15-Nov-12
15-Dec-12
28,800,000
15-Dec-12
15-Jan-13
28,800,000
15-Jan-13
15-Feb-13
28,800,000
15-Feb-13
15-Mar-13
28,285,714
15-Mar-13
15-Apr-13
27,771,429
15-Apr-13
15-May-13
27,257,143
15-May-13
15-Jun-13
26,742,857
15-Jun-13
15-Jul-13
26,228,571
15-Jul-13
15-Aug-13
25,714,286
15-Aug-13
15-Sep-13
25,200,000
15-Sep-13
15-Oct-13
24,685,714
15-Oct-13
15-Nov-13
24,171,429
15-Nov-13
15-Dec-13
23,657,143
15-Dec-13
15-Jan-14
23,142,857
15-Jan-14
15-Feb-14
22,628,571
15-Feb-14
15-Mar-14
22,114,286
15-Mar-14
15-Apr-14
21,600,000
15-Apr-14
15-May-14
21,085,714
15-May-14
15-Jun-14
20,571,429
15-Jun-14
15-Jul-14
20,057,143
15-Jul-14
15-Aug-14
19,542,857
15-Aug-14
15-Sep-14
19,028,571
15-Sep-14
15-Oct-14
18,514,286
15-Oct-14
15-Nov-14
18,000,000
15-Nov-14
15-Dec-14
17,485,714
15-Dec-14
15-Jan-15
16,971,429
15-Jan-15
15-Feb-15
16,457,143
15-Feb-15
15-Mar-15
15,942,857
15-Mar-15
15-Apr-15
15,428,571
15-Apr-15
15-May-15
14,914,286
15-May-15
15-Jun-15
14,400,000
15-Jun-15
15-Jul-15
13,885,714
15-Jul-15
15-Aug-15
13,371,429
15-Aug-15
15-Sep-15
12,857,143
15-Sep-15
15-Oct-15
12,342,857
15-Oct-15
15-Nov-15
11,828,571
15-Nov-15
15-Dec-15
11,314,286
15-Dec-15
15-Jan-16
10,800,000
15-Jan-16
15-Feb-16
10,285,714
15-Feb-16
15-Mar-16
9,771,429
15-Mar-16
15-Apr-16
9,257,143
15-Apr-16
15-May-16
8,742,857
15-May-16
15-Jun-16
8,228,571
15-Jun-16
15-Jul-16
7,714,286
15-Jul-16
15-Aug-16
7,200,000
15-Aug-16
15-Sep-16
6,685,714
15-Sep-16
15-Oct-16
6,171,429
15-Oct-16
15-Nov-16
5,657,143
15-Nov-16
15-Dec-16
5,142,857
15-Dec-16
15-Jan-17
4,628,571
15-Jan-17
15-Feb-17
4,114,286
15-Feb-17
15-Mar-17
3,600,000
15-Mar-17
15-Apr-17
3,085,714
15-Apr-17
15-May-17
2,571,429
15-May-17
15-Jun-17
2,057,143
15-Jun-17
15-Jul-17
1,542,857
15-Jul-17
15-Aug-17
1,028,571
15-Aug-17
15-Sep-17
514,286



 
 

--------------------------------------------------------------------------------

 


Annex A
 
Paragraph 13 of the Credit Support Annex
 




 
 

--------------------------------------------------------------------------------

 



 

ANNEX A


ISDA®
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA Master Agreement
dated as of  October 17, 2007  between
Barclays Bank PLC (hereinafter referred to as “Party A” or “Pledgor”)
and
U.S. Bank National Association, as Trustee of Charming Shoppes Master Trust
 (hereinafter referred to as “Party B” or “Secured Party”).


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.


 
Paragraph 13.  Elections and Variables.

 
(a)
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations:

 
With respect to Party A: not applicable.
 
With respect to Party B: not applicable.
 
(b)
Credit Support Obligations.

 
 
(i)
Delivery Amount, Return Amount and Credit Support Amount.

 
 
(A)
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

 
 
(I)
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced with the words “not later than the
close of business on each Valuation Date”, and

 
 
(II)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:

 
“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of
 
 
(1)
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party,

 
 
(2)
the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party, and

 
 
(3)
the amount by which (a) the Fitch Credit Support Amount for such Valuation Date
exceeds (b) the Fitch Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party.”

 
 
(B)
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

 
 
(I)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Credit Support Amount.” shall be deleted in its entirety and replaced
with the following:

 
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of
 
 
(1)
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date,

 
 
(2)
the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date, and

 
 
(3)
the amount by which (a) the Fitch Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Fitch Credit
Support Amount for such Valuation Date.”

 
 
(C)
“Credit Support Amount” shall not apply.  For purposes of calculating any
Delivery Amount or Return Amount for any Valuation Date, reference shall be made
to the S&P Credit Support Amount, the Moody’s Credit Support Amount, or the
Fitch Credit Support Amount, in each case  for such Valuation Date, as provided
in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

 
 
(ii)
Eligible Collateral.

 
On any date, the following items will qualify as “Eligible Collateral” (for the
avoidance of doubt, all Eligible Collateral to be denominated in USD):
 
Collateral
S&P Approved Ratings Valuation Percentage
S&P Required Ratings Valuation Percentage
Moody's First Trigger Valuation Percentage
Moody's Second Trigger Valuation Percentage
Fitch & DBRS Valuation Percentage
(A)Cash
100%
80%
100%
100%
100%
           
(B)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of not more than one year
98.9%
79.1%
100%
100%
97.5%
           
(C)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than one year but not more than
ten years
92.6%
74.1%
100%
94%
86.3%
           
(D)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of more than ten years
N/A
N/A
100%
87%
79%



Notwithstanding the Valuation Percentages set forth in the preceding table, upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may, at
the Pledgor’s expense, agree the Valuation Percentages in relation to (B)
through (D) above with the relevant rating agency (to the extent such rating
agency is providing a rating for the Certificates), and upon such agreement (as
evidenced in writing), such Valuation Percentages shall supersede those set
forth in the preceding table.
 
 
(iii)
Other Eligible Support.

 
The following items will qualify as “Other Eligible Support” for the party
specified:
 
Such Other Eligible Support as the Pledgor may designate; provided, at the
expense of the Pledgor, the prior written consent of the relevant rating agency
(to the extent such rating agency is providing a rating for the Certificates)
shall have been obtained.  For the avoidance of doubt, there are no items that
qualify as Other Eligible Support as of the date of this Annex.
 
 
(iv)
Threshold.

 
 
(A)
“Independent Amount” means zero with respect to Party A and Party B.

 
 
(B)
“Moody’s Threshold” means, with respect to Party A and any Valuation Date, if a
Moody's First Trigger Downgrade Event has occurred and is continuing and such
Moody’s First Trigger Downgrade Event has been continuing for at least 30 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.

 
“S&P Threshold” means, with respect to Party A and any Valuation Date, if  an
S&P Approved Threshold Downgrade Event has occurred and is continuing and such
S&P Approved Threshold Downgrade Event has been continuing for at least 10 Local
Business Days or since this Annex was executed, zero; otherwise, infinity.
 
“Fitch Threshold” means, with respect to Party A and any Valuation Date, if a
Fitch Approved Threshold Downgrade Event has occurred and is continuing and such
Fitch Approved Threshold Downgrade Event has been continuing for at least 30
calendar days or since this Annex was executed, zero; otherwise, infinity
 
 
 
“Threshold” means, with respect to Party B and any Valuation Date, infinity.

 
 
(C)
“Minimum Transfer Amount” means USD 50,000; provided further, with respect to
the Secured Party at any time when the Secured Party is a Defaulting Party,
“Minimum Transfer Amount” means zero.

 
 
(D)
Rounding:  The Delivery Amount will be rounded up and the Return Amount will be
rounded down to the nearest integral multiple of USD 1000.

 
(c)
Valuation and Timing.

 
 
(i)
“Valuation Agent” means Party A.  The Valuation Agent’s calculations shall be
made in accordance with standard market practices using commonly accepted third
party sources such as Bloomberg or Reuters.

 
 
(ii)
“Valuation Date” means each Local Business Day.

 
 
(iii)
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable; provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 
 
(iv)
“Notification Time” means 11:00 a.m., New York time, on a Local Business Day.

 
(d)
Conditions Precedent and Secured Party’s Rights and Remedies.  The following
Termination Events will be a “Specified Condition” for the party specified (that
party being the Affected Party if the Termination Event occurs with respect to
that party):  None.

 
(e)
Substitution.

 
 
(i)
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 
 
(ii)
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph
4(d):  Inapplicable.

 
(f)
Dispute Resolution.

 
 
(i)
“Resolution Time” means 1:00 p.m. New York time on the Local Business Day
following the date on which the notice of the dispute is given under Paragraph
5.

 
 
(ii)
Value.  Notwithstanding anything to the contrary in Paragraph 12, for the
purpose of Paragraphs 5(i)(C) and 5(ii), the S&P Value, Moody’s Value, and Fitch
Value, on any date, of Eligible Collateral will be calculated as follows:

 
For Eligible Collateral comprised of Cash, the amount of such Cash.
 
For Eligible Collateral comprising securities, the sum of (A) the product of
(1)(x) the bid price at the Valuation Time for such securities on the principal
national securities exchange on which such securities are listed, or (y) if such
securities are not listed on a national securities exchange, the bid price for
such securities quoted at the Valuation Time by any principal market maker for
such securities selected by the Valuation Agent, or (z) if no such bid price is
listed or quoted for such date, the bid price listed or quoted (as the case may
be) at the Valuation Time for the day next preceding such date on which such
prices were available and (2) the applicable Valuation Percentage for such
Eligible Collateral, and (B) the accrued interest on such securities (except to
the extent Transferred to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price referred to in the immediately preceding clause (A)) as
of such date.
 
 
(iii)
Alternative.  The provisions of Paragraph 5 will apply; provided, that the
obligation of the appropriate party to deliver the undisputed amount to the
other party will not arise prior to the time that would otherwise have applied
to the Transfer pursuant to, or deemed made, under Paragraph 3 if no dispute had
arisen.

 
(g)
Holding and Using Posted Collateral.

 
 
(i)
Eligibility to Hold Posted Collateral; Custodians.

 
Party B is not and will not be entitled to hold Posted Collateral.  Party B's
Custodian will be entitled to hold Posted Collateral pursuant to Paragraph 6(b);
provided that the following conditions applicable to it are satisfied:
 
 
(1)
The Custodian for Party B shall be the same banking institution that acts as
Trustee for the Certificates.

 
 
(2)
The Custodian for Party B shall have a short-term unsecured and unsubordinated
debt rating from S&P of at least “A-1” or, if no short-term rating is available,
a long-term unsecured debt rating from S&P of “A+.”  The Trustee is required to
replace the Custodian within 60 calendar days of the Custodian’s rating falling
below “A-1,” in the case of a short-term rating, or “A+,” in the case of a
long-term rating.

 
Initially, the Custodian for Party B is:  to be advised in writing by Party B to
Party A.
 
 
(ii)
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B; therefore, Party B will not have any of the rights specified in
Paragraph 6(c)(i) or 6(c)(ii); provided, however, that the Trustee shall invest
Cash Posted Credit Support in such investments as designated by Party A, with
losses (net of gains) incurred in respect of such investments to be for the
account of Party A; provided further, that such investments designated by Party
A shall be limited to money market funds rated “AAAm” or “AAAm-G” by S&P and
from which such invested Cash Posted Credit Support may be withdrawn upon no
more than 2 Local Business Day’s notice of a request for withdrawal.

 
(h)
Distributions and Interest Amount.

 
 
(i)
Interest Rate.  The “Interest Rate” will be the actual interest rate earned on
Posted Collateral in the form of Cash pursuant to Paragraph 13(g)(ii).

 
 
(ii)
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
Transferred to the Pledgor pursuant to Paragraph 3(b); provided, however, that
the obligation of Party B to Transfer any Interest Amount to Party A shall be
limited to the extent that Party B has earned and received such funds and such
funds are available to Party B.

 
 
(iii)
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

 
(i)
Additional Representation(s).  There are no additional representations by either
party.

 
(j)
Other Eligible Support and Other Posted Support.

 
 
(i)
“Value” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
 
(ii)
“Transfer” with respect to Other Eligible Support and Other Posted Support shall
have such meaning as the parties shall agree in writing from time to time
pursuant to Paragraph 13(b)(iii).

 
(k)
Demands and Notices.All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, except that any
demand, specification or notice shall be given to or made at the following
addresses, or at such other address as the relevant party may from time to time
designate by giving notice (in accordance with the terms of this paragraph) to
the other party:

 
If to Party A:
    5 The North Colonnade
    Canary Wharf
    London  E14 4BB, England
    Attention:                      Swaps Documentation
    Facsimile No.:               0207-773-6857/6858
    Telephone No.:             0207-773-6915/6904
 
    with a copy to:
 
    General Counsel’s Office
    200 Park Avenue
    New York, NY  10166
 
    Notices to Party A shall not be deemed effective unless delivered to the
London address set forth above.
 
If to Party B, at the address specified pursuant to the Notices Section of this
Agreement.
 
If to Party B’s Custodian:  to be provided in writing to Party A.
 
 
(l)
Address for Transfers.  Each Transfer hereunder shall be made to the address
specified in writing from time to time by the party to which such Transfer will
be made.

 
(m)
Other Provisions.

 
 
(i)
Collateral Account.  The Secured Party shall cause any Custodian appointed
hereunder to open and maintain a segregated trust account and to hold, record
and identify all the Posted Collateral in such segregated trust account and,
subject to Paragraph 8(a), such Posted Collateral shall at all times be and
remain the property of the Pledgor and shall at no time constitute the property
of, or be commingled with the property of, the Secured Party or the Custodian.

 
 
(ii)
Agreement as to Single Secured Party and Single Pledgor. Party A and Party B
hereby agree that, notwithstanding anything to the contrary in this Annex, (a)
the term “Secured Party” as used in this Annex means only Party B, (b) the term
“Pledgor” as used in this Annex means only Party A, (c) only Party A makes the
pledge and grant in Paragraph 2, the acknowledgement in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9.

 
 
(iii)
Calculation of Value.  Paragraph 4(c) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value, Moody’s Value, Fitch
Value”.  Paragraph 4(d)(ii) is hereby amended by (A) deleting the words “a
Value” and inserting in lieu thereof “an S&P Value, a Moody’s Value, and a Fitch
Value” and (B) deleting the words “the Value” and inserting in lieu thereof “S&P
Value, Moody’s Value, and Fitch Value”.  Paragraph 5 (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, or Fitch Value”.  Paragraph 5(i) (flush language) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value,
Moody’s Value, and Fitch Value”.  Paragraph 5(i)(C) is hereby amended by
deleting the word “the Value, if” and inserting in lieu thereof “any one or more
of the S&P Value, Moody’s Value, or Fitch Value, as may be”.  Paragraph 5(ii) is
hereby amended by (1) deleting the first instance of the words “the Value” and
inserting in lieu thereof “any one or more of the S&P Value, Moody’s Value, or
Fitch Value” and (2) deleting the second instance of the words “the Value” and
inserting in lieu thereof “such disputed S&P Value, Moody’s Value, or Fitch
Value”.  Each of Paragraph 8(b)(iv)(B) and Paragraph 11(a) is hereby amended by
deleting the word “Value” and inserting in lieu thereof “least of the S&P Value,
Moody’s Value or Fitch Value”.

 
 
(iv)
Form of Annex. Party A and Party B hereby agree that the text of Paragraphs 1
through 12, inclusive, of this Annex is intended to be the printed form of ISDA
Credit Support Annex (Bilateral Form - ISDA Agreements Subject to New York Law
Only version) as published and copyrighted in 1994 by the International Swaps
and Derivatives Association, Inc.

 
 
(v)
Events of Default.  Paragraph 7 will not apply to cause any Event of Default to
exist with respect to Party B except that Paragraph 7(i) will apply to Party B
solely in respect of Party B’s obligations under Paragraph 3(b) of the Credit
Support Annex.  Notwithstanding anything to the contrary in Paragraph 7, any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall only be an Event of
Default if (A) a Moody’s Second Trigger Downgrade Event has occurred and been
continuing for 30 or more Local Business Days, (B) an S&P Required Ratings
Downgrade Event has occurred and been continuing for 10 or more Local Business
Days, (C) a Fitch Required Ratings Downgrade Event has occurred and been
continuing for 30 or more days, or (D) a DBRS Required Ratings Downgrade Event
has occurred and been continuing for 30 or more days.

 
 
(vi)
Expenses.  Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for, all transfer
and other taxes and other costs involved in any Transfer of Eligible Collateral.

 
 
(vii)
Withholding.  Paragraph 6(d)(ii) is hereby amended by inserting immediately
after “the Interest Amount” in the fourth line thereof  the words “less any
applicable withholding taxes.”

 
 
 (viii)
Additional Definitions.  As used in this Annex:

 
 “Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part
1(f)(i)(A)-(E) of the Schedule is deleted)” shall be inserted and (2) at the end
of the definition of Exposure, the words “with terms that are, in all material
respects, no less beneficial for Party B than those of this Agreement” shall be
added.
 
“Fitch Approved Ratings Downgrade Event” means that no Relevant Entity has
credit ratings from Fitch at least equal to the Fitch Approved Ratings
Threshold.
 
“Fitch Credit Support Amount” means, for any Valuation Date,
 
 
(A)
if the Fitch Threshold for such Valuation Date is zero, an amount equal to the
sum of (1) the Secured Party’s Exposure and (2) the sum, for each Transaction,
of the product of (a) the Fitch Volatility Cushion for such Transaction and (b)
the Notional Amount of such Transaction for the Calculation Period which
includes such Valuation Date, or

 
 
(B)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“Fitch Valuation Percentage” means, for any Valuation Date and each item of
Eligible Collateral, if the Fitch Threshold for such Valuation Date is zero, the
corresponding percentage for such Eligible Collateral in the column headed
“Fitch Valuation Percentage”.
 
“Fitch Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent for such Eligible Collateral and (y) the Fitch Valuation Percentage for
such Eligible Collateral set forth in paragraph 13(b)(ii).  The Fitch Value of
Cash will be the amount of such Cash.
 
“Fitch Volatility Cushion” means, for any Transaction, the related percentage
set forth in the following table:
 

   
Remaining Weighted Average Maturity of Transaction
(years)
 
Rating of Most Senior Class of Certificates Outstanding on
Valuation Date
   
1
     
2
     
3
     
4
     
5
     
6
     
7
     
8
     
9
     
10
 
At least “AA-”
    0.6 %     1.6 %     2.6 %     3.4 %     4.2 %     4.8 %     5.5 %     5.9 %
    6.4 %     7.0 %
“A+/A”
    0.3 %     0.8 %     1.3 %     1.7 %     2.1 %     2.4 %     2.8 %     3.0 %
    3.3 %     3.6 %
“A-/BBB+” or lower
    0.2 %     0.6 %     1.0 %     1.3 %     1.6 %     1.9 %     2.1 %     2.3 %
    2.5 %     2.7 %



“Local Business Day” means, for purposes of this Annex: any day on which (A)
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in New York and the location of Party A, Party B
and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any
day on which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement
instructions (or in the case of a Transfer of Cash or other Eligible Collateral
for which delivery is contemplated by other means a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
deposits) in New York and the location of Party A, Party B and any Custodian.
 
“Moody’s Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the Moody’s Threshold for such Valuation Date is zero and it is not the case
that a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greater of (x) zero
and (y) the sum of the Secured Party’s Exposure and the aggregate of Moody’s
First Trigger Additional Amounts for each Transaction and such Valuation Date;

 
 
(B)
if a Moody’s Second Trigger Downgrade Event  has occurred and been continuing
for at least 30 Local Business Days, an amount equal to the greatest of (x)
zero, (y) the aggregate amount of the Next Payments for each Transaction and
such Valuation Date, and (z) the sum of the Secured Party’s Exposure and the
aggregate of Moody’s Second Trigger Additional Amounts for each Transaction and
such Valuation Date; or

 
 
(C)
if the Moody’s Threshold for such Valuation Date is infinity, zero.

 
“Moody’s First Trigger Additional Amount” means, for any Valuation Date and any
Transaction, the product of (i) the applicable Moody’s First Trigger Factor set
forth in Table 1, (ii) the Scale Factor, if any, for such Transaction, or, if no
Scale Factor is applicable for such Transaction, one, and (iii) the Notional
Amount for such Transaction for the Calculation Period for such Transaction
(each as defined in the related Confirmation) which includes such Valuation
Date.
 
“Moody’s First Trigger Downgrade Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Additional Amount” means, for any Valuation Date and any
Transaction,
 
 
(A)
if such Transaction is not a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 2, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date; or

 
 
(B)
if such Transaction is a Transaction-Specific Hedge, the product of (i) the
applicable Moody’s Second Trigger Factor set forth in Table 3, (ii) the Scale
Factor, if any, for such Transaction, or, if no Scale Factor is applicable for
such Transaction, one, and (iii) the Notional Amount for such Transaction for
the Calculation Period for such Transaction (each as defined in the related
Confirmation) which includes such Valuation Date;

 
“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral, (i) if the Moody's Threshold for such Valuation
Date is zero and it is not the case that a Moody’s Second Trigger Downgrade
Event  has occurred and been continuing for at least 30 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed
“Moody’s First Trigger Valuation Percentage” or (ii) if a Moody’s Second Trigger
Ratings Event has occurred and been continuing  for at least 30 Local Business
Days, the corresponding percentage for such Eligible Collateral in the column
headed “Moody’s Second Trigger Valuation Percentage”.
 
“Moody’s Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (x) the bid price obtained by the Valuation
Agent and (y) the applicable Moody’s Valuation Percentage set forth in Paragraph
13(b)(ii). The Moody’s Value of Cash will be the amount of such Cash.
 
“Next Payment” means, for each Transaction and each Valuation Date, the greater
of (i) the aggregate amount of any payments due to be made by Party A under
Section 2(a) in respect of such Transaction on the related Next Payment Date
less the aggregate amount of any payments due to be made by Party B under
Section 2(a) on such Next Payment Date (any such payments determined based on
rates prevailing on such Valuation Date) and (ii) zero.
 
“Next Payment Date” means, for each Transaction, the date on which the next
scheduled payment under such Transaction is due to be paid.
 
 “S&P Approved Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Approved Ratings Threshold.
 
“S&P Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the S&P Threshold for such Valuation Date is zero and it is not the case that
an S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, an amount equal to the Secured Party’s Exposure;

 
 
(B)
if an S&P Required Ratings Downgrade Event has occurred and been continuing for
at least 10 Local Business Days, an amount equal to 125% of the Secured Party’s
Exposure; or

 
 
(C)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral, (i) if the S&P Threshold for such Valuation Date is zero
and it is not the case that a S&P Required Ratings Downgrade Event has occurred
and been continuing for at least 10 Local Business Days, the corresponding
percentage for such Eligible Collateral in the column headed “S&P Approved
Ratings Valuation Percentage” or (ii) if an S&P Required Ratings Downgrade Event
has occurred and been continuing for at least 10 Local Business Days, the
corresponding percentage for such Eligible Collateral in the column headed “S&P
Required Ratings Valuation Percentage”.
 
“S&P Value” means, on any date and with respect to any Eligible Collateral, the
product of (x) the bid price obtained by the Valuation Agent for such Eligible
Collateral and (y) the applicable S&P Valuation Percentage for such Eligible
Collateral set forth in paragraph 13(b)(ii).
 
“Transaction-Specific Hedge” means any Transaction in respect of which (x) the
notional amount is “balance guaranteed” or (y) the notional amount for any
Calculation Period (as defined in the related Confirmation) otherwise is not a
specific dollar amount that is fixed at the inception of the Transaction.
 
“Valuation Percentage” shall mean, for purposes of determining the S&P Value,
Moody’s Value and Fitch Value with respect to any Eligible Collateral or Posted
Collateral, the applicable S&P Valuation Percentage, Moody’s Valuation
Percentage, or Fitch Valuation Percentage for such Eligible Collateral or Posted
Collateral, respectively, in each case as set forth in Paragraph 13(b)(ii).
 
“Value” shall mean, in respect of any date, the related S&P Value, the related
Moody’s Value, and the related Fitch Value.
 


 


 
[Remainder of this page intentionally left blank]
 


 
 

--------------------------------------------------------------------------------

 


Table 1
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s First Trigger Factor—Single Currency Interest Rate Hedges
Moody’s First Trigger Factor—Currency Hedges
Equal to or less than 1
0.15%
1.10%
Greater than 1 but less than or equal to 2
0.30%
1.20%
Greater than 2 but less than or equal to 3
0.40%
1.30%
Greater than 3 but less than or equal to 4
0.60%
1.40%
Greater than 4 but less than or equal to 5
0.70%
1.50%
Greater than 5 but less than or equal to 6
0.80%
1.60%
Greater than 6 but less than or equal to 7
1.00%
1.60%
Greater than 7 but less than or equal to 8
1.10%
1.70%
Greater than 8 but less than or equal to 9
1.20%
1.80%
Greater than 9 but less than or equal to 10
1.30%
1.90%
Greater than 10 but less than or equal to 11
1.40%
1.90%
Greater than 11 but less than or equal to 12
1.50%
2.00%
Greater than 12 but less than or equal to 13
1.60%
2.10%
Greater than 13 but less than or equal to 14
1.70%
2.10%
Greater than 14 but less than or equal to 15
1.80%
2.20%
Greater than 15 but less than or equal to 16
1.90%
2.30%
Greater than 16 but less than or equal to 17
2.00%
2.30%
Greater than 17 but less than or equal to 18
2.00%
2.40%
Greater than 18 but less than or equal to 19
2.00%
2.40%
Greater than 19 but less than or equal to 20
2.00%
2.50%
Greater than 20 but less than or equal to 21
2.00%
2.50%
Greater than 21 but less than or equal to 22
2.00%
2.50%
Greater than 22 but less than or equal to 23
2.00%
2.50%
Greater than 23 but less than or equal to 24
2.00%
2.50%
Greater than 24 but less than or equal to 25
2.00%
2.50%
Greater than 25 but less than or equal to 26
2.00%
2.50%
Greater than 26 but less than or equal to 27
2.00%
2.50%
Greater than 27 but less than or equal to 28
2.00%
2.50%
Greater than 28 but less than or equal to 29
2.00%
2.50%
Greater than 29
2.00%
2.50%





 
 

--------------------------------------------------------------------------------

 


Table 2
 
Remaining
Weighted Average Life
of Hedge in Years
Moody’s Second Trigger Factor—Single Currency Interest Rate Swaps
Moody’s Second Trigger Factor—Currency Swaps
Equal to or less than 1
0.50%
6.10%
Greater than 1 but less than or equal to 2
1.00%
6.30%
Greater than 2 but less than or equal to 3
1.50%
6.40%
Greater than 3 but less than or equal to 4
1.90%
6.60%
Greater than 4 but less than or equal to 5
2.40%
6.70%
Greater than 5 but less than or equal to 6
2.80%
6.80%
Greater than 6 but less than or equal to 7
3.20%
7.00%
Greater than 7 but less than or equal to 8
3.60%
7.10%
Greater than 8 but less than or equal to 9
4.00%
7.20%
Greater than 9 but less than or equal to 10
4.40%
7.30%
Greater than 10 but less than or equal to 11
4.70%
7.40%
Greater than 11 but less than or equal to 12
5.00%
7.50%
Greater than 12 but less than or equal to 13
5.40%
7.60%
Greater than 13 but less than or equal to 14
5.70%
7.70%
Greater than 14 but less than or equal to 15
6.00%
7.80%
Greater than 15 but less than or equal to 16
6.30%
7.90%
Greater than 16 but less than or equal to 17
6.60%
8.00%
Greater than 17 but less than or equal to 18
6.90%
8.10%
Greater than 18 but less than or equal to 19
7.20%
8.20%
Greater than 19 but less than or equal to 20
7.50%
8.20%
Greater than 20 but less than or equal to 21
7.80%
8.30%
Greater than 21 but less than or equal to 22
8.00%
8.40%
Greater than 22 but less than or equal to 23
8.00%
8.50%
Greater than 23 but less than or equal to 24
8.00%
8.60%
Greater than 24 but less than or equal to 25
8.00%
8.60%
Greater than 25 but less than or equal to 26
8.00%
8.70%
Greater than 26 but less than or equal to 27
8.00%
8.80%
Greater than 27 but less than or equal to 28
8.00%
8.80%
Greater than 28 but less than or equal to 29
8.00%
8.90%
Greater than 29
8.00%
9.00%





 
 

--------------------------------------------------------------------------------

 


Table 3
 
Remaining
Weighted Average Life
of Hedge in Years
 
Moody’s Second Trigger Factor—Single Currency Interest Rate Hedges
Moody’s Second Trigger Factor—Currency Hedges
Equal to or less than 1
0.65%
6.30%
Greater than 1 but less than or equal to 2
1.30%
6.60%
Greater than 2 but less than or equal to 3
1.90%
6.90%
Greater than 3 but less than or equal to 4
2.50%
7.10%
Greater than 4 but less than or equal to 5
3.10%
7.40%
Greater than 5 but less than or equal to 6
3.60%
7.70%
Greater than 6 but less than or equal to 7
4.20%
7.90%
Greater than 7 but less than or equal to 8
4.70%
8.20%
Greater than 8 but less than or equal to 9
5.20%
8.40%
Greater than 9 but less than or equal to 10
5.70%
8.60%
Greater than 10 but less than or equal to 11
6.10%
8.80%
Greater than 11 but less than or equal to 12
6.50%
9.00%
Greater than 12 but less than or equal to 13
7.00%
9.20%
Greater than 13 but less than or equal to 14
7.40%
9.40%
Greater than 14 but less than or equal to 15
7.80%
9.60%
Greater than 15 but less than or equal to 16
8.20%
9.80%
Greater than 16 but less than or equal to 17
8.60%
10.00%
Greater than 17 but less than or equal to 18
9.00%
10.10%
Greater than 18 but less than or equal to 19
9.40%
10.30%
Greater than 19 but less than or equal to 20
9.70%
10.50%
Greater than 20 but less than or equal to 21
10.00%
10.70%
Greater than 21 but less than or equal to 22
10.00%
10.80%
Greater than 22 but less than or equal to 23
10.00%
11.00%
Greater than 23 but less than or equal to 24
10.00%
11.00%
Greater than 24 but less than or equal to 25
10.00%
11.00%
Greater than 25 but less than or equal to 26
10.00%
11.00%
Greater than 26 but less than or equal to 27
10.00%
11.00%
Greater than 27 but less than or equal to 28
10.00%
11.00%
Greater than 28 but less than or equal to 29
10.00%
11.00%
Greater than 29
10.00%
11.00%





 
 

--------------------------------------------------------------------------------

 


EXHIBIT I


FORM OF NON-U.S. BENEFICIAL OWNERSHIP CERTIFICATION
BY MEMBER ORGANIZATION
 
[Date]
 
[Euroclear or Clearstream Banking, société anonyme, as applicable]
 
Re:    Charming Shoppes Master Trust (the “Trust”)
      Series 2007-1 Certificates, Class [A] [M] [B] (the “Certificates”)
 
This is to certify that as of the date hereof, and except as set forth below,
the Certificates held by you for our account are beneficially owned by a
non-U.S. person(s).  As used in this paragraph the term “U.S. person” has the
meaning given to it by Regulation S under the United States Securities Act of
1933, as amended.
 
We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Certificates held
by you for our account in accordance with your operating procedures if any
applicable statement herein is not correct on such date, and in the absence of
any such notification it may be assumed that this certification applies as of
such date.
 
We understand that this certification is required in connection with certain
securities laws of the United States.  In connection therewith, if
administrative or legal proceedings are commenced or threatened in connection
with which this certification is or would be relevant, we irrevocably authorize
you, the Trust, Trustee or Transfer Agent and Registrar for the Certificates to
produce this certification to any interested party in such proceedings.
 
Date: ____________, 20___.
 

 By
 
 
 _____________________________________
 [Agent Member]  As, or as agent for, the Beneficial Owner(s) of the
Certificates to which this certificate relates.

 
 
 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT J


FORM OF NON-U.S. BENEFICIAL OWNERSHIP CERTIFICATION
BY EUROCLEAR OR CLEARSTREAM BANKING, SOCIÉTÉ ANONYME
 
[Date]
 
[Name and address of Trustee]
 
Re:    Charming Shoppes Master Trust (the “Trust”)
      Series 2007-1 Certificates, Class [A] [M] [B] (the “Certificates”)
 
This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission, from member
organizations appearing in our records as persons being entitled to a portion of
the principal amount of the Certificates set forth below (our “Member
Organizations”) substantially to the effect set forth in the Series 2007-1
Supplement, dated as of October 17, 2007, between Charming Shoppes Receivables
Corp., as Seller, Spirit of America, Inc., as Servicer, and U.S. Bank National
Association, as Trustee, U.S. $_______ principal amount of the above-captioned
Certificates held by us or on our behalf are beneficially owned by non-U.S.
person(s).  As used in this paragraph, the term “U.S. person” has the meaning
given to it by Regulation S under the United States Securities Act of 1933, as
amended.
 
We further certify:
 
1.           that we are not making available herewith for exchange (or, if
relevant, exercise of any rights or collection of any interest) any portion of
the Regulation S Temporary Book-Entry Certificates excepted in such
certifications; and
 
2.           that as of the date hereof we have not received any notification
from any of our Member Organizations to the effect that the statements made by
such Member Organizations with respect to any portion of the part submitted
herewith for exchange (or, if relevant, exercise of any rights or collection of
any interest) are no longer true and cannot be relied upon as the date hereof.
 
We understand that this certification is required in connection with certain
securities laws of the United States.  In connection therewith, if
administrative or legal proceedings are commenced or threatened in connection
with which this certification is or would be relevant, we irrevocably authorize
you, the Seller or the Trust to produce this certification to any interested
party in such proceedings.
 
Date: ____________, 20___.
 

 Yours Faithfully,
[Euroclear or Clearstream Banking, société anonyme]
 
 
By:_________________________________



 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 

